Exhibit 10.1

Amended and Restated Loan and Security Agreement

by and among

Spartan Stores, Inc. and certain of its Subsidiaries

as Borrowers

and

Any Person that becomes a Guarantor hereunder

Wells Fargo Capital Finance, LLC

as Administrative Agent

The Lenders from Time to Time Party Hereto

as Lenders

Wells Fargo Bank, National Association

and

Merrill Lynch, Pierce, Fenner & Smith Incorporated

as Joint Lead Arrangers and Joint Bookrunners

Bank of America, N.A.

as Syndication Agent

Union Bank, N.A.

BMO Harris Bank, N.A.

U.S. Bank, National Association

as Documentation Agents

Dated: November 19, 2013



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

         Page   SECTION 1.  

DEFINITIONS

     3    SECTION 2.  

CREDIT FACILITIES

     57   

2.1

 

Loans

     57   

2.2

 

Swing Line Loans

     58   

2.3

 

Tranche A-2 Term Loans

     59   

2.4

 

Letter of Credit Accommodations

     60   

2.5

 

Prepayments

     65   

2.6

 

Increase in Maximum Credit

     66   

2.7

 

Commitments

     68   

2.8

 

Joint and Several Liability

     69    SECTION 3.  

INTEREST AND FEES

     70   

3.1

 

Interest

     70   

3.2

 

Fees

     71   

3.3

 

Changes in Laws and Increased Costs of Loans

     72    SECTION 4.  

CONDITIONS PRECEDENT

     75   

4.1

 

Conditions Precedent to Initial Loans and Letter of Credit Accommodations

     75   

4.2

 

Conditions Precedent to All Loans and Letter of Credit Accommodations

     78    SECTION 5.  

GRANT AND PERFECTION OF SECURITY INTEREST

     79   

5.1

 

Grant of Security Interest

     79   

5.2

 

Perfection of Security Interests

     81    SECTION 6.  

COLLECTION AND ADMINISTRATION

     85   

6.1

 

Borrowers’ Loan Accounts

     85   

6.2

 

Statements

     86   

6.3

 

Collection of Accounts

     86   

6.4

 

Payments

     89   

6.5

 

Authorization to Make Loans

     91   

6.6

 

Use of Proceeds

     92   

6.7

 

Appointment of Parent as Lead Borrower for Requesting Loans and Receipts of
Loans and Statements

     92   

6.8

 

Pro Rata Treatment

     93   

6.9

 

Sharing of Payments, Etc.

     93   

6.10

 

Settlement Procedures; Defaulting Lenders

     94   

6.11

 

Taxes

     101   

6.12

 

Obligations Several; Independent Nature of Lenders’ Rights

     104   

6.13

 

Bank Products

     104   

 

(ii)



--------------------------------------------------------------------------------

SECTION 7.  

COLLATERAL REPORTING AND COVENANTS

     105   

7.1

 

Collateral Reporting

     105   

7.2

 

Accounts Covenants

     106   

7.3

 

Inventory Covenants

     107   

7.4

 

Equipment and Real Property Covenants

     108   

7.5

 

Prescription Files Covenants

     109   

7.6

 

Rolling Stock Covenants

     110   

7.7

 

Power of Attorney

     111   

7.8

 

Right to Cure

     112   

7.9

 

Access to Premises

     112    SECTION 8.  

REPRESENTATIONS AND WARRANTIES

     113   

8.1

 

Corporate Existence, Power and Authority

     113   

8.2

 

Name; State of Organization; Chief Executive Office; Collateral Locations

     113   

8.3

 

Financial Statements; No Material Adverse Change

     114   

8.4

 

Priority of Liens; Title to Properties

     114   

8.5

 

Tax Returns

     114   

8.6

 

Litigation

     115   

8.7

 

Compliance with Other Agreements and Applicable Laws

     115   

8.8

 

Environmental Compliance

     115   

8.9

 

Employee Benefits

     116   

8.10

 

Bank Accounts

     117   

8.11

 

Intellectual Property

     117   

8.12

 

Subsidiaries; Affiliates; Capitalization; Solvency

     118   

8.13

 

Labor Disputes

     118   

8.14

 

Restrictions on Subsidiaries

     119   

8.15

 

Material Contracts

     119   

8.16

 

Credit Card Agreements

     119   

8.17

 

HIPAA Compliance

     120   

8.18

 

Compliance with Health Care Laws

     120   

8.19

 

Interrelated Businesses

     121   

8.20

 

Notices from Farm Products Sellers, etc.

     121   

8.21

 

Pharmaceutical Laws

     122   

8.22

 

No Default

     122   

8.23

 

Insurance

     122   

8.24

 

Margin Regulations; Investment Company Act

     122   

8.25

 

Brokers

     123   

8.26

 

Customer and Trade Relations

     123   

8.27

 

Casualty

     123   

8.28

 

Nash-Finch Merger

     123   

8.29

 

Designation of Senior Indebtedness

     124   

8.30

 

Senior Note Indenture

     124   

8.31

 

OFAC

     124   

 

(iii)



--------------------------------------------------------------------------------

8.32

 

Patriot Act

     124   

8.33

 

Accuracy and Completeness of Information

     124   

8.34

 

Survival of Warranties; Cumulative

     124    SECTION 9.  

AFFIRMATIVE AND NEGATIVE COVENANTS

     125   

9.1

 

Maintenance of Existence

     125   

9.2

 

New Collateral Locations

     125   

9.3

 

Compliance with Laws, Regulations, Etc.

     126   

9.4

 

Payment of Taxes and Claims

     127   

9.5

 

Insurance

     127   

9.6

 

Financial Statements and Other Information

     128   

9.7

 

Sale of Assets, Consolidation, Merger, Dissolution, Etc

     131   

9.8

 

Encumbrances

     139   

9.9

 

Indebtedness

     141   

9.10

 

Loans, Investments, Etc

     148   

9.11

 

Dividends and Redemptions

     155   

9.12

 

Transactions with Affiliates

     156   

9.13

 

[Reserved]

     157   

9.14

 

End of Fiscal Years; Fiscal Quarters

     157   

9.15

 

Credit Card Agreements

     157   

9.16

 

Change in Business

     157   

9.17

 

Limitation of Restrictions Affecting Subsidiaries

     157   

9.18

 

Minimum Excess Availability

     158   

9.19

 

License Agreements

     158   

9.20

 

Agricultural Products

     159   

9.21

 

After Acquired Real Property

     160   

9.22

 

Costs and Expenses

     161   

9.23

 

Foreign Assets Control Regulations, Etc

     161   

9.24

 

Formation of Subsidiaries

     162   

9.25

 

Further Assurances

     163   

9.26

 

Post-Closing Matters

     163    SECTION 10.  

EVENTS OF DEFAULT AND REMEDIES

     163   

10.1

 

Events of Default

     163   

10.2

 

Remedies

     167    SECTION 11.  

JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

     170   

11.1

 

Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver

     170   

11.2

 

Waiver of Notices

     172   

11.3

 

Amendments and Waivers

     172   

11.4

 

Waiver of Counterclaims

     175   

11.5

 

Indemnification

     175   

 

(iv)



--------------------------------------------------------------------------------

SECTION 12.  

THE AGENT

     176   

12.1

 

Appointment, Powers and Immunities

     176   

12.2

 

Reliance by Administrative Agent

     177   

12.3

 

Events of Default

     177   

12.4

 

Wells in its Individual Capacity

     178   

12.5

 

Indemnification

     178   

12.6

 

Non-Reliance on Administrative Agent and Other Lenders

     178   

12.7

 

Failure to Act

     179   

12.8

 

Additional Loans

     179   

12.9

 

Concerning the Collateral and the Related Financing Agreements

     180   

12.10

 

Field Audit, Examination Reports and other Information; Disclaimer by Lenders

     180   

12.11

 

Collateral Matters

     181   

12.12

 

Agency for Perfection

     183   

12.13

 

Agent May File Proofs of Claim

     183   

12.14

 

Successor Administrative Agent

     184   

12.15

 

Other Agent Designations

     185    SECTION 13.  

TERM OF AGREEMENT; MISCELLANEOUS

     185   

13.1

 

Term

     185   

13.2

 

Interpretative Provisions

     186   

13.3

 

Notices

     188   

13.4

 

Partial Invalidity

     189   

13.5

 

Confidentiality

     189   

13.6

 

Successors

     190   

13.7

 

Assignments; Participations

     191   

13.8

 

Entire Agreement

     193   

13.9

 

Patriot Act

     193   

13.10

 

Counterparts, Etc

     193    SECTION 14.  

ACKNOWLEDGMENT AND RESTATEMENT

     193   

14.1

 

Existing Obligations

     193   

14.2

 

Acknowledgment of Security Interests

     194   

14.3

 

Existing Credit Agreements and Existing Nash-Finch Security Agreement

     194   

14.4

 

Restatement

     194   

 

(v)



--------------------------------------------------------------------------------

INDEX TO

EXHIBITS AND SCHEDULES

 

Exhibit A    Form of Assignment and Acceptance Exhibit B    Form of Borrowing
Base Certificate Exhibit C    Information Certificate Exhibit D-1

 

Exhibit D-2

  

Form of Consolidating Financial Statements

 

Form of Consolidated Financial Statements

Exhibit E    Form of Compliance Certificate Exhibit F    Commitments Exhibit G
   Form of Solvency Certificate Schedule 1.51    Eligible Real Property Schedule
1.97

 

Schedule 1.136

 

Schedule 1.145

  

Freight Forwarders

 

Mortgages

 

Non-Operating Assets

Schedule 7.1    Collateral Reporting Schedule 8.9    ERISA Matters Schedule 8.16
   Credit Card Agreements Schedule 8.17    Business Associate Agreements
Schedule 8.18

 

Schedule 8.23

 

Schedule 9.6(e)

  

Participation Agreements

 

Insurance Policies

 

Website Address for Posting Documents

Schedule 9.7    Existing Subleases of Real Property Schedule 9.14

 

Schedule 9.26

  

Fiscal Year and Quarter Ends

 

Post-Closing Matters

 

(vi)



--------------------------------------------------------------------------------

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

This Amended and Restated Loan and Security Agreement dated, and as amended and
restated, as of November 19, 2013 (the “Effective Date”) is entered into by and
among Spartan Stores, Inc., a Michigan corporation (“Parent”), Spartan Stores
Distribution, LLC, a Michigan limited liability company (“Stores Distribution”),
Market Development, LLC, a Michigan limited liability company (“MDC”), Spartan
Stores Associates, LLC, a Michigan limited liability company (“Associates”),
Family Fare, LLC, a Michigan limited liability company (“Family Fare”), MSFC,
LLC, a Michigan limited liability company (“MSFC”), Seaway Food Town, Inc., a
Michigan corporation (“Seaway”), The Pharm of Michigan, Inc., a Michigan
corporation (“Pharm”), Valley Farm Distributing Co., an Ohio corporation
(“Valley Farm”), Gruber’s Real Estate, LLC, a Michigan limited liability company
(“Gruber RE”), Prevo’s Family Markets, Inc., a Michigan corporation (“Prevo”),
Custer Pharmacy, Inc., a Michigan corporation (“Custer”), Spartan Properties
Management, Inc. (formerly known as Buckeye Real Estate Management Co.), an Ohio
corporation (“SPM”), Spartan Stores Fuel, LLC, a Michigan limited liability
company (“Spartan Fuel”), Nash-Finch Company, a Delaware corporation, as
surviving corporation of the merger with SS Delaware, Inc. (“Nash-Finch”), Nash
Brothers Trading Company, a Delaware corporation (“Nash Brothers”), T.J. Morris
Company, a Georgia corporation (“T.J. Morris”), Super Food Services, Inc., a
Delaware corporation (“Super Food”), U Save Foods, Inc., a Nebraska corporation
(“U Save”), Hinky Dinky Supermarkets, Inc., a Nebraska corporation (“Hinky
Dinky”), GTL Truck Lines, Inc., a Nebraska corporation (“GTL”), Erickson’s
Diversified Corporation, a Wisconsin corporation (“Erickson’s”), Grocery Supply
Acquisition Corp., a Delaware corporation (“Grocery Supply”, and together with
Parent, Stores Distribution, MDC, Associates, Family Fare, MSFC, Seaway, Pharm,
Valley Farm, Gruber RE, Prevo, Custer, SPM, Spartan Fuel, Nash-Finch, Nash
Brothers, T.J. Morris, Super Food, U Save, Hinky Dinky, GTL and Erickson’s, each
individually a “Borrower” and collectively, “Borrowers”), any Person that at any
time becomes a party hereto as a guarantor (each individually a “Guarantor” and
collectively, “Guarantors”), the parties hereto from time to time as lenders,
whether by execution of this Agreement or an Assignment and Acceptance (each
individually, a “Lender” and collectively, “Lenders”), Wells Fargo Capital
Finance, LLC, a Delaware limited liability company, in its capacity as
administrative and collateral agent for Lenders (in such capacity,
“Administrative Agent”), Wells Fargo Bank, National Association and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead Arrangers and Joint
Bookrunners (the “Arrangers”), Bank of America, N.A., as Syndication Agent,
Union Bank, N.A., BMO Harris Bank, N.A., and U.S. Bank, National Association, as
Documentation Agents.

W I T N E S S E T H:

WHEREAS, Parent, Stores Distribution, MDC, Associates, Family Fare, MSFC,
Seaway, Pharm, Valley Farm, Gruber RE, Prevo, Custer, SPM (the “Existing Spartan
Borrowers”), Wells Fargo Capital Finance, LLC, successor by merger to Wachovia
Capital Finance Corporation (Central), formerly known as Congress Financial
Corporation (Central), in its capacity as administrative and collateral agent
for the lenders party thereto (in such capacity, the “Existing Spartan Agent”),
and the lenders party thereto (the “Existing Spartan Lenders”) are parties to
the Loan and Security Agreement, dated December 23, 2003, as amended by
Amendment No. 1 to Loan and Security Agreement, dated as of July 29, 2004,
Amendment No. 2 to Loan and Security Agreement, dated as of December 22, 2004,
Amendment No. 3 to Loan and Security



--------------------------------------------------------------------------------

Agreement, dated as of December 9, 2005, Amendment No. 4 to Loan and Security
Agreement, dated as of March 17, 2006, Amendment No. 5 to Loan and Security
Agreement, dated as of April 5, 2007, Amendment No. 6 to Loan and Security
Agreement, dated as of May 22, 2007, Amendment No. 7 to Loan and Security
Agreement, dated as of May 20, 2009, Amendment No. 8 to Loan and Security
Agreement, dated as of May 4, 2010, Amendment No. 9 to Loan and Security
Agreement, dated September 30, 2010, Amendment No. 10 to Loan and Security
Agreement, dated July 19, 2011, Amendment No. 11 to Loan and Security Agreement,
dated June 8, 2012 and Amendment No. 12 to Loan and Security Agreement, dated
December 4, 2012 (as so amended, the “Existing Spartan Credit Agreement”),
pursuant to which the Existing Spartan Lenders (or Existing Spartan Agent on
behalf of Existing Spartan Lenders) have made loans (the “Existing Spartan
Loans”) and arranged to be issued letters of credit (the “Existing Spartan
Letters of Credit”) to or for the account of Existing Spartan Borrowers;

WHEREAS, Nash-Finch, Nash Brothers, T.J. Morris, Super Food, U Save, Hinky
Dinky, GTL, Erickson’s, Grocery Supply, HD Falls City, Whitton (the “Existing
Nash-Finch Borrowers”), Wells Fargo Capital Finance, LLC, in its capacity as
administrative and collateral agent for the lenders party thereto (in such
capacity, the “Existing Nash-Finch Agent”), and the lenders party thereto (the
“Existing Nash-Finch Lenders”) are parties to the Credit Agreement, dated as of
December 21, 2011, as amended by Amendment No. 1 to Credit Agreement, dated as
of November 27, 2012 and Amendment No. 2 to Credit Agreement, dated as of
April 10, 2013 (as so amended, the “Existing Nash-Finch Credit Agreement” and
together with the Existing Spartan Credit Agreement, collectively, the “Existing
Credit Agreements”), pursuant to which the Existing Nash-Finch Lenders (or
Existing Nash-Finch Agent on behalf of Existing Nash-Finch Lenders) have made
loans (the “Existing Nash-Finch Loans”) and arranged to be issued letters of
credit (the “Existing Nash-Finch Letters of Credit” and together with the
Existing Spartan Letters of Credit, collectively, the “Existing Letters of
Credit”) to or for the account of Existing Nash-Finch Borrowers;

WHEREAS, in connection with the Nash-Finch Merger, Parent has formed a
wholly-owned Subsidiary, SS Delaware, Inc., a Delaware corporation (“Merger
Sub”), and, pursuant to the Nash-Finch Merger Agreement, upon the consummation
of the Nash-Finch Merger, Nash-Finch will merge with and into Merger Sub with
Nash-Finch as the surviving corporation;

WHEREAS, Borrowers and Guarantors have requested that Administrative Agent and
Lenders amend and restate the Existing Credit Agreements and continue to make
loans and provide other financial accommodations to Borrowers;

WHEREAS, Administrative Agent and Lenders have agreed to amend and restate the
Existing Credit Agreements and each Lender (severally and not jointly) has
agreed to make such loans and provide such financial accommodations to Borrowers
on a pro rata basis according to its Commitment (as defined below), in each
case, on the terms and conditions set forth herein; and

WHEREAS, Administrative Agent is willing to act as agent for Lenders on the
terms and conditions set forth herein and the other Financing Agreements;

 

2



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual conditions and agreements set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree that the
Existing Credit Agreements shall be (and hereby are) amended and restated as
follows:

SECTION 1. DEFINITIONS

For purposes of this Agreement, the following terms shall have the respective
meanings given to them below:

1.1 “Account Debtor” shall mean a person obligated on an Account, and including,
without limitation, an account debtor as such term is defined in the UCC, Credit
Card Issuer, Credit Card Processor, Fiscal Intermediary or other Third Party
Payor.

1.2 “Accounts” shall mean, as to each Borrower and Guarantor, all present and
future rights of such Borrower and Guarantor to payment of a monetary
obligation, whether or not earned by performance, which is not evidenced by
chattel paper or an instrument, (a) for property that has been or is to be sold,
leased, licensed, assigned, or otherwise disposed of, (b) for services rendered
or to be rendered, (c) for a secondary obligation incurred or to be incurred, or
(d) arising out of the use of a credit or charge card or information contained
on or for use with the card. The term “Accounts” as used herein shall include,
without limitation, Credit Card Receivables, health-care-insurance receivables
and any payments arising under or in connection with any coupon clearing
arrangement.

1.3 “Adjusted Eurodollar Rate” shall mean, with respect to each Interest Period
for any Eurodollar Rate Loan, the rate per annum determined by dividing (a) the
Eurodollar Rate for such Interest Period by (b) a percentage equal to: (i) one
(1) minus (ii) the Reserve Percentage. For purposes hereof, “Reserve Percentage”
shall mean the reserve percentage, expressed as a decimal, prescribed by any
United States or foreign banking authority for determining the reserve
requirement which is or would be applicable to deposits of United States dollars
in a non-United States or an international banking office of Reference Bank used
to fund a Eurodollar Rate Loan or any Eurodollar Rate Loan made with the
proceeds of such deposit, whether or not the Reference Bank actually holds or
has made any such deposits or loans. The Adjusted Eurodollar Rate shall be
adjusted on and as of the effective day of any change in the Reserve Percentage.

1.4 “Administrative Agent” shall mean Wells Fargo Capital Finance, LLC, in its
capacity as administrative agent on behalf of the Lenders and as collateral
agent on behalf of the Secured Parties pursuant to the terms hereof and any
replacement or successor agent hereunder.

1.5 “Affiliate” shall mean, with respect to a specified Person, any other Person
which directly or indirectly, through one or more intermediaries, controls or is
controlled by or is under common control with such Person, and without limiting
the generality of the foregoing, includes (a) any Person which beneficially owns
or holds twenty (20%) percent or more of any class of Voting Stock of such
Person or other equity interests in such Person, (b) any Person of which such
Person beneficially owns or holds twenty (20%) percent or more of any class of
Voting Stock or in which such Person beneficially owns or holds twenty
(20%) percent or more of the

 

3



--------------------------------------------------------------------------------

equity interests and (c) any director or executive officer of such Person. For
the purposes of this definition, the term “control” (including with correlative
meanings, the terms “controlled by” and “under common control with”), as used
with respect to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of Voting Stock, by agreement or
otherwise.

1.6 “Administrative Agent Payment Account” shall mean account no. 5000000030266
of Administrative Agent at Wells Fargo Bank, National Association, or such other
account of Administrative Agent as Administrative Agent may from time to time
designate to Lead Borrower as the Administrative Agent Payment Account for
purposes of this Agreement and the other Financing Agreements.

1.7 “Applicable Margin” means, at any time, as to the interest rate for Base
Rate Loans and the interest rate for Eurodollar Rate Loans the applicable
percentage (on a per annum basis) set forth below if the Monthly Average Excess
Availability for the immediately preceding calendar month is at or within the
amounts indicated for such percentage:

 

Tier

  

Monthly Average

Excess Availability

   Applicable
Eurodollar
Rate
Margin
for
Tranche A
Revolving
Loans     Applicable
Eurodollar
Rate
Margin
for
Tranche
A-1
Revolving
Loans     Applicable
Eurodollar
Rate
Margin for
Tranche
A-2 Term
Loans     Applicable
Base Rate
Margin for
Tranche A
Revolving
Loans     Applicable
Base Rate
Margin for
Tranche
A-1
Revolving
Loans     Applicable
Base Rate
Margin for
Tranche
A-2 Term
Loans   1    Greater than 66 2/3% of the Maximum Credit      1.50 %      2.75 % 
    5.50 %      .50 %      1.75 %      4.50 %  2    Less than or equal to 66
2/3% of the Maximum Credit and greater than 33 1/3% of the Maximum Credit     
1.75 %      3.00 %      5.50 %      .75 %      2.00 %      4.50 %  3    Less
than or equal to 33 1/3% of the Maximum Credit      2.00 %      3.25 %      5.50
%      1.00 %      2.25 %      4.50 % 

 

4



--------------------------------------------------------------------------------

provided, that, (a) the Applicable Margin shall be calculated and established
once each calendar month based on the Monthly Average Excess Availability for
the immediately preceding calendar month and shall remain in effect until
adjusted thereafter as of the first day of the next month and
(b) notwithstanding the amount of the Monthly Average Excess Availability, for
each month prior to the month commencing June 1, 2014, in no event shall the
Applicable Margin be less than the percentages set forth in Tier 2 of the
schedule above for the applicable category of Loans. In the event that at any
time after the end of a calendar month the Monthly Average Excess Availability
for such calendar month used for the determination of the Applicable Margin is
determined by Administrative Agent to have been greater or less than the actual
amount of the Monthly Average Excess Availability for such calendar month, the
Applicable Margin for such prior calendar month shall be adjusted to the
applicable percentage based on such actual Monthly Average Excess Availability
and, as applicable, any additional interest for the applicable period as a
result of such recalculation shall be promptly paid to Administrative Agent, or
any excess payment of interest for the applicable period as a result of such
recalculation shall be promptly reimbursed to Borrowers by Administrative Agent.

1.8 “Approved Fund” shall mean any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

1.9 “Arrangers” shall mean, collectively, Wells Fargo Bank, National Association
and Merrill Lynch, Pierce, Fenner & Smith Incorporated, in their capacities as
Joint Lead Arrangers and Joint Bookrunners; each sometimes being referred to
herein individually as an “Arranger”.

1.10 “Assignment and Acceptance” shall mean an Assignment and Acceptance
substantially in the form of Exhibit A attached hereto (with blanks
appropriately completed) delivered to Administrative Agent in connection with an
assignment of a Lender’s interest hereunder in accordance with the provisions of
Section 13.7 hereof.

1.11 “Bank of America” shall mean Bank of America, N.A., a national banking
association, and its successors and assigns.

1.12 “Bank Product Provider” shall mean any Lender or Affiliate of Lender that
provides any Bank Products to Borrowers or Guarantors.

1.13 “Bank Products” shall mean any one or more of the following types or
services or facilities provided to a Borrower or a Guarantor by a Bank Product
Provider: (a) credit cards, debit cards or stored value cards or the processing
of credit card, debit card or stored value card sales or receipts, (b) purchase
cards (including so-called “procurement cards” or “P-cards”), (c) cash
management or related services, including (i) the automated clearinghouse
transfer of funds for the account of a Borrower pursuant to agreement or
overdraft for any accounts of Borrowers maintained at Administrative Agent or
any Bank Product Provider that are subject to the control of Administrative
Agent pursuant to any Deposit Account Control Agreement to which Administrative
Agent or such Bank Product Provider is a party, as applicable, (ii) controlled
disbursement services, and (iii) card-based accounts payable payment services
and (d) Hedge Agreements if and to the extent permitted hereunder.

 

5



--------------------------------------------------------------------------------

1.14 “Base Rate” shall mean the greatest of (a) the Federal Funds Rate plus
one-half of one ( 1⁄2%) percent, (b) the Eurodollar Rate (which rate shall be
calculated based upon an Interest Period of one (1) month and shall be
determined on a daily basis), plus one (1%) percent, and (c) the rate of
interest announced, from time to time, within Wells Fargo Bank, National
Association at its principal office in San Francisco as its “prime rate”,
subject to each increase or decrease in such “prime rate”, with the
understanding that the “prime rate” is one of Wells Fargo’s base rates (not
necessarily the lowest of such rates) and serves as the basis upon which
effective rates of interest are calculated for those loans making reference
thereto and is evidenced by the recording thereof after its announcement in such
internal publications as Wells Fargo may designate.

1.15 “Base Rate Loans” shall mean any Loans or portion thereof on which interest
is payable based on the Base Rate in accordance with the terms thereof. All
Swing Line Loans shall be Base Rate Loans.

1.16 “Blocked Accounts” shall have the meaning set forth in Section 6.3 hereof.

1.17 “Borrowing Base Certificate” shall mean a certificate substantially in the
form of Exhibit B hereto, as such form may from time to time be modified by
Administrative Agent, which is duly completed (including all schedules thereto)
and executed by the chief financial officer, vice president of finance,
treasurer, corporate treasurer, or controller of Parent and delivered to
Administrative Agent.

1.18 “Business Day” shall mean any day other than a Saturday, Sunday, or other
day on which commercial banks are authorized or required to close under the laws
of the State of New York, and a day on which Administrative Agent is open for
the transaction of business, except that if a determination of a Business Day
shall relate to any Eurodollar Rate Loans, the term Business Day shall also
exclude any day on which banks are closed for dealings in dollar deposits in the
London interbank market or other applicable Eurodollar Rate market.

1.19 “Capital Expenditures” shall mean with respect to any Person for any period
the aggregate of all expenditures by such Person and its Subsidiaries during
such period that in accordance with GAAP are recorded on the statement of cash
flows as purchases of property and equipment.

1.20 “Capital Leases” shall mean, as applied to any Person, any lease of (or any
agreement conveying the right to use) any property (whether real, personal or
mixed) by such Person as lessee which in accordance with GAAP, is required to be
reflected as a liability on the balance sheet of such Person.

1.21 “Capital Stock” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents (however designated) of such
Person’s capital stock or partnership, limited liability company or other equity
interests at any time outstanding, and any and all rights, warrants or options
exchangeable for or convertible into such capital stock or other interests (but
excluding any debt security that is exchangeable for or convertible into such
capital stock).

 

6



--------------------------------------------------------------------------------

1.22 “Cash Dominion Event” shall mean at any time (a) an Event of Default shall
exist or have occurred and be continuing or (b) Excess Availability is less than
ten (10%) percent of the Maximum Credit for any two (2) consecutive Business
Days or is less than seven and one-half (7.5%) percent of the Maximum Credit on
any day; provided, that, (ii) to the extent that the Cash Dominion Event has
occurred due to clause (b) of this definition, if Excess Availability shall be
equal to or greater than ten (10%) percent of the Maximum Credit for not less
than ninety (90) consecutive days, the Cash Dominion Event shall no longer be
deemed to exist or be continuing until such time as Excess Availability may
again be less than such amount and (iii) a Cash Dominion Event may not be cured
as contemplated by clause (i) more than two (2) times in any fiscal year or more
than four (4) times during the term of the Credit Facility.

1.23 “Cash Equivalents” shall mean, at any time, (a) any evidence of
Indebtedness with a maturity date of ninety (90) days or less issued or directly
and fully guaranteed or insured by the United States of America or any agency or
instrumentality thereof; provided, that, the full faith and credit of the United
States of America is pledged in support thereof; (b) certificates of deposit or
bankers’ acceptances with a maturity of ninety (90) days or less of any
financial institution that is a member of the Federal Reserve System having
combined capital and surplus and undivided profits of not less than
$250,000,000; (c) commercial paper (including variable rate demand notes) with a
maturity of ninety (90) days or less issued by a corporation (except an
Affiliate of any Borrower or Guarantor) organized under the laws of any State of
the United States of America or the District of Columbia and rated at least A-1
by Standard & Poor’s Ratings Service, a division of The McGraw-Hill Companies,
Inc. or at least P-1 by Moody’s Investors Service, Inc.; (d) repurchase
obligations with a term of not more than thirty (30) days for underlying
securities of the types described in clause (a) above entered into with any
financial institution having combined capital and surplus and undivided profits
of not less than $250,000,000; (e) repurchase agreements and reverse repurchase
agreements relating to marketable direct obligations issued or unconditionally
guaranteed by the United States of America or issued by any governmental agency
thereof and backed by the full faith and credit of the United States of America,
in each case maturing within ninety (90) days or less from the date of
acquisition; provided, that, the terms of such agreements comply with the
guidelines set forth in the Federal Financial Agreements of Depository
Institutions with Securities Dealers and Others, as adopted by the Comptroller
of the Currency on October 31, 1985; and (f) investments in money market funds
and mutual funds which invest substantially all of their assets in securities of
the types described in clauses (a) through (e) above.

1.24 “Certificates of Title” shall mean any certificates of title, certificates
of ownership or any other registration certificates issued under the laws of any
State or Commonwealth of the United States of America or any political
subdivision thereof with respect to motor vehicles or other vehicles.

1.25 “Change of Control” shall mean (a) the transfer (in one transaction or a
series of transactions) of all or substantially all of the assets of any
Borrower or Guarantor to any Person or group (as such term is used in
Section 13(d)(3) of the Exchange Act), other than as permitted in Section 9.7
hereof; (b) the liquidation or dissolution of any Borrower or Guarantor or the

 

7



--------------------------------------------------------------------------------

adoption of a plan by the stockholders of any Borrower or Guarantor relating to
the dissolution or liquidation of such Borrower or Guarantor, other than as
permitted in Section 9.7 hereof; (c) the acquisition by any Person or group (as
such term is used in Section 13(d)(3) of the Exchange Act), of beneficial
ownership, directly or indirectly, of more than thirty (30%) percent of the
voting power of the total outstanding Voting Stock of Parent; (d) during any
period of two (2) consecutive years, individuals who at the beginning of such
period constituted the Board of Directors of Parent (together with any new
directors whose nomination for election or election was approved by a vote of at
least a majority of the directors then still in office who were either directors
at the beginning of such period or whose election or nomination for election was
previously so approved) cease for any reason to constitute a majority of the
Board of Directors of Parent then still in office; (e) the failure of Parent to
own directly or indirectly one hundred (100%) percent of the voting power of the
total outstanding Voting Stock of any other Borrower or Guarantor (except to the
extent resulting from mergers, consolidations, liquidations or dissolutions
permitted under Section 9.7 hereof); or (f) the occurrence of any “change in
control” (or similar term) as defined in the Senior Note Indenture or in the
documents governing the Qualified Debt Offering.

1.26 “Code” shall mean the Internal Revenue Code of 1986, as the same now exists
or may from time to time hereafter be amended, modified, recodified or
supplemented, together with all rules, regulations and interpretations
thereunder or related thereto.

1.27 “Collateral” shall have the meaning set forth in Section 5 hereof.

1.28 “Collateral Access Agreement” shall mean an agreement in writing, in form
and substance satisfactory to Administrative Agent, by any lessor of premises to
any Borrower or Guarantor, or any other person to whom any Collateral is
consigned or who has custody, control or possession of any such Collateral or is
otherwise the owner or operator of any premises on which any of such Collateral
is located, in favor of Administrative Agent with respect to the collateral
located at such premises or otherwise in the custody, control or possession of
such person.

1.29 “Commitments” shall mean, collectively, the Tranche A Commitment, the
Tranche A-1 Commitments and the Tranche A-2 Commitments; sometimes being
individually referred to herein as a “Commitment”.

1.30 “Consolidated Net Income” shall mean, with respect to any Person for any
period, the aggregate of the net income (loss) of such Person and its
Subsidiaries, on a consolidated basis, for such period (and as to Borrowers and
Guarantors, excluding to the extent included therein (i) any extraordinary,
one-time or non-recurring gains, (ii) extraordinary, one-time or non-recurring
non-cash losses or charges, and (iii) operations that have been discontinued on
or before the Effective Date), and after deducting the Provision for Taxes for
such period, all as determined in accordance with GAAP; provided, that, (a) the
net income of any Person that is not a wholly-owned Subsidiary or that is
accounted for by the equity method of accounting shall be included only to the
extent of the amount of dividends or distributions paid or payable to such
Person or a wholly-owned Subsidiary of such Person; (b) except to the extent
included pursuant to the foregoing clause, the net income of any Person accrued
prior to the date it becomes a wholly-owned Subsidiary of such Person or is
merged into or consolidated with such Person or

 

8



--------------------------------------------------------------------------------

any of its wholly-owned Subsidiaries or that Person’s assets are acquired by
such Person or by any of its wholly-owned Subsidiaries shall be excluded;
(c) the effect of any change in accounting principles adopted by such Person or
its Subsidiaries after the Effective Date shall be excluded; (d) net income
shall exclude interest accruing, but not paid on indebtedness owing to a
Subsidiary or parent corporation of such Person; and (e) the net income (if
positive) of any wholly-owned Subsidiary to the extent that the declaration or
payment of dividends or similar distributions by such wholly-owned Subsidiary to
such Person or to any other wholly-owned Subsidiary of such Person is not at the
time permitted by operation of the terms of its charter or any agreement,
instrument, judgment, decree, order, statute, rule or governmental regulation
applicable to such wholly-owned Subsidiary shall be excluded. For the purposes
of this definition, net income excludes any gain and non-cash loss together with
any related Provision for Taxes for such gain and non-cash loss realized upon
the sale or other disposition of any assets that are not sold in the ordinary
course of business (including, without limitation, dispositions pursuant to sale
and leaseback transactions and for this purpose sales or other dispositions of
retail store locations or distribution centers shall not be deemed to be in the
ordinary course of the business of Borrowers and Guarantors) or of any Capital
Stock of such Person or a Subsidiary of such Person and any net income or
non-cash loss realized as a result of changes in accounting principles or the
application thereof to such Person.

1.31 “Credit Card Acknowledgments” shall mean, collectively, the agreements by
Credit Card Issuers or Credit Card Processors who are parties to Credit Card
Agreements in favor of Administrative Agent acknowledging Administrative Agent’s
first priority security interest, in the monies due and to become due to a
Borrower or Guarantor (including, without limitation, credits and reserves)
under the Credit Card Agreements, and agreeing to transfer all such amounts to
the Blocked Accounts, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced; sometimes being
referred to herein individually as a “Credit Card Acknowledgment”.

1.32 “Credit Card Agreements” shall mean all agreements now or hereafter entered
into by any Borrower or any Guarantor for the benefit of any Borrower, in each
case with any Credit Card Issuer or any Credit Card Processor, as the same now
exist or may hereafter be amended, modified, supplemented, extended, renewed,
restated or replaced, including, but not limited to, the agreements set forth on
Schedule 8.16 hereto.

1.33 “Credit Card Issuer” shall mean any person (other than a Borrower or
Guarantor) who issues or whose members issue credit cards, including, without
limitation, MasterCard or VISA bank credit or debit cards or other bank credit
or debit cards issued through MasterCard International, Inc., Visa, U.S.A., Inc.
or Visa International and American Express, Discover, Diners Club, Carte Blanche
and other non-bank credit or debit cards, including, without limitation, credit
or debit cards issued by or through American Express Travel Related Services
Company, Inc. or Discover Financial Services, Inc.

1.34 “Credit Card Processor” shall mean any servicing or processing agent or any
factor or financial intermediary who facilitates, services, processes or manages
the credit authorization, billing transfer and/or payment procedures with
respect to any Borrower’s or Guarantor’s sales transactions involving credit
card or debit card purchases by customers using credit cards or debit cards
issued by any Credit Card Issuer.

 

9



--------------------------------------------------------------------------------

1.35 “Credit Card Receivables” shall mean, collectively, (a) all present and
future rights of any Borrower or Guarantor to payment from any Credit Card
Issuer, Credit Card Processor or other third party arising from sales of goods
or rendition of services to customers who have purchased such goods or services
using a credit card or debit card and (b) all present and future rights of any
Borrower or Guarantor to payment from any Credit Card Issuer, Credit Card
Processor or other third party in connection with the sale or transfer of
Accounts arising pursuant to the sale of goods or rendition of services to
customers who have purchased such goods or services using a credit card or a
debit card, including, but not limited to, all amounts at any time due or to
become due from any Credit Card Issuer or Credit Card Processor under the Credit
Card Agreements or otherwise.

1.36 “Credit Facility” shall mean the Loans and Letter of Credit Accommodations
provided to or for the benefit of any Borrower pursuant to Sections 2.1, 2.2,
2.3 and 2.4 hereof.

1.37 “Customer Credit Liabilities” shall mean at any time, the aggregate
remaining value at such time of (a) outstanding gift certificates and gift cards
of Borrowers and Guarantors entitling the holder thereof to use all or a portion
of the certificate or gift card to pay all or a portion of the purchase price
for any Inventory, and (b) outstanding merchandise credits and customer deposits
of Borrowers and Guarantors.

1.38 “Default” shall mean an act, condition or event which with notice or
passage of time or both would constitute an Event of Default.

1.39 “Defaulting Lender” shall have the meaning set forth in Section 6.10
hereof.

1.40 “Deposit Account Control Agreement” shall mean an agreement in writing, in
form and substance satisfactory to Administrative Agent, by and among
Administrative Agent, the Borrower or Guarantor with a deposit account at any
bank and the bank at which such deposit account is at any time maintained which
provides that such bank will comply with instructions originated by
Administrative Agent directing disposition of the funds in the deposit account
without further consent by such Borrower or Guarantor and has such other terms
and conditions as Administrative Agent may require.

1.41 “Distribution Division” shall mean the operations of Parent, Associates,
Stores Distribution, Valley Farm, MDC, Nash-Finch, T.J. Morris, Nash Brothers,
Super Food and GTL (together with their respective successors and assigns)
consisting of (a) distribution of groceries, produce, dairy products, meat,
deli, bakery , frozen food, seafood, floral products, general merchandise,
pharmacy and health and beauty care items, including, but not limited to,
distribution of private brand grocery and general merchandise to independent
grocery and convenience stores as well as grocery stores, pharmacies,
convenience stores and fuel centers owned by Borrowers or any of their
Subsidiaries and (b) providing various services to independent distribution
customers.

1.42 “EBITDA” shall mean, as to any Person, with respect to any period, an
amount equal to: (a) the Consolidated Net Income of such Person and its
Subsidiaries for such period, plus (b) depreciation and amortization and other
non-cash charges including imputed interest, deferred compensation and in the
case of Borrowers and Guarantors, non-cash costs associated

 

10



--------------------------------------------------------------------------------

with the closing of retail store locations or other facilities, in each case for
such period (to the extent deducted in the computation of Consolidated Net
Income of such Person), all in accordance with GAAP, plus (c) Interest Expense
for such period (to the extent deducted in the computation of Consolidated Net
Income of such Person), plus (d) the Provision for Taxes for Federal and State
taxes for such period (to the extent deducted in the computation of Consolidated
Net Income of such Person), plus (e) all charges with respect to the Michigan
Corporate Income Tax as levied by the Michigan Department of Treasury or any
replacement taxes thereof for such period (to the extent deducted in the
computation of Consolidated Net Income for such Person), plus (f) one-time
charges for restructurings and “Other unusual items” as reported in a Form 10-K
or a Form 10-Q of Parent filed with the Securities and Exchange Commission for
such period, plus (g) non-cash charges related to goodwill impairment and
impairment of non-cash intangibles, minus (h) one time gains or income.

1.43 “Eligible Accounts” shall mean Accounts (other than Credit Card Receivables
and Military Receivables but including Medicare Accounts, Medicaid Accounts and
Accounts arising under any coupon clearing arrangement) created by a Borrower
which are and continue to be acceptable to Administrative Agent in good faith
based on the criteria set forth below. In general, Accounts shall be Eligible
Accounts if:

(a) such Accounts arise from the actual and bona fide sale and delivery of goods
by such Borrower or rendition of services by such Borrower in the ordinary
course of its business which transactions are completed in accordance with the
terms and provisions contained in any documents related thereto;

(b) such Accounts are not unpaid (i) for Accounts with stated terms of fifteen
(15) days or greater, more than sixty (60) days after the original due date
thereof or more than ninety (90) days after the original invoice or statement
date (as applicable), provided, that, Accounts which are unpaid more than ninety
(90) days after the original invoice or statement date may be eligible so long
as (A) such Accounts are not unpaid more than one hundred eighty (180) days from
the original invoice or statement date, (B) no more than $3,000,000 of such
Accounts may be Eligible Accounts at any time and (C) such Accounts are not
unpaid after the original due date thereof or (ii) for Accounts with stated
terms of less than fifteen (15) days, more than thirty (30) days after the
original due date thereof or more than ninety (90) days after the original
invoice or statement date (as applicable) (it being understood that the
statement date is applicable to Accounts of the Distribution Division);

(c) such Accounts comply with the terms and conditions contained in
Section 7.2(b) of this Agreement;

(d) such Accounts do not arise from sales on consignment, guaranteed sale, sale
and return, sale on approval, or other terms under which payment by the Account
Debtor may be conditional or contingent;

(e) the chief executive office of the Account Debtor with respect to such
Accounts is located in the United States of America or Canada (provided, that,
at any time promptly upon Administrative Agent’s request, such Borrower shall
execute and deliver, or cause to be executed and delivered, such other
agreements, documents and instruments as may

 

11



--------------------------------------------------------------------------------

be required by Administrative Agent to perfect the security interests of
Administrative Agent in those Accounts of an Account Debtor with its chief
executive office or principal place of business in Canada in accordance with the
applicable laws of the Province of Canada in which such chief executive office
or principal place of business is located and take or cause to be taken such
other and further actions as Administrative Agent may request to enable
Administrative Agent as secured party with respect thereto to collect such
Accounts under the applicable Federal or Provincial laws of Canada) or, at
Administrative Agent’s option, if the chief executive office and principal place
of business of the Account Debtor with respect to such Accounts is located other
than in the United States of America or Canada, then if either: (i) the Account
Debtor has delivered to such Borrower an irrevocable letter of credit issued or
confirmed by a bank satisfactory to Administrative Agent and payable only in the
United States of America and in U.S. dollars, sufficient to cover such Account,
in form and substance satisfactory to Administrative Agent and if required by
Administrative Agent, the original of such letter of credit has been delivered
to Administrative Agent or Administrative Agent’s agent, and such Borrower has
complied with the terms of Section 5.2(h) hereof with respect to the assignment
of the proceeds of such letter of credit to Administrative Agent or naming
Administrative Agent as transferee beneficiary thereunder, as Administrative
Agent may specify, or (ii) such Account is subject to credit insurance payable
to Administrative Agent issued by an insurer and on terms and in an amount
acceptable to Administrative Agent, provided, that, the aggregate amount of such
Accounts that may be Eligible Accounts shall not exceed $7,500,000 at any time
or (iii) such Account is otherwise acceptable in all respects to Administrative
Agent (subject to such lending formula with respect thereto as Administrative
Agent may determine);

(f) such Accounts do not consist of progress billings (such that the obligation
of the Account Debtors with respect to such Accounts is conditioned upon such
Borrower’s satisfactory completion of any further performance under the
agreement giving rise thereto), bill and hold invoices or retainage invoices,
except as to bill and hold invoices, if Administrative Agent shall have received
an agreement in writing from the Account Debtor, in form and substance
satisfactory to Administrative Agent, confirming the unconditional obligation of
the Account Debtor to take the goods related thereto and pay such invoice;

(g) the Account Debtor with respect to such Accounts has not asserted a
counterclaim, defense or dispute and is not owed any amounts that may give rise
to any right of setoff or recoupment against such Accounts (but the portion of
the Accounts of such Account Debtor in excess of the amount at any time and from
time to time owed by such Borrower to such Account Debtor or claimed owed by
such Account Debtor may be deemed Eligible Accounts),

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Accounts;

(i) such Accounts are subject to the first priority, valid and perfected
security interest of Administrative Agent and any goods giving rise thereto are
not, and were not at the time of the sale thereof, subject to any liens except
those permitted in this Agreement that are subject to an intercreditor agreement
in form and substance satisfactory to Administrative Agent between the holder of
such security interest or lien and Administrative Agent;

 

12



--------------------------------------------------------------------------------

(j) neither the Account Debtor nor any officer or employee of the Account Debtor
with respect to such Accounts is an officer, employee, agent or other Affiliate
of any Borrower or Guarantor, except that up to $10,000,000 of Accounts at any
time due from an Account Debtor that is an Affiliate but is not an individual or
a Borrower or Guarantor or a Subsidiary of a Borrower or Guarantor which Account
arises in the ordinary course of business and on an arms-length basis on the
same terms and conditions as for a receivable due from an unaffiliated company
and without any special consideration may be Eligible Accounts;

(k) the Account Debtors with respect to such Accounts are not any foreign
government, the United States of America, any State, political subdivision,
department, agency or instrumentality thereof, unless, if the Account Debtor is
the United States of America, any State, political subdivision, department,
agency or instrumentality thereof, upon Administrative Agent’s request, the
Federal Assignment of Claims Act of 1940, as amended or any similar State or
local law, if applicable, has been complied with in a manner satisfactory to
Administrative Agent or except as to Medicaid Accounts, Medicare Accounts and
Accounts arising from WIC, Supplemental Nutrition Assistance Program or other
food stamp programs, such Accounts otherwise constitute Eligible Accounts
hereunder;

(l) there are no proceedings or actions which are threatened or pending against
the Account Debtors with respect to such Accounts which might result in any
material adverse change in any such Account Debtor’s financial condition
(including, without limitation, any bankruptcy, dissolution, liquidation,
reorganization or similar proceeding);

(m) the aggregate amount of such Accounts owing by a single Account Debtor do
not constitute more than twenty (20%) percent of the aggregate amount of all
otherwise Eligible Accounts of Borrowers (but the portion of the Accounts not in
excess of the applicable percentages may be deemed Eligible Accounts);

(n) such Accounts are not owed by an Account Debtor who has Accounts unpaid
(i) for Accounts with stated terms of fifteen (15) days or greater, more than
sixty (60) days after the original due date thereof or more than ninety
(90) days after the original invoice or statement date (as applicable) or
(ii) for Accounts with stated terms of less than fifteen (15) days, more than
thirty (30) days after the original due date thereof or more than ninety
(90) days after the original invoice or statement date (as applicable), in any
case which constitute more than fifty (50%) percent of the total Accounts of
such Account Debtor (it being understood that the statement date is applicable
to Accounts of the Distribution Division);

(o) the Account Debtor is not located in a state requiring the filing of a
Notice of Business Activities Report or similar report in order to permit such
Borrower to seek judicial enforcement in such State of payment of such Account,
unless such Borrower has qualified to do business in such state or has filed a
Notice of Business Activities Report or equivalent report for the then current
year or such failure to file and inability to seek judicial enforcement is
capable of being remedied without any material delay or material cost;

(p) such Accounts are owed by Account Debtors whose total indebtedness to such
Borrower does not exceed the credit limit with respect to such Account Debtors
as determined by such Borrower from time to time, to the extent such credit
limit as to any Account

 

13



--------------------------------------------------------------------------------

Debtor is established consistent with the current practices of such Borrower as
of the Effective Date and such credit limit is acceptable to Administrative
Agent (but the portion of the Accounts not in excess of such credit limit may be
deemed Eligible Accounts);

(q) the collection of such Accounts are not, in Administrative Agent’s good
faith discretion, believed to be doubtful, including by reason of the Account
Debtors financial condition;

(r) as to Medicaid Accounts, (i) the claim for reimbursement related to such
Account has been submitted to the appropriate Fiscal Intermediary in accordance
with the applicable regulations under Medicaid within thirty (30) days from the
date the claim arose, (ii) the person to whom the goods were sold is an eligible
Medicaid beneficiary at the time such goods are sold and such eligibility has
been verified by the Borrower making such sale, (iii) such Account is owed to a
Borrower who is not under any investigation (other than the periodic audits
conducted by a Fiscal Intermediary in the ordinary course of business) or
subject to any action or proceeding concerning the status of such Borrower as a
Certified Medicaid Provider and/or the payments under Medicaid to such Borrower
have not been contested, suspended, delayed, deferred or otherwise postponed due
to any investigation, action or proceeding by the U.S. Justice Department or any
other Governmental Authority, (iv) the amount of such Account does not exceed
the amounts to which the Borrower making such sale is entitled to reimbursement
for such eligible Medicaid beneficiary under applicable Medicaid regulations
(provided, that, to the extent that the amount of any such excess is de minimis,
the portion of the Account not in excess of the reimbursable amount may be
deemed an Eligible Account), (v) all authorization and billing procedures and
documentation required in order for the Borrower making such sale to be
reimbursed and paid on such Account by the Fiscal Intermediary have been
properly completed and satisfied to the extent required in order for such
Borrower to be so reimbursed and paid and (vi) the terms of the sale giving rise
to such Accounts and all practices of such Borrower and Guarantors with respect
to such Accounts comply in all material respects with applicable Federal, State,
and local laws and regulations; provided, that, in no event shall the aggregate
amount of Medicaid Accounts, Medicare Accounts and Accounts arising from WIC,
Supplemental Nutrition Assistance Program or other food stamp programs that are
deemed to be Eligible Accounts (but without limitation as to the amount of such
Accounts) exceed $7,500,000 or such higher amount (not to exceed $12,500,000) as
Administrative Agent may agree in writing;

(s) as to Medicare Accounts, (i) the claim for reimbursement related to such
Account has been submitted to the appropriate Fiscal Intermediary in accordance
with the applicable regulations under Medicare within thirty (30) days from the
date the claim arose, (ii) the person to whom the goods were sold is an eligible
Medicare beneficiary at the time such goods are sold and such eligibility has
been verified by the Borrower making such sale, (iii) such Account is owed to a
Borrower who is not under any investigation (other than the periodic audits
conducted by a Fiscal Intermediary in the ordinary course of business) or
subject to any action or proceeding concerning the status of such Borrower as a
Certified Medicare Provider and/or the payments under Medicare to such Borrower
have not been contested, suspended, delayed, deferred or otherwise postponed due
to any investigation, action or proceeding by the U.S. Justice Department or any
other Governmental Authority, (iv) the amount of such Account does

 

14



--------------------------------------------------------------------------------

not exceed the amounts to which the Borrower making such sale is entitled to
reimbursement for such eligible Medicare beneficiary under applicable Medicare
regulations (provided, that, to the extent that the amount of any such excess is
de minimis, the portion of the Account not in excess of the reimbursable amount
may be deemed an Eligible Account); (v) all authorization and billing procedures
and documentation required in order for the Borrower making such sale to be
reimbursed and paid on such Account by the Fiscal Intermediary have been
properly completed and satisfied to the extent required for such Borrower to be
so reimbursed and paid, and (vi) the terms of the sale giving rise to such
Accounts and all practices of such Borrower and Guarantors with respect to such
Accounts comply in all material respects with applicable Federal, State, and
local laws and regulations; provided, that, in no event shall the aggregate
amount of Medicaid Accounts, Medicare Accounts and Accounts arising from WIC,
Supplemental Nutrition Assistance Program or other food stamp programs that are
deemed to be Eligible Accounts (but without limitation as to the amount of such
Accounts) exceed $7,500,000 or such higher amount (not to exceed $12,500,000) as
Administrative Agent may agree in writing;

(t) Accounts arising under any coupon clearing arrangements between a Borrower
and a third party, provided, that, the aggregate amount of such Accounts that
may be Eligible Accounts shall not exceed $1,000,000 at any time;

(u) as to Accounts where the Account Debtor is a Third Party Payor (other than
for Medicare Accounts and Medicaid Accounts), (i) the Borrower making the sale
giving rise to such Account has a valid and enforceable agreement with the Third
Party Payor providing for payment to such Borrower or such Borrower is otherwise
entitled to payment under the terms of its arrangements with the insurance
company that is the Third Party Payor, and such agreement and arrangements are
in full force and effect and there is no default thereunder that would be a
basis for such Third Party Payor to cease or suspend any payments to such
Borrower (including any deductions, setoffs or defenses), (ii) the goods sold
giving rise to such Account are of the type that are covered under the agreement
or arrangements with the Third Party Payor and the party receiving such goods is
entitled to coverage under such agreement or arrangement, (iii) the Borrower
making the sale giving rise to such Account has contacted the Third Party Payor
or otherwise received confirmation from such Third Party Payor that the party
receiving the goods is entitled to coverage under the terms of the agreement
with such Third Party Payor and the Borrower is entitled to reimbursement for
such Account, (iv) the amount of such Account does not exceed the amounts to
which the Borrower making such sale is entitled to reimbursement for the goods
sold under the terms of such agreements or arrangements (provided, that, to the
extent that the amount of any such excess is de minimis, the portion of the
Account not in excess of the reimbursable amount may be deemed an Eligible
Account), (v) there are no contractual or statutory limitations or restrictions
on the rights of the Borrower making such sale to assign its rights to payment
arising as a result thereof or to grant any security interest therein, (vi) all
authorization and billing procedures and documentation required in order for the
Borrower making such sale to be reimbursed and paid on such Account by the Third
Party Payor have been properly completed and satisfied to the extent required
for such Borrower to be so reimbursed and paid and (vii) the terms of the sale
giving rise to such Accounts and all practices of such Borrower and Guarantors
with respect to such Accounts comply in all material respects with applicable
Federal, State, and local laws and regulations; and

(v) the Account Debtor with respect to such Accounts is not a Sanctioned Person
or a Sanctioned Entity.

 

15



--------------------------------------------------------------------------------

The criteria for Eligible Accounts set forth above may be revised from time to
time by Administrative Agent in its good faith determination to address the
results of any collateral and/or field examination performed by or on behalf of
Administrative Agent after the Effective Date. Any Accounts that are not
Eligible Accounts shall nevertheless be part of the Collateral.

1.44 “Eligible Cash and Cash Equivalents” shall mean cash and cash equivalents
of the Borrowers from time to time deposited in an account in the name of a
Borrower maintained with a Lender or any Affiliate of a Lender (excluding any
amounts on deposit in any account that is designated to hold cash collateral for
Letter of Credit Accommodations, in the Administrative Agent Payment Account or
in any other escrow, special purpose or restricted account, such as an account
specifically designated for payroll or sales taxes) and subject to a Deposit
Account Control Agreement or an Investment Property Control Agreement, as the
case may be, in favor of the Administrative Agent (which Deposit Account Control
Agreement or Investment Property Control Agreement provides that the
Administrative Agent has sole control of the disposition of the amounts so
deposited, whether or not a Cash Dominion Event exists), which account is
subject to a first priority perfected security interest in favor of the
Administrative Agent.

1.45 “Eligible Credit Card Receivables” shall mean, as to each Borrower, Credit
Card Receivables of such Borrower which are and continue to be acceptable to
Administrative Agent in good faith based on the criteria set forth below. Credit
Card Receivables shall be Eligible Credit Card Receivables if:

(a) such Credit Card Receivables arise from the actual and bona fide sale and
delivery of goods or rendition of services by such Borrower in the ordinary
course of the business of such Borrower which transactions are completed in
accordance with the terms and provisions contained in any agreements binding on
such Borrower or the other party or parties related thereto;

(b) such Credit Card Receivables are not past due (beyond any stated applicable
grace period, if any, therefor) pursuant to the terms set forth in the Credit
Card Agreements with the Credit Card Issuer or Credit Card Processor of the
credit card or debit card used in the purchase which give rise to such Credit
Card Receivables;

(c) such Credit Card Receivables are not unpaid more than seven (7) days after
the date of the sale of Inventory giving rise to such Credit Card Receivables;

(d) all material procedures required by the Credit Card Issuer or the Credit
Card Processor of the credit card or debit card used in the purchase which gave
rise to such Credit Card Receivables shall have been followed by such Borrower
(including, but not limited to, obtaining any required authorization and
approval by such Credit Card Issuer or Credit Card Processor for the sale giving
rise to such Credit Card Receivables and submitting all materials required by
the Credit Card Issuer or Credit Card Processor obligated in respect of such
Credit Card Receivables in order for such Borrower to be entitled to payment in
respect thereof) and all documents required for the authorization and approval
by such Credit Card Issuer or Credit Card Processor shall have been obtained in
connection with the sale giving rise to such Credit Card Receivables;

 

16



--------------------------------------------------------------------------------

(e) such Credit Card Receivables comply with the applicable terms and conditions
contained in Section 7.2 of this Agreement;

(f) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not asserted a counterclaim, defense or dispute and does
not have, and does not engage in transactions which may give rise to, any right
of setoff against such Credit Card Receivables (other than setoffs to fees and
chargebacks consistent with the practices of such Credit Card Issuer or Credit
Card Processor with such Borrower as of the Effective Date or as such practices
may change as a result of changes to the policies of such Credit Card Issuer or
Credit Card Processor applicable to its customers generally and unrelated to the
circumstance of such Borrower), but the portion of the Credit Card Receivables
owing by such Credit Card Issuer or Credit Card Processor in excess of the
amount owing by such Borrower to such Credit Card Issuer or Credit Card
Processor pursuant to such fees and chargebacks may be deemed Eligible Credit
Card Receivables;

(g) the Credit Card Issuer or Credit Card Processor with respect to such Credit
Card Receivables has not setoff against amounts otherwise payable by such Credit
Card Issuer or Credit Card Processor to such Borrower for the purpose of
establishing a reserve or collateral for obligations of such Borrower to such
Credit Card Issuer or Credit Card Processor (notwithstanding that the Credit
Card Issuer or Credit Card Processor may have setoffs for fees and chargebacks
consistent with the practices of such Credit Card Issuer or Credit Card
Processor with such Borrower as of the Effective Date or as such practices may
hereafter change as a result of changes to the policies of such Credit Card
Issuer or Credit Card Processor applicable to its customers generally and
unrelated to the circumstances of such Borrower);

(h) there are no facts, events or occurrences which would impair the validity,
enforceability or collectability of such Credit Card Receivables;

(i) such Credit Card Receivables are subject to the first priority, valid and
perfected security interest and lien of Administrative Agent, for and on behalf
of itself and Lenders, as to such Credit Card Receivables of such Borrower and
any goods giving rise thereto are not, and were not at the time of the sale
thereof, subject to any security interest or lien in favor of any person other
than Administrative Agent except as otherwise permitted in this Agreement, in
each case subject to and in accordance with the terms and conditions applicable
hereunder to any such permitted security interest or lien;

(j) the collection of such Credit Card Receivables are not, in Administrative
Agent’s good faith discretion, believed to be doubtful, including by reason of
the financial condition of the Credit Card Issuer or Credit Card Processor
related thereto;

(k) no event of default has occurred under the Credit Card Agreement of such
Borrower with the Credit Card Issuer or Credit Card Processor who has issued the
credit card or debit card or handles payments under the credit card or debit
card used in the sale which gave rise to such Credit Card Receivables which
event of default gives such Credit Card Issuer or

 

17



--------------------------------------------------------------------------------

Credit Card Processor the right to cease or suspend payments to such Borrower or
any Guarantor and no event shall have occurred which gives such Credit Card
Issuer or Credit Card Processor the right to setoff against amounts otherwise
payable to such Borrower, including on behalf of a Guarantor (other than for
then current fees and chargebacks consistent with the current practices of such
Credit Card Issuer or Credit Card Processor as of the Effective Date or as such
practices may thereafter change as a result of changes to the policies of such
Credit Card Issuer or Credit Card Processor applicable to its customers
generally and unrelated to the circumstances of such Borrower or any Guarantor),
except as may have been waived in writing on terms and conditions reasonably
satisfactory to Administrative Agent pursuant to the Credit Card Acknowledgment
by such Credit Card Issuer or Credit Card Processor) or the right to establish
reserves or establish or demand collateral, and the Credit Card Issuer or Credit
Card Processor has not sent any written notice of default and/or notice of its
intention to cease or suspend payments to such Borrower in respect of such
Credit Card Receivables or to establish reserves or cash collateral for
obligations of such Borrower to such Credit Card Issuer or Credit Card
Processor, and such Credit Card Agreements are otherwise in full force and
effect and constitute the legal, valid, binding and enforceable obligations of
the parties thereto; and

(l) the terms of the sale giving rise to such Credit Card Receivables and all
practices of such Borrower and Guarantors with respect to such Credit Card
Receivables comply in all material respects with applicable Federal, State, and
local laws and regulations.

Credit Card Receivables which would otherwise constitute Eligible Credit Card
Receivables pursuant to this Section will not be deemed ineligible solely by
virtue of the Credit Card Agreements with respect thereto having been entered
into by any Guarantor for the benefit of Borrowers. The criteria for Eligible
Credit Card Receivables set forth above may be revised from time to time by
Administrative Agent in its good faith determination to address the results of
any collateral and/or field examination performed by or on behalf of
Administrative Agent after the Effective Date. Any Credit Card Receivables that
are not Eligible Credit Card Receivables shall nevertheless be part of the
Collateral.

1.46 “Eligible Equipment” shall mean, as to each Borrower, Equipment owned by
such Borrower that is included in the initial appraisal of Equipment received by
Administrative Agent after the Effective Date that satisfies the requirements of
Section 7.4 hereof, which Equipment is in good order, repair, running and
marketable condition (ordinary wear and tear excepted) and in each case
acceptable to Administrative Agent in good faith based on the criteria set forth
below. In general, Eligible Equipment shall not include: (a) Equipment at
premises other than those owned or leased and controlled by any Borrower;
(b) Equipment subject to a security interest or lien in favor of any person
other than Administrative Agent except those permitted hereunder that are
subject to an intercreditor agreement in form and substance satisfactory to
Administrative Agent between the holder of such security interest or lien and
Administrative Agent); (c) Equipment located outside the United States of
America; (d) Equipment that is not subject to the first priority, valid and
perfected security interest of Administrative Agent; (e) damaged or defective
Equipment or Equipment not used or usable in the ordinary course of such
Borrower’s business as presently conducted. Any Equipment that is not Eligible
Equipment shall nevertheless be part of the Collateral.

 

18



--------------------------------------------------------------------------------

1.47 “Eligible In-Transit Inventory” shall mean, as of any date of determination
thereof, without duplication of other Eligible Inventory, Inventory:

(a) which has been shipped within the continental United States or Canada for
receipt by a Borrower at a location for Eligible Inventory within five (5) days
of the date of determination, but which has not yet been delivered to such
Borrower;

(b) for which the purchase order is in the name of a Borrower and title has
passed to such Borrower;

(c) for which the document of title reflects a Borrower as consignee or, if
requested by the Administrative Agent after the occurrence of an Event of
Default, names the Administrative Agent as consignee, and in each case as to
which the Administrative Agent has control over the documents of title which
evidence ownership of the subject Inventory (such as, if applicable and if
requested by the Administrative Agent, by the delivery of a Freight Forwarder
Agreement);

(d) which Administrative Agent determines is not subject to any Person’s right
of reclamation, repudiation, diversion or stoppage in transit;

(e) which is insured to the reasonable satisfaction of the Administrative Agent;

(f) which has not been in transit for more than ten (10) days; and

(g) which otherwise would constitute Eligible Inventory.

1.48 “Eligible Inventory” shall mean, as to each Borrower, Inventory of such
Borrower consisting of finished goods held for resale in the ordinary course of
the business of such Borrower, in each case which are acceptable to
Administrative Agent in good faith based on the criteria set forth below. In
general, Eligible Inventory shall not include (a) spare parts for equipment;
(b) packaging and shipping materials; (c) supplies used or consumed in such
Borrower’s business; (d) Inventory at premises other than those owned or leased
and controlled by any Borrower, except to the extent that Administrative Agent
has received (i) any UCC financing statements or other documents that
Administrative Agent may determine to be necessary to perfect its security
interest in such Inventory at such location, and (ii) a Collateral Access
Agreement executed by the Person owning any such location on terms reasonably
acceptable to Administrative Agent; (e) Inventory subject to a security interest
or lien in favor of any Person other than Administrative Agent except those
permitted in this Agreement that are subject to an intercreditor agreement in
form and substance satisfactory to Administrative Agent between the holder of
such security interest or lien and Administrative Agent; (f) bill and hold
goods; (g) obsolete Inventory; (h) Inventory which is not subject to the first
priority, valid and perfected security interest of Administrative Agent;
(i) Inventory that is past the expiration date; (j) Inventory that is held for
return to vendors (other than undamaged overstock allowed to be returned to a
vendor under the return policy between a Borrower and the vendor that is on
terms and conditions acceptable to Administrative Agent in good faith);
(k) damaged and/or defective Inventory; (l) Inventory purchased or sold on
consignment, (m) Inventory that is comprised of goods which are not in
compliance with all standards imposed by any Governmental Authority

 

19



--------------------------------------------------------------------------------

having regulatory authority over such Inventory, its use or sale (it being
understood and agreed that Inventory consisting of a cigarette unit which does
not have a Tax Stamp affixed thereto (i) shall otherwise be deemed eligible
under this clause (m) so long as such Borrower owns a Tax Stamp that can be
affixed to such cigarette unit for sales purposes and (ii) for advance purposes,
shall be valued as a cigarette unit as to which no Tax Stamp is affixed
thereto), (n) Inventory that has been acquired from a Sanctioned Person or a
Sanctioned Entity, and (o) Inventory located outside the United States of
America. The criteria for Eligible Inventory set forth above may be revised from
time to time by Administrative Agent in its good faith determination to address
the results of any collateral and/or field examination performed by or on behalf
of Administrative Agent after the Effective Date. Any Inventory that is not
Eligible Inventory shall nevertheless be part of the Collateral.

1.49 “Eligible Military Receivables” means Military Receivables arising from the
sale of the Borrowers’ Inventory which arise in the ordinary course of business,
which have been earned by performance. In determining the amount to be so
included, the face amount of such an Account shall be reduced by, without
duplication, to the extent not reflected in such face amount, (i) the amount of
all accrued and actual discounts, claims, credits or credits pending,
promotional program allowances, price adjustments, rebates, finance charges or
other allowances and (ii) the aggregate amount of all cash received in respect
of such Account but not yet applied by a Borrower to reduce the amount of such
Account. Except as otherwise agreed by the Administrative Agent, none of the
following shall be deemed to be Eligible Military Receivables:

(a) Military Receivables that are not evidenced by an invoice; provided, that,
such Military Receivables shall not be rendered ineligible under this clause
(a) if invoices are not then required to be rendered in accordance with the
terms of the underlying agreement relating to such Military Receivables and will
be, and are, rendered at the earliest time permitted under such agreements;

(b) Military Receivables that have been outstanding for more than ninety
(90) days from the invoice date or more than sixty (60) days past the due date;
provided, that, up to $2,000,000 of Military Receivables which have been
outstanding for more than ninety (90) days from the invoice date but less than
one hundred and eighty (180) days from the invoice date shall, subject to the
satisfaction of all other criteria for eligibility hereunder, be deemed Eligible
Military Receivables;

(c) Military Receivables due from any Account Debtor, fifty (50%) percent of
whose Military Receivables and Non-Military Receivables are otherwise ineligible
under the terms hereof; provided, that, in determining eligibility under this
clause (c) the Military Receivable Deduction Amount shall not be considered;

(d) Military Receivables with respect to which a Borrower does not have good,
valid and marketable title thereto, free and clear of any lien or security
interest (other than liens and security interests granted to the Administrative
Agent pursuant to the Financing Agreements and liens permitted under clause
(b) of Section 9.8 hereof);

 

20



--------------------------------------------------------------------------------

(e) without duplication of the Military Receivables Deduction Amount, Military
Receivables which are disputed or with respect to which a claim, counterclaim,
offset or chargeback has been asserted, but only to the extent of such dispute,
claim, counterclaim, offset or chargeback;

(f) Military Receivables which arise out of any sale made not in the ordinary
course of business, made on a basis other than upon credit terms usual to the
business of a Borrower or are not payable in United States dollars;

(g) Military Receivables which are owed by any Affiliate;

(h) Military Receivables for which all consents, approvals or authorizations of,
or registrations or declarations with any Governmental Authority required to be
obtained, effected or given in connection with the performance of such Military
Receivable by the Account Debtor or in connection with the enforcement of such
Military Receivable by the Administrative Agent have not been duly obtained,
effected or given or are not in full force and effect;

(i) Military Receivables due from an Account Debtor which is the subject of any
bankruptcy or insolvency proceeding, has had a trustee or receiver appointed for
all or a substantial part of its property, has made an assignment for the
benefit of creditors or has suspended its business;

(j) Military Receivables due from any Governmental Authority except to the
extent that the subject Account Debtor is the federal government of the United
States of America and has complied with the Federal Assignment of Claims Act of
1940 and any similar state legislation;

(k) Military Receivables representing any manufacturer’s or supplier’s
allowances, credits, discounts, incentive plans or similar arrangements
entitling a Borrower to discounts on future purchase therefrom;

(l) Military Receivables arising out of sales on a bill-and-hold, guaranteed
sale, sale-or-return, sale on approval or consignment basis or subject to any
right of return, setoff or charge back;

(m) Military Receivables arising out of sales to Account Debtors outside the
United States unless either (i) such Military Receivables are fully backed by an
irrevocable letter of credit on terms, and issued by a financial institution,
acceptable to the Administrative Agent and such irrevocable letter of credit is
in the possession of the Administrative Agent, or (ii) such Military Receivables
are supported by credit insurance acceptable to the Administrative Agent, naming
the Administrative Agent as an additional insured, provided, that, the aggregate
amount of such Accounts that may be Eligible Accounts shall not exceed
$7,500,000 at any time;

(n) Military Receivables due from an Account Debtor and its Affiliates, the
aggregate of which Military Receivables and Non-Military Receivables due from
such Account Debtor represents more than twenty (20%) percent of all then
outstanding Military Receivables and Non-Military Receivables owed to the
Borrowers;

 

21



--------------------------------------------------------------------------------

(o) Military Receivables constituting permitted investments made in accordance
with clause (h) of Section 9.10 hereof;

(p) Military Receivables due from an Account Debtor who is not, to the
Borrowers’ knowledge, an approved vendor for the United States of America, or
for whom a Borrower is no longer, to such Borrower’s knowledge, the official
representative of such Account Debtor with the Defense Commissary Agency;

(q) Military Receivables with respect to which the Account Debtor is a
Sanctioned Person or a Sanctioned Entity; or

(r) such Military Receivable is deemed by the Administrative Agent in good faith
not to be eligible for inclusion in the calculation of the Tranche A Borrowing
Base, the Tranche A-1 Borrowing Base and the Tranche A-2 Borrowing Base.

The criteria for Eligible Military Receivables set forth above may be revised
from time to time by Administrative Agent in its good faith determination to
address the results of any collateral and/or field examination or appraisal
performed by or on behalf of Administrative Agent after the Effective Date.

1.50 “Eligible Prescription Files” shall mean, as to each Borrower, Prescription
Files of such Borrower arising and maintained in the ordinary course of the
business of such Borrower and included in an appraisal of Prescription Files
received by Administrative Agent in accordance with the requirements of
Administrative Agent (including Prescription Files acquired by such Borrower
after the Effective Date), in each case which are acceptable to Administrative
Agent in good faith based on the criteria set forth below. In general, Eligible
Prescription Files shall not include (a) Prescription Files at premises other
than those owned or leased and controlled by any Borrower; (b) Prescription
Files subject to a security interest or lien in favor of any Person other than
Administrative Agent except those permitted in this Agreement that are subject
to an intercreditor agreement in form and substance satisfactory to
Administrative Agent between the holder of such security interest or lien and
Administrative Agent; (c) Prescription Files that are not in a form that may be
sold or otherwise transferred or are subject to regulatory restrictions on the
transfer thereof that are not acceptable to Administrative Agent in good faith,
provided that, the existing limitations as of the Effective Date applicable in
the States of Ohio and Michigan that the transferee have the licenses required
under applicable State law to operate a pharmacy and sell products subject to a
prescription shall be deemed acceptable to Administrative Agent. The criteria
for Eligible Prescription Files set forth above may be revised from time to time
by Administrative Agent in its good faith determination to address the results
of any collateral and/or field examination performed by or on behalf of
Administrative Agent after the Effective Date. Any Prescription Files that are
not Eligible Prescription Files shall nevertheless be part of the Collateral.

1.51 “Eligible Real Property” shall mean, as to each Borrower, Real Property
owned by such Borrower in fee simple which is listed on Schedule 1.51 hereto and
included in an appraisal of such Real Property received by Administrative Agent
in accordance with the requirements of Administrative Agent and in each case
acceptable to Administrative Agent in good faith based on the criteria set forth
below. In general, Eligible Real Property shall not

 

22



--------------------------------------------------------------------------------

include: (a) Real Property which is not owned and operated by a Borrower (and
for this purpose vacant land or Real Property, including any closed retail store
location, that is actively managed by a Borrower shall be deemed to be
“operated” by such Borrower); (b) Real Property subject to a security interest,
lien or mortgage or other encumbrance in favor of any person other than
Administrative Agent, except those permitted hereunder that are subject to an
intercreditor agreement in form and substance satisfactory to Administrative
Agent between the holder of such lien and Administrative Agent or are otherwise
acceptable to Administrative Agent); (c) Real Property that is not located in
the United States of America; (d) Real Property that is not subject to the valid
and enforceable, first priority, perfected security interest, lien and mortgage
of Administrative Agent; (e) Real Property where Administrative Agent determines
that issues relating to compliance with Environmental Laws adversely affect in
any material respect the value thereof or the ability of Administrative Agent to
sell or otherwise dispose thereof (but subject to the right of Administrative
Agent to establish Reserves after the Effective Date to reflect such adverse
affect); (f) Real Property improved with residential housing; (g) any parcel of
Real Property for which the applicable Borrower has not delivered to
Administrative Agent with respect to such parcel, title insurance, a survey,
zoning report, flood certificate, flood insurance in accordance with
Section 9.5(b) hereof, environmental studies and other real estate items as
required by FIRREA, each of which shall be reasonably satisfactory to
Administrative Agent. Any Real Property that is not Eligible Real Property shall
nevertheless be part of the Collateral.

1.52 “Eligible Rolling Stock” shall mean Rolling Stock of a Borrower used by a
Borrower in the ordinary course of such Borrower’s business and not held for
resale or subject to any lease, in each case which are acceptable to
Administrative Agent in good faith based on the criteria set forth below. In
general, Eligible Rolling Stock shall not include: (a) Rolling Stock that is
either: (i) not in transit within the continental United States in the ordinary
course of business, or (ii) not based at one of the locations in the continental
United States listed on Schedule 8.2 to the Information Certificate or such
other locations in the continental United States as Administrative Agent may
approve in writing, (b) Rolling Stock that is not owned by a Borrower;
(c) Rolling Stock that is not subject to an appraisal in accordance with the
requirements of Administrative Agent, (d) Rolling Stock that is not in good
order, repair, running, operational and marketable condition (ordinary wear and
tear excepted), (e) Rolling Stock the ownership of which is not evidenced by a
Certificate of Title that has the name of a Borrower noted thereon as the owner
of it or is otherwise not properly registered in one of the States of the United
States to such Borrower that is entitled to operate such Rolling Stock in the
State that has issued such Certificate of Title in accordance with all
applicable laws (other than any Rolling Stock the ownership of which is not
required to be evidenced by a certificate of title under the laws applicable to
it) and Administrative Agent has received such evidence thereof as it may
reasonably require; (f) Rolling Stock that does not meet, in all material
respects, all applicable material safety or regulatory standards applicable to
it for the use for which it is intended or for which it is being used,
(g) Rolling Stock that does not meet, in all material respects, all applicable
material standards of all motor vehicle laws or other statutes and regulations
established by any Governmental Authority or is subject to any licensing or
similar requirement that would limit the right of Administrative Agent to sell
or otherwise dispose of such Rolling Stock; (h) Rolling Stock that is not used
in the business of a Borrower in the ordinary course of business; (i) worn out,
obsolete or out of service Rolling Stock; (j) Rolling

 

23



--------------------------------------------------------------------------------

Stock that is not subject to the first priority, valid and perfected security
interest of Administrative Agent (including that Administrative Agent shall have
received evidence satisfactory to it that its Lien has been noted on the
Certificate of Title with respect to such Rolling Stock); (k) Rolling Stock
subject to a security interest or lien of any other person or entity (other than
a person with whom Administrative Agent has a satisfactory intercreditor
agreement and other than liens permitted under Sections 9.8(b), (c) and
(e) herein); (l) any Rolling Stock consisting of automobiles or other
non-commercial vehicles; (m) any Rolling Stock on lease or rental to another
Person and not operated by a Borrower; (n) any Rolling Stock not covered by an
insurance policy of a Borrower in such amounts as are acceptable to
Administrative Agent and which provides that Administrative Agent is a loss
payee in the case of any loss or damage thereto that results in a claim to
proceeds of insurance and (o) Rolling Stock that is damaged or defective. The
criteria for Eligible Rolling Stock set forth above may be revised from time to
time by Administrative Agent in its good faith determination to address the
results of any collateral and/or field examination performed by or on behalf of
Administrative Agent after the Effective Date. Any Rolling Stock that is not
Eligible Rolling Stock shall nevertheless be part of the Collateral.

1.53 “Eligible Transferee” shall mean (a) any Lender (other than a Defaulting
Lender); (b) the parent company of any Lender and/or any Affiliate of such
Lender which is at least fifty (50%) percent owned by such Lender or its parent
company; (c) any Approved Fund, and in each case is approved by Administrative
Agent; and (d) any other commercial bank having a combined capital and surplus
of at least $250,000,000 or financial institution having a net worth (or the
equivalent thereof in the case of an investment partnership, managed account,
limited liability company or similar entity) calculated in accordance with
applicable generally accepted accounting principles of not less than
$100,000,000, or “accredited investor” (as defined in Regulation D under the
Securities Act) that is engaged in the business of making, purchasing, holding
or otherwise investing in bank loans and similar extensions of credit in the
ordinary course of its business having a net worth (or the equivalent thereof in
the case of an investment partnership, managed account, limited liability
company or similar entity) calculated in accordance with applicable generally
accepted accounting principles of not less than $100,000,000, and in each case,
approved by Administrative Agent, provided, that, (i) neither any Borrower nor
any Guarantor or any Affiliate of any Borrower or Guarantor shall qualify as an
Eligible Transferee, (ii) no natural person shall qualify as an Eligible
Transferee and (iii) no Person to whom any Indebtedness which is in any way
subordinated in right of payment to any other Indebtedness of any Borrower or
Guarantor shall qualify as an Eligible Transferee, except as Administrative
Agent may otherwise specifically agree.

1.54 “Eligible Unaffixed Tax Stamp Inventory” shall mean, at the time of any
determination thereof, Eligible Inventory consisting of unaffixed Tax Stamps
owned by the Borrowers purchased from any Governmental Authority in any State or
Commonwealth which may be returned to any such Governmental Authority for full
credit.

1.55 “Environmental Compliance Reserves” shall mean, with respect to Eligible
Real Property, any Reserve which Administrative Agent, from time to time in its
Permitted Discretion establish for estimable amounts that are reasonably likely
to be expended by any of the Borrowers or Guarantors in order for such Borrower
or Guarantor and its operations and property

 

24



--------------------------------------------------------------------------------

(a) to comply with any notice from a Governmental Authority asserting
non-compliance with Environmental Laws, (b) to correct any such non-compliance
with Environmental Laws, or (c) to remedy any condition disclosed in the Phase I
Environmental Assessments delivered to the Administrative Agent on or prior to
the Effective Date.

1.56 “Environmental Laws” shall mean all foreign, Federal, State and local laws
(including common law), legislation, rules, codes, licenses, permits (including
any conditions imposed therein), authorizations, judicial or administrative
decisions, injunctions or agreements between any Borrower or Guarantor and any
Governmental Authority, (a) relating to pollution and the protection,
preservation or restoration of the environment (including air, water vapor,
surface water, ground water, drinking water, drinking water supply, surface
land, subsurface land, plant and animal life or any other natural resource), or
to human health or safety, (b) relating to the exposure to, or the use, storage,
recycling, treatment, generation, manufacture, processing, distribution,
transportation, handling, labeling, production, release or disposal, or
threatened release, of Hazardous Materials, or (c) relating to all laws with
regard to recordkeeping, notification, disclosure and reporting requirements
respecting Hazardous Materials. The term “Environmental Laws” includes (i) the
Federal Comprehensive Environmental Response, Compensation and Liability Act of
1980, the Federal Superfund Amendments and Reauthorization Act, the Federal
Water Pollution Control Act of 1972, the Federal Clean Water Act, the Federal
Clean Air Act, the Federal Resource Conservation and Recovery Act of 1976
(including the Hazardous and Solid Waste Amendments thereto), the Federal Solid
Waste Disposal and the Federal Toxic Substances Control Act, the Federal
Insecticide, Fungicide and Rodenticide Act, and the Federal Safe Drinking Water
Act of 1974, (ii) applicable state counterparts to such laws and (iii) any
common law or equitable doctrine that may impose liability or obligations for
injuries or damages due to, or threatened as a result of, the presence of or
exposure to any Hazardous Materials.

1.57 “Equipment” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter acquired equipment, wherever
located, including machinery, data processing and computer equipment (whether
owned or licensed and including embedded software), vehicles, tools, furniture,
fixtures, all attachments, accessions and property now or hereafter affixed
thereto or used in connection therewith, and substitutions and replacements
thereof, wherever located.

1.58 “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
together with all rules, regulations and interpretations thereunder or related
thereto.

1.59 “ERISA Affiliate” shall mean any person required to be aggregated with any
Borrower, any Guarantor or any of its or their respective Subsidiaries under
Sections 414(b), 414(c), 414(m) or 414(o) of the Code.

1.60 “ERISA Event” shall mean (a) any “reportable event”, as defined in
Section 4043(c) of ERISA or the regulations issued thereunder, with respect to a
Plan; (b) the adoption of any amendment to a Plan that would require the
provision of security pursuant to Section 401(a)(29) of the Code or Section 307
of ERISA; (c) the existence with respect to any Plan of an “accumulated funding
deficiency” (as defined in Section 412 of the Code or Section 302 of ERISA),
whether or not waived; (d) the filing pursuant to Section 412 of the Code or
Section

 

25



--------------------------------------------------------------------------------

303(d) of ERISA of an application for a waiver of the minimum funding standard
with respect to any Plan; (e) the occurrence of a non-exempt “prohibited
transaction” with respect to which any Borrower, Guarantor or any of its or
their respective Subsidiaries is a “disqualified person” (within the meaning of
Section 4975 of the Code) or with respect to which any Borrower, Guarantor or
any of its or their respective Subsidiaries could otherwise be liable; (f) a
complete or partial withdrawal by any Borrower, Guarantor or any ERISA Affiliate
from a Multiemployer Plan or a cessation of operations which is treated as such
a withdrawal or notification that a Multiemployer Plan is in reorganization;
(g) the filing of a notice of intent to terminate a Plan subject to Title IV of
ERISA, the treatment of a Plan amendment as a termination under Section 4041 or
4041A of ERISA, or the commencement of proceedings by the Pension Benefit
Guaranty Corporation to terminate a Plan; (h) an event or condition which might
reasonably be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan; (i) the
imposition of any liability under Title IV of ERISA, other than the Pension
Benefit Guaranty Corporation premiums due but not delinquent under Section 4007
of ERISA, upon any Borrower, Guarantor or any ERISA Affiliate in excess of
$10,000,000 and (j) any other event or condition with respect to a Plan
including any Plan subject to Title IV of ERISA maintained, or contributed to,
by any ERISA Affiliate that could reasonably be expected to result in an
increase of $10,000,000 or more in the amount required to be paid by any
Borrower in any year in excess of the amount such Borrower would have been
required but for such event or condition.

1.61 “Eurodollar Rate” shall mean with respect to the Interest Period for a
Eurodollar Rate Loan, the rate per annum rate appearing on Macro*World’s
(www.capitalmarkets.mworld.com; the “Service”) Page BBA LIBOR - USD (or on any
successor or substitute page of such Service, or any successor to or substitute
for such Service) 2 Business Days prior to the commencement of the requested
Interest Period, for a term, and in an amount, comparable to the Interest Period
and the amount of the Eurodollar Rate Loan requested (whether as an initial
Eurodollar Rate Loan or as a continuation of a Eurodollar Rate Loan or as a
conversion of a Base Rate Loan to a Eurodollar Rate Loan) by Borrowers in
accordance with this Agreement, which determination shall be made by
Administrative Agent and shall be conclusive in the absence of manifest error.

1.62 “Eurodollar Rate Loans” shall mean any Loans or portion thereof on which
interest is payable based on the Adjusted Eurodollar Rate in accordance with the
terms hereof.

1.63 “Event of Default” shall mean the occurrence or existence of any event or
condition described in Section 10.1 hereof.

1.64 “Excess Availability” shall mean the amount, as determined by
Administrative Agent, calculated at any date, equal to:

(a) the lesser of: (i) the Total Borrowing Base and (ii) the Maximum Credit (in
each case under (i) or (ii) after giving effect to any Reserves other than any
Reserves in respect of Letter of Credit Accommodations), minus

 

26



--------------------------------------------------------------------------------

(b) the sum of: (i) the amount of all then outstanding and unpaid Obligations of
such Borrower (but not including for this purpose Obligations of such Borrower
arising pursuant to any guarantees in favor of Administrative Agent and Lenders
of the Obligations of the other Borrowers or any outstanding Letter of Credit
Accommodations), plus (ii) the amount of all Reserves then established in
respect of Letter of Credit Accommodations, plus (iii) the aggregate amount of
all then outstanding and unpaid trade payables and other obligations of such
Borrower which are outstanding more than thirty (30) days past due as of such
time (other than trade payables or other obligations being contested or disputed
by such Borrower in good faith), plus (iv) without duplication, the amount of
checks issued by such Borrower to pay trade payables and other obligations which
are more than thirty (30) days past due as of such time (other than trade
payables or other obligations being contested or disputed by such Borrower in
good faith), but not yet sent.

1.65 “Exchange Act” shall mean the Securities Exchange Act of 1934, together
with all rules, regulations and interpretations thereunder or related thereto.

1.66 “Existing Credit Agreements” shall have the meaning set forth in the
recitals to this Agreement.

1.67 “Existing Letters of Credit” shall have the meaning set forth in the
recitals to this Agreement.

1.68 “Existing Nash-Finch Agent” shall have the meaning set forth in the
recitals to this Agreement.

1.69 “Existing Nash-Finch Borrowers” shall have the meaning set forth in the
recitals to this Agreement.

1.70 “Existing Nash-Finch Credit Agreement” shall have the meaning set forth in
the recitals to this Agreement.

1.71 “Existing Nash-Finch Lenders” shall have the meaning set forth in the
recitals to this Agreement.

1.72 “Existing Nash-Finch Letters of Credit” shall have the meaning set forth in
the recitals to this Agreement.

1.73 “Existing Nash-Finch Loans” shall have the meaning set forth in the
recitals to this Agreement.

1.74 “Existing Nash-Finch Security Agreement” shall mean the Security Agreement,
dated December 21, 2011, by and among Existing Nash-Finch Agent and Existing
Nash-Finch Borrowers.

1.75 “Existing Spartan Agent” shall have the meaning set forth in the recitals
to this Agreement.

1.76 “Existing Spartan Borrowers” shall have the meaning set forth in the
recitals to this Agreement.

 

27



--------------------------------------------------------------------------------

1.77 Existing Spartan Credit Agreement” shall have the meaning set forth in the
recitals to this Agreement.

1.78 “Existing Spartan Lenders” shall have the meaning set forth in the recitals
to this Agreement.

1.79 “Existing Spartan Letters of Credit” shall have the meaning set forth in
the recitals to this Agreement.

1.80 “Existing Spartan Loans” shall have the meaning set forth in the recitals
to this Agreement.

1.81 “Farm Products” shall mean crops, livestock, supplies used or produced in a
farming operation and products of crops or livestock and including farm products
as such term is defined in the Food Security Act and the UCC.

1.82 “Farm Products Sellers” shall mean, collectively, sellers or suppliers to
any Borrower of any farm product (as such term is defined in the Food Security
Act and the UCC) and including any perishable agricultural commodity (as defined
in PACA) or livestock (as defined in the PSA), meat, meat food products or
livestock products derived therefrom or any poultry or poultry products derived
therefrom; sometimes being referred to herein individually as a “Farm Product
Seller”.

1.83 “FATCA” shall mean current Sections 1471 through 1474 of the Code, as of
the date of this Agreement (or any amended or successor version that is that is
substantively comparable and not materially more burdensome to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Code.

1.84 “Federal Funds Rate” shall mean, for any period, a fluctuating interest
rate per annum equal to, for each day during such period, the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day which is a Business Day, the average of the
quotations for such day on such transactions received by Administrative Agent
from three Federal funds brokers of recognized standing selected by it.

1.85 “Fee Letter” shall mean, the Fee Letter, dated July 21, 2013, by and among
Parent, Wells Fargo, Bank of America and Merrill Lynch, Pierce, Fenner & Smith
Incorporated, as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced.

1.86 “Financing Agreements” shall mean, collectively, this Agreement and all
notes, guarantees, security agreements, deposit account control agreements,
investment property control agreements, intercreditor agreements and all other
agreements, documents and instruments now or at any time hereafter executed
and/or delivered by any Borrower or Obligor in connection with this Agreement;
provided, that, in no event shall the term Financing Agreements be deemed to
include any Hedge Agreement or any agreement evidencing a Bank Product.

 

28



--------------------------------------------------------------------------------

1.87 “FIRREA” shall mean the Financial Institutions Reform, Recovery and
Enforcement Act of 1989, as amended from time to time.

1.88 “Fiscal Intermediary” shall mean any qualified insurance company or other
financial institution that has entered into an ongoing relationship with any
Governmental Authority to make payments to payees under Medicare, Medicaid or
any other Federal, State or local public health care or medical assistance
program pursuant to any of the Health Care Laws.

1.89 “Fixed Charge Coverage Ratio” shall mean, as to any Person, with respect to
any period, the ratio of (a) the amount equal to EBITDA of such Person for such
period to (b) the Fixed Charges of such Person for such period.

1.90 “Fixed Charges” shall mean, as to any Person, with respect to any period,
the sum of, without duplication, (a) all cash Interest Expense during such
period, plus (b) all Capital Expenditures during such period, plus (c) all
regularly scheduled (as determined at the beginning of the respective period)
principal payments in respect of Indebtedness for borrowed money (excluding
payments in respect of Revolving Loans which do not result in a reduction of the
Maximum Credit), including, without limitation, scheduled reductions in the
amounts of Tranche A Real Estate Availability, Tranche A Equipment Availability
and Tranche A Rolling Stock Availability in accordance with the definitions of
such terms, and Indebtedness with respect to Capital Leases (and without
duplicating items (a) and (c) of this definition, the interest component with
respect to Indebtedness under Capital Leases) during such period, plus (d) taxes
paid during such period in cash.

1.91 “Food Security Act” shall mean the Food Security Act of 1984, 7 U.S.C.
Section 1631 et. seq., as the same now exists or may hereafter from time to time
be amended, modified, recodified or supplemented, together with all rules and
regulations thereunder.

1.92 “Food Security Act Notices” shall have the meaning set forth in
Section 8.20 hereof.

1.93 “Foreign Lender” shall mean any Lender that is organized under the laws of
a jurisdiction other than that in which any Borrower is a resident for tax
purposes. For purposes of this definition, the United States, each State thereof
and the District of Columbia shall be deemed to constitute a single
jurisdiction.

1.94 “Flood Insurance Laws” means, collectively, the following (in each case as
now or hereafter in effect or any successor statute thereto): (i) the National
Flood Insurance Act of 1968, (ii) the Flood Disaster Protection Act of 1973,
(iii) the National Flood Insurance Reform Act of 1994 and (iv) the Flood
Insurance Reform Act of 2004.

1.95 “FRB” means the Board of Governors of the Federal Reserve System of the
United States.

 

29



--------------------------------------------------------------------------------

1.96 “Freight Forwarder Agreement” shall mean an agreement, reasonably
acceptable in form and substance to the Administrative Agent, among a Borrower,
a Freight Forwarder, and the Administrative Agent, in which the Freight
Forwarder acknowledges that it has control over and holds the documents
evidencing ownership of the subject Inventory for the benefit of the
Administrative Agent and agrees, upon notice from the Administrative Agent, to
hold and dispose of the subject Inventory solely as directed by the
Administrative Agent.

1.97 “Freight Forwarders” shall mean the persons listed on Schedule 1.97 hereto
or such other person or persons as may be selected by Borrowers after the
Effective Date and after written notice by Lead Borrower to Administrative Agent
who are reasonably acceptable to Administrative Agent to handle the receipt of
Inventory within the United States of America or Canada and/or to clear
Inventory through the Bureau of Customs and Border Protection (formerly the
Customs Service), or its Canadian equivalent, or other domestic or foreign
export control authorities or otherwise perform port of entry services to
process Inventory imported by Borrowers from outside the United States of
America or Canada (such persons sometimes being referred to herein individually
as a “Freight Forwarder”), provided, that, as to each such person,
(a) Administrative Agent shall have received a Freight Forwarder Agreement by
such person in favor of Administrative Agent (in form and substance reasonably
satisfactory to Administrative Agent) duly authorized, executed and delivered by
such person, (b) such agreement shall be in full force and effect and (c) such
person shall be in compliance in all material respects with the terms thereof.

1.98 “Fronting Exposure” shall mean, at any time there is a Defaulting Lender,
(a) with respect to any Issuing Bank, such Defaulting Lender’s Pro Rata Share of
the outstanding Letter of Credit Accommodations other than outstanding Letter of
Credit Accommodations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or subject to Letter of Credit
Collateralization in accordance with the terms hereof, and (b) with respect to
Swing Line Lender, such Defaulting Lender’s Pro Rate Share of outstanding Swing
Line Loans made by Swing Lender other than Swing Line Loans as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders.

1.99 “Fund” shall mean any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

1.100 “GAAP” shall mean generally accepted accounting principles in the United
States of America as in effect from time to time as set forth in the opinions
and pronouncements of the Accounting Principles Board and the American Institute
of Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board which are applicable to the circumstances
as of the date of determination consistently applied, except that, for purposes
of Section 9.9(f)(viii) hereof, GAAP shall be determined on the basis of such
principles in effect on the Effective Date and consistent with those used in the
preparation of the most recent audited financial statements delivered to
Administrative Agent prior to the Effective Date.

1.101 “Governmental Authority” shall mean any nation or government, any state,
province, or other political subdivision thereof, any central bank (or similar
monetary or regulatory authority) thereof, and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

 

30



--------------------------------------------------------------------------------

1.102 “Guarantors” shall have the meaning assigned thereto in the recitals to
this Agreement.

1.103 “Hazardous Materials” shall mean any hazardous, toxic or dangerous
substances, materials and wastes, including hydrocarbons (including naturally
occurring or man-made petroleum and hydrocarbons), flammable explosives,
asbestos, urea formaldehyde insulation, radioactive materials, polychlorinated
biphenyls, pesticides, herbicides, sewage, sludge, industrial slag, solvents
and/or any other similar substances, materials, or wastes and including any
other substances, materials or wastes that are or become regulated under any
Environmental Law (including any that are or become classified as hazardous or
toxic under any Environmental Law).

1.104 “Health Care Laws” shall mean all Federal, State and local laws, rules,
regulations, interpretations, guidelines, ordinances and decrees primarily
relating to patient healthcare, any health care provider, medical assistance and
cost reimbursement program, as now or at any time hereafter in effect,
applicable to any Borrower or Guarantor, including, but not limited to, the
Social Security Act, the Social Security Amendments of 1972, the
Medicare-Medicaid Anti-Fraud and Abuse Amendments of 1977, the Medicare and
Medicaid Patient and Program Protection Act of 1987 and HIPAA.

1.105 “Hedge Agreement” shall mean an agreement between any Borrower or
Guarantor and Administrative Agent or any Bank Product Provider that is a swap
agreement as such term is defined in 11 U.S.C. Section 101, and including any
rate swap agreement, basis swap, forward rate agreement, commodity swap,
interest rate option, forward foreign exchange agreement, spot foreign exchange
agreement, rate cap agreement rate, floor agreement, rate collar agreement,
currency swap agreement, cross-currency rate swap agreement, currency option,
any other similar agreement (including any option to enter into any of the
foregoing or a master agreement for any the foregoing together with all
supplements thereto) for the purpose of protecting against or managing exposure
to fluctuations in interest or exchange rates, currency valuations or commodity
prices; sometimes being collectively referred to herein as “Hedge Agreements”.

1.106 “HIPAA” shall mean the Health Insurance Portability and Accountability Act
of 1996, as the same now exists or may hereafter from time to time be amended,
modified, recodified or supplemented, together with all rules and regulations
thereunder.

1.107 “Indebtedness” shall mean, with respect to any Person, any liability,
whether or not contingent, (a) in respect of borrowed money (whether or not the
recourse of the lender is to the whole of the assets of such Person or only to a
portion thereof) or evidenced by bonds, notes, debentures or similar
instruments; (b) representing the balance deferred and unpaid of the purchase
price of any property or services (except any such balance that constitutes an
account payable to a trade creditor (whether or not an Affiliate) created,
incurred, assumed or guaranteed by such Person in the ordinary course of
business of such Person in connection with obtaining goods, materials or
services that is not overdue by more than ninety (90) days, unless the trade

 

31



--------------------------------------------------------------------------------

payable is being contested in good faith); (c) all obligations as lessee under
leases which have been, or should be, in accordance with GAAP recorded as
Capital Leases; (d) any contractual obligation, contingent or otherwise, of such
Person to pay or be liable for the payment of any indebtedness described in this
definition of another Person, including, without limitation, any such
indebtedness, directly or indirectly guaranteed, or any agreement to purchase,
repurchase, or otherwise acquire such indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof,
or to maintain solvency, assets, level of income, or other financial condition;
(e) all obligations with respect to redeemable stock and redemption or
repurchase obligations under any Capital Stock or other equity securities issued
by such Person; (f) all reimbursement obligations and other liabilities of such
Person with respect to surety bonds (whether bid, performance or otherwise),
letters of credit, banker’s acceptances, drafts or similar documents or
instruments issued for such Person’s account; (g) all indebtedness of such
Person in respect of indebtedness of another Person for borrowed money or
indebtedness of another Person otherwise described in this definition which is
secured by any consensual lien, security interest, collateral assignment,
conditional sale, mortgage, deed of trust, or other encumbrance on any asset of
such Person, whether or not such obligations, liabilities or indebtedness are
assumed by or are a personal liability of such Person, all as of such time;
(h) all net obligations, liabilities and indebtedness of such Person (marked to
market) arising under swap agreements, cap agreements and collar agreements and
other agreements or arrangements designed to protect such person against
fluctuations in interest rates or currency or commodity values; (i) all
obligations owed by such Person under License Agreements with respect to
non-refundable, advance or minimum guarantee royalty payments; and (j) the
principal and interest portions of all rental obligations of such Person under
any synthetic lease or similar off-balance sheet financing where such
transaction is considered to be borrowed money for tax purposes but is
classified as an operating lease in accordance with GAAP.

1.108 “Information Certificate” shall mean, collectively, the Information
Certificates of Borrowers and Guarantors constituting Exhibit C hereto
containing material information with respect to Borrowers and Guarantors, their
respective businesses and assets provided by or on behalf of Borrowers and
Guarantors to Administrative Agent in connection with the preparation of this
Agreement and the other Financing Agreements and the financing arrangements
provided for herein.

1.109 “Intellectual Property” shall mean, as to each Borrower and Guarantor,
such Borrower’s and Guarantor’s now owned and hereafter arising or acquired:
patents, patent rights, patent applications, copyrights, works which are the
subject matter of copyrights, copyright registrations, trademarks, trade names,
trade styles, trademark and service mark applications, and licenses and rights
to use any of the foregoing; all extensions, renewals, reissues, divisions,
continuations, and continuations-in-part of any of the foregoing; all rights to
sue for past, present and future infringement of any of the foregoing;
inventions, trade secrets, formulae, processes, compounds, drawings, designs,
blueprints, surveys, reports, manuals, and operating standards; goodwill
(including any goodwill associated with any trademark or the license of any
trademark); customer and other lists in whatever form maintained; trade secret
rights, copyright rights, rights in works of authorship, domain names and domain
name registration; software and contract rights relating to computer software
programs, in whatever form created or maintained.

 

32



--------------------------------------------------------------------------------

1.110 “Interest Expense” shall mean, for any period, as to any Person, as
determined in accordance with GAAP, the total interest expense of such Person,
whether paid or accrued during such period (including the interest component of
Capital Leases for such period), including, without limitation, discounts in
connection with the sale of any Accounts, but excluding interest paid in
property other than cash and any other interest expense not payable in cash.

1.111 “Interest Period” shall mean for any Eurodollar Rate Loan, a period of
approximately one (1) week or one (1), three (3) or six (6) months duration as
any Borrower may elect, the exact duration to be determined in accordance with
the customary practice in the applicable Eurodollar Rate market; provided, that,
(a) if capable of being provided by each Lender, the Eurodollar Rate shall also
be available for periods of two (2) months or twelve (12) months and (b) such
Borrower may not elect an Interest Period which will end after the last day of
the then-current term of this Agreement.

1.112 Interest Rate” shall mean,

(a) Subject to clause (b) of this definition below:

(i) as to Tranche A Revolving Loans that are Base Rate Loans, a rate equal to
the then Applicable Margin for such Base Rate Loans on a per annum basis plus
the Base Rate;

(ii) as to Tranche A Revolving Loans that are Eurodollar Rate Loans, a rate
equal to the then Applicable Margin for such Eurodollar Rate Loans on a per
annum basis plus the Adjusted Eurodollar Rate (in each case, based on the
Eurodollar Rate applicable for the relevant Interest Period, whether such rate
is higher or lower than any rate previously quoted to a Borrower);

(iii) as to Tranche A-1 Revolving Loans that are Base Rate Loans, a rate equal
to the then Applicable Margin for such Base Rate Loans on a per annum basis plus
the Base Rate;

(iv) as to Tranche A-1 Revolving Loans that are Eurodollar Rate Loans, a rate
equal to the then Applicable Margin for such Eurodollar Rate Loans on a per
annum basis plus the Adjusted Eurodollar Rate (in each case, based on the
Eurodollar Rate applicable for the relevant Interest Period, whether such rate
is higher or lower than any rate previously quoted to a Borrower);

(v) as to Tranche A-2 Term Loans that are Base Rate Loans, a rate equal to the
then Applicable Margin for such Base Rate Loans on a per annum basis plus the
Base Rate; and

(vi) as to Tranche A-2 Term Loans that are Eurodollar Rate Loans, a rate equal
to the then Applicable Margin for such Eurodollar Rate Loans on a per annum
basis plus the Adjusted Eurodollar Rate (in each case, based on the Eurodollar
Rate applicable for the relevant Interest Period, whether such rate is higher or
lower than any rate previously quoted to a Borrower).

 

33



--------------------------------------------------------------------------------

(b) Notwithstanding anything to the contrary contained in clause (a) of this
definition, the Applicable Margin otherwise used to calculate the Interest Rate
for Base Rate Loans and Eurodollar Rate Loans shall be the highest percentage
set forth in the definition of the term Applicable Margin for each category of
Loans (without regard to the amount of Monthly Average Excess Availability) plus
two (2%) percent per annum, at Administrative Agent’s option, (i) for the period
(A) from and after the effective date of termination or non-renewal hereof until
Administrative Agent and Lenders have received full and final payment of all
outstanding and unpaid Obligations which are not contingent and cash collateral
or letter of credit, as Administrative Agent may specify, in the amounts and on
the terms required under Section 13.1 hereof for contingent Obligations
(notwithstanding entry of a judgment against any Borrower or Guarantor) and
(B) from and after the date of the occurrence of an Event of Default and for so
long as such Event of Default is continuing and (ii) on (A) Tranche A Revolving
Loans to a Borrower at any time outstanding in excess of the Tranche A Borrowing
Base, (B) Tranche A-1 Revolving Loans to a Borrower at any time outstanding in
excess of the Tranche A-1 Borrowing Base, and (C) Tranche A-2 Term Loans to a
Borrower at any time outstanding in excess of the Tranche A-2 Borrowing Base (in
each case, whether or not such excess(es) arise or are made with or without the
knowledge or consent of Administrative Agent or any Lender and whether made
before or after an Event of Default).

1.113 “Inventory” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s now owned and hereafter existing or acquired goods,
wherever located, which (a) are leased by such Borrower or Guarantor as lessor;
(b) are held by such Borrower for sale or lease or to be furnished under a
contract of service; (c) are furnished by such Borrower or Guarantor under a
contract of service; or (d) consist of raw materials, work in process, finished
goods or materials used or consumed in its business, and which includes, without
limitation, any Tax Stamps which are required to be affixed to cigarettes or
other tobacco-based products, such as cigars, pipe tobacco, chewing tobacco and
snuff, to permit the sale thereof, whether such stamps are affixed or unaffixed
to such tobacco products.

1.114 “Investment Property Control Agreement” shall mean an agreement in
writing, in form and substance satisfactory to Administrative Agent, by and
among Administrative Agent, any Borrower or Guarantor (as the case may be) and
any securities intermediary, commodity intermediary or other person who has
custody, control or possession of any investment property of such Borrower or
Guarantor agreeing that such securities intermediary, commodity intermediary or
other person will comply with entitlement orders originated by Administrative
Agent with respect to such investment property, or other instructions of
Administrative Agent and including such other terms and conditions as
Administrative Agent may require.

1.115 “Issuing Bank” shall have the meaning set forth for such term in
Section 2.4(a) hereof.

 

34



--------------------------------------------------------------------------------

1.116 “Joinder Agreement” shall mean an agreement, in form and substance
reasonably satisfactory to Administrative Agent, pursuant to which, among other
things, a Person becomes a party to, and bound by the terms of, this Agreement
and/or the other Financing Agreements as a Borrower or a Guarantor, as the
Administrative Agent may reasonably determine.

1.117 “Lead Borrower” shall mean Spartan Stores, Inc., a Michigan corporation in
its capacity as Lead Borrower on behalf of itself and the other Borrowers
pursuant to Section 6.7 hereof and it successors and assigns in such capacity.

1.118 “Lenders” shall mean the financial institutions who are signatories hereto
as Lenders (including Swing Line Lender) and other persons made a party to this
Agreement as a Lender in accordance with Section 13.7 hereof, and their
respective successors and assigns; each sometimes being referred to herein
individually as a “Lender”.

1.119 “Letter of Credit Accommodations” shall mean, collectively, the letters of
credit, merchandise purchase or other guaranties which are from time to time
either (a) issued or opened by an Issuing Bank for the account of any Borrower
or Obligor or (b) with respect to which Administrative Agent or Lenders have
agreed to indemnify the issuer or guaranteed to the issuer the performance by
any Borrower or Obligor of its obligations to such issuer; sometimes being
referred to herein individually as “Letter of Credit Accommodation”. “Letter of
Credit Accommodations” as such term is used herein shall include for all
purposes hereunder the Existing Letters of Credit.

1.120 “Letter of Credit Collateralization” shall mean either (a) providing cash
collateral (pursuant to documentation reasonably satisfactory to Administrative
Agent, including provisions that specify that the letter of credit fee and all
usage charges set forth in this Agreement will continue to accrue while the
Letter of Credit Accommodations are outstanding) to be held by Administrative
Agent in an amount equal to one hundred five (105%) percent of the then
outstanding Letter of Credit Accommodations, (b) causing the letters of credit
issued under this Agreement to be returned to the Issuing Bank, or (c) providing
Administrative Agent with a standby letter of credit, in form and substance
reasonably satisfactory to Administrative Agent, from a commercial bank
acceptable to Administrative Agent (in its sole discretion) in an amount equal
to one hundred five (105%) percent of the then outstanding Letter of Credit
Accommodations; it being understood that the letter of credit fee and all usage
charges set forth in this Agreement will continue to accrue while the Letter of
Credit Accommodations are outstanding and that any such fees that accrue must be
an amount that can be drawn under any such standby letter of credit.

1.121 “License Agreements” shall have the meaning set forth in Section 8.11
hereof.

1.122 “Loan Limit” shall mean the lesser of (a) the Total Borrowing Base or
(b) the Maximum Credit.

1.123 “Loans” shall mean, collectively, the Revolving Loans, the Swing Line
Loans and the Tranche A-2 Term Loans

1.124 “Material Adverse Effect” shall mean a material adverse effect on (a) the
financial condition, business, performance or operations of Borrowers and
Guarantors (taken as a whole) or the legality, validity or enforceability of
this Agreement or any of the other Financing

 

35



--------------------------------------------------------------------------------

Agreements; (b) the legality, validity, enforceability, perfection or priority
of the security interests and liens of Administrative Agent upon the Collateral
(taken as a whole); (c) the Collateral (taken as a whole) or its value (taken as
a whole), (d) the ability of Borrowers (taken as a whole) to repay the
Obligations or of Borrowers (taken as a whole) to perform their obligations
under this Agreement or any of the other Financing Agreements as and when to be
performed; or (e) the ability of Administrative Agent or any Lender to enforce
the Obligations or realize upon the Collateral or otherwise with respect to the
rights and remedies of Administrative Agent and Lenders under this Agreement or
any of the other Financing Agreements (taken as a whole).

1.125 “Material Contract” shall mean (a) any contract or other agreement (other
than the Financing Agreements or contracts relating to the purchase or sale of
Inventory in the ordinary course of business)), written or oral, of any Borrower
or Guarantor involving monetary liability of or to any Person in an amount in
excess of $10,000,000 in any fiscal year and (b) any other contract or other
agreement (other than the Financing Agreements or contracts relating to the
purchase or sale of Inventory in the ordinary course of business), whether
written or oral, to which any Borrower or Guarantor is a party as to which the
breach, nonperformance, cancellation or failure to renew by any party thereto
would have a Material Adverse Effect.

1.126 “Maturity Date” shall the meaning set forth in Section 13.1 hereof.

1.127 “Maximum Credit” shall mean the sum of the Tranche A Maximum Credit, the
Tranche A-1 Maximum Credit and the Tranche A-2 Maximum Credit.

1.128 “Medicaid” shall mean the health care financial assistance program jointly
financed and administered by the Federal and State governments under Title XIX
of the Social Security Act.

1.129 “Medicaid Account” shall mean any Accounts of Borrowers or Guarantors
arising pursuant to services rendered by Borrowers or Guarantors to eligible
Medicaid beneficiaries to be paid by a Fiscal Intermediary or by the United
States of America acting under the Medicaid program, any State or the District
of Columbia acting pursuant to a health plan adopted pursuant to Title XIX of
the Social Security Act or any other Governmental Authority under Medicaid.

1.130 “Medicare” shall mean the health care financial assistance program under
Title XVIII of the Social Security Act.

1.131 “Medicare Account” shall mean any Accounts of Borrowers or Guarantors
arising pursuant to goods sold or services rendered by Borrowers or Guarantors
to eligible Medicare beneficiaries to be paid by a Fiscal Intermediary or by the
United States of America acting under the Medicare program or any other
Governmental Authority under Medicare.

1.132 “Merger Agreement Representations” shall mean the representations made by
Nash-Finch in the Nash-Finch Merger Agreement as are material to the interests
of Administrative Agent, Arrangers and Lenders, but only to the extent that
Parent, SSD or any Affiliate of either of them has the right to terminate the
obligations under the Nash-Finch Merger Agreement as a result of a breach of
such representations.

 

36



--------------------------------------------------------------------------------

1.133 “Military Receivables” shall mean Accounts (other than Credit Card
Receivables and Pharmacy Receivables) due to a Borrower from Account Debtors
arising from the sale of Inventory to such Account Debtor, which Inventory is
resold by the Account Debtor to a United States military commissary or exchange.

1.134 “Military Receivables Deduction Amount” shall mean, as to any Military
Receivable, the sum of one hundred (100%) percent of contra accounts and other
offsets which the applicable Account Debtor may have with respect to such
Military Receivables; provided, that,

(a) until the date one hundred eighty (180) days after the Effective Date (or
such longer period as Administrative Agent may agree but not to exceed an
additional one hundred eighty (180) days without the consent of the Required
Lenders), Administrative Agent may include in the Military Receivables Deduction
Amount only such contra accounts and other offsets arising in connection with
the purchase of goods from suppliers obligated on Military Receivables to the
extent such purchases relate to the military distribution division of Nash Finch
and to Grocery Supply Acquisition Corp. (so long as the amount of the Excess
Availability is greater than the additional amount that the Military Receivables
Deduction Amount would be if all amounts owing by Nash Finch and Grocery Supply
Acquisition Corp. to such suppliers were included in the Military Receivables
Deduction Amount) and

(b) on and after the end of such period, Administrative Agent may include in the
Military Receivables Deduction Amount all amounts owing by Nash Finch
(including, but not limited to, the military distribution division) and Grocery
Supply Acquisition Corp. to the suppliers obligated on Military Receivables,
except that in the event that Lead Borrower shall establish a separate
subsidiary or subsidiaries subject to, and in accordance with the terms hereof,
that is engaged in the business of purchasing goods and delivering goods giving
rise to Military Receivables (in addition to Grocery Supply Acquisition Corp.),
then only the amounts owing by any such subsidiary and Grocery Supply
Acquisition Corp. to such suppliers shall be included in the Military
Receivables Deduction Amount.

1.135 “Monthly Average Excess Availability” shall mean, at any time, the average
of the aggregate amount of the Excess Availability during the immediately
preceding calendar month as calculated by Administrative Agent in good faith.

1.136 “Mortgages” shall mean, collectively, the mortgages, deeds of trust and
deeds to secure debt with respect to Real Property of any Borrower or Guarantor
in favor of, or for the benefit of Administrative Agent, as set forth on
Schedule 1.136 hereto, as the same now exist or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

1.137 “Multiemployer Plan” shall mean a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by any Borrower,
Guarantor or any ERISA Affiliate.

 

37



--------------------------------------------------------------------------------

1.138 “Nash-Finch Merger” shall mean the merger of Nash-Finch with and into SSD
pursuant to the Nash-Finch Merger Documents.

1.139 “Nash-Finch Merger Agreement” shall mean the Agreement and Plan of Merger,
dated as of July 21, 2013, by and among Parent, SSD and Nash-Finch, together
with all exhibits, schedules, annexes and other disclosure letters thereto.

1.140 “Nash-Finch Merger Documents” shall mean the Nash-Finch Merger Agreement
and all other material documents related thereto and executed in connection
therewith.

1.141 “Net Proceeds” shall mean the aggregate cash proceeds payable to any
Borrower or Guarantor in respect of any sale, lease, transfer or other
disposition of any assets or properties, or interest in assets and properties or
as proceeds of any loans or other financial accommodations provided to any
Borrower or Guarantor or as proceeds from the issuance and/or sale of any
Capital Stock, in each case net of the reasonable and customary direct costs
relating to such sale, lease, transfer or other disposition or loans or other
financial accommodation or issuance and/or sale (including, without limitation,
legal, accounting and investment banking fees, and sales commissions) and taxes
paid or payable as a result thereof (after taking into account any available tax
credits or deductions and any tax sharing arrangements), and amounts applied to
the repayment of indebtedness secured by a valid and enforceable lien on the
asset or assets that are the subject of such sale or other disposition required
to be repaid in connection with such transaction. Net Proceeds shall exclude any
non-cash proceeds received from any sale or other disposition or other
transaction, but shall include such proceeds when and as converted by any
Borrower or Guarantor to cash or other immediately available funds.

1.142 “Net Recovery Percentage” shall mean the fraction, expressed as a
percentage, as to Inventory, (a) the numerator of which is the amount equal to
the amount of the recovery in respect of the Inventory at such time, as to
Inventory of the Retail Division, on a “net orderly liquidation value” basis,
and as to Inventory of the Distribution Division, on a “net orderly liquidation
value” basis as set forth in the most recent acceptable appraisal of Inventory
received by Administrative Agent in accordance with Section 7.3, in each case,
net of operating expenses, liquidation expenses and commissions, and (b) the
denominator of which is the applicable original cost of the aggregate amount of
the Inventory subject to such appraisal.

1.143 “Non-Defaulting Lender” shall mean, at any time, each Lender that is not a
Defaulting Lender at such time.

1.144 “Non-Military Receivables” shall mean Accounts due to a Borrower or a
Guarantor which do not constitute Military Receivables.

1.145 “Non-Operating Assets” shall mean assets consisting of closed stores,
vacant land or closed distribution centers or other facilities that are not
currently used in the operations of Parent or its subsidiaries as set forth on
Schedule 1.145 hereto.

1.146 “Obligations” shall mean (a) any and all Loans, Letter of Credit
Accommodations and all other obligations, liabilities and indebtedness of every
kind, nature and description owing by any or all of Borrowers to Administrative
Agent or any Lender and/or any

 

38



--------------------------------------------------------------------------------

of their Affiliates, including principal, interest, charges, fees, costs and
expenses, however evidenced, whether as principal, surety, endorser, guarantor
or otherwise, arising under this Agreement or any of the other Financing
Agreements, whether now existing or hereafter arising, whether arising before,
during or after the initial or any renewal term of this Agreement or after the
commencement of any case with respect to such Borrower under the United States
Bankruptcy Code or any similar statute (including the payment of interest and
other amounts which would accrue and become due but for the commencement of such
case, whether or not such amounts are allowed or allowable in whole or in part
in such case), whether direct or indirect, absolute or contingent, joint or
several, due or not due, primary or secondary, liquidated or unliquidated, or
secured or unsecured and (b) for purposes only of Section 5.1 hereof and subject
to the priority in right of payment set forth in Section 6.4 hereof, all
obligations, liabilities and indebtedness of every kind, nature and description
owing by any Borrower or Guarantor to Administrative Agent or any Bank Product
Provider arising under or pursuant to any Bank Products, whether now existing or
hereafter arising, provided, that, (i) as to any such obligations, liabilities
and indebtedness arising under or pursuant to a Hedge Agreement, the same shall
only be included within the Obligations if upon Administrative Agent’s request,
Administrative Agent shall have entered into an agreement, in form and substance
reasonably satisfactory to Administrative Agent, with the Bank Product Provider
that is a counterparty to such Hedge Agreement, as acknowledged and agreed to by
Borrowers, providing for the delivery to Administrative Agent by such
counterparty of information with respect to the amount of such obligations and
providing for the other rights of Administrative Agent and such Bank Product
Provider in connection with such arrangements and (ii) Administrative Agent
shall have received from any Bank Product Provider, other than Wells and its
Affiliates, written notice that (A) such Bank Product Provider has entered into
a transaction to provide Bank Products to such Borrower and (B) the obligations
arising pursuant to such Bank Products provided to such Borrower constitute
Obligations entitled to the benefits of the security interest of Administrative
Agent granted hereunder. In no event shall any Bank Product Provider acting in
such capacity to whom such obligations, liabilities or indebtedness are owing be
deemed a Lender for purposes hereof to the extent of and as to such obligations,
liabilities or indebtedness except that each reference to the term “Lender” in
Sections 12.1, 12.2, 12.5, 12.6, 12.7, 12.9, 12.12 and 13.6 hereof shall be
deemed to include such Bank Product Provider and in no event shall the approval
of any such person in its capacity as Bank Product Provider be required in
connection with the release or termination of any security interest or lien in
favor of Administrative Agent. The “Obligations” shall not include, with respect
to any Borrower or Guarantor, any Swap Obligation if, and to the extent that,
all or a portion of the guarantee of such Borrower or Guarantor of, or the grant
by such Borrower or Guarantor of a security interest to secure, such Swap
Obligation (or any guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Borrower’s or Guarantor’s failure for any reason not to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act at the time the guarantee of such Borrower or Guarantor becomes
effective with respect to such related Swap Obligation.

1.147 “Obligor” shall mean any guarantor, endorser, acceptor, surety or other
person liable on or with respect to the Obligations or who is the owner of any
property which is security for the Obligations (including, without limitation,
Guarantors), other than Borrowers.

 

39



--------------------------------------------------------------------------------

1.148 “OFAC” shall mean the Office of Foreign Assets Control of the U.S.
Department of the Treasury.

1.149 “Other Taxes” shall have the meaning set forth in Section 6.11(c) hereof.

1.150 “PACA” shall mean the Perishable Agricultural Commodities Act, 1930, as
amended, 7 U.S.C. Section 499a et. seq., as the same now exists or may hereafter
from time to time be amended, modified, recodified or supplemented, together
with all rules and regulations thereunder.

1.151 “PSA” shall mean the Packers and Stockyard Act of 1921, 7 U.S.C.
Section 181 et. seq., as the same now exists or may from time to time hereafter
be amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

1.152 “Parent” shall mean Spartan Stores, Inc., a Michigan corporation, and its
successors and assigns.

1.153 “Participant” shall mean any financial institution that acquires and holds
a participation in the interest of any Lender in any of the Loans and Letter of
Credit Accommodations in conformity with the provisions of Section 13.7 of this
Agreement governing participations.

1.154 “Patriot Act” shall have the meaning set forth in Section 8.32 hereof.

1.155 “Permits” shall have the meaning set forth in Section 8.7(b) hereof.

1.156 “Permitted Discretion” shall mean a determination made in good faith in
the exercise of Administrative Agent’s reasonable business judgment based on how
an asset-based lender with similar rights providing a credit facility of the
type set forth herein would act in similar circumstances at the time with the
information then available to it.

1.157 “Person” or “person” shall mean any individual, sole proprietorship,
partnership, corporation (including any corporation which elects subchapter S
status under the Code), limited liability company, limited liability
partnership, business trust, unincorporated association, joint stock
corporation, trust, joint venture or other entity or any government or any
agency or instrumentality or political subdivision thereof.

1.158 “Pharmaceutical Laws” shall mean federal, state and local laws, rules or
regulations, codes, orders, decrees, judgments or injunctions issued,
promulgated, approved or entered, relating to dispensing, storing or
distributing prescription medicines or products, including laws, rules or
regulations relating to the qualifications of Persons employed to do the same.

1.159 “Pharmacy Receivables” means as to each Borrower, all present and future
rights of such Borrower to payment from a Third Party Payor arising from the
sale of prescription drugs by such Borrower (it being understood that the
portion of the purchase price for such prescription drugs payable by the
purchaser of such prescription drugs or any Person other than a Third Party
Payor shall not be deemed to be a Pharmacy Receivable).

 

40



--------------------------------------------------------------------------------

1.160 “Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) which any Borrower or Guarantor sponsors, maintains, or to which it
makes, is making, or is obligated to make contributions, or in the case of a
Multiemployer Plan has made contributions at any time during the immediately
preceding six (6) plan years.

1.161 “Prescription Files” shall mean, as to each Borrower and Guarantor, all of
such Borrower’s or Guarantor’s now owned or hereafter existing or acquired
retail customer files, (a) including prescriptions for retail customers and
other medical information related thereto, maintained by the retail pharmacies
of Borrowers and Guarantors, wherever located, and (b) the pharmaceutical
customer list owned and controlled by any Borrower or Guarantor relating to
certain items and services, including, without limitation, any drug price data,
drug eligibility data, clinical drug information and health information of a
pharmaceutical customer that is not protected under Sections 1171 through 1179
of the Social Security Act or other applicable law.

1.162 “Pro Forma Basis” shall mean, for purposes of calculating retail sales in
Section 10.1(i) for the immediately preceding fiscal year and for purposes of
calculating revenues in Section 10.1(n) for the immediately preceding fiscal
year, that pro forma effect will be given to the Nash-Finch Merger, any
acquisition or investment permitted under Section 9.10(j) hereof and sales,
transfers and other dispositions or discontinuance of any Subsidiary, line of
business, division or store, in each case, that occurred during such immediately
preceding fiscal year being used for such purpose as if such event occurred on
the first day of such immediately preceding fiscal year.

1.163 “Pro Rata Share” shall mean:

(a) with respect to a Tranche A Lender’s obligation to make Tranche A Revolving
Loans and to acquire interests in Swing Line Loans, Special Administrative Agent
Advances and Letter of Credit Accommodations and receive payments of interest,
fees, and principal with respect thereto, the fraction (expressed as a
percentage) the numerator of which is such Tranche A Lender’s Tranche A
Commitment and the denominator of which is the aggregate amount of all of the
Tranche A Commitments of the Tranche A Lenders, as adjusted from time to time in
accordance with the provisions of Section 13.7 hereof; provided, that, if the
Tranche A Commitments have been terminated, the numerator shall be the unpaid
amount of such Tranche A Lender’s Tranche A Revolving Loans and its interest in
the Swing Line Loans, Special Administrative Agent Advances and Letter of Credit
Accommodations and the denominator shall be the aggregate amount of all unpaid
Tranche A Revolving Loans, Swing Line Loans, Special Administrative Agent
Advances and Letter of Credit Accommodations;

(b) with respect to a Tranche A-1 Lender’s obligation to make Tranche A-1
Revolving Loans and receive payments of interest, fees, and principal with
respect thereto, the fraction (expressed as a percentage) the numerator of which
is such Tranche A-1 Lender’s Tranche A-1 Commitment and the denominator of which
is the aggregate amount of all of the Tranche A-1 Commitments of the Tranche A-1
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof;

 

41



--------------------------------------------------------------------------------

(c) with respect to a Tranche A-2 Lender’s obligation to make Tranche A-2 Term
Loans and receive payments of interest, fees, and principal with respect
thereto, the fraction (expressed as a percentage) the numerator of which is such
Tranche A-2 Lender’s Tranche A-2 Commitment and the denominator of which is the
aggregate amount of all of the Tranche A-2 Commitments of the Tranche A-2
Lenders, as adjusted from time to time in accordance with the provisions of
Section 13.7 hereof;

(d) with respect to all other matters (including, without limitation, the
indemnification obligations arising under Section 11.5 hereof), at any time
shall mean, as to any Lender, the fraction (expressed as a percentage) the
numerator of which is such Lender’s aggregate Commitments and the denominator of
which is the aggregate amount of all of the Commitments of Lenders, as adjusted
from time to time in accordance with the provisions Section 13.7 hereof;
provided, that, if the Commitments have been terminated, the numerator shall be
the unpaid amount of such Lender’s Loans and its interest in the Swing Line
Loans, Special Administrative Agent Advances and Letter of Credit Accommodations
and the denominator shall be the aggregate amount of all unpaid Loans, Swing
Line Loans, Special Administrative Agent Advances and Letter of Credit
Accommodations.

1.164 “Provision for Taxes” shall mean an amount equal to all taxes imposed on
or measured by net income, whether Federal, State, Provincial, county or local,
and whether foreign or domestic, that are paid or payable by any Person in
respect of any period in accordance with GAAP.

1.165 “Qualified Debt Agent” shall mean the entity acting in the capacity as
agent or trustee, as applicable, with respect to a Qualified Debt Offering and
any successor or replacement agent or trustee, as applicable, and their
respective successors and assigns.

1.166 “Qualified Debt Intercreditor Agreement” shall mean, in form and substance
reasonably satisfactory to Administrative Agent and the Required Lenders, the
Intercreditor Agreement entered into on the date that Borrowers incur
Indebtedness permitted to be incurred pursuant to Section 9.9(f) hereof, by and
between Administrative Agent and each set of holders of such debt, as applicable
(or their agent or trustee, as applicable), as acknowledged and agreed to by
Borrowers and Guarantors, pursuant to which Administrative Agent shall
subordinate its lien on the Qualified Debt Offering Priority Collateral (to no
less than a second priority lien) and the holders of such debt (or their agent
or trustee, as applicable) shall subordinate its lien on all Collateral other
than the Qualified Debt Offering Priority Collateral, as the same be amended,
modified, supplemented, extended, renewed, restated or replaced.

1.167 “Qualified Debt Offering” shall mean, at the option of the Borrowers, in
each case, pursuant to and in accordance with the terms of Section 9.9(f)
hereof, one or more (i) term loans made to the Borrowers or Guarantors after the
Effective Date or (ii) senior notes issued by any Borrower or Guarantor after
the Effective Date.

1.168 “Qualified Debt Offering Priority Collateral” shall mean, after the date
that Borrowers or Guarantors have incurred Indebtedness pursuant to
Section 9.9(f) hereof, collectively, that portion of the Collateral now owned or
at any time hereafter acquired by any Borrower or Guarantor or in which any
Borrower or Guarantor now has or at any time in the future may acquire any
right, title or interest, consisting of

 

42



--------------------------------------------------------------------------------

(a) Equipment (other than Equipment that constitutes Eligible Equipment or
Eligible Rolling Stock as of the date of the incurrence of such Indebtedness),

(b) Real Property and fixtures (other than Real Property that constitutes
Eligible Real Property as of the date of the incurrence of such Indebtedness),

(c) Intellectual Property,

(d) instruments, documents, investment property, letters of credit, supporting
obligations and chattel paper, in each case, to the extent that any amounts
payable under or in connection with any of the items or types of assets
described in clauses (a) through (c) above are evidenced by the items described
in this clause (d) and

(e) all proceeds and products of any of the items or types of assets described
in clauses (a) through (d) above.

1.169 “Real Property” shall mean all now owned and hereafter acquired real
property of each Borrower and Guarantor, including leasehold interests, together
with all buildings, structures, and other improvements located thereon and all
licenses, easements and appurtenances relating thereto, wherever located,
including the real property and related assets more particularly described in
the Mortgages.

1.170 “Realty Reserves” shall mean such Reserves as the Administrative Agent
from time to time determines in its Permitted Discretion as being appropriate to
reflect the impediments to Administrative Agent’s ability to realize upon any
Eligible Real Property. Without limiting the generality of the foregoing, Realty
Reserves may include (but are not limited to) (a) Environmental Compliance
Reserves, (b) Reserves for (i) municipal taxes and assessments that may be
required to be repaid in connection with any sale or other disposition of any of
such Real Property, (ii) at any time, repairs required to maintain the Real
Property at such time and/or to prepare it for a sale or other disposition,
(iii) remediation of title defects, and (c) Reserves for Indebtedness secured by
liens that are pari passu with, or have priority over, the lien of the
Administrative Agent.

1.171 “Receivables” shall mean all of the following now owned or hereafter
arising or acquired property of each Borrower and Guarantor: (a) all Accounts;
(b) all interest, fees, late charges, penalties, collection fees and other
amounts due or to become due or otherwise payable in connection with any
Account; (c) all payment intangibles of such Borrower or Guarantor; (d) letters
of credit, indemnities, guarantees, security or other deposits and proceeds
thereof issued payable to any Borrower or Guarantor or otherwise in favor of or
delivered to any Borrower or Guarantor in connection with any Account; or
(e) all other accounts, contract rights, chattel paper, instruments, notes,
general intangibles and other forms of obligations owing to any Borrower or
Guarantor, whether from the sale and lease of goods or other property, licensing
of any property (including Intellectual Property or other general intangibles),
rendition of services or from loans or advances by any Borrower or Guarantor or
to or for the benefit of any third

 

43



--------------------------------------------------------------------------------

person (including loans or advances to any Affiliates or Subsidiaries of any
Borrower or Guarantor) or otherwise associated with any Accounts, Inventory or
general intangibles of any Borrower or Guarantor (including, without limitation,
choses in action, causes of action, tax refunds, tax refund claims, any funds
which may become payable to any Borrower or Guarantor in connection with the
termination of any Plan or other employee benefit plan and any other amounts
payable to any Borrower or Guarantor from any Plan or other employee benefit
plan, rights and claims against carriers and shippers, rights to
indemnification, business interruption insurance and proceeds thereof, casualty
or any similar types of insurance and any proceeds thereof and proceeds of
insurance covering the lives of employees on which any Borrower or Guarantor is
a beneficiary).

1.172 “Records” shall mean, as to each Borrower and Guarantor, all of such
Borrower’s and Guarantor’s present and future books of account of every kind or
nature, purchase and sale agreements, invoices, ledger cards, bills of lading
and other shipping evidence, statements, correspondence, memoranda, credit files
and other data relating to the Collateral or any Account Debtor, together with
the tapes, disks, diskettes and other data and software storage media and
devices, file cabinets or containers in or on which the foregoing are stored
(including any rights of any Borrower or Guarantor with respect to the foregoing
maintained with or by any other person).

1.173 “Reference Bank” shall mean Wells Fargo Bank, National Association, or
such other bank as Administrative Agent may from time to time designate.

1.174 “Refinancing Indebtedness” shall have meaning set forth in Section 9.9
hereof.

1.175 “Register” shall have the meaning set forth in Section 13.7 hereof.

1.176 “Required Lenders” shall mean, at any time, those Lenders whose Pro Rata
Shares aggregate fifty-one (51%) percent or more of the aggregate of the
Commitments of all Lenders, or if the Commitments shall have been terminated,
Lenders to whom at least fifty-one (51%) percent of the then outstanding
Obligations are owing; provided, that, (a) the Commitment of any Defaulting
Lender shall be disregarded in the determination of the Required Lenders, (b) at
any time that there are two (2) or more Lenders, “Required Lenders” must include
at least two (2) Lenders (who are not Affiliates of one another), and (c) to the
extent that the Pro Rata Shares of Wells and Bank of America aggregate fifty-one
(51%) percent or more of the aggregate of the Commitments of all Lenders,
“Required Lenders” must include at least three (3) Lenders (who are not
Affiliates of one another). For purposes of calculating Pro Rata Share, the
Commitments of any Defaulting Lender in determining Required Lenders at any time
shall be deemed to be zero.

1.177 “Required Tranche A Lenders” shall mean, at any time, those Tranche A
Lenders whose Pro Rata Shares aggregate fifty-one (51%) percent or more of the
aggregate of the Tranche A Commitments of all Tranche A Lenders, or if the
Tranche A Commitments shall have been terminated, Tranche A Lenders to whom at
least fifty-one (51%) percent of the then outstanding Obligations in respect of
Tranche A Revolving Loans are owing; provided, that, (a) the Commitment of any
Defaulting Lender shall be disregarded in the determination of the Required
Tranche A Lenders, (b) at any time that there are two (2) or more Tranche A
Lenders,

 

44



--------------------------------------------------------------------------------

“Required Tranche A Lenders” must include at least two (2) Tranche A Lenders
(who are not Affiliates of one another), and (c) to the extent that the Pro Rata
Shares of Wells and Bank of America aggregate fifty-one (51%) percent or more of
the aggregate of the Tranche A Commitments of all Tranche A Lenders, “Required
Tranche A Lenders” must include at least three (3) Tranche A Lenders (who are
not Affiliates of one another). For purposes of calculating Pro Rata Share, the
Commitments of any Defaulting Lender in determining Required Tranche A Lenders
at any time shall be deemed to be zero.

1.178 “Required Tranche A-1 Lenders” shall mean, at any time, those Tranche A-1
Lenders whose Pro Rata Shares aggregate fifty-one (51%) percent or more of the
aggregate of the Tranche A-1 Commitments of all Tranche A-1 Lenders, or if the
Tranche A-1 Commitments shall have been terminated, Tranche A-1 Lenders to whom
at least fifty-one (51%) percent of the then outstanding Obligations in respect
of Tranche A-1 Revolving Loans are owing; provided, that, (a) the Commitment of
any Defaulting Lender shall be disregarded in the determination of the Required
Tranche A-1 Lenders, and (b) at any time that there are two (2) or more Tranche
A-1 Lenders, “Required Tranche A-1 Lenders” must include at least two
(2) Tranche A-1 Lenders (who are not Affiliates of one another). For purposes of
calculating Pro Rata Share, the Commitments of any Defaulting Lender in
determining Required Tranche A-1 Lenders at any time shall be deemed to be zero.

1.179 “Required Tranche A-2 Lenders” shall mean, at any time, those Tranche A-2
Lenders whose Pro Rata Shares aggregate fifty-one (51%) percent or more of the
aggregate of the Tranche A-2 Commitments of all Tranche A-2 Lenders, or if the
Tranche A-2 Commitments shall have been terminated, Tranche A-2 Lenders to whom
at least fifty-one (51%) percent of the then outstanding Obligations in respect
of Tranche A-2 Revolving Loans are owing; provided, that, (a) the Commitment of
any Defaulting Lender shall be disregarded in the determination of the Required
Tranche A-2 Lenders, and (b) at any time that there are two (2) or more Tranche
A-2 Lenders, “Required Tranche A-2 Lenders” must include at least two
(2) Tranche A-2 Lenders (who are not Affiliates of one another). For purposes of
calculating Pro Rata Share, the Commitments of any Defaulting Lender in
determining Required Tranche A-2 Lenders at any time shall be deemed to be zero.

1.180 “Reserves” shall mean as of any date of determination, such amounts as
Administrative Agent may from time to time establish and revise in its Permitted
Discretion reducing the amount of Loans and Letter of Credit Accommodations
which would otherwise be available to any Borrower under the lending formula(s)
provided for herein: (a) to reflect events, conditions, contingencies or risks
which adversely affect, or have a reasonable likelihood of adversely affecting
(i) the assets or business of Borrowers, including the Collateral or its value
or the amount that might be obtained upon the sale or other disposition or
realization on such Collateral or (ii) the security interests and other rights
of Administrative Agent or any Lender in the Collateral (including the
enforceability, perfection and priority thereof) or (b) to reflect
Administrative Agent’s good faith belief that any collateral report or financial
information furnished by or on behalf of any Borrower or Obligor to
Administrative Agent is or was incomplete, inaccurate or misleading in any
material respect or (c) to reflect outstanding Letter of Credit Accommodations
as provided in Section 2.4 hereof or (d) in respect of any state of facts which
Administrative Agent determines in good faith constitutes a Default or an Event
of

 

45



--------------------------------------------------------------------------------

Default. Without limiting the generality of the foregoing, Reserves may, at
Administrative Agent’s option in its Permitted Discretion, be established to
reflect: (i) chargebacks with respect to Accounts, (ii) returns, discounts,
claims, credits and allowances of any nature that are not paid pursuant to the
reduction of Accounts, (iii) the sales, excise or similar taxes included in the
amount of any Accounts reported to Administrative Agent, (iv) a change in the
turnover, age or mix of the categories of Inventory or Rolling Stock that
adversely affects the aggregate value of all Inventory or Rolling Stock, as the
case may be, (v) variances between the perpetual inventory records of Borrowers
(to the extent such perpetual inventory records are maintained) and the results
of the test counts of the Inventory that is subject to such perpetual inventory
records conducted by Administrative Agent with respect thereto in excess of the
percentage acceptable to Administrative Agent, (vi) variances between the
inventory records of Borrowers and Guarantors and the results of test counts or
physical counts of inventory with respect thereto, (vii) variances between the
stock ledger inventory report for non-perishable items in the Retail Division
and the general ledger with respect thereto; (viii) amounts owing by Borrowers
to Credit Card Issuers or Credit Card Processors in connection with the Credit
Card Agreements, (ix) amounts due or to become due in respect of sales, excise,
use and/or withholding taxes, (x) liabilities of any Borrower or Guarantor that
are entitled to receive the benefit of a security interest or trust pursuant to
the PACA, the PSA or any other similar state law (provided, that, as of the
Effective Date, Borrowers represent that there are no such liabilities under the
PSA since Borrowers have written agreements providing for the extension of
credit to them for all purchases of meat, meat products and livestock products
by Borrowers), (xi) inventory shrinkage, (xii) the aggregate amount of
merchandise gift certificates and coupons, (xiii) any rental payments, service
charges or other amounts to become due to lessors of real property to the extent
Inventory, Equipment, Rolling Stock or Records are located in or on such
property or such Records are needed to monitor or otherwise deal with the
Collateral (except for rents and amounts due for the lease of Real Property by
Borrowers where Administrative Agent has received a Collateral Access Agreement
in a form acceptable to Administrative Agent, provided, that, in the event that
Administrative Agent has not received a Collateral Access Agreement or has
received a Collateral Access Agreement that does not have terms that are
acceptable to Administrative Agent for any retail store location that is leased
by a Borrower, the Reserves established in respect of such location pursuant to
this clause (xiii) shall not exceed at any time the lesser of (A) the aggregate
of amounts payable to the owners and lessors of such location for the next two
(2) months from any such time and including amounts if any, then outstanding and
unpaid owed by a Borrower to such owners and lessors or (B) the value of the
Eligible Equipment, Eligible Inventory and Eligible Rolling Stock at such
location to the extent included in the Tranche A Borrowing Base, the Tranche A-1
Borrowing Base or the Tranche A-2 Borrowing Base, except that such limitation on
the amount of the Reserves shall not apply at any time that a Default or Event
of Default shall exist or have occurred and be continuing, or a notice of any
default or event of default under the lease with respect to such location has
been received by or on behalf of any Borrower or Guarantor (except where the
existence of the default specified in such notice is being disputed in good
faith by such Borrower or Guarantor provided that such Borrower or Guarantor is
continuing to pay rent and all other amounts payable under the lease with
respect to such premises or if not, then is paying such rent and other amounts
into escrow so that such funds will be available to the lessor in the event that
such Borrower or Guarantor does not succeed in such dispute) or a Borrower has
granted to the owner and lessor a security interest or lien upon any assets of
such Borrower, (xiv) reductions in the number of repeat prescriptions, the

 

46



--------------------------------------------------------------------------------

average volume of prescriptions being filled, or the change in the mix of the
types of payors with respect to sales of prescriptions, or any other changes to
the factors identified in any appraisal that adversely affect the amount that
may be recovered by Administrative Agent from the sale or other disposition of
the Prescription Files (provided, that, Borrowers may at any time and from time
to time obtain appraisals that satisfy the requirements of Administrative Agent
provided for herein with respect to the Prescription Files, and to the extent
that the Tranche A Borrowing Base, the Tranche A-1 Borrowing Base or theTranche
A-2 Borrowing Base has been adjusted to reflect the then current value of the
Eligible Prescription Files based on the results of such appraisal, such
Reserves shall not be established), (xv) any statutory or regulatory changes
after the Effective Date, or as to Ohio and Michigan laws are not disclosed in
the opinions of counsel to Borrowers addressed and delivered to Administrative
Agent on the Effective Date, that adversely affect the transferability of the
Prescription Files, (xvi) the amount, at any time, by which the Tranche A-2 Term
Loans exceed the Tranche A-2 Borrowing Base then in effect, (xvii) the Tax
Stamps Reserve, (xviii) customs duties and other costs to release Inventory
which is being imported into the United States, (xix) Customer Credit
Liabilities, and (xx) Realty Reserves. To the extent that such Reserve is in
respect of amounts that may be payable to third parties, the Administrative
Agent may, at its option, but without duplication, deduct such Reserve from
(A) the Tranche A Maximum Credit at any time that the Tranche A Maximum Credit
is less than the amount of the Tranche A Borrowing Base, (B) the Tranche A-1
Maximum Credit at any time that the Tranche A-1 Maximum Credit is less than the
amount of the Tranche A-1 Borrowing Base or (C) the Tranche A-2 Maximum Credit
at any time that the Tranche A-2 Maximum Credit is less than the amount of the
Tranche A-2 Borrowing Base. To the extent Administrative Agent may revise the
lending formulas used to determine the Tranche A Borrowing Base, the Tranche A-1
Borrowing Base or the Tranche A-2 Borrowing Base or establish new criteria or
revise existing criteria for Eligible Accounts or Eligible Inventory so as to
address any circumstances, condition, event or contingency in a manner
satisfactory to Administrative Agent, Administrative Agent shall not establish a
Reserve for the same purpose. The amount of any Reserve established by
Administrative Agent shall have a reasonable relationship to the event,
condition or other matter which is the basis for such reserve as determined by
Administrative Agent in good faith.

1.181 “Retail Division” shall mean the operations of Family Fare, Prevo, MSFC,
Seaway, Custer, Pharm, Gruber RE, Spartan Fuel, Nash-Finch, Super Food, U Save
and Erickson’s (together with their respective successors and assigns)
consisting of ownership by such Borrowers and their Subsidiaries of retail
supermarkets, pharmacies, fuel centers and convenience stores, together with all
related retail operations by them.

1.182 “Revolving Loans” shall mean, collectively, the Tranche A Revolving Loans
and the Tranche A-1 Revolving Loans.

1.183 “Rolling Stock” shall mean, as to each Borrower, all of such Borrower’s
trucks, trailers, tractors and intermodal units for use in connection therewith,
wherever located.

1.184 “Sale and Lease-Back Transaction” shall mean the sale by any Borrower or
Guarantor of real property pursuant to any arrangement, directly or indirectly,
with any person whereby it shall sell or transfer any real property, whether now
owned or hereafter acquired, and thereafter rent or lease such real property
that it intends to use for substantially the same purpose or purposes as the
real property being sold or transferred.

 

47



--------------------------------------------------------------------------------

1.185 “Sanctioned Entity” shall mean (a) a country or a government of a country,
(b) an agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, (d) a Person resident in
or determined to be resident in a country, in each case, that is subject to a
country sanctions program administered and enforced by OFAC.

1.186 “Sanctioned Person” shall mean a person named on the list of Specially
Designated Nationals or Blocked Persons maintained by OFAC available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time.

1.187 “Secured Parties” shall mean, collectively, (a) Administrative Agent,
(b) Issuing Bank, (c) Lenders and (d) Bank Product Providers; provided, that, as
to any Bank Product Provider, only to the extent of the Obligations owing to
such Bank Product Provider.

1.188 “Senior Note Indenture” shall mean the Indenture, dated December 6, 2012,
by and between Parent, as issuer, and The Bank of New York Trust Company, N.A.,
as trustee, with respect to the Senior Notes, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced from time to time.

1.189 “Senior Notes” shall mean, collectively, the 6.625% Senior Notes Due 2016
issued by Parent in the original aggregate principal amount not to exceed
$50,000,000 pursuant to the Senior Note Indenture, as the same now exists or may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced from time to time.

1.190 “Senior Notes Trustee” shall mean The Bank of New York Trust Company,
N.A., as trustee under the Senior Notes, and its successors and assigns, and any
replacement or successor trustee thereunder.

1.191 “Social Security Act” shall mean the Social Security Act, 92 U.S.C.
Section 1396, et seq, as the same now exists or may from time to time hereafter
be amended, modified, recodified or supplemented, together with all rules,
regulations and interpretations thereunder or related thereto.

1.192 “Solvent” shall mean, at any time with respect to any Person, that at such
time such Person (a) is able to pay its debts as they mature and has (and has a
reasonable basis to believe it will continue to have) sufficient capital (and
not unreasonably small capital) to carry on its business consistent with its
practices as of the Effective Date, and (b) the assets and properties of such
Person at a fair valuation (and including as assets for this purpose at a fair
valuation all rights of subrogation, contribution or indemnification arising
pursuant to any guarantees given by such Person) are greater than the
Indebtedness of such Person, and including subordinated and contingent
liabilities computed at the amount which, such person has a reasonable basis to
believe, represents an amount which can reasonably be expected to become an
actual or matured liability (and including as to contingent liabilities arising
pursuant to any guarantee the face amount of such liability as reduced to
reflect the probability of it becoming a matured liability).

 

48



--------------------------------------------------------------------------------

1.193 “Special Administrative Agent Advances” shall have the meaning set forth
in Section 12.11 hereof.

1.194 “Specified Representations” shall mean the representations and warranties
set forth in Sections 8.1, the first sentence of 8.4, the second sentence of
8.7(a), 8.12(d), 8.24, 8.29, 8.31 and 8.32 herein.

1.195 “SSD” shall mean SS Delaware, Inc., a Delaware corporation, and its
successors and assigns.

1.196 “Store Accounts” shall have the meaning set forth in Section 6.3 hereof.

1.197 “Subsidiary” or “subsidiary” shall mean, with respect to any Person, any
corporation, limited liability company, limited liability partnership or other
limited or general partnership, trust, association or other business entity of
which an aggregate of at least a majority of the outstanding Capital Stock or
other interests entitled to vote in the election of the board of directors of
such corporation (irrespective of whether, at the time, Capital Stock of any
other class or classes of such corporation shall have or might have voting power
by reason of the happening of any contingency), managers, trustees or other
controlling persons, or an equivalent controlling interest therein, of such
Person is, at the time, directly or indirectly, owned by such Person and/or one
or more subsidiaries of such Person.

1.198 “Supermajority Lenders” shall mean, at any time, those Lenders whose Pro
Rata Shares aggregate sixty-six and two-thirds (66 2/3%) percent or more of the
aggregate of the Commitments of all Lenders, or if the Commitments shall have
been terminated, Lenders to whom at least sixty-six and two-thirds (66 2/3%)
percent of the then outstanding Obligations are owing; provided, that, (a) the
Commitment of any Defaulting Lender shall be disregarded in the determination of
the Supermajority Lenders, and (b) at any time that there are two (2) or more
Lenders, “Supermajority Lenders” must include at least two (2) Lenders (who are
not Affiliates of one another). For purposes of calculating Pro Rata Share, the
Commitments of any Defaulting Lender in determining Supermajority Lenders at any
time shall be deemed to be zero.

1.199 “Swing Line Lender” shall mean Wells Fargo Capital Finance, LLC, in its
capacity as the lender of Swing Line Loans, and its successors and assigns.

1.200 “Swing Line Loans” shall mean loans now or hereafter made by Swing Line
Lender on a revolving basis pursuant to the Credit Facility (involving advances,
repayments and readvances) as set forth in Section 2.2 hereof.

1.201 “Swing Line Loan Limit” shall mean $100,000,000.

1.202 “Tax Stamps” shall mean all tax stamps, excise tax stamps, adhesive
stamps, meter stamps and similar stamps, which in each case evidence the valid
and effective payment of cigarette taxes to applicable Governmental Authorities.

 

49



--------------------------------------------------------------------------------

1.203 “Tax Stamps Reserve” shall mean, at any given time, with respect to any
Eligible Unaffixed Tax Stamp Inventory, such reserves as the Administrative
Agent from time to time determines in its Permitted Discretion as being
appropriate with respect to the sum of the “net stamp tax obligations” in each
State in which any Borrower purchases Tax Stamps, wherein the “net stamp tax
obligations” for each State are equal to the aggregate obligations and/or
liabilities owing to any Governmental Authority in such State for purchases of
Tax Stamps (including any checks or instruments of payment issued by or on
behalf of any Borrower which are held by any taxing authority in such State and
not yet submitted for presentment and collection), and the aggregate obligations
and/or liabilities owing to any Governmental Authority in such State based on an
audit of a Borrowers’ monthly Tax Stamp report delivered to such Governmental
Authority in such State but excluding all such obligations and/or liabilities
owing to any Governmental Authority in such States as determined by
Administrative Agent in its Permitted Discretion; provided, that, the amount of
any such Reserve shall be reduced by the amount payable under any surety bond
issued to or for the benefit of any Governmental Authority of a State so long as
Administrative Agent shall have received an opinion letter, in form and
substance reasonably satisfactory to the Administrative Agent, from counsel
licensed in such State opining that amounts owing to such State would not be
entitled to payment from any assets of the Borrowers (or held by them) prior to
the Obligations, whether as a result of amounts collected by any Borrower in
respect of cigarette taxes being trust funds or any Borrower acting as agent for
such State for purposes of the collection of such cigarette taxes, as an offset
against Tax Stamps held or used by such Borrower or otherwise.

1.204 “Third Party Payor” shall mean any Person, such as, a Fiscal Intermediary,
Blue Cross/Blue Shield, or private health insurance company, which is obligated
to reimburse or otherwise make payments to health care providers who provide
medical care or medical assistance or other goods or services for eligible
patients under Medicare, Medicaid or any private insurance contract.

1.205 “Total Borrowing Base” shall mean, the sum of the Tranche A Borrowing
Base, the Tranche A-1 Borrowing Base and the Tranche A-2 Borrowing Base.

1.206 “Total Funded Indebtedness” shall mean, as of any date of determination,
with respect to Parent and its Subsidiaries (determined on a consolidated
basis), without duplication, any liability, whether or not contingent, (a) in
respect of borrowed money (whether or not the recourse of the lender is to the
whole of the assets of such Person or only to a portion thereof) or evidenced by
bonds, notes, debentures or similar instruments (including, but not limited to,
mortgages); (b) representing the balance deferred and unpaid of the purchase
price of any property or services (other than an account payable to a trade
creditor (whether or not an Affiliate) incurred in the ordinary course of
business of such Person and payable in accordance with customary trade
practices, but including, without limitation, all earn-outs and similar deferred
payment obligations); (c) all obligations as lessee under leases which have
been, or should be, in accordance with GAAP recorded as Capital Leases; (d) all
reimbursement obligations and other liabilities of such Person with respect to
surety bonds (whether bid, performance or otherwise), letters of credit,
banker’s acceptances, bank guaranties, drafts or similar documents or
instruments issued for such Person’s account; (e) the principal and interest
portions of all rental obligations of such Person under any synthetic lease or
similar off-balance

 

50



--------------------------------------------------------------------------------

sheet financing where such transaction is considered to be borrowed money for
tax purposes but is classified as an operating lease in accordance with GAAP,
(f) in respect of letters of credit issued on behalf of the Borrowers and
Guarantors (and/or in connection with the Borrowers and Guarantors have
reimbursement obligations) and (g) all obligations, liabilities and indebtedness
of such Person (marked to market) arising under swap agreements, cap agreements,
hedging agreements, collar agreements and other agreements or arrangements
designed to protect such person against fluctuations in interest rates or
currency or commodity values.

1.207 “Tranche A Borrowing Base” shall mean, at any time, the amount equal to:

(a) eighty-five (85%) percent multiplied by the net amount of Eligible Accounts
(other than those arising from Pharmacy Receivables, Credit Card Receivables and
Military Receivables); plus

(b) ninety (90%) percent multiplied by the net amount of Eligible Accounts
arising from Pharmacy Receivables; plus

(c) ninety (90%) percent multiplied by the net amount of Eligible Credit Card
Receivables; plus

(d) eighty-five (85%) percent multiplied by the net amount of (after deducting,
without duplication, the Military Receivables Deduction Amount) Eligible
Military Receivables; plus

(e) ninety (90%) percent of the Net Recovery Percentage for the Eligible
Inventory (other than Eligible Unaffixed Tax Stamp Inventory) of the Retail
Division multiplied by the Value of such Eligible Inventory; plus

(f) ninety (90%) percent of the Net Recovery Percentage for the Eligible
Inventory (other than Eligible Unaffixed Tax Stamp Inventory) of the
Distribution Division (including, for this purpose, Inventory which gives rise
to Military Receivables) multiplied by the Value of such Eligible Inventory;
plus

(g) ninety (90%) percent of the Net Recovery Percentage of Eligible In-Transit
Inventory multiplied by the Value of such Eligible In-Transit Inventory; plus

(h) ninety (90%) percent of Eligible Unaffixed Tax Stamp Inventory; plus

(i) the Tranche A Prescription File Availability; plus

(j) the Tranche A Real Estate Availability; plus

(k) the Tranche A Equipment Availability; plus

(l) the Tranche A Rolling Stock Availability; plus

(m) ninety-eight (98%) percent of Eligible Cash and Cash Equivalents; minus

(n) Reserves.

 

51



--------------------------------------------------------------------------------

The amounts of Eligible Inventory of any Borrower shall, at Administrative
Agent’s option, be determined based on the lesser of the amount of Inventory set
forth in the general ledger of such Borrower, as reconciled, or the perpetual
inventory record or stock ledger record, as applicable, maintained by such
Borrower.

1.208 “Tranche A Commitment” shall mean, at any time, as to each Tranche A
Lender, the principal amount set forth next to such Lender’s name on Exhibit F
hereto designated as the Tranche A Commitment of such Lender or on Schedule 1 to
the Assignment and Acceptance Agreement pursuant to which such Lender became a
Lender hereunder in accordance with the provisions of Section 13.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “Tranche A Commitments”.

1.209 “Tranche A Equipment Availability” shall mean eighty-five (85%) percent of
the forced liquidation value of Eligible Equipment as set forth in the appraisal
of such Equipment received by Administrative Agent in accordance with
Section 7.4 hereof after the Effective Date, provided, that, (a) until
Administrative Agent has received the initial appraisal of the Eligible
Equipment that satisfies the requirements of Section 7.4 hereof, there shall not
be any Tranche A Equipment Availability, (b) the Tranche A Equipment
Availability shall be established five (5) Business Days after the receipt by
Administrative Agent of the final written report of such appraisal in the amount
determined based on such appraisal, and (c) commencing on the first day of the
next calendar month after the Tranche A Equipment Availablity is established,
and as of the first day of each calendar month thereafter, the percentage set
forth above shall be reduced by an amount equal to such initial percentage
divided by sixty (60).

1.210 “Tranche A Lenders” shall mean, collectively, the Lenders having a Tranche
A Commitment or all or a portion of the Tranche A Loans owing to it; sometimes
being referred to herein individually as a “Tranche A Lender”.

1.211 “Tranche A Maximum Credit” shall mean the amount of $900,000,000 (subject
to adjustment as provided in Section 2.6 hereof).

1.212 “Tranche A Prescription File Availability” shall mean ninety (90%) percent
of the “net orderly liquidation value” of the Eligible Prescription Files based
on the most recent acceptable appraisal thereof received by Administrative Agent
in accordance with Section 7.5 hereof using the average of the average recovery
under each of the percent of script sales method, the dollars per average number
of scripts filled per week method and the percent of past year script margin
method (or such other methodology or methodologies as may be acceptable to
Administrative Agent).

1.213 “Tranche A Real Estate Availability” shall mean the lesser of
(a) seventy-five (75%) percent of the appraised fair market value of the
Eligible Real Property as set forth in the appraisal of such Real Property
received by Administrative Agent in accordance with Section 7.4 hereof prior to
the Effective Date, which amount, as of the Effective Date, is $255,090,000, and
which amount shall be no greater than $258,690,000 at any time thereafter,
provided, that,

 

52



--------------------------------------------------------------------------------

commencing on the first day of the next calendar quarter after the Effective
Date, such percentage shall be reduced to seventy-four (74%) percent and by an
additional one hundred (100) basis points as of the first day of each calendar
quarter thereafter until it is sixty (60%) percent, and (b) an amount equal to
thirty (30%) percent of the Tranche A Borrowing Base as then in effect.

1.214 “Tranche A Revolving Loans” shall mean the loans now or hereafter made by
or on behalf of any Tranche A Lender or by Administrative Agent for the account
of any Tranche A Lender on a revolving basis pursuant to the Credit Facility
(involving advances, repayments and readvances) as set forth in
Section 2.1(a)(i) hereof. Swing Line Loans shall be considered Tranche A
Revolving Loans, except as otherwise provided herein.

1.215 “Tranche A Rolling Stock Availability” shall mean eighty-five
(85%) percent of the net orderly liquidation value of the Eligible Rolling Stock
as set forth in the most recent acceptable appraisal (or acceptable updates of
existing appraisals) of such Rolling Stock received by Administrative Agent in
accordance with Section 7.6 hereof, provided, that commencing on the first day
of the next calendar quarter after the Effective Date, such percentage shall be
reduced to eighty-two (82%) percent and by an additional 300 basis points as of
the first day of each calendar quarter thereafter.

1.216 “Tranche A-1 Borrowing Base” shall mean, at any time, the amount equal to:

(a) five (5%) percent multiplied by the net amount of Eligible Accounts (other
than those arising from Pharmacy Receivables, Credit Card Receivables and
Military Receivables); plus

(b) five (5%) percent multiplied by the net amount of Eligible Accounts arising
from Pharmacy Receivables; plus

(c) five (5%) percent multiplied by the net amount of Eligible Credit Card
Receivables; plus

(d) five (5%) percent multiplied by the net amount of (after deducting, without
duplication, the Military Receivables Deduction Amount) Eligible Military
Receivables; plus

(e) five (5%) percent multiplied by the net amount of the Net Recovery
Percentage for the Eligible Inventory (other than Eligible Unaffixed Tax Stamp
Inventory) of the Retail Division multiplied by the Value of such Eligible
Inventory; plus

(f) five (5%) percent multiplied by the net amount of the Net Recovery
Percentage for the Eligible Inventory (other than Eligible Unaffixed Tax Stamp
Inventory) of the Distribution Division (including, for this purpose, Inventory
which gives rise to Military Receivables) multiplied by the Value of such
Eligible Inventory; plus

(g) five (5%) percent of the Net Recovery Percentage of Eligible In-Transit
Inventory multiplied by the Value of such Eligible In-Transit Inventory; plus

(h) five (5%) percent of Eligible Unaffixed Tax Stamp Inventory; plus

(i) the Tranche A-1 Prescription File Availability; minus

(j) Reserves (without duplication of any Reserves established in respect of the
Tranche A Borrowing Base or the Tranche A-2 Borrowing Base).

 

53



--------------------------------------------------------------------------------

The amounts of Eligible Inventory of any Borrower shall, at Administrative
Agent’s option, be determined based on the lesser of the amount of Inventory set
forth in the general ledger of such Borrower, as reconciled, or the perpetual
inventory record or stock ledger record, as applicable, maintained by such
Borrower.

1.217 “Tranche A-1 Commitment” shall mean, at any time, as to each Tranche A-1
Lender, the principal amount set forth next to such Lender’s name on Exhibit F
hereto designated as the Tranche A-1 Commitment of such Lender or on Schedule 1
to the Assignment and Acceptance Agreement pursuant to which such Lender became
a Lender hereunder in accordance with the provisions of Section 13.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “Tranche A-1 Commitments”.

1.218 “Tranche A-1 Lenders” shall mean, collectively, the Lenders having a
Tranche A-1 Commitment or all or a portion of the Tranche A-1 Loans owing to it;
sometimes being referred to herein individually as a “Tranche A-1 Lender”.

1.219 “Tranche A-1 Maximum Credit” shall mean the amount of $40,000,000.

1.220 “Tranche A-1 Prescription File Availability” shall mean five (5%) percent
of the “net orderly liquidation value” of the Eligible Prescription Files based
on the most recent acceptable appraisal thereof received by Administrative Agent
in accordance with Section 7.5 hereof using the average of the average recovery
under each of the percent of script sales method, the dollars per average number
of scripts filled per week method and the percent of past year script margin
method (or such other methodology or methodologies as may be acceptable to
Administrative Agent).

1.221 “Tranche A-1 Revolving Loans” shall mean the loans now or hereafter made
by or on behalf of any Tranche A-1 Lender or by Administrative Agent for the
account of any Tranche A-1 Lender on a revolving basis pursuant to the Credit
Facility (involving advances, repayments and readvances) as set forth in
Section 2.1(a)(ii) hereof.

1.222 “Tranche A-2 Borrowing Base” shall mean, at any time, the amount equal to:

(a) five (5%) percent multiplied by the net amount of Eligible Accounts (other
than those arising from Pharmacy Receivables, Credit Card Receivables and
Military Receivables); plus

(b) five (5%) percent multiplied by the net amount of Eligible Accounts arising
from Pharmacy Receivables; plus

(c) five (5%) percent multiplied by the net amount of Eligible Credit Card
Receivables; plus

 

54



--------------------------------------------------------------------------------

(d) five (5%) percent multiplied by the net amount of (after deducting, without
duplication, the Military Receivables Deduction Amount) Eligible Military
Receivables; plus

(e) five (5%) percent of the Net Recovery Percentage for the Eligible Inventory
(other than Eligible Unaffixed Tax Stamp Inventory) of the Retail Division
multiplied by the Value of such Eligible Inventory; plus

(f) five (5%) percent of the Net Recovery Percentage for the Eligible Inventory
(other than Eligible Unaffixed Tax Stamp Inventory) of the Distribution Division
(including, for this purpose, Inventory which gives rise to Military
Receivables) multiplied by the Value of such Eligible Inventory; plus

(g) five (5%) percent of the Net Recovery Percentage of Eligible In-Transit
Inventory multiplied by the Value of such Eligible In-Transit Inventory; plus

(h) five (5%) percent of Eligible Unaffixed Tax Stamp Inventory; plus

(i) the Tranche A-2 Prescription File Availability; plus

(j) the Tranche A-2 Real Estate Availability; minus

(k) Reserves (without duplication of any Reserves established in respect of the
Tranche A Borrowing Base or the Tranche A-1 Borrowing Base).

The amounts of Eligible Inventory of any Borrower shall, at Administrative
Agent’s option, be determined based on the lesser of the amount of Inventory set
forth in the general ledger of such Borrower, as reconciled, or the perpetual
inventory record or stock ledger record, as applicable, maintained by such
Borrower.

1.223 “Tranche A-2 Commitment” shall mean, at any time, as to each Tranche A-2
Lender, the principal amount set forth next to such Lender’s name on Exhibit F
hereto designated as the Tranche A-2 Commitment of such Lender or on Schedule 1
to the Assignment and Acceptance Agreement pursuant to which such Lender became
a Lender hereunder in accordance with the provisions of Section 13.7 hereof, as
the same may be adjusted from time to time in accordance with the terms hereof;
sometimes being collectively referred to herein as “Tranche A-2 Commitments”.

1.224 “Tranche A-2 Lenders” shall mean, collectively, the Lenders having a
Tranche A-2 Commitment or all or a portion of the Tranche A-2 Term Loans owing
to it; sometimes being referred to herein individually as a “Tranche A-2
Lender”.

1.225 “Tranche A-2 Maximum Credit” shall mean the amount of $60,000,000, as the
same shall be reduced from time to time by payments required in respect of
Tranche A-2 Term Loans as set forth in Section 2.3 hereof.

1.226 “Tranche A-2 Prescription File Availability” shall mean five (5%) percent
of the “net orderly liquidation value” of the Eligible Prescription Files based
on the most recent acceptable appraisal thereof received by Administrative Agent
in accordance with Section 7.5

 

55



--------------------------------------------------------------------------------

hereof using the average of the average recovery under each of the percent of
script sales method, the dollars per average number of scripts filled per week
method and the percent of past year script margin method (or such other
methodology or methodologies as may be acceptable to Administrative Agent).

1.227 “Tranche A-2 Real Estate Availability” shall mean the lesser of (a) seven
and one-half (7.5%) percent of the appraised fair market value of the Eligible
Real Property as set forth in the appraisal of such Real Property received by
Administrative Agent in accordance with Section 7.4 hereof prior to the
Effective Date, which amount, as of the Effective Date, is $25,509,000, and
(b) $25,000,000.

1.228 “Tranche A-2 Term Loans” shall mean, collectively, the term loans made by
or on behalf of Tranche A-2 Lenders, jointly and severally, as provided for in
Section 2.3 hereof; sometimes being referred to herein individually as a
“Tranche A-2 Term Loan”.

1.229 “UCC” shall mean the Uniform Commercial Code as in effect in the State of
Illinois, and any successor statute, as in effect from time to time (except that
terms used herein which are defined in the Uniform Commercial Code as in effect
in the State of Illinois on the Effective Date shall continue to have the same
meaning notwithstanding any replacement or amendment of such statute except as
Administrative Agent may otherwise determine).

1.230 “Value” shall mean, as determined by Administrative Agent in good faith,
with respect to Inventory, the lower of (A) cost computed on a first-in
first-out basis in accordance with GAAP or (b) market value, provided, that, for
purposes of the calculation of the Tranche A Borrowing Base, the Tranche A-1
Borrowing Base and the Tranche A-2 Borrowing Base, (i) the Value of the
Inventory shall not include: (A) the portion of the value of Inventory equal to
the profit earned by any Affiliate on the sale thereof to any Borrower (other
than the profit of the Distribution Division for sales of Inventory to the
Retail Division in the ordinary course of business consistent with current
practices and for sales at prices no more than the Retail Division could
purchase such Inventory from a person that is not an Affiliate), (B) the amount
of cigarette taxes that are capitalized in inventory, or (C) write-ups or
write-downs in value with respect to currency exchange rates and
(ii) notwithstanding anything to the contrary contained herein, the cost of the
Inventory shall be computed in the same manner and consistent with the most
recent appraisal of the Inventory received and accepted by Administrative Agent
prior to the Effective Date, if any (except to the extent that the method of
calculation of the cost may be affected by the establishment of a reliable,
consistent and accurate perpetual inventory system at the Retail Division for
pharmacy Inventory or non-perishable Inventory.

1.231 “Voting Stock” shall mean with respect to any Person, (a) one (1) or more
classes of Capital Stock of such Person having general voting powers to elect at
least a majority of the board of directors, managers or trustees of such Person,
irrespective of whether at the time Capital Stock of any other class or classes
have or might have voting power by reason of the happening of any contingency,
and (b) any Capital Stock of such Person convertible or exchangeable without
restriction at the option of the holder thereof into Capital Stock of such
Person described in clause (a) of this definition.

 

56



--------------------------------------------------------------------------------

1.232 “Weighted Average Life to Maturity” shall mean, when applied to any
Indebtedness at any date, the number of years obtained by dividing (a) the then
outstanding principal amount of such Indebtedness into (b) the total of the
product obtained by multiplying (A) the amount of each then remaining
installment, sinking fund, serial maturity or other required payments of
principal, including payment at final maturity, in respect thereof, by (B) the
number of years (calculated to the nearest one-twelfth) that will elapse between
such date and the making of such payment.

1.233 “Wells” shall mean Wells Fargo Capital Finance, LLC, a national banking
association, in its individual capacity, and its successors and assigns.

SECTION 2. CREDIT FACILITIES

2.1 Loans.

(a) Subject to and upon the terms and conditions contained herein:

(i) each Tranche A Lender severally (and not jointly) agrees to make its Pro
Rata Share of Tranche A Revolving Loans to Borrowers from time to time in
amounts requested by a Borrower (or Lead Borrower on behalf of Borrowers) up to
the aggregate amount outstanding at any time equal to the Tranche A Commitment
of such Lender, provided, that, after giving effect to any such Tranche A
Revolving Loan, the principal amount of the Tranche A Revolving Loans, the Swing
Line Loans and Letter of Credit Accommodations outstanding with respect to all
Borrowers shall not exceed the lesser of (A) the Tranche A Borrowing Base at
such time or (B) the Tranche A Maximum Credit at such time; and

(ii) each Tranche A-1 Lender severally (and not jointly) agrees to make its Pro
Rata Share of Tranche A-1 Revolving Loans to Borrowers from time to time in
amounts requested by a Borrower (or Lead Borrower on behalf of Borrowers) up to
the aggregate amount outstanding at any time equal to the Tranche A-1 Commitment
of such Lender, provided, that, after giving effect to any such Tranche A-1
Revolving Loan, the principal amount of the Tranche A-1 Revolving Loans
outstanding with respect to all Borrowers shall not exceed the lesser of (A) the
Tranche A-1 Borrowing Base at such time or (B) the Tranche A-1 Maximum Credit.

(b) Except in Administrative Agent’s discretion, with the consent of all
Lenders, or as otherwise provided herein, (i) the aggregate amount of the Loans
(including Swing Line Loans) and the Letter of Credit Accommodations outstanding
at any time shall not exceed the Maximum Credit, (ii) the aggregate amount of
the Loans (including Swing Line Loans) and Letter of Credit Accommodations
outstanding at any time shall not exceed the Total Borrowing Base, (iii) the
aggregate amount of the Tranche A Loans, the Swing Line Loans and the Letter of
Credit Accommodations outstanding at any time shall not exceed the lesser of the
Tranche A Maximum Credit or the Tranche A Borrowing Base; and (iv) the aggregate
amount of the Tranche A-1 Revolving Loans outstanding at any time shall not
exceed the lesser of the Tranche A-1 Maximum Credit or the Tranche A-1 Borrowing
Base. The aggregate amount of the Loans (including Swing Line Loans) and the
Letter of Credit Accommodations outstanding at any time shall not exceed the
amount that would give rise to a default or event of default under the Senior
Note Indenture or which would give rise to the obligation of Parent or any of
its Subsidiaries to grant a lien on any assets to secure the Senior Notes.

 

57



--------------------------------------------------------------------------------

(c) On the terms and subject to the conditions hereof, each Borrower (or Lead
Borrower on behalf of Borrowers) may from time to time borrow, prepay and
reborrow Revolving Loans and Swing Line Loans. No Tranche A Lender shall be
required to make any Tranche A Revolving Loan, if, after giving effect thereto
the aggregate outstanding principal amount of all Tranche A Revolving Loans of
such Lender, together with such Lender’s Pro Rata Share of the aggregate amount
of all Loans, Swing Line Loans and Letter of Credit Obligations, would exceed
such Lender’s Tranche A Commitment. No Tranche A-1 Lender shall be required to
make any Tranche A-1 Revolving Loan, if, after giving effect thereto the
aggregate outstanding principal amount of all Tranche A-1 Revolving Loans of
such Lender would exceed such Lender’s Tranche A-1 Commitment.

(d) The first Revolving Loans made shall be Tranche A-1 Loans up to the amount
equal to the lesser of the Tranche A-1 Borrowing Base or the Tranche A-1 Maximum
Credit. Notwithstanding anything to the contrary contained herein, other than
Swing Line Loans or Letter of Credit Accommodations, Borrowers shall not request
any Tranche A Revolving Loans, and the Tranche A Lenders shall not be required
to make any Tranche A Revolving Loans, unless and until the outstanding
principal amount of the Tranche A-1 Revolving Loans at such time are equal to
the lesser of the Tranche A-1 Borrowing Base or the Tranche A-1 Maximum Credit.
In the event that at any time the outstanding principal amount of the Tranche
A-1 Revolving Loans shall be less than the amount equal to the lesser of the
Tranche A-1 Borrowing Base or the Tranche A-1 Maximum Credit, the first
Revolving Loans requested by a Borrower (or Lead Borrower on behalf of a
Borrower) shall be deemed to be Tranche A-1 Loans until such time as the
outstanding principal amount of the Tranche A-1 Loans are equal to the lesser of
the Tranche A-1 Borrowing Base or the Tranche A-1 Maximum Credit. Tranche A-1
Revolving Loans shall be solely Revolving Loans and all Letter of Credit
Accommodations and Swing Line Loans shall be issued under the Tranche A
Commitments and, with respect to Letter of Credit Accommodations, reserved
against the Tranche A Borrowing Base as provided for in Section 2.4(d) hereof.

2.2 Swing Line Loans.

(a) Subject to the terms and conditions contained herein, the Swing Line Lender
agrees that it will make Swing Line Loans to each Borrower from time to time in
amounts requested by such Borrower (or Lead Borrower on behalf of such Borrower)
up to the aggregate amount outstanding equal to the Swing Line Loan Limit;
provided, that, after giving effect to any such Swing Line Loan, the aggregate
principal amount of the Tranche A Revolving Loans, Swing Line Loans and Letter
of Credit Accommodations outstanding shall not exceed the lesser of (i) the
Tranche A Borrowing Base at such time, or (ii) the Tranche A Maximum Credit at
such time. Subject to the terms and conditions hereof, each Borrower (or
Administrative Borrower on behalf of Borrowers) may from time to time borrow,
prepay and reborrow Swing Line Loans. Swing Line Lender shall not be required to
make Swing Line Loans, if, after giving effect thereto, the aggregate
outstanding principal amount of all Swing Line Loans would exceed the then
existing Swing Line Loan Limit. Each Swing Line Loan shall be subject to all of
the terms and conditions applicable to other Base Rate Loans funded by the
Lenders constituting Revolving Loans, except that all payments thereon shall be
payable to the Swing Line Lender solely for its own account. All Revolving Loans
and Swing Line Loans shall be subject to the settlement among Lenders provided
for in Section 6.10 hereof.

 

58



--------------------------------------------------------------------------------

(b) Upon the making of a Swing Line Loan, without further action by any party
hereto, each Tranche A Lender shall be deemed to have irrevocably and
unconditionally purchased and received from the Swing Line Lender, without
recourse or warranty, an undivided interest and participation to the extent of
such Lender’s Pro Rata Share in such Swing Line Loan. To the extent that there
is no settlement in accordance with Section 6.10 below, the Swing Line Lender
may at any time, require the Tranche A Lenders to fund their participations.
From and after the date, if any, on which any Tranche A Lender has funded its
participation in any Swing Line Loan, Administrative Agent shall promptly
distribute to such Lender, not less than weekly, such Lender’s Pro Rata Share of
all payments of principal and interest received by Administrative Agent in
respect of such Swing Line Loan.

2.3 Tranche A-2 Term Loans.

(a) Subject to and upon the terms and conditions contained herein, each Tranche
A-2 Lender severally (and not jointly) agrees to make Tranche A-2 Term Loans to
Lead Borrower, on behalf of the Borrowers, on the Effective Date in the
aggregate principal amount of $60,000,000.

(b) The principal amount of each of the Tranche A-2 Term Loans shall be repaid
in consecutive equal quarterly installments (or earlier as provided herein) of
principal in the amount of $2,500,000 commencing on January 1, 2014 and on the
first day of each calendar quarter thereafter and the last installment shall be
in the amount of the then entire unpaid balance of such Tranche A-2 Term Loans
due upon the termination of the Loan Agreement and the other Financing
Agreements. The Tranche A-2 Term Loans are (i) to be repaid, together with
interest and other amounts, in accordance with this Agreement and the other
Financing Agreements and (ii) secured by all of the Collateral. Except for the
making of the Tranche A-2 Term Loans as set forth in this Section 2.3, Borrowers
shall have no right to request and Tranche A-2 Lenders shall have no obligation
to make any additional Loans or advances to Borrowers under this Section 2.3 and
any payments of the Tranche A-2 Term Loan shall not be subject to any readvance
or reborrowing by Borrowers.

(c) In the event that, at any time, the amount of the outstanding Tranche A-2
Term Loans exceeds the lesser of the Tranche A-2 Borrowing Base then in effect
or the Tranche A-2 Maximum Credit, unless a Reserve in such amount has been
established as provided in clause (xvi) of the definition of the term Reserves
(and after giving effect to such Reserve there is Excess Availability),
Borrowers shall, upon demand by Administrative Agent at its option or at the
direction of the Required Tranche A-2 Lenders, which may be made at any time or
from time to time, immediately repay to Administrative Agent the entire amount
of any such excess(es) for which payment is demanded (and including breakage or
similar costs, if any).

 

59



--------------------------------------------------------------------------------

2.4 Letter of Credit Accommodations.

(a) Subject to and upon the terms and conditions contained herein, at the
request of a Borrower, Administrative Agent agrees, for the ratable risk of each
Tranche A Lender according to its Pro Rata Share, to provide or arrange for
Letter of Credit Accommodations for the account of such Borrower containing
terms and conditions acceptable to Administrative Agent and the issuer thereof
(which issuer shall be Wells Fargo Bank, National Association, a Lender or such
other institution reasonably acceptable to Administrative Agent and Lead
Borrower (each, an “Issuing Bank”)). Any payments made by or on behalf of
Administrative Agent or any Tranche A Lender to any issuer thereof and/or
related parties in connection with the Letter of Credit Accommodations provided
to or for the benefit of a Borrower shall constitute additional Tranche A
Revolving Loans to such Borrower pursuant to this Section 2 (or Special
Administrative Agent Advances as the case may be).

(b) In addition to any charges, fees or expenses charged by any bank or issuer
in connection with the Letter of Credit Accommodations, Borrowers shall pay to
Administrative Agent, for the benefit of the Tranche A Lenders, monthly a letter
of credit fee on the daily outstanding balance of the Letter of Credit
Accommodations during the immediately preceding month (or part thereof) at a
rate equal to the percentage (on a per annum basis) set forth below if the
Monthly Average Excess Availability for the immediately preceding calendar month
is at or within the amounts indicated for such percentages, payable in arrears
as of the first day of each succeeding month:

 

Tier

  

Monthly Average

Excess Availability

   Applicable Letter of
Credit Fee Rate   1    Greater than 66 2/3% of the Maximum Credit      1.50 %  2
   Less than or equal to 66 2/3% of the Maximum Credit and greater than 33 1/3%
of the Maximum Credit      1.75 %  3    Less than or equal to 33 1/3% of the
Maximum Credit      2.00 % 

Provided, that, (i) the applicable percentage shall be calculated and
established once each month and shall remain in effect until adjusted thereafter
after the end of the next month based on the Monthly Average Excess Availability
for the immediately preceding month, (ii) notwithstanding the amount of the
Monthly Average Excess Availability, for each month prior to the month
commencing June 1, 2014, the Applicable Letter of Credit Fee Rate shall be equal
to the percentage set forth in Tier 2 of the schedule above and
(iii) notwithstanding anything to the contrary contained herein, Administrative
Agent may, and upon the written direction of Required Tranche A Lenders shall,
require Borrowers to pay to Administrative Agent for the benefit of Tranche A
Lenders, such letter of credit fee at a rate equal to two (2%) percent per annum
plus the then Applicable Letter of Credit Fee Rate on such daily outstanding
balance (A) for the period (1) from and after the effective date of termination
or non-renewal hereof until

 

60



--------------------------------------------------------------------------------

Administrative Agent and Lenders have received full and final payment of all
outstanding and unpaid Obligations which are not contingent and cash collateral
or letter of credit, as Administrative Agent may specify, in the amounts and on
the terms required under Section 13.1 hereof for contingent Obligations
(notwithstanding entry of a judgment against any Borrower or Guarantor) and
(2) from and after the date of the occurrence of an Event of Default and for so
long as such Event of Default is continuing. Such letter of credit fee shall be
calculated on the basis of a three hundred sixty (360) day year and actual days
elapsed and the obligation of Borrowers to pay such fee shall survive the
termination of this Agreement.

(c) The Borrower requesting such Letter of Credit Accommodation shall give
Administrative Agent two (2) Business Days’ prior written notice of such
Borrower’s request for the issuance of a Letter of Credit Accommodation. Such
notice shall be irrevocable and shall specify the original face amount of the
Letter of Credit Accommodation requested, the effective date (which date shall
be a Business Day and in no event shall be a date less than ten (10) days prior
to the end of the then current term of this Agreement) of issuance of such
requested Letter of Credit Accommodation, whether such Letter of Credit
Accommodations may be drawn in a single or in partial draws, the date on which
such requested Letter of Credit Accommodation is to expire (which date shall be
a Business Day), the purpose for which such Letter of Credit Accommodation is to
be issued, and the beneficiary of the requested Letter of Credit Accommodation.
In no event shall the expiration or termination date of any Letter of Credit
Accommodation be on or after five (5) Business Days prior to the Maturity Date.
The Borrower requesting the Letter of Credit Accommodation shall attach to such
notice the proposed terms of the Letter of Credit Accommodation.

(d) In addition to being subject to the satisfaction of the applicable
conditions precedent contained in Section 4 hereof and the other terms and
conditions contained herein, no Letter of Credit Accommodations shall be
available unless each of the following conditions precedent have been satisfied
in a manner satisfactory to Administrative Agent: (i) the Borrower requesting
such Letter of Credit Accommodation shall have delivered to the proposed issuer
of such Letter of Credit Accommodation at such times and in such manner as such
proposed issuer may require, an application, in form and substance satisfactory
to such proposed issuer and Administrative Agent, for the issuance of the Letter
of Credit Accommodation and such other documents as may be required pursuant to
the terms thereof, and the form and terms of the proposed Letter of Credit
Accommodation shall be satisfactory to Administrative Agent and such proposed
issuer, (ii) as of the date of issuance, no order of any court, arbitrator or
other Governmental Authority shall purport by its terms to enjoin or restrain
money center banks generally from issuing letters of credit of the type and in
the amount of the proposed Letter of Credit Accommodation, and no law, rule or
regulation applicable to money center banks generally and no request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over money center banks generally shall prohibit, or
request that the proposed issuer of such Letter of Credit Accommodation refrain
from, the issuance of letters of credit generally or the issuance of such
Letters of Credit Accommodation, and (iii) the Excess Availability, prior to
giving effect to any Reserves with respect to such Letter of Credit
Accommodations, on the date of the proposed issuance of any Letter of Credit
Accommodations, shall be equal to or greater than: (A) if the proposed Letter of
Credit Accommodation is for the purpose of purchasing Eligible Inventory and the
documents of title

 

61



--------------------------------------------------------------------------------

with respect thereto are consigned to the issuer, the sum of (1) the percentage
equal to one hundred (100%) percent minus the then applicable percentage with
respect to Eligible Inventory set forth in the definition of the term Tranche A
Borrowing Base multiplied by the Value of such Eligible Inventory, plus
(2) freight, taxes, duty and other amounts which Administrative Agent estimates
must be paid in connection with such Inventory upon arrival and for delivery to
one of such Borrower’s locations for Eligible Inventory within the United States
of America and (B) if the proposed Letter of Credit Accommodation is for any
other purpose or the documents of title are not consigned to the issuer in
connection with a Letter of Credit Accommodation for the purpose of purchasing
Inventory, an amount equal to one hundred (100%) percent of the face amount
thereof and all other commitments and obligations made or incurred by
Administrative Agent with respect thereto. Notwithstanding anything to the
contrary contained herein, Issuing Bank shall not be obligated to issue a Letter
of Credit Accommodation in respect of the obligation of a Borrower or Guarantor
arising in connection with a lease of Real Property or an employment contract,
(aa) in the case of a Letter of Credit Accommodation in connection with such a
lease, with a face amount in excess of the amount equal to (x) the amount of
rent under such lease, without acceleration, for the greater of one year or
fifteen (15%) percent, not to exceed three (3) years, of the remaining term of
such lease minus (y) the amount of any cash or other collateral to secure the
obligations of a Borrower or Guarantor in respect of such lease and (bb) in the
case of a Letter of Credit in connection with an employment contract, with a
face amount in excess of the compensation provided by such contract, without
acceleration, for a one year period. Effective on the issuance of each Letter of
Credit Accommodation, a Reserve shall be established in the applicable amount
set forth in Section 2.4(d)(iii)(A) or Section 2.4(d)(iii)(B).

(e) Except in Administrative Agent’s discretion, with the consent of all
Lenders, the amount of all outstanding Letter of Credit Accommodations and all
other commitments and obligations made or incurred by Administrative Agent or
any Lender in connection therewith shall not at any time exceed $100,000,000.

(f) Borrowers and Guarantors shall indemnify and hold Administrative Agent and
Lenders harmless from and against any and all losses, claims, damages,
liabilities, costs and expenses which Administrative Agent or any Lender may
suffer or incur in connection with any Letter of Credit Accommodations and any
documents, drafts or acceptances relating thereto, including any losses, claims,
damages, liabilities, costs and expenses due to any action taken by any issuer
or correspondent with respect to any Letter of Credit Accommodation, except to
the extent of losses, claims, damages, liabilities, costs or expenses resulting
from the gross negligence or willful misconduct of Administrative Agent or any
Lender as determined pursuant to a final non-appealable order of a court of
competent jurisdiction. As between Administrative Agent and Lenders, on the one
hand, and Borrowers and Guarantors, on the other hand, and without limitation of
any rights of any Borrower or Guarantor as against any issuer of a Letter of
Credit Accommodation, each Borrower and Guarantor assumes all risks with respect
to the acts or omissions of the drawer under or beneficiary of any Letter of
Credit Accommodation and for such purposes the drawer or beneficiary shall be
deemed such Borrower’s agent. Each Borrower and Guarantor assumes all risks for,
and agrees to pay, all foreign, Federal, State and local taxes, duties and
levies relating to any goods subject to any Letter of Credit Accommodations or
any documents, drafts or acceptances thereunder. Each Borrower and Guarantor
hereby releases and

 

62



--------------------------------------------------------------------------------

holds Administrative Agent and Lenders harmless from and against any acts,
waivers, errors, delays or omissions, whether caused by any Borrower, Guarantor,
by any issuer or correspondent or otherwise with respect to or relating to any
Letter of Credit Accommodation, except to the extent resulting from the gross
negligence or willful misconduct of Administrative Agent or any Lender as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction. The provisions of this Section 2.4(f) shall survive the payment of
Obligations and the termination of this Agreement.

(g) In connection with Inventory purchased pursuant to Letter of Credit
Accommodations, Borrowers and Guarantors shall, at Administrative Agent’s
request, instruct all suppliers, carriers, forwarders, customs brokers,
warehouses or others receiving or holding cash, checks, Inventory, documents or
instruments in which Administrative Agent holds a security interest to, at such
time as Administrative Agent may request, deliver them to Administrative Agent
and/or subject to Administrative Agent’s order, and if they shall come into such
Borrower’s or Guarantor’s possession, to deliver them, upon Administrative
Agent’s request, to Administrative Agent in their original form, provided, that,
Administrative Agent shall not exercise its rights under this clause (g) to have
such persons deliver any cash, checks or Inventory to Administrative Agent
unless a Default or Event of Default shall exist or have occurred and be
continuing. Borrowers and Guarantors shall also, at Administrative Agent’s
request, designate Administrative Agent as the consignee on all bills of lading
and other negotiable and non-negotiable documents.

(h) Each Borrower and Guarantor hereby irrevocably authorizes and directs any
issuer of a Letter of Credit Accommodation to name such Borrower or Guarantor as
the account party therein and to deliver to Administrative Agent all
instruments, documents and other writings and property received by issuer
pursuant to the Letter of Credit Accommodations and to accept and rely upon
Administrative Agent’s instructions and agreements with respect to all matters
arising in connection with the Letter of Credit Accommodations or the
applications therefor. Nothing contained herein shall be deemed or construed to
grant any Borrower or Guarantor any right or authority to pledge the credit of
Administrative Agent or any Lender in any manner. Administrative Agent and
Lenders shall have no liability of any kind with respect to any Letter of Credit
Accommodation provided by an issuer other than Administrative Agent or any
Lender unless Administrative Agent has duly executed and delivered to such
issuer the application or a guarantee or indemnification in writing with respect
to such Letter of Credit Accommodation. Borrowers and Guarantors shall be bound
by any reasonable interpretation made in good faith by Administrative Agent, or
any other issuer or correspondent under or in connection with any Letter of
Credit Accommodation or any documents, drafts or acceptances thereunder,
notwithstanding that such interpretation may be inconsistent with any
instructions of any Borrower or Guarantor, except as to any issuer without
limiting the rights of any Borrower or Guarantor as against any issuer to the
extent provided in clause (m) below.

(i) So long as no Event of Default exists or has occurred and is continuing, a
Borrower may (i) approve or resolve any questions of non-compliance of
documents, (ii) give any instructions as to acceptance or rejection of any
documents or goods, (iii) execute any and all applications for steamship or
airway guaranties, indemnities or delivery orders, and (iv) with Administrative
Agent’s consent, grant any extensions of the maturity of, time of payment for,
or

 

63



--------------------------------------------------------------------------------

time of presentation of, any drafts, acceptances, or documents, and agree to any
amendments, renewals, extensions, modifications, changes or cancellations of any
of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral.

(j) At any time an Event of Default exists or has occurred and is continuing,
Administrative Agent shall have the right and authority to, and Borrowers shall
not, without the prior written consent of Administrative Agent, (i) approve or
resolve any questions of non-compliance of documents, (ii) give any instructions
as to acceptance or rejection of any documents or goods, (iii) execute any and
all applications for steamship or airway guaranties, indemnities or delivery
orders, (iv) grant any extensions of the maturity of, time of payments for, or
time of presentation of, any drafts, acceptances, or documents, and (v) agree to
any amendments, renewals, extensions, modifications, changes or cancellations of
any of the terms or conditions of any of the applications, Letter of Credit
Accommodations, or documents, drafts or acceptances thereunder or any letters of
credit included in the Collateral. Administrative Agent may take such actions
either in its own name or in any Borrower’s name.

(k) Any rights, remedies, duties or obligations granted or undertaken by any
Borrower or Guarantor to any issuer or correspondent in any application for any
Letter of Credit Accommodation, or any other agreement in favor of any issuer or
correspondent relating to any Letter of Credit Accommodation, shall be deemed to
have been granted or undertaken by such Borrower or Guarantor to Administrative
Agent for the ratable benefit of Lenders. Any duties or obligations undertaken
by Administrative Agent to any issuer or correspondent in any application for
any Letter of Credit Accommodation, or any other agreement by Administrative
Agent in favor of any issuer or correspondent to the extent relating to any
Letter of Credit Accommodation, shall be deemed to have been undertaken by
Borrowers and Guarantors to Administrative Agent for the ratable benefit of
Lenders and to apply in all respects to Borrowers and Guarantors.

(l) Immediately upon the issuance or amendment of any Letter of Credit
Accommodation, each Tranche A Lender shall be deemed to have irrevocably and
unconditionally purchased and received, without recourse or warranty, an
undivided interest and participation to the extent of such Lender’s Pro Rata
Share of the liability with respect to such Letter of Credit Accommodation
(including, without limitation, all Obligations with respect thereto).

(m) Each Borrower is irrevocably and unconditionally obligated, without
presentment, demand or protest, to pay to Administrative Agent any amounts paid
by an issuer of a Letter of Credit Accommodation with respect to such Letter of
Credit Accommodation (whether through the borrowing of Loans in accordance with
Section 2.4(a) or otherwise); provided, that, nothing contained herein shall be
construed to limit or waive any right of any Borrower to assert against an
issuer of a Letter of Credit Accommodation any claim for direct damages suffered
by such Borrower to the extent caused by the gross negligence or willful
misconduct of the issuer in determining whether a request presented under any
Letter of Credit Accommodation issued by it complied with the terms of such
Letter of Credit Accommodation. In the event that any Borrower fails to pay
Administrative Agent on the date of any payment under a Letter of Credit
Accommodation in an amount equal to the amount of such payment,

 

64



--------------------------------------------------------------------------------

Administrative Agent (to the extent it has actual notice thereof) shall promptly
notify each Tranche A Lender of the unreimbursed amount of such payment and each
Tranche A Lender agrees, upon one (1) Business Day’s notice, to fund to
Administrative Agent the purchase of its participation in such Letter of Credit
Accommodation in an amount equal to its Pro Rata Share of the unpaid amount. The
obligation of each Tranche A Lender to deliver to Administrative Agent an amount
equal to its respective participation pursuant to the foregoing sentence is
absolute and unconditional and such remittance shall be made notwithstanding the
occurrence or continuance of any Event of Default, the failure to satisfy any
other condition set forth in Section 4 or any other event or circumstance. If
such amount is not made available by a Tranche A Lender when due, Administrative
Agent shall be entitled to recover such amount on demand from such Tranche A
Lender with interest thereon, for each day from the date such payment was due
until the date such amount is paid to Administrative Agent at the Federal Funds
Rate for each day during such period (as published by the Federal Reserve Bank
of New York or at Administrative Agent’s option based on the arithmetic mean
determined by Administrative Agent of the rates for the last transaction in
overnight Federal funds arranged prior to 9:00 a.m. (New York City time) on that
day by each of the three leading brokers of Federal funds transactions in New
York City selected by Administrative Agent) and if such amounts are not paid
within three (3) days of Administrative Agent’s demand, at the highest Interest
Rate provided for in Section 3.1 hereof applicable to Base Rate Loans.

2.5 Prepayments.

(a) Borrowers may prepay without penalty or premium the principal of any
Revolving Loan or Swing Line Loan, in whole or in part; provided, that, (i) all
such optional prepayments of Revolving Loans shall be applied first to the
Tranche A Revolving Loans and second to the Tranche A-1 Revolving Loans and
(ii) any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount paid, together with any additional amounts
required pursuant to Section 3.3(d) hereof.

(b) Tranche A-2 Term Loans may be prepaid, in whole or in part, at the option of
the Borrowers (and including breakage or similar costs, if any); provided, that,
(i) Administrative Agent shall have received not less than five (5) Business
Days prior written notice from Lead Borrower of such prepayment, (ii) any such
prepayment shall be in a principal amount of not less than $1,000,000 and, if
greater, in multiples of $1,000,000, (iii) as of the date of any such prepayment
and after giving effect thereto, (A) the daily average of the Excess
Availability for the immediately preceding ninety (90) consecutive day period
shall have been not less than fifteen (15%) percent of the Loan Limit and after
giving effect to any such prepayment in respect thereof, on a pro forma basis
using the Total Borrowing Base as of the date of the most recent calculation of
the Total Borrowing Base immediately prior to any such payment, the Excess
Availability shall be not less than such amount and (B) Administrative Agent
shall have received projections reasonably satisfactory to it for the twelve
(12) month period after the date of any such payment showing, on a pro forma
basis after giving effect to such prepayment, Excess Availability at all times
during such period of not less than fifteen (15%) percent of the Loan Limit, and
(iv) any such prepayment shall be applied to installments of principal in the
inverse order of maturity.

 

65



--------------------------------------------------------------------------------

(c) In the event that (i) the aggregate amount of the Loans (including Swing
Line Loans) and the Letter of Credit Accommodations outstanding exceed the
Maximum Credit, (ii) the aggregate amount of the Loans (including Swing Line
Loans) and Letter of Credit Accommodations outstanding exceed the Total
Borrowing Base, (iii) the aggregate amount of the Tranche A Loans, the Swing
Line Loans and the Letter of Credit Accommodations outstanding exceed the lesser
of the Tranche A Maximum Credit or the Tranche A Borrowing Base, (iv) the
aggregate amount of the Tranche A-1 Revolving Loans outstanding exceed the
lesser of the Tranche A-1 Maximum Credit or the Tranche A-1 Borrowing Base, or
(v) the aggregate amount of the Loans (including Swing Line Loans) and the
Letter of Credit Accommodations outstanding exceed the amount permitted under
the Senior Note Indenture or exceed the amount that gives rise to the obligation
of Parent or any of its Subsidiaries to grant any lien on its assets to secure
the Senior Notes, such event shall not limit, waive or otherwise affect any
rights of Administrative Agent or Lenders in such circumstances or on any future
occasions and Borrowers shall, upon demand by Administrative Agent at its option
or in the case of clauses (i), (ii) and (v) above, at the direction of the
Required Lenders or in the case of clause (iii) above, at the direction of the
Required Tranche A Lenders or in the case of clause (iv) above, at the direction
of the Required Tranche A-1 Lenders, which may be made at any time or from time
to time, immediately repay to Administrative Agent the entire amount of any such
excess(es) for which payment is demanded (and including breakage or similar
costs, if any).

(d) Borrowers shall prepay the Obligations as required under Sections 9.5(a),
9.7(b)(ii), (iii), (v), (vi), (vii), (xi), (xii) and (xiii) and 9.9(f)(ix).

(e) Except as set forth in Section 2.3(c) hereof, in Section 2.5(c) hereof or in
any other provision of this Agreement to the contrary, all mandatory prepayments
required to be made hereunder shall be applied first, to the Tranche A Revolving
Loans then due, second, to the Tranche A-1 Revolving Loans and third, to the
Tranche A-2 Term Loans.

2.6 Increase in Maximum Credit.

(a) Lead Borrower may, at any time, deliver a written request to Administrative
Agent to increase the Tranche A Maximum Credit. Any such written request shall
specify the amount of the increase in the Tranche A Maximum Credit that
Borrowers are requesting, provided, that, (i) in no event shall the aggregate
amount of any such increase cause the Maximum Credit to exceed $1,400,000,000,
(ii) any such request shall be for an increase of not less than $50,000,000,
(iii) any such request shall be irrevocable, (iv) in no event shall there be
more than four (4) such increases and (v) as of the date of any such increase,
and after giving effect thereto, no Default or Event of Default shall exist or
have occurred and be continuing.

(b) Upon the receipt by Administrative Agent of any such written request,
Administrative Agent shall notify each of the Tranche A Lenders of such request
and each Tranche A Lender shall have the option (but not the obligation) to
increase the amount of its Tranche A Commitment by an amount up to its Pro Rata
Share of the amount of the increase thereof requested by Lead Borrower as set
forth in the notice from Administrative Agent to such Tranche A Lender. Each
Tranche A Lender shall notify Administrative Agent within fifteen (15) days
after the receipt of such notice from Administrative Agent whether it is willing
to so increase its Tranche A Commitment, and if so, the amount of such increase;
provided, that, (i)

 

66



--------------------------------------------------------------------------------

the minimum increase in the Tranche A Commitments of each such Tranche A Lender
providing the additional Tranche A Commitments shall equal or exceed $1,000,000,
and (ii) no Tranche A Lender shall be obligated to provide such increase in its
Tranche A Commitment and the determination to increase the Tranche A Commitment
of a Tranche A Lender shall be within the sole and absolute discretion of such
Tranche A Lender. If the aggregate amount of the increases in the Tranche A
Commitments received from the Tranche A Lenders does not equal or exceed the
amount of the increase in the Tranche A Maximum Credit requested by Lead
Borrower, Administrative Agent may seek additional increases from Lenders or
Tranche A Commitments from such Eligible Transferees as it may determine, after
consultation with Lead Borrower. In the event Tranche A Lenders (or Tranche A
Lenders and any such Eligible Transferees, as the case may be) have committed in
writing to provide increases in their Tranche A Commitments or new Tranche A
Commitments in an aggregate amount in excess of the increase in the Tranche A
Maximum Credit requested by Borrowers or permitted hereunder, Administrative
Agent shall then have the right to allocate such commitments, first to Tranche A
Lenders and then to Eligible Transferees, in such amounts and manner as
Administrative Agent may determine, after consultation with Lead Borrower. If
the aggregate amount of the increase in Tranche A Commitments and new Tranche A
Commitments, as the case may be, do not equal or exceed the amount of the
increase in the Tranche A Maximum Credit requested by Lead Borrower, then Lead
Borrower in its sole discretion may determine to not proceed with the proposed
increase in the Tranche A Maximum Credit; provided, that, Lead Borrower notifies
Administrative Agent of such decision not to proceed within three (3) days after
Administrative Agent notifies Lead Borrower of the aggregate amount of the
increase in Tranche A Commitments and new Tranche A Commitments that the Tranche
A Lenders and/or Eligible Assignees have committed to.

(c) The Tranche A Maximum Credit shall be increased by the amount of the
increase in the applicable Tranche A Commitments from Tranche A Lenders or new
Tranche A Commitments from Eligible Transferees, in each case, selected in
accordance with Section 2.6(b) above, for which Administrative Agent has
received Assignment and Acceptances thirty (30) days after the date of the
request by Lead Borrower for the increase or such earlier date as Administrative
Agent and Lead Borrower may agree (but subject to the satisfaction of the
conditions set forth below), whether or not the aggregate amount of the increase
in Tranche A Commitments and new Tranche A Commitments, as the case may be,
exceed the amount of the increase in the Tranche A Maximum Credit requested by
Lead Borrower in accordance with the terms hereof, effective on the date that
each of the following conditions have been satisfied:

(i) Administrative Agent shall have received from each Tranche A Lender or
Eligible Transferee that is providing an additional Tranche A Commitment as part
of the increase in the Tranche A Maximum Credit, an Assignment and Acceptance
duly executed by such Lender or Eligible Transferee and each Borrower, provided,
that, the aggregate Tranche A Commitments set forth in any such Assignment and
Acceptance shall be not less than $1,000,000;

(ii) the conditions precedent to the making of Loans set forth in Section 4.2
shall be satisfied as of the date of the increase in the Tranche A Maximum
Credit, both before and after giving effect to such increase;

 

67



--------------------------------------------------------------------------------

(iii) such increase in the Tranche A Maximum Credit, on the date of the
effectiveness thereof, shall not violate any applicable law (including, without
limitation, FIRREA), regulation or order or decree of any court or other
Governmental Authority and shall not be enjoined, temporarily, preliminarily or
permanently; and

(iv) there shall have been paid to each Tranche A Lender and Eligible Transferee
providing an additional Commitment in connection with such increase in the
Tranche A Maximum Credit all fees and expenses due and payable to such Person on
or before the effectiveness of such increase.

(d) As of the effective date of any such increase in the Tranche A Maximum
Credit, each reference to the term Tranche A Commitments and Tranche A Maximum
Credit herein, as applicable, and in any of the other Financing Agreements shall
be deemed amended to mean the amount of the Tranche A Commitments and Tranche A
Maximum Credit specified in the most recent written notice from Administrative
Agent to Lead Borrower of the increase in the Tranche A Commitments and Tranche
A Maximum Credit, as applicable.

(e) Effective on the date of each increase in the Tranche A Maximum Credit
pursuant to this Section 2.6, as applicable, each reference in this Agreement to
an amount of Excess Availability shall, automatically and without any further
action, be deemed to be increased so that the ratio of each amount of Excess
Availability to the amount of the Maximum Credit after such increase in the
Maximum Credit remains the same as the ratio of such the amount of Excess
Availability to the amount of the Maximum Credit prior to such increase in the
Maximum Credit.

(f) In the event that, as a result of an increase in the Tranche A Maximum
Credit, the Pro Rata Shares of any Lender or Lenders with respect to any
Eurodollar Rate Loans are decreased (other than on the last date of the Interest
Period(s) applicable thereto), Borrowers shall pay such Lenders, on the
effective date of such increase in the Tranche A Maximum Credit, break funding
compensation with respect to such decrease in the amount that would be due
pursuant to Section 3.3(d) hereof had the Borrowers prepaid such Lenders’
interests in such Eurodollar Rate Loans by an amount equal to the decrease.

(g) In no event shall the fees, interest rate and other compensation offered or
paid in respect of additional Tranche A Commitments or increase in Tranche A
Commitments be higher than the amounts paid and payable to the then existing
Tranche A Lenders in respect of their Tranche A Commitments, unless the fees,
interest rate and other compensation payable to the then existing Tranche A
Lenders are increased to the same as those paid in connection with the such new
or additional Tranche A Commitments, except for the initial commitment fee
payable in respect of such new or additional Tranche A Commitment of a Tranche A
Lender.

2.7 Commitments. The aggregate amount of each Tranche A Lender’s Pro Rata Share
of the Tranche A Revolving Loans, Swing Line Loans and Letter of Credit
Accommodations shall not exceed the amount of such Lender’s Tranche A
Commitment, as the same may from time to time be amended in accordance with the
provisions hereof. The aggregate amount of each Tranche A-1 Lender’s Pro Rata
Share of the Tranche A-1 Revolving Loans shall not exceed the amount of such
Lender’s Tranche A-1 Commitment, as the same may

 

68



--------------------------------------------------------------------------------

from time to time be amended in accordance with the provisions hereof. The
aggregate amount of each Tranche A-2 Lender’s Pro Rata Share of the Tranche A-2
Term Loans shall not exceed the amount of such Lender’s Tranche A-2 Commitment,
as the same may from time to time be amended in accordance with the provisions
hereof.

2.8 Joint and Several Liability. All Borrowers shall be jointly and severally
liable for all amounts due to Administrative Agent and Lenders under this
Agreement and the other Financing Agreements, regardless of which Borrower
actually receives the Loans or Letter of Credit Accommodations hereunder or the
amount of such Loans received or the manner in which Administrative Agent or any
Lender accounts for such Loans, Letter of Credit Accommodations or other
extensions of credit on its books and records. All references herein or in any
of the other Financing Agreements to any of the obligation of Borrowers to make
any payment hereunder or thereunder shall constitute joint and several
obligations of Borrowers. The Obligations with respect to Loans made to a
Borrower, and the Obligations arising as a result of the joint and several
liability of a Borrower hereunder, with respect to Loans made to the other
Borrowers, shall be separate and distinct obligations, but all such other
Obligations shall be primary obligations of all Borrowers. The Obligations
arising as a result of the joint and several liability of a Borrower hereunder
with respect to Loans, Letter of Credit Accommodations or other extensions of
credit made to the other Borrowers shall, to the fullest extent permitted by
law, be unconditional irrespective of (a) the validity or enforceability,
avoidance or subordination of the Obligations of the other Borrowers or of any
promissory note or other document evidencing all or any part of the Obligations
of the other Borrowers, (b) the absence of any attempt to collect the
Obligations from the other Borrowers, any Guarantor or any other security
therefor, or the absence of any other action to enforce the same, (c) the
waiver, consent, extension, forbearance or granting of any indulgence by
Administrative Agent or any Lender with respect to any provisions of any
instrument evidencing the Obligations of the other Borrowers, or any part
thereof, or any other agreement now or hereafter executed by the other Borrowers
and delivered to Administrative Agent or any Lender, (d) the failure by
Administrative Agent or any Lender to take any steps to perfect and maintain its
security interest in, or to preserve its rights and maintain its security or
collateral for the Obligations of the other Borrowers, (e) the election of
Administrative Agent and Lenders in any proceeding instituted under the
Bankruptcy Code, of the application of Section 1111(b)(2) of the Bankruptcy
Code, (f) the disallowance of all or any portion of the claim(s) of
Administrative Agent or any Lender for the repayment of the Obligations of the
other Borrowers under Section 502 of the Bankruptcy Code, or (g) any other
circumstances which might constitute a legal or equitable discharge or defense
of a Guarantor or of the other Borrowers other than to the extent of the gross
negligence or wilful misconduct of Administrative Agent or a Lender as
determined pursuant to a final non-appealable order of a court of competent
jurisdiction. With respect to the Obligations arising as a result of the joint
and several liability of a Borrower hereunder with respect to Loans, Letter of
Credit Accommodations or other extensions of credit made to the other Borrowers
hereunder, each Borrower waives, until the Obligations shall have been paid in
full and this Agreement shall have been terminated, any right to enforce any
right of subrogation or any remedy which Administrative Agent or any Lender now
has or may hereafter have against any Borrower or Guarantor and any benefit of,
and any right to participate in, any security or collateral given to
Administrative Agent or any Lender. Upon any Event of Default, and for so long
as such Event of Default is continuing, Administrative Agent may proceed
directly and at once, without notice,

 

69



--------------------------------------------------------------------------------

against any Borrower to collect and recover the full amount, or any portion of
the Obligations, without first proceeding against the other Borrowers or any
other Person, or against any security or collateral for the Obligations. Each
Borrower consents and agrees that Administrative Agent and Lenders shall be
under no obligation to marshall any assets in favor of Borrower(s) or against or
in payment of any or all of the Obligations. To the extent of any guarantee or
similar liability with respect to Swap Obligations, each Qualified ECP Guarantor
hereby jointly and severally absolutely, unconditionally and irrevocably
undertakes to provide such funds or other support as may be needed from time to
time by each other Borrower or Guarantor to honor all of its obligations under
any such guarantee or similar liability in respect of Swap Obligations
(provided, however, that each Qualified ECP Guarantor shall only be liable for
the maximum amount of such liability that can be hereby incurred without
rendering its obligations as it relates to such other Borrower or Guarantor,
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). Each Qualified ECP Guarantor intends
that this provision constitute a “keepwell, support, or other agreement” for the
benefit of each other Borrower or Guarantor for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act. The term “Qualified ECP
Guarantor” means, in respect of any Swap Obligation, each Borrower or Guarantor
that has total assets exceeding $10,000,000 at the time such Swap Obligation is
incurred or such other person as constitutes an “eligible contract participant”
under the Commodity Exchange Act or any regulations promulgated thereunder. The
term “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute. The term “Swap
Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

SECTION 3. INTEREST AND FEES

3.1 Interest.

(a) Borrowers shall pay to Administrative Agent, for the benefit of Lenders,
interest on the outstanding principal amount of the Loans at the Interest Rate.
All interest accruing hereunder on and after the date of any Event of Default or
termination hereof shall be payable on demand.

(b) Each Borrower may from time to time request Eurodollar Rate Loans or may
request that Base Rate Loans be converted to Eurodollar Rate Loans or that any
existing Eurodollar Rate Loans continue for an additional Interest Period. Such
request from a Borrower shall specify the amount of the Eurodollar Rate Loans or
the amount of the Base Rate Loans to be converted to Eurodollar Rate Loans or
the amount of the Eurodollar Rate Loans to be continued (subject to the limits
set forth below) and the Interest Period to be applicable to such Eurodollar
Rate Loans. Subject to the terms and conditions contained herein, three
(3) Business Days after receipt by Administrative Agent of such a request from a
Borrower, such Eurodollar Rate Loans shall be made or Base Rate Loans shall be
converted to Eurodollar Rate Loans or such Eurodollar Rate Loans shall continue,
as the case may be, provided, that, (i) no Default or Event of Default shall
exist or have occurred and be continuing, (ii) no party hereto shall have sent
any notice of termination of this Agreement, such Borrower shall have complied
with such customary procedures as are established by Administrative Agent and
specified by

 

70



--------------------------------------------------------------------------------

Administrative Agent to Lead Borrower from time to time for requests by
Borrowers for Eurodollar Rate Loans, (iii) no more than fifteen (15) Interest
Periods may be in effect at any one time, (iv) the amount of any Eurodollar Rate
Loan shall be not less than $1,000,000 and the aggregate amount of the
Eurodollar Rate Loans outstanding at any time must be in an amount not less than
$5,000,000, and (v) Administrative Agent and each Lender shall have determined
that the Interest Period or Adjusted Eurodollar Rate is available to
Administrative Agent and such Lender and can be readily determined as of the
date of the request for such Eurodollar Rate Loan by such Borrower. Any request
by or on behalf of a Borrower for Eurodollar Rate Loans or to convert Base Rate
Loans to Eurodollar Rate Loans or to continue any existing Eurodollar Rate Loans
shall be irrevocable. Notwithstanding anything to the contrary contained herein,
Administrative Agent and Lenders shall not be required to purchase United States
Dollar deposits in the London interbank market or other applicable Eurodollar
Rate market to fund any Eurodollar Rate Loans, but the provisions hereof shall
be deemed to apply as if Administrative Agent and Lenders had purchased such
deposits to fund the Eurodollar Rate Loans.

(c) Any Eurodollar Rate Loans shall automatically convert to Base Rate Loans
upon the last day of the applicable Interest Period, unless Administrative Agent
has received and approved a request to continue such Eurodollar Rate Loan at
least three (3) Business Days prior to such last day in accordance with the
terms hereof. Any Eurodollar Rate Loans shall, at Administrative Agent’s option,
upon notice by Administrative Agent to Lead Borrower, be subsequently converted
to Base Rate Loans in the event that this Agreement shall terminate or not be
renewed. Borrowers shall pay to Administrative Agent, for the benefit of
Lenders, upon demand by Administrative Agent (or Administrative Agent may, at
its option, charge any loan account of any Borrower) any amounts required to
compensate any Lender or Participant for any loss (including loss of anticipated
profits), cost or expense incurred by such person, as a result of the conversion
of Eurodollar Rate Loans to Base Rate Loans pursuant to any of the foregoing.

(d) Interest shall be payable by Borrowers to Administrative Agent, for the
account of Lenders, monthly in arrears not later than the first day of each
calendar month and shall be calculated on the basis of a three hundred sixty
(360) day year and actual days elapsed. The interest rate on non-contingent
Obligations (other than Eurodollar Rate Loans) shall increase or decrease by an
amount equal to each increase or decrease in the Base Rate effective on the
first day of the month after any change in such Base Rate is announced based on
the Base Rate in effect on the last day of the month in which any such change
occurs. In no event shall charges constituting interest payable by Borrowers to
Administrative Agent and Lenders exceed the maximum amount or the rate permitted
under any applicable law or regulation, and if any such part or provision of
this Agreement is in contravention of any such law or regulation, such part or
provision shall be deemed amended to conform thereto.

3.2 Fees.

(a) Borrowers shall pay to Administrative Agent, for the account of Tranche A
Lenders and Tranche A-1 Lenders, an unused line fee calculated at one-quarter of
one (0.25%) percent per annum until May 31, 2014 and adjusted thereafter every
month (based on the Monthly Average Excess Availability for the immediately
preceding month) to an amount equal to the applicable rate set forth below per
annum, in each case, multiplied by the difference between the Tranche A Maximum
Credit plus the Tranche A-1 Maximum Credit and the average

 

71



--------------------------------------------------------------------------------

outstanding Revolving Loans and Letter of Credit Accommodations during the
immediately preceding month (or part thereof) while this Agreement is in effect
and for so long thereafter as any of the Obligations are outstanding, which fee
shall be payable on the first day of each month in arrears:

 

Tier

  

Monthly Average

Excess Availability

   Unused Line Fee Rate   1    Greater than 66 2/3% of the Maximum Credit     
0.375 %  2    Less than or equal to 66 2/3% of the Maximum Credit and greater
than 33 1/3% of the Maximum Credit      0.25 %  3    Less than or equal to 33
1/3% of the Maximum Credit      0.25 % 

Swing Line Loans shall not be considered in the calculation of the unused line
fee. Such unused line fee shall be calculated on the basis of a 360 day year and
actual days elapsed.

(b) Borrowers agree to pay to Administrative Agent the other fees and amounts
set forth in the Fee Letter in the amounts and at the times specified therein.

3.3 Changes in Laws and Increased Costs of Loans.

(a) If after the Effective Date, either (i) any change in, or in the
interpretation of, any law or regulation is introduced, including, without
limitation, with respect to reserve requirements, applicable to Lender or any
banking or financial institution from whom any Lender borrows funds or obtains
credit necessary to fund the Loans hereunder (a “Funding Bank”), or (ii) a
Funding Bank or any Lender complies with any future guideline or request from
any central bank or other Governmental Authority or (iii) a Funding Bank or any
Lender determines that the adoption of any applicable law, rule or regulation
regarding capital adequacy, or any change therein, or any change in the
interpretation or administration thereof by any Governmental Authority, central
bank or comparable agency charged with the interpretation or administration
thereof has or would have the effect described below, or a Funding Bank or any
Lender complies with any request or directive regarding capital adequacy
(whether or not having the force of law) of any such authority, central bank or
comparable agency, and in the case of any event set forth in this clause (iii),
such adoption, change or compliance has or would have the direct or indirect
effect of reducing the rate of return on any Lender’s capital as a consequence
of its obligations hereunder to a level below that which Lender could have
achieved but for such adoption, change or compliance (taking into consideration
the Funding Bank’s or Lender’s policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, and the result of any of the
foregoing events described in clauses (i), (ii) or (iii) is or results in an
increase in the cost to any Lender of funding or maintaining the Loans, the
Letter of Credit Accommodations or its Commitment, then Borrowers and Guarantors
shall from time to time upon demand by Administrative Agent pay to
Administrative Agent additional amounts

 

72



--------------------------------------------------------------------------------

sufficient to indemnify Lenders against such increased cost on an after-tax
basis (after taking into account applicable deductions and credits in respect of
the amount indemnified). A certificate as to the amount of such increased cost
shall be submitted to Lead Borrower by Administrative Agent and shall be
conclusive, absent manifest error.

(b) If prior to the first day of any Interest Period, (i) Administrative Agent
shall have determined in good faith (which determination shall be conclusive and
binding upon Borrowers and Guarantors) that, by reason of circumstances
affecting the relevant market, adequate and reasonable means do not exist for
ascertaining the Eurodollar Rate for such Interest Period, (ii) Administrative
Agent has received notice from the Required Lenders that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to Lenders of making or maintaining Eurodollar Rate
Loans during such Interest Period, or (iii) Dollar deposits in the principal
amounts of the Eurodollar Rate Loans to which such Interest Period is to be
applicable are not generally available in the London interbank market,
Administrative Agent shall give telecopy or telephonic notice thereof to Lead
Borrower as soon as practicable thereafter, and will also give prompt written
notice to Lead Borrower when such conditions no longer exist. If such notice is
given (A) any Eurodollar Rate Loans requested to be made on the first day of
such Interest Period shall be made as Base Rate Loans, (B) any Loans that were
to have been converted on the first day of such Interest Period to or continued
as Eurodollar Rate Loans shall be converted to or continued as Base Rate Loans
and (C) each outstanding Eurodollar Rate Loan shall be converted, on the last
day of the then-current Interest Period thereof, to Base Rate Loans. Until such
notice has been withdrawn by Administrative Agent, no further Eurodollar Rate
Loans shall be made or continued as such, nor shall any Borrower have the right
to convert Base Rate Loans to Eurodollar Rate Loans.

(c) Notwithstanding any other provision herein, if the adoption of or any change
in any law, treaty, rule or regulation or final, non-appealable determination of
an arbitrator or a court or other Governmental Authority or in the
interpretation or application thereof occurring after the Effective Date shall
make it unlawful for Administrative Agent or any Lender to make or maintain
Eurodollar Rate Loans as contemplated by this Agreement, (i) Administrative
Agent or such Lender shall promptly give written notice of such circumstances to
Lead Borrower (which notice shall be withdrawn whenever such circumstances no
longer exist), (ii) the commitment of such Lender hereunder to make Eurodollar
Rate Loans, continue Eurodollar Rate Loans as such and convert Base Rate Loans
to Eurodollar Rate Loans shall forthwith be canceled and, until such time as it
shall no longer be unlawful for such Lender to make or maintain Eurodollar Rate
Loans, such Lender shall then have a commitment only to make a Base Rate Loan
when a Eurodollar Rate Loan is requested and (iii) such Lender’s Loans then
outstanding as Eurodollar Rate Loans, if any, shall be converted automatically
to Base Rate Loans on the respective last days of the then current Interest
Periods with respect to such Loans or within such earlier period as required by
law. If any such conversion of a Eurodollar Rate Loan occurs on a day which is
not the last day of the then current Interest Period with respect thereto,
Borrowers and Guarantors shall pay to such Lender such amounts, if any, as may
be required pursuant to Section 3.3(d) below.

 

73



--------------------------------------------------------------------------------

(d) Borrowers and Guarantors shall indemnify Administrative Agent and each
Lender and to hold Administrative Agent and each Lender harmless from any loss
or expense which Administrative Agent or such Lender may sustain or incur as a
consequence of (i) default by a Borrower in making a borrowing of, conversion
into or extension of Eurodollar Rate Loans after such Borrower has given a
notice requesting the same in accordance with the provisions of this Loan
Agreement, (ii) default by any Borrower in making any prepayment of a Eurodollar
Rate Loan after such Borrower has given a notice thereof in accordance with the
provisions of this Agreement, and (iii) the making of a prepayment of Eurodollar
Rate Loans on a day which is not the last day of an Interest Period with respect
thereto. With respect to Eurodollar Rate Loans, such indemnification may include
an amount equal to the excess, if any, of (A) the amount of interest which would
have accrued on the amount so prepaid, or not so borrowed, converted or
extended, for the period from the date of such prepayment or of such failure to
borrow, convert or extend to the last day of the applicable Interest Period (or,
in the case of a failure to borrow, convert or extend, the Interest Period that
would have commenced on the date of such failure) in each case at the applicable
rate of interest for such Eurodollar Rate Loans provided for herein over (B) the
amount of interest (as determined by such Administrative Agent or such Lender)
which would have accrued to Administrative Agent or such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank Eurodollar market. This covenant shall survive the termination or
non-renewal of this Loan Agreement and the payment of the Obligations.

(e) Borrowers and Guarantors shall be liable for any tax or penalties imposed on
Administrative Agent or any Lender as a result of the financing arrangements
provided for herein and each Borrower and Guarantor agrees to indemnify and hold
Administrative Agent harmless with respect to the foregoing, and to repay to
Administrative Agent, for the benefit of Lenders, on demand the amount thereof,
and until paid by such Borrower or Guarantor such amount shall be added and
deemed part of the Loans, provided, that, nothing contained herein shall be
construed to require any Borrower or Guarantor to pay any income, franchise or
similar taxes imposed upon Lenders and attributable to any amounts charged or
paid hereunder to Lenders. The foregoing indemnity shall survive the payment of
the Obligations and the termination of this Agreement.

(f) Each Lender requiring compensation pursuant to Section 3.3(a), 3.3(d) or
3.3(e) shall notify Borrowers and Administrative Agent in writing of any event
or circumstance giving rise to such demand for compensation no later than ninety
(90) days following the date upon which the Lender has actual knowledge of such
event or circumstance, and Borrowers shall not be obligated to compensate a
Lender for any such increased cost or reduction which is not covered in such
notice within such ninety (90) day period. Any demand for compensation pursuant
to this Section 3.3 shall be in writing and shall state the amount due, if any,
under Section 3.3(d) or 3.3(e) and shall set forth in reasonable detail the
calculations upon which such Lender determined such amount. Such written demand
shall be conclusive, absent manifest error.

(g) If a Borrower is required to pay additional amounts to any Lender pursuant
to Section 3.3(a) or Section 3.3(e) that increase the effective lending rate of
such Lender with respect to its share of the Loans to greater than one-eighth
(1/8%) percent in excess of the percentage of the effective lending rate of the
other Lenders, then such Lender shall use reasonable efforts (consistent with
legal and regulatory restrictions) to change the jurisdiction of

 

74



--------------------------------------------------------------------------------

its lending office with respect to making Eurodollar Rate Loans so as to
eliminate any such additional payment by Borrowers which may thereafter accrue,
if such change in the judgment of such Lender is not otherwise disadvantageous
to such Lender. In the event that any one or more Lenders, pursuant to
Section 3.3(a) or Section 3.3(e) hereof, incur any increased costs or taxes
(other than increased costs to the extent such increased costs are not a
recurring cost) for which any such Lender demands compensation pursuant to
Section 3.3(a) or Section 3.3(e) hereof which increases the effective lending
rate of such Lender with respect to its share of the Loans to greater than
one-eighth (1/8%) percent in excess of the percentage of the effective lending
rate of the other Lenders and such Lender has not mitigated such costs within
sixty (60) days after receipt by such Lender from Lead Borrower of a written
notice that such Lender’s effective lending rate has so exceeded the effective
lending rate of the other Lenders, then and in any such event, Lead Borrower may
substitute another financial institution which is an Eligible Transferee
acceptable to Administrative Agent for such Lender to assume the Commitment of
such Lender and to purchase the Loans of such Lender hereunder, without recourse
to or warranty by, or expense to, such Lender for a purchase price equal to the
outstanding principal amount of the Loans owing to such Lender plus any accrued
but unpaid interest on such Loans and accrued but unpaid fees and other amounts
in respect of such Lender’s Commitment and share of the Loans (other than any
early termination fee). Upon such purchase such Lender shall no longer be a
party hereto or have any rights or benefits hereunder (except for rights or
benefits that such Lender would retain hereunder and under the other Financing
Agreements upon payment in full of all of the Obligations other than as to any
early termination fee) and the replacement Lender shall succeed to the rights
and benefits, and shall assume the obligations, of such Lender hereunder and
thereunder. In no event may Lead Borrower replace a Lender that is also
Administrative Agent or an issuer of a Letter of Credit Accommodation.

(h) For purposes of this Section 3.3 and any other applicable provision of this
Agreement, the Dodd-Frank Wall Street Reform and Consumer Protection, the Basel
Committee on Banking Supervision (or any successor or similar authority), the
Bank for International Settlements and all rules, regulations, orders, requests,
guidelines or directives in connection therewith are deemed to have been enacted
and become effective after the date of this Agreement.

SECTION 4. CONDITIONS PRECEDENT

4.1 Conditions Precedent to Initial Loans and Letter of Credit Accommodations.
Each of the following is a condition precedent to Administrative Agent and
Lenders making the initial Loans and providing the initial Letter of Credit
Accommodations hereunder:

(a) each of the Nash-Finch Merger Documents shall be reasonably satisfactory to
the Arrangers in all material respects (and the Arrangers acknowledge that the
Nash-Finch Merger Documents provided to them as of July 21, 2013 are acceptable
to them), and contemporaneously with the closing of the Credit Facility on the
Effective Date, the Nash-Finch Merger shall be consummated in all material
respects in accordance with the terms of the Nash-Finch Merger Documents without
any material amendment or waiver thereof which is materially adverse to the
Lenders except as consented to by Arrangers (it being understood that any change
to the definitions of “Nash-Finch Material Adverse Effect”, “Spartan Material
Adverse Effect”, or “Material Adverse Effect” contained in the Nash-Finch Merger
Agreement, any waiver of the

 

75



--------------------------------------------------------------------------------

conditions precedent set forth in the Nash-Finch Merger Agreement regarding the
absence of a “Nash-Finch Material Adverse Effect”, “Spartan Material Adverse
Effect”, or “Material Adverse Effect”, any change in the representations in the
Nash-Finch Merger Agreement relating to a “Nash-Finch Material Adverse Effect”,
“Spartan Material Adverse Effect”, or “Material Adverse Effect” or any approval,
waiver or consent to any actions taken or failure to take action by Parent as
provided for in Section 6.11 of the Nash-Finch Merger Agreement by Parent
without the consent of Arrangers, shall be deemed to be material and adverse to
the interests of the Lenders), and otherwise in compliance with material
applicable law and regulatory approvals where the failure to comply would
reasonably be expected to be materially adverse to the Administrative Agent and
Lenders, and Administrative Agent shall have received evidence of the
consummation of the Nash-Finch Merger;

(b) Excess Availability, as of the Effective Date, shall be not less than
$300,000,000 after giving effect to the initial Loans made or to be made and
Letter of Credit Accommodations issued or to be issued in connection with the
initial transactions hereunder and after provision for payment of all fees and
expenses of the initial transactions hereunder (which amount may be reduced by
up to $50,000,000 solely to the extent of the aggregate amount of the
availability based on any of the parcels of Real Property listed on Schedule
1.52 hereto that would have been included in the Tranche A Real Estate
Availability or Tranche A-2 Real Estate Availability but for the failure of such
parcel to satisfy the requirements for Eligible Real Property as of the
Effective Date);

(c) receipt by Arrangers of: (i) any updates or modifications to the projected
financial statements of Parent and its Subsidiaries previously received by
Arrangers or to any of the assumptions with respect thereto, (ii) copies of
interim unaudited financial statements for each quarter and month since the last
audited financial statements of Borrowers and Guarantors and (iii) third party
appraisals, field examinations and environmental audits in accordance with
Administrative Agent’s customary procedures and in a form and scope
substantially consistent with those previously delivered in connection with the
Existing Spartan Credit Agreement and the Existing Nash-Finch Credit Agreement;

(d) execution and delivery of all Financing Agreements by the parties thereto,
subject to clause (e) below, except, that, with respect to the delivery of
Collateral Access Agreements for leased or third party locations, the failure to
deliver such agreements shall not be a condition of making the initial Loans,
provided, that, Borrowers shall have used commercially reasonable efforts to
obtain such agreements prior to the Effective Date and to the extent not
delivered prior to the Effective Date shall use commercially reasonable efforts
to obtain such agreements thereafter (and to the extent that Administrative
Agent has not received reasonably acceptable Collateral Access Agreements for a
leased or third party location, it may establish a Reserve in respect of amounts
payable under the applicable lease or other agreement pursuant to the terms of
this Agreement), and including, without limitation, receipt of the following,
each in form and substance satisfactory to Administrative Agent: (i) subject to
clause (e) below, Deposit Account Control Agreements by and among Administrative
Agent, each Borrower and each bank where such Borrower has a deposit account
other than banks where such Borrower maintains a Store Account for which no
Deposit Account Control Agreement is required pursuant to Section 6.3 hereof, in
each case, duly authorized, executed and delivered by such

 

76



--------------------------------------------------------------------------------

bank and Borrower, (ii) originals of the shares of the stock certificates
representing all of the issued and outstanding shares of the Capital Stock of
each Borrower and Guarantor (other than Parent) and owned by any Borrower or
Guarantor, in each case together with stock powers duly executed in blank with
respect thereto, (iii) lien (including tax lien) and judgment search results for
the jurisdiction of organization of each Borrower and Guarantor, the
jurisdiction of the chief executive office of each Borrower and Guarantor and
all jurisdictions in which assets of Borrowers and Guarantors are located,
(iv) evidence of insurance and loss payee endorsements required hereunder and
under the other Financing Agreements and certificates of insurance policies
and/or endorsements naming Administrative Agent as loss payee, (v) such opinion
letters of counsel to Borrowers and Guarantors with respect to the Financing
Agreements and such other matters as Administrative Agent may reasonably
request, limited to one (1) such outside counsel opinion for each applicable
jurisdiction (it being agreed that one (1) counsel may opine on multiple
jurisdictions, as applicable), and (vi) records of any required corporate or
limited liability company action and proceedings of Borrowers and Guarantors
approving an authorizing the execution, delivery and performance of this
Agreement, the other Financing Agreements and the transactions contemplated
hereby therewith, such documents where requested by Administrative Agent or its
counsel to be certified by appropriate officers or a Governmental Authority, if
applicable (and including a copy of the articles or certificate of incorporation
or comparable organizational documents of each Borrower and Guarantor certified
by the Secretary of State (or equivalent Governmental Authority) which shall set
forth the same complete corporate or limited liability company name of such
Borrower or Guarantor as is set forth herein;

(e) Administrative Agent, for the benefit of itself and the other Secured
Parties, shall hold perfected, first priority (subject to the permitted liens
set forth in Sections 9.8(b), 9.8(c), 9.8(d), 9.8(e), 9.8(f), 9.8(g), 9.8(h),
9.8(i), 9.8(j), 9.8(m) and 9.8(o) to the extent such liens may have priority
under applicable law), security interests in and liens upon the Collateral, and
Administrative Agent shall have received such evidence of the foregoing as it
reasonably requires, except, that, to the extent any Collateral (including the
creation or perfection of any security interest therein) is not or cannot be
provided on the Effective Date after the use of commercially reasonable efforts
by Parent to do so, without undue burden or expense, then the perfection of any
such lien, security interest and/or Collateral shall not constitute a condition
precedent to the initial funding under this Agreement on the Effective Date but
will be provided within ninety (90) days of the Effective Date or such longer
period as Arrangers may reasonably agree (other than with respect to (i) the
perfection of security interests in and liens on assets with respect to which a
security interest may be perfected on the Effective Date solely by the filing of
financing statements under the UCC or by the filing of a notice with the United
States Patent and Trademark Office or the United States Copyright Office, and
(ii) the perfection of security interests in and liens on the Capital Stock of
Parent’s direct or indirect domestic Subsidiaries (after giving effect to the
Nash-Finch Merger) with respect to which a security interest may be perfected on
the Effective Date by the delivery of a stock certificate);

(f) subject to clause (e) above, Administrative Agent, for the benefit of itself
and the other Secured Parties, shall have received such documentation as is
necessary to, upon filing, recording or registration, hold first priority
(subject to the permitted liens set forth in Sections 9.8(b), 9.8(c), 9.8(d),
9.8(e), 9.8(f), 9.8(g), 9.8(h), 9.8(i), 9.8(j), 9.8(m) and 9.8(o) to the extent
such liens may have priority under applicable law), perfected security interests
in and liens upon the Collateral;

 

77



--------------------------------------------------------------------------------

(g) Administrative Agent and Lenders shall have received all documentation and
other information reasonably required by bank regulatory authorities under
applicable “know-your-customer” and anti-money laundering rules and regulations,
including the Patriot Act, to the extent Administrative Agent has requested such
information at least ten (10) Business Days prior to the Effective Date;

(h) no “Spartan Material Adverse Effect” (as defined in the Nash-Finch Merger
Agreement as in effect on July 21, 2013 and as delivered to Arrangers) shall
have occurred since March 30, 2013, or “Nash-Finch Material Adverse Effect” (as
defined in the Nash-Finch Merger Agreement as in effect on July 21, 2013 and as
delivered to Arrangers) shall have occurred since December 29, 2012;

(i) all costs, fees and expenses contemplated hereby due and payable on the
Effective Date to Administrative Agent, Arrangers and Lenders in respect of the
Credit Facility, to the extent invoiced at least two (2) Business Days prior to
the Effective Date (or such later date as Parent may reasonably agree) shall,
upon the initial borrowing under the Credit Facility, have been paid or charged
to any loan account of Borrowers maintained by Administrative Agent and
Borrowers shall have complied in all material respects with their obligations to
assist in the syndication of the Credit Facility;

(j) Arrangers shall have received a solvency certificate from the Chief
Financial Officer of Parent substantially in the form attached as Exhibit G
hereof certifying that as of the Effective Date and after giving effect to the
Credit Facility, the Nash-Finch Merger and the transactions reasonably
contemplated hereby, Parent and its Subsidiaries, taken as a whole, shall be
Solvent; and

(k) the Specified Representations and the Merger Agreement Representations shall
be true and correct on the Effective Date.

4.2 Conditions Precedent to All Loans and Letter of Credit Accommodations. Each
of the following is a condition precedent to the making of any Loans and/or
providing Letter of Credit Accommodations to Borrowers:

(a) all representations and warranties contained herein and in the other
Financing Agreements (but, on the Effective Date and with respect to the making
of the initial Loans only, with respect to only the Merger Agreement
Representations and the Specified Representations and subject to Section 4.1(e))
shall be true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations and warranties that
already are qualified or modified by materiality in the text thereof) with the
same effect as though such representations and warranties had been made on and
as of the date of the making of each such Loan or providing each such Letter of
Credit Accommodation and after giving effect thereto, except to the extent that
such representations and warranties expressly relate solely to an earlier date
(in which case such representations and warranties shall have been true and
accurate in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on and as of such
earlier date);

 

78



--------------------------------------------------------------------------------

(b) no law, regulation, order, judgment or decree of any Governmental Authority
shall exist, and no action, suit, investigation, litigation or proceeding shall
be pending or threatened in any court or before any arbitrator or Governmental
Authority, which purports to enjoin, prohibit, restrain or otherwise affect
(i) the making of the Loans or providing the Letter of Credit Accommodations, or
(ii) the consummation of the transactions contemplated pursuant to the terms
hereof or the other Financing Agreements;

(c) other than with respect to the initial Loans made and initial Letter of
Credit Accommodations provided, in each case, on the Effective Date, no Default
or Event of Default shall exist or have occurred and be continuing on and as of
the date of the making of such Loan or providing each such Letter of Credit
Accommodation and after giving effect thereto;

(d) after giving effect to the requested Tranche A Revolving Loan or Letter of
Credit Accommodation, the outstanding Tranche A Revolving Loans and Letter of
Credit Accommodation will not exceed the lesser of the Tranche A Maximum Credit
or the Tranche A Borrowing Base as then in effect,

(e) after giving effect to the requested Tranche A-1 Revolving Loan, the
outstanding Tranche A-1 Revolving Loans will not exceed the lesser of the
Tranche A-1 Maximum Credit or the Tranche A-1 Borrowing Base as then in effect,
and

(f) after giving effect to the requested Revolving Loan or Letter of Credit
Accommodation, the outstanding Loans will not exceed the lesser of the Maximum
Credit or the Total Borrowing Base as then in effect.

SECTION 5. GRANT AND PERFECTION OF SECURITY INTEREST

5.1 Grant of Security Interest.

(a) To secure payment and performance of all Obligations, each Borrower and
Guarantor hereby grants to Administrative Agent, for itself and the benefit of
Secured Parties, a continuing security interest in, a lien upon, and a right of
set off against, and hereby assigns to Administrative Agent, for itself and the
benefit of Secured Parties, as security, all personal and real property and
fixtures, and interests in property and fixtures, of each Borrower and
Guarantor, whether now owned or hereafter acquired or existing, and wherever
located (together with all other collateral security for the Obligations at any
time granted to or held or acquired by Administrative Agent or any Secured
Party, collectively, the “Collateral”), including:

(i) all Accounts;

(ii) all general intangibles, including, without limitation, all Intellectual
Property;

(iii) all goods, including, without limitation, Inventory and Equipment;

 

79



--------------------------------------------------------------------------------

(iv) all Real Property and fixtures;

(v) all chattel paper, including, without limitation, all tangible and
electronic chattel paper;

(vi) all instruments, including, without limitation, all promissory notes;

(vii) all documents;

(viii) all deposit accounts;

(ix) all letters of credit, banker’s acceptances and similar instruments and
including all letter-of-credit rights;

(x) all supporting obligations and all present and future liens, security
interests, rights, remedies, title and interest in, to and in respect of
Receivables and other Collateral, including (A) rights and remedies under or
relating to guaranties, contracts of suretyship, letters of credit and credit
and other insurance related to the Collateral, (B) rights of stoppage in
transit, replevin, repossession, reclamation and other rights and remedies of an
unpaid vendor, lienor or secured party, (C) goods described in invoices,
documents, contracts or instruments with respect to, or otherwise representing
or evidencing, Receivables or other Collateral, including returned, repossessed
and reclaimed goods, and (D) deposits by and property of Account Debtors or
other persons securing the obligations of Account Debtors;

(xi) all (1) investment property (including securities, whether certificated or
uncertificated, securities accounts, security entitlements, commodity contracts
or commodity accounts) and (2) monies, credit balances, deposits and other
property of any Borrower or Guarantor now or hereafter held or received by or in
transit to Administrative Agent, any Lender or its Affiliates or at any other
depository or other institution from or for the account of any Borrower or
Guarantor, whether for safekeeping, pledge, custody, transmission, collection or
otherwise;

(xii) all commercial tort claims, including, without limitation, those
identified in the Information Certificate;

(xiii) to the extent not otherwise described above, all Receivables;

(xiv) all Prescription Files and other Records; and

(xv) all products and proceeds of the foregoing, in any form, including
insurance proceeds and all claims against third parties for loss or damage to or
destruction of or other involuntary conversion of any kind or nature of any or
all of the other Collateral.

(b) Notwithstanding anything to the contrary set forth in Section 5.1(a) above,
the types or items of Collateral described in such Section shall not include the
following (the “Excluded Assets”): (i) deposit accounts exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of any Borrower’s or Guarantor’s employees), (ii) any rights or
interests in any contract, lease, permit, license or license agreement

 

80



--------------------------------------------------------------------------------

covering real or personal property, if under the terms of such contract, lease,
permit, license or license agreement, or applicable law with respect thereto,
the grant of a security interest or lien therein is prohibited and such
prohibition has not been waived or the consent of the other party to such
contract, lease, permit, license or license agreement has not been obtained;
provided, that, (A) the foregoing exclusion shall in no way be construed to
apply (1) if any such prohibition is unenforceable under Sections 9-406, 9-407
or 9-408 of the UCC or other applicable law or (2) to the extent that any
consent or waiver has been obtained that would permit Administrative Agent’s
security interest or lien notwithstanding the prohibition or restriction on the
pledge of such contract, lease, permit, license, or license agreement and
(B) the foregoing exclusions shall in no way be construed so as to limit, impair
or otherwise affect Administrative Agent’s or any Lender’s continuing security
interests in and liens upon any rights or interests of any Borrower or Guarantor
in or to (1) monies due or to become due under any such contract, lease, permit,
license, license agreement or stock, or (2) any proceeds from the sale, license,
lease, or other dispositions of any such contract, lease, permit, license,
license agreement or stock, (iii) any United States intent-to-use trademark
applications to the extent that, and solely during the period in which, the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable federal law;
provided, that, upon submission and acceptance by the U.S. Patent and Trademark
Office of an amendment to allege use pursuant to 15 U.S.C. Section 1060(a), such
intent-to-use trademark application shall be considered Collateral, (iv) shares
of any Subsidiary that is a “controlled foreign corporation” in excess of
sixty-five (65%) percent of all of the issued and outstanding shares of Capital
Stock of such Subsidiary entitled to vote (within the meaning of Treasury
Regulation Section 1.956-2) or (v) any alcoholic liquor of any Borrower or
Guarantor, if under applicable law with respect thereto, the valid grant of a
security interest or lien therein to Administrative Agent is prohibited and such
prohibition is not capable of being waived or modified under such applicable
law; provided, that, the foregoing exclusion shall in no way be construed so as
to limit, impair or otherwise affect Administrative Agent’s unconditional
continuing security interests in and liens upon all proceeds of any of the
foregoing Excluded Assets and any rights or interests of such Borrower or
Guarantor in or to monies due or to become due with respect to or under any
contract, lease, permit, license, charter or license agreement (including any
Receivables) with respect thereto.

5.2 Perfection of Security Interests.

(a) Each Borrower and Guarantor irrevocably and unconditionally authorizes
Administrative Agent (or its agent) to file at any time and from time to time
such financing statements with respect to the Collateral naming Administrative
Agent or its designee as the secured party and such Borrower or Guarantor as
debtor, as Administrative Agent may require, and including any other information
with respect to such Borrower or Guarantor or otherwise required by part 5 of
Article 9 of the Uniform Commercial Code of such jurisdiction as Administrative
Agent may determine, together with any amendment and continuations with respect
thereto, which authorization shall apply to all financing statements filed on,
prior to or after the Effective Date. Each Borrower and Guarantor hereby
ratifies and approves all financing statements naming Administrative Agent or
its designee as secured party and such Borrower or Guarantor, as the case may
be, as debtor with respect to the Collateral (and any amendments with respect to
such financing statements) filed by or on behalf of Administrative

 

81



--------------------------------------------------------------------------------

Agent prior to the Effective Date and ratifies and confirms the authorization of
Administrative Agent to file such financing statements (and amendments, if any).
Each Borrower and Guarantor hereby authorizes Administrative Agent to adopt on
behalf of such Borrower and Guarantor any symbol required for authenticating any
electronic filing. In the event that the description of the collateral in any
financing statement naming Administrative Agent or its designee as the secured
party and any Borrower or Guarantor as debtor includes assets and properties of
such Borrower or Guarantor that do not at any time constitute Collateral,
whether hereunder, under any of the other Financing Agreements or otherwise, the
filing of such financing statement shall nonetheless be deemed authorized by
such Borrower or Guarantor to the extent of the Collateral included in such
description and it shall not render the financing statement ineffective as to
any of the Collateral or otherwise affect the financing statement as it applies
to any of the Collateral. In no event shall any Borrower or Guarantor at any
time file, or permit or cause to be filed, any correction statement or
termination statement with respect to any financing statement (or amendment or
continuation with respect thereto) naming Administrative Agent or its designee
as secured party and such Borrower or Guarantor as debtor.

(b) Each Borrower and Guarantor does not have any chattel paper (whether
tangible or electronic) or instruments as of the Effective Date, except as set
forth in the Information Certificate. In the event that any Borrower or
Guarantor shall be entitled to or shall receive any chattel paper or instrument
after the Effective Date, Borrowers and Guarantors shall promptly notify
Administrative Agent thereof in writing. Promptly upon the receipt thereof by or
on behalf of any Borrower or Guarantor (including by any agent or
representative), such Borrower or Guarantor shall deliver, or cause to be
delivered to Administrative Agent, all tangible chattel paper and instruments
that such Borrower or Guarantor has or may at any time acquire, accompanied by
such instruments of transfer or assignment duly executed in blank as
Administrative Agent may from time to time specify, in each case except as
Administrative Agent may otherwise agree. At Administrative Agent’s option, each
Borrower and Guarantor shall, or Administrative Agent may at any time on behalf
of any Borrower or Guarantor, cause the original of any such instrument or
chattel paper to be conspicuously marked in a form and manner acceptable to
Administrative Agent with the following legend referring to chattel paper or
instruments as applicable: “This [chattel paper][instrument] is subject to the
security interest of Wells Fargo Capital Finance, LLC and any sale, transfer,
assignment or encumbrance of this [chattel paper][instrument] violates the
rights of such secured party.”

(c) In the event that any Borrower or Guarantor shall at any time hold or
acquire an interest in any electronic chattel paper or any “transferable record”
(as such term is defined in Section 201 of the Federal Electronic Signatures in
Global and National Commerce Act or in Section 16 of the Uniform Electronic
Transactions Act as in effect in any relevant jurisdiction), such Borrower or
Guarantor shall promptly notify Administrative Agent thereof in writing.
Promptly upon Administrative Agent’s request, such Borrower or Guarantor shall
take, or cause to be taken, such actions as Administrative Agent may request to
give Administrative Agent control of such electronic chattel paper under
Section 9-105 of the UCC and control of such transferable record under
Section 201 of the Federal Electronic Signatures in Global and National Commerce
Act or, as the case may be, Section 16 of the Uniform Electronic Transactions
Act, as in effect in such jurisdiction.

 

82



--------------------------------------------------------------------------------

(d) Each Borrower and Guarantor does not have any deposit accounts as of the
Effective Date, except as set forth in the Information Certificate. Borrowers
and Guarantors shall not, directly or indirectly, after the Effective Date open,
establish or maintain any deposit account unless each of the following
conditions is satisfied: (i) Administrative Agent shall have received not less
than five (5) Business Days prior written notice of the intention of any
Borrower or Guarantor to open or establish such account which notice shall
specify in reasonable detail and specificity acceptable to Administrative Agent
the name of the account, the owner of the account, the name and address of the
bank at which such account is to be opened or established, the individual at
such bank with whom such Borrower or Guarantor is dealing and the purpose of the
account, (ii) the bank where such account is opened or maintained shall be
acceptable to Administrative Agent, and (iii) on or before the opening of such
deposit account, such Borrower or Guarantor shall as Administrative Agent may
specify either (A) deliver to Administrative Agent a Deposit Account Control
Agreement with respect to such deposit account duly authorized, executed and
delivered by such Borrower or Guarantor and the bank at which such deposit
account is opened and maintained or (B) arrange for Administrative Agent to
become the customer of the bank with respect to the deposit account on terms and
conditions acceptable to Administrative Agent. The terms of this subsection
(d) shall not apply to deposit accounts specifically and exclusively used for
payroll, payroll taxes and other employee wage and benefit payments to or for
the benefit of any Borrower’s or Guarantor’s salaried employees or deposit
accounts for which a Deposit Account Control Agreement is not required pursuant
to Section 6.3.

(e) No Borrower or Guarantor owns or holds, directly or indirectly, beneficially
or as record owner or both, any investment property, as of the Effective Date,
or have any investment account, securities account, commodity account or other
similar account with any bank or other financial institution or other securities
intermediary or commodity intermediary as of the Effective Date, in each case
except as set forth in the Information Certificate.

(f) In the event that any Borrower or Guarantor shall be entitled to or shall at
any time after the Effective Date hold or acquire any certificated securities,
such Borrower or Guarantor shall promptly endorse, assign and deliver the same
to Administrative Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as Administrative Agent may from time to time
specify. If any securities, now or hereafter acquired by any Borrower or
Guarantor are uncertificated and are issued to such Borrower or Guarantor or its
nominee directly by the issuer thereof, such Borrower or Guarantor shall
immediately notify Administrative Agent thereof and cause the issuer to agree to
comply with instructions from Administrative Agent as to such securities,
without further consent of any Borrower or Guarantor or such nominee.

(g) Borrowers and Guarantors shall not, directly or indirectly, after the
Effective Date open, establish or maintain any investment account, securities
account, commodity account or any other similar account (other than a deposit
account) with any securities intermediary or commodity intermediary unless each
of the following conditions is satisfied: (i) Administrative Agent shall have
received not less than five (5) Business Days prior written notice of the
intention of such Borrower or Guarantor to open or establish such account which
notice shall specify in reasonable detail and specificity acceptable to
Administrative Agent the name of the

 

83



--------------------------------------------------------------------------------

account, the owner of the account, the name and address of the securities
intermediary or commodity intermediary at which such account is to be opened or
established, the individual at such intermediary with whom such Borrower or
Guarantor is dealing and the purpose of the account, (ii) the securities
intermediary or commodity intermediary (as the case may be) where such account
is opened or maintained shall be acceptable to Administrative Agent, and
(iii) on or before the opening of such investment account, securities account or
other similar account with a securities intermediary or commodity intermediary,
such Borrower or Guarantor shall execute and deliver, and cause to be executed
and delivered to Administrative Agent, an Investment Property Control Agreement
with respect thereto duly authorized, executed and delivered by such Borrower or
Guarantor and such securities intermediary or commodity intermediary.

(h) Borrowers and Guarantors are not the beneficiary or otherwise entitled to
any right to payment under any letter of credit, banker’s acceptance or similar
instrument as of the Effective Date, except as set forth in the Information
Certificate. In the event that any Borrower or Guarantor shall be entitled to or
shall receive any right to payment under any letter of credit, banker’s
acceptance or any similar instrument, whether as beneficiary thereof or
otherwise after the Effective Date, such Borrower or Guarantor shall promptly
notify Administrative Agent thereof in writing. Such Borrower or Guarantor shall
immediately, as Administrative Agent may specify, either (i) deliver, or cause
to be delivered to Administrative Agent, with respect to any such letter of
credit, banker’s acceptance or similar instrument, the written agreement of the
issuer and any other nominated person obligated to make any payment in respect
thereof (including any confirming or negotiating bank), in form and substance
satisfactory to Administrative Agent, consenting to the assignment of the
proceeds of the letter of credit to Administrative Agent by such Borrower or
Guarantor and agreeing to make all payments thereon directly to Administrative
Agent or as Administrative Agent may otherwise direct or (ii) cause
Administrative Agent to become, at Borrowers’ expense, the transferee
beneficiary of the letter of credit, banker’s acceptance or similar instrument
(as the case may be).

(i) Borrowers and Guarantors do not have any commercial tort claims in excess of
$1,000,000 as of the Effective Date, except as set forth in the Information
Certificate. In the event that any Borrower or Guarantor shall at any time after
the Effective Date have any commercial tort claims, such Borrower or Guarantor
shall promptly notify Administrative Agent thereof in writing, which notice
shall (i) set forth in reasonable detail the basis for and nature of such
commercial tort claim and (ii) include the express grant by such Borrower or
Guarantor to Administrative Agent of a security interest in such commercial tort
claim (and the proceeds thereof). In the event that such notice does not include
such grant of a security interest, the sending thereof by such Borrower or
Guarantor to Administrative Agent shall be deemed to constitute such grant to
Administrative Agent. Upon the sending of such notice, any commercial tort claim
described therein shall constitute part of the Collateral and shall be deemed
included therein. Without limiting the authorization of Administrative Agent
provided in Section 5.2(a) hereof or otherwise arising by the execution by such
Borrower or Guarantor of this Agreement or any of the other Financing
Agreements, Administrative Agent is hereby irrevocably authorized from time to
time and at any time to file such financing statements naming Administrative
Agent or its designee as secured party and such Borrower or Guarantor as debtor,
or any amendments to any financing statements, covering any such commercial tort
claim as Collateral. In addition, each Borrower and Guarantor shall promptly
upon Administrative Agent’s request, execute and

 

84



--------------------------------------------------------------------------------

deliver, or cause to be executed and delivered, to Administrative Agent such
other agreements, documents and instruments as Administrative Agent may require
in connection with such commercial tort claim.

(j) Borrowers and Guarantors do not have any goods, documents of title or other
Collateral in the custody, control or possession of a third party as of the
Effective Date, except as set forth in the Information Certificate and except
for goods located in the United States in transit to a location of a Borrower or
Guarantor permitted herein in the ordinary course of business of such Borrower
or Guarantor in the possession of the carrier transporting such goods. In the
event that any goods, documents of title or other Collateral are at any time
after the Effective Date in the custody, control or possession of any other
person not referred to in the Information Certificate or such carriers,
Borrowers and Guarantors shall promptly notify Administrative Agent thereof in
writing. Promptly upon Administrative Agent’s request, Borrowers and Guarantors
shall deliver to Administrative Agent a Collateral Access Agreement duly
authorized, executed and delivered by such person and the Borrower or Guarantor
that is the owner of such Collateral.

(k) Borrowers and Guarantors shall take any other actions reasonably requested
by Administrative Agent from time to time to cause the attachment, perfection
and first priority of, and the ability of Administrative Agent to enforce, the
security interest of Administrative Agent in any and all of the Collateral,
including, without limitation, (i) executing, delivering and, where appropriate,
filing financing statements and amendments relating thereto under the UCC or
other applicable law, to the extent, if any, that any Borrower’s or Guarantor’s
signature thereon is required therefor, (ii) causing Administrative Agent’s name
to be noted as secured party on any certificate of title for a titled good if
such notation is a condition to attachment, perfection or priority of, or
ability of Administrative Agent to enforce, the security interest of
Administrative Agent in such Collateral, (iii) complying with any provision of
any statute, regulation or treaty of the United States as to any Collateral if
compliance with such provision is a condition to attachment, perfection or
priority of, or ability of Administrative Agent to enforce, the security
interest of Administrative Agent in such Collateral, (iv) obtaining the consents
and approvals of any Governmental Authority or third party, including, without
limitation, any consent of any licensor, lessor or other person obligated on
Collateral, and taking all actions required by any earlier versions of the UCC
or by other law, as applicable in any relevant jurisdiction.

(l) Notwithstanding anything in this Agreement to the contrary, Administrative
Agent may determine, with respect to any specific items of Collateral, not to
perfect its security interest therein based on the de minimis value thereof
relative to the costs associated with such perfection.

SECTION 6. COLLECTION AND ADMINISTRATION

6.1 Borrowers’ Loan Accounts. Administrative Agent shall maintain one or more
loan account(s) on its books in which shall be recorded (a) all Loans, Letter of
Credit Accommodations and other Obligations and the Collateral, (b) all payments
made by or on behalf of any Borrower or Guarantor and (c) all other appropriate
debits and credits as provided in this Agreement, including fees, charges,
costs, expenses and interest. All entries in the loan account(s) shall be made
in accordance with Administrative Agent’s customary practices as in effect from
time to time.

 

85



--------------------------------------------------------------------------------

6.2 Statements. Administrative Agent shall render to Lead Borrower each month a
statement setting forth the balance in the Borrowers’ loan account(s) maintained
by Administrative Agent for Borrowers pursuant to the provisions of this
Agreement, including principal, interest, fees, costs and expenses. Each such
statement shall be subject to subsequent adjustment by Administrative Agent but
shall, absent manifest errors or omissions, be considered correct and deemed
accepted by Borrowers and Guarantors and conclusively binding upon Borrowers and
Guarantors as an account stated except to the extent that Administrative Agent
receives a written notice from Lead Borrower of any specific exceptions of Lead
Borrower thereto within forty-five (45) days after the date such statement has
been received by Lead Borrower. Until such time as Administrative Agent shall
have rendered to Lead Borrower a written statement as provided above, the
balance in any Borrower’s loan account(s) shall be presumptive evidence of the
amounts due and owing to Administrative Agent and Lenders by Borrowers and
Guarantors.

6.3 Collection of Accounts.

(a) Each Borrower and Guarantor shall establish and maintain, at its expense,
deposit account arrangements and merchant payment arrangements with the banks
set forth on Schedule 8.10 to the Information Certificate and subject to
Section 5.2(d) hereof such other banks as such Borrower or Guarantor may
hereafter select. The banks set forth on Schedule 8.10 to the Information
Certificate constitute all of the banks with which Borrowers and Guarantors have
deposit account arrangements and merchant payment arrangements as of the
Effective Date and identifies each of the deposit accounts at such banks that
are used solely for receiving store receipts from a retail store location of a
Borrower (together with any other deposit accounts at any time established or
used by any Borrower for receiving such store receipts from any retail store
location, collectively, the “Store Accounts” and each individually, a “Store
Account”) or otherwise describes the nature of the use of such deposit account
by such Borrower.

(i) Each Borrower shall deposit all proceeds from sales of Inventory in every
form, including, without limitation, cash, checks, credit card sales drafts,
credit card sales or charge slips or receipts and other forms of daily store
receipts, from each retail store location of such Borrower (other than Medicare
Accounts and Medicaid Accounts) into the Store Account of such Borrower used
solely for such purpose in accordance with the current practices of such
Borrower as of the Effective Date, but in any event no less frequently than
(x) once every five (5) Business Days if Excess Availability is equal to or
greater than $250,000,000, or (y) once every three (3) Business Days if Excess
Availability is less than $250,000,000; except, that, Borrowers may have up to
$12,500,000 in cash in the aggregate at all retail stores immediately after each
deposit of funds from the stores into the applicable Store Accounts. All such
funds deposited into the Store Accounts shall be sent by wire transfer or other
electronic funds transfer on each Business Day to the Blocked Accounts as
provided in Section 6.3(a)(iii) below, except nominal amounts which are required
to be maintained in such Store Accounts under the terms of such Borrower’s
arrangements with the bank at which such Store Accounts are maintained (which
amounts, together with all amounts held at the retail store locations and not
yet deposited in the Store Accounts, shall not in the aggregate exceed
$12,500,000 at any one

 

86



--------------------------------------------------------------------------------

time, except to the extent from time to time additional amounts may be held in
the retail stores or the Store Accounts on Saturday, Sunday or other days where
the applicable depository bank is closed, which additional amounts are to be,
and shall be, transferred on the next Business Day to the Blocked Accounts) and
except as Administrative Agent may otherwise agree; provided, that, the
$12,500,000 amount referenced above shall be automatically increased if the
aggregate number of retail store locations of Borrowers increases from the
aggregate net number of retail store locations of Borrowers that exist on the
date of this Agreement, by a pro rata amount based on such increase.

(ii) Each Borrower shall establish and maintain a separate lockbox and related
deposit account into which such Borrower shall promptly deposit, and shall
direct each Fiscal Intermediary or other Third Party Payor in accordance with
the applicable Medicare and Medicaid regulations to directly remit, all payments
in respect of any Medicare Accounts or Medicaid Accounts. Such separate
lockboxes and related deposit accounts shall only be used for purposes of
receiving payments in respect of Medicare Accounts and Medicaid Accounts and
shall be under the sole control of the applicable Borrower; provided, that,
(A) Borrowers shall authorize, direct and instruct the depository banks at which
such separate lockboxes and deposit accounts are maintained to remit by federal
funds wire transfer all funds received or deposited into such lockboxes and
related deposit accounts amounts on deposit in such accounts on a daily basis to
one of the Blocked Accounts or such bank account of Administrative Agent as
Administrative Agent may from time to time designate for such purpose, which
instructions by Borrowers to such banks may only be changed after not less than
three (3) Business Days’ prior written notice to such banks and Administrative
Agent and (B) any change in such instructions without the prior written consent
of Administrative Agent shall be an Event of Default hereunder.

(iii) Each Borrower shall establish and maintain, at its expense, deposit
accounts with such banks as are reasonably acceptable to Administrative Agent
(the “Blocked Accounts”) into which each Borrower shall promptly either cause
all amounts on deposit in the Store Accounts of such Borrower to be sent as
provided in Section 6.3(a)(i) above or shall itself deposit or cause to be
deposited all proceeds of Receivables or other Collateral, including all
proceeds from sales of Inventory, all amounts payable to each Borrower from
Credit Card Issuers and Credit Card Processors and all other proceeds of
Collateral (but not including payments of Medicare Accounts or Medicaid Accounts
that are sent to the separate lockbox and related deposit accounts established
pursuant to clause (ii) above).

(iv) Borrowers and Guarantors shall deliver, or cause to be delivered to
Administrative Agent a Deposit Account Control Agreement duly authorized,
executed and delivered by each bank where a Blocked Account is maintained as
provided in Section 5.2(d) hereof. At any time a Default or an Event of Default
shall exist or have occurred and be continuing, promptly upon Administrative
Agent’s request, Borrowers and Guarantors shall deliver, or cause to be
delivered, to Administrative Agent a Deposit Account Control Agreement duly
authorized, executed and delivered by such banks where a Store Account is
maintained as Administrative Agent shall specify. Without limiting any other
rights or remedies of Administrative Agent or Lenders, Administrative Agent may,
at its option, instruct the depository banks at which the Blocked Accounts are
maintained to transfer all available funds

 

87



--------------------------------------------------------------------------------

received or deposited into the Blocked Accounts to the Administrative Agent
Payment Account at any time there is a Cash Dominion Event. Without limiting any
other rights or remedies of Administrative Agent or Lenders, in the event that a
Deposit Account Control Agreement is in effect for a Store Account, then
Administrative Agent may, at its option, instruct the depository bank at which
the Store Account is maintained to transfer all available funds received or
deposited into the Store Account to the Administrative Agent Payment Account at
any time there is a Cash Dominion Event. As to the Blocked Accounts or the Store
Accounts, as the case may be, Administrative Agent shall send to Lead Borrower a
copy of any such written instruction sent by Administrative Agent to the
depository bank promptly thereafter. In the event that at any time ninety
(90) days after Administrative Agent has instructed such depository banks to
transfer such funds to the Administrative Agent Payment Account, a Cash Dominion
Event no longer exists, upon Lead Borrower’s written request received by
Administrative Agent within five (5) Business Days after such Cash Dominion
Event no longer exists, Administrative Agent shall rescind its prior
instructions and give new instructions to such depository banks to transfer the
funds on deposit in such accounts to such operating deposit account of Borrowers
and Guarantors as Lead Borrower may specify in writing to Administrative Agent
until such time as Administrative Agent is entitled to notify and shall notify
the depository bank otherwise as provided above. At all times that
Administrative Agent shall have notified any depository bank to transfer funds
from a Blocked Account or Store Account to the Administrative Agent Payment
Account, all payments made to such Blocked Accounts or Store Accounts, whether
in respect of the Receivables, as proceeds of Inventory or other Collateral or
otherwise shall be treated as payments to Administrative Agent in respect of the
Obligations and therefore shall constitute the property of Administrative Agent
and Lenders to the extent of the then outstanding Obligations.

(b) For purposes of calculating the amount of the Loans available to each
Borrower, such payments will be applied (conditional upon final collection) to
the Obligations on the Business Day of receipt by Administrative Agent of
immediately available funds in the Administrative Agent Payment Account provided
such payments and notice thereof are received in accordance with Administrative
Agent’s usual and customary practices as in effect from time to time and within
sufficient time to credit the applicable loan account on such day, and if not,
then on the next Business Day. For the purposes of calculating interest on the
Obligations, such payments or other funds received will be applied (conditional
upon final collection) to the Obligations on the Business Day of receipt of
immediately available funds by Administrative Agent in the Administrative Agent
Payment Account provided such payments or other funds and notice thereof are
received in accordance with Administrative Agent’s usual and customary practices
as in effect from time to time and within sufficient time to credit the
applicable loan account on such day, and if not, then on the next Business Day.
In the event that at any time or from time to time there are no Loans
outstanding or the amounts on deposit in the Blocked Accounts are not being
remitted to the Administrative Agent Payment Account, Administrative Agent shall
be entitled to an administrative fee in an amount calculated based on the
Interest Rate for Eurodollar Rate Loans (on a per annum basis) then in effect
multiplied by the amount of the funds received in the Blocked Account for such
day in accordance with the customary practice of Administrative Agent. The
economic benefit of the timing in the application of payments (and the
administrative fee with respect thereto, if applicable) shall be for the sole
benefit of Administrative Agent.

 

88



--------------------------------------------------------------------------------

(c) Each Borrower and Guarantor and their respective employees, agents and
Subsidiaries shall, acting as trustee for Administrative Agent, receive, as the
property of Administrative Agent, any monies, checks, notes, drafts or any other
payment relating to and/or proceeds of Accounts or other Collateral which come
into their possession or under their control and promptly upon receipt thereof,
shall deposit or cause the same to be deposited in the Blocked Accounts, or
remit the same or cause the same to be remitted, in kind, to Administrative
Agent. In no event shall the same be commingled with any Borrower’s or
Guarantor’s own funds. Borrowers agree to reimburse Administrative Agent on
demand for any amounts owed or paid to any bank or other financial institution
at which a Blocked Account or any other deposit account or investment account is
established or any other bank, financial institution or other person involved in
the transfer of funds to or from the Blocked Accounts arising out of
Administrative Agent’s payments to or indemnification of such bank, financial
institution or other person. The obligations of Borrowers to reimburse
Administrative Agent for such amounts pursuant to this Section 6.3 shall survive
the termination of this Agreement.

6.4 Payments.

(a) All Obligations shall be payable to the Administrative Agent Payment Account
as provided in Section 6.3 or such other place as Administrative Agent may
designate from time to time. Prior to the occurrence of an Event of Default,
Administrative Agent shall apply payments received or collected from any
Borrower or Guarantor or for the account of any Borrower or Guarantor (including
the monetary proceeds of collections or of realization upon any Collateral) as
follows:

(i) first, to the payment in full of any fees, indemnities or expense
reimbursements then due to Administrative Agent from any Borrower or Guarantor;

(ii) second, ratably, to the payment in full of any fees, indemnities or expense
reimbursements then due to Lenders and Issuing Bank from any Borrower or
Guarantor;

(iii) third, ratably, to the payment in full of interest due in respect of any
Loans (and including any Special Administrative Agent Advances);

(iv) fourth, to the payment in full of principal in respect of Special
Administrative Agent Advances;

(v) fifth, to the payment in full of principal in respect of the Swing Line
Loans;

(vi) sixth, ratably, to the payment in full of principal in respect of the
Loans;

(vii) seventh, ratably, to pay or prepay any other Obligations whether or not
then due, in such order and manner as Administrative Agent determines or to be
held as cash collateral in connection with any Letter of Credit Accommodations
or other contingent Obligations (but not including for this purpose any
Obligations arising under or pursuant to any Bank Products); and

(viii) eighth, ratably, to pay or prepay any Obligations arising under or
pursuant to Bank Products.

 

89



--------------------------------------------------------------------------------

(b) On and after the occurrence of an Event of Default, Administrative Agent
shall apply payments received or collected from any Borrower or Guarantor or for
the account of any Borrower or Guarantor (including the monetary proceeds of
collections or of realization upon any Collateral) as follows:

(i) first, to the payment in full of any fees, indemnities or expense
reimbursements then due to Administrative Agent from any Borrower or Guarantor;

(ii) second, ratably, to the payment in full of any fees, indemnities or expense
reimbursements then due to Lenders and Issuing Bank from any Borrower or
Guarantor;

(iii) third, ratably, to the payment in full of interest due in respect of any
Loans (and including any Special Administrative Agent Advances) other than
Tranche A-1 Revolving Loans and the Tranche A-2 Term Loans;

(iv) fourth, to the payment in full of principal in respect of Special
Administrative Agent Advances;

(v) fifth, to the payment in full of principal in respect of the Swing Line
Loans,

(vi) sixth, ratably, to the payment in full of principal in respect of the
Tranche A Revolving Loans and to be held as cash collateral in an amount equal
to one hundred five (105%) percent of the Letter of Credit Accommodations,

(vii) seventh, ratably, to the payment in full of interest due in respect of the
Tranche A-1 Revolving Loans;

(viii) eighth, ratably, to the payment in full of principal in respect of the
Tranche A-1 Revolving Loans;

(ix) ninth, ratably, to the payment in full of interest due in respect of the
Tranche A-2 Term Loans;

(x) tenth, ratably, to the payment in full of principal in respect of the
Tranche A-2 Term Loans;

(xi) eleventh, to pay or prepay any other Obligations whether or not then due,
in such order and manner as Administrative Agent determines or to be held as
cash collateral in connection with any contingent Obligations, other than in
respect of Letter of Credit Accommodations (but not including for this purpose
any Obligations arising under or pursuant to any Bank Products) and

(xii) twelfth, ratably, to pay or prepay any Obligations arising under or
pursuant to Bank Products.

 

90



--------------------------------------------------------------------------------

(c) Notwithstanding anything to the contrary contained in this Agreement,
(i) unless so directed by Lead Borrower, or unless a Default or an Event of
Default shall exist or have occurred and be continuing, Administrative Agent
shall not apply any payments which it receives to any Eurodollar Rate Loans,
except (A) on the expiration date of the Interest Period applicable to any such
Eurodollar Rate Loans or (B) in the event that there are no outstanding Base
Rate Loans and (ii) to the extent any Borrower uses any proceeds of the Loans or
Letter of Credit Accommodations to acquire rights in or the use of any
Collateral or to repay any Indebtedness used to acquire rights in or the use of
any Collateral, payments in respect of the Obligations shall be deemed applied
first to the Obligations arising from Loans and Letter of Credit Accommodations
that were not used for such purposes and second to the Obligations arising from
Loans and Letter of Credit Accommodations the proceeds of which were used to
acquire rights in or the use of any Collateral in the chronological order in
which such Borrower acquired such rights in or the use of such Collateral.

(d) At Administrative Agent’s option, all principal, interest, fees, costs,
expenses and other charges provided for in this Agreement or the other Financing
Agreements may be charged directly to the loan account(s) of any Borrower
maintained by Administrative Agent. Borrowers and Guarantors shall make all
payments to Administrative Agent and Lenders on the Obligations free and clear
of, and without deduction or withholding for or on account of, any setoff,
counterclaim, defense, duties, taxes, levies, imposts, fees, deductions,
withholding, restrictions or conditions of any kind. If after receipt of any
payment of, or proceeds of Collateral applied to the payment of, any of the
Obligations, Administrative Agent or any Lender is required to surrender or
return such payment or proceeds to any Person for any reason, then the
Obligations intended to be satisfied by such payment or proceeds shall be
reinstated and continue and this Agreement shall continue in full force and
effect as if such payment or proceeds had not been received by Administrative
Agent or such Lender. Borrowers and Guarantors shall be liable to pay to
Administrative Agent, and do hereby indemnify and hold Administrative Agent and
Lenders harmless for the amount of any payments or proceeds surrendered or
returned. This Section 6.4(d) shall remain effective notwithstanding any
contrary action which may be taken by Administrative Agent or any Lender in
reliance upon such payment or proceeds. This Section 6.4 shall survive the
payment of the Obligations and the termination of this Agreement.

6.5 Authorization to Make Loans. Administrative Agent and Lenders are authorized
to make the Loans (including Swing Line Loans) and provide the Letter of Credit
Accommodations based upon telephonic or other instructions received from anyone
purporting to be the chief financial officer, vice president of finance,
treasurer, assistant treasurer, director of finance, corporate treasurer,
controller of Lead Borrower or other authorized person designated by any of such
persons from time to time to Administrative Agent or, at the discretion of
Administrative Agent, if such Revolving Loans are necessary to satisfy any
Obligations. All requests for Revolving Loans (including Swing Line Loans) or
Letter of Credit Accommodations hereunder shall specify the date on which the
requested advance is to be made or Letter of Credit Accommodations established
(which day shall be a Business Day) and the amount of the requested Loan.
Requests received after 12:00 p.m. Boston time on any day shall be deemed to
have been made as of the opening of business on the immediately following
Business Day. All Loans (including Swing Line Loans) and Letter of Credit
Accommodations under this

 

91



--------------------------------------------------------------------------------

Agreement shall be conclusively presumed to have been made to, and at the
request of and for the benefit of, any Borrower or Guarantor when deposited to
the credit of any Borrower or Guarantor or otherwise disbursed or established in
accordance with the instructions of any Borrower or Guarantor or in accordance
with the terms and conditions of this Agreement.

6.6 Use of Proceeds. Borrowers shall use the initial proceeds of the Loans
provided by Administrative Agent to Borrowers hereunder only for: (a) payments
to each of the persons listed in the disbursement direction letter furnished by
Borrowers to Administrative Agent on or about the Effective Date, (b) costs,
expenses and fees in connection with the preparation, negotiation, execution and
delivery of this Agreement and the other Financing Agreements and (c) costs,
expenses and fees in connection with the Nash-Finch Merger. All other Loans made
or Letter of Credit Accommodations provided to or for the benefit of any
Borrower pursuant to the provisions hereof shall be used by such Borrower only
for general operating, working capital and other proper corporate purposes of
such Borrower not otherwise prohibited by the terms hereof. None of the proceeds
will be used, directly or indirectly, for the purpose of purchasing or carrying
any margin security or for the purposes of reducing or retiring any indebtedness
which was originally incurred to purchase or carry any margin security or for
any other purpose which might cause any of the Loans to be considered a “purpose
credit” within the meaning of Regulation U of the Board of Governors of the
Federal Reserve System, as amended.

6.7 Appointment of Parent as Lead Borrower for Requesting Loans and Receipts of
Loans and Statements.

(a) Each Borrower hereby irrevocably appoints and constitutes Lead Borrower to
request and receive Loans and Letter of Credit Accommodations pursuant to this
Agreement and the other Financing Agreements from Administrative Agent or any
Lender in the name or on behalf of such Borrower, to select the applicable
Interest Rate for any such Loans or to take other actions contemplated as being
taken by any Borrower under this Agreement or any of the other Financing
Agreements. Administrative Agent and Lenders may disburse the Loans to such bank
account of Lead Borrower or a Borrower or otherwise make such Loans to a
Borrower and provide such Letter of Credit Accommodations to a Borrower as Lead
Borrower may designate or direct, without notice to any other Borrower or
Obligor. Notwithstanding anything to the contrary contained herein,
Administrative Agent and Lead Borrower may at any time and from time to time
require that Loans to or for the account of any Borrower be disbursed directly
to an operating account of such Borrower.

(b) Lead Borrower hereby accepts the appointment by Borrowers to act for and on
behalf of the other Borrowers pursuant to this Section 6.7. Lead Borrower shall
ensure that the disbursement of any Loans to each Borrower requested by or paid
to or for the account of Parent, or the issuance of any Letter of Credit
Accommodations for a Borrower hereunder, shall be paid to or for the account of
such Borrower.

(c) Each other Borrower and Guarantor hereby irrevocably appoints and
constitutes Lead Borrower to receive statements on account and all other notices
from Administrative Agent and Lenders with respect to the Obligations or
otherwise under or in connection with this Agreement and the other Financing
Agreements and any statements or notices sent to or received by Lead Borrower
shall be deemed received by each of the other Borrowers and Guarantors.

 

92



--------------------------------------------------------------------------------

(d) Any notice, election, representation, warranty, agreement or undertaking by
or on behalf of any other Borrower or any Guarantor by Lead Borrower shall be
deemed for all purposes to have been made by such Borrower or Guarantor, as the
case may be, and shall be binding upon and enforceable against such Borrower or
Guarantor to the same extent as if made directly by such Borrower of Guarantor.

(e) No purported termination of the appointment of Lead Borrower as agent as
aforesaid shall be effective, except after ten (10) days’ prior written notice
to Administrative Agent.

6.8 Pro Rata Treatment. Except to the extent otherwise provided in this
Agreement: (a) the making and conversion of Loans shall be made among the
Lenders based on their respective Pro Rata Shares as to the Loans and (b) each
payment on account of any Obligations to or for the account of one or more of
Lenders in respect of any Obligations due on a particular day shall be allocated
among the Lenders entitled to such payments based on their respective Pro Rata
Shares and shall be distributed accordingly.

6.9 Sharing of Payments, Etc.

(a) Each Borrower and Guarantor agrees that, in addition to (and without
limitation of) any right of setoff, banker’s lien or counterclaim Administrative
Agent or any Lender may otherwise have, each Lender shall be entitled, at its
option (but subject, as among Administrative Agent and Lenders, to the
provisions of Section 12.3(b) hereof), to offset balances held by it for the
account of such Borrower or Guarantor at any of its offices, in dollars or in
any other currency, against any principal of or interest on any Loans owed to
such Lender or any other amount payable to such Lender hereunder, that is not
paid when due (regardless of whether such balances are then due to such Borrower
or Guarantor), in which case it shall promptly notify Lead Borrower and
Administrative Agent thereof; provided, that, such Lender’s failure to give such
notice shall not affect the validity thereof.

(b) If any Lender (including Administrative Agent) shall obtain from any
Borrower or Guarantor payment of any principal of or interest on any Loan owing
to it or payment of any other amount under this Agreement or any of the other
Financing Agreements through the exercise of any right of setoff, banker’s lien
or counterclaim or similar right or otherwise (other than from Administrative
Agent as provided herein), and, as a result of such payment, such Lender shall
have received more than its Pro Rata Share of the principal of the Loans or more
than its share of such other amounts then due hereunder or thereunder by any
Borrower or Guarantor to such Lender than the percentage thereof received by any
other Lender, it shall promptly pay to Administrative Agent, for the benefit of
Lenders, the amount of such excess and simultaneously purchase from such other
Lenders a participation in the Loans or such other amounts, respectively, owing
to such other Lenders (or such interest due thereon, as the case may be) in such
amounts, and make such other adjustments from time to time as shall be
equitable, to the end that all Lenders shall share the benefit of such excess
payment (net of any expenses that may be incurred by such Lender in obtaining or
preserving such excess payment)

 

93



--------------------------------------------------------------------------------

in accordance with their respective Pro Rata Shares or as otherwise agreed by
Lenders. To such end all Lenders shall make appropriate adjustments among
themselves (by the resale of participation sold or otherwise) if such payment is
rescinded or must otherwise be restored.

(c) Each Borrower and Guarantor agrees that any Lender purchasing a
participation (or direct interest) as provided in this Section may exercise, in
a manner consistent with this Section, all rights of setoff, banker’s lien,
counterclaim or similar rights with respect to such participation as fully as if
such Lender were a direct holder of Loans or other amounts (as the case may be)
owing to such Lender in the amount of such participation.

(d) Nothing contained herein shall require any Lender to exercise any right of
setoff, banker’s lien, counterclaims or similar rights or shall affect the right
of any Lender to exercise, and retain the benefits of exercising, any such right
with respect to any other Indebtedness or obligation of any Borrower or
Guarantor. If, under any applicable bankruptcy, insolvency or other similar law,
any Lender receives a secured claim in lieu of a setoff to which this Section
applies, such Lender shall, to the extent practicable, assign such rights to
Administrative Agent for the benefit of Lenders and, in any event, exercise its
rights in respect of such secured claim in a manner consistent with the rights
of Lenders entitled under this Section to share in the benefits of any recovery
on such secured claim.

6.10 Settlement Procedures; Defaulting Lenders.

(a) In order to administer the Credit Facility in an efficient manner and to
minimize the transfer of funds between Administrative Agent and Lenders ,
Administrative Agent may, at its option, subject to the terms of this Section,
make available, on behalf of Lenders, including the Swing Line Lender, the full
amount of the Loans requested or charged to any Borrower’s loan account(s) or
otherwise to be advanced by Lenders pursuant to the terms hereof, without
requirement of prior notice to Lenders of the proposed Loans.

(b) With respect to all Revolving Loans made by Administrative Agent on behalf
of Lenders as provided in this Section, the amount of each Lender’s Pro Rata
Share of the outstanding Revolving Loans shall be computed weekly, and shall be
adjusted upward or downward on the basis of the amount of the outstanding Loans
as of 5:00 p.m. Boston time on the Business Day immediately preceding the date
of each settlement computation; provided, that, Administrative Agent retains the
absolute right at any time or from time to time to make the above described
adjustments at intervals more frequent than weekly, but in no event more than
twice in any week. With respect to Swing Line Loans made by Swing Line Lender
(or Administrative Agent on behalf of Swing Line Lender), Swing Line Lender (or
Administrative Agent on behalf of Swing Line Lender) may settle on the Swing
Line Loans from time to time as it determines, but not less frequently than once
each week. Administrative Agent (or Swing Line Lender as to Swing Line Loans)
shall deliver to each of the Tranche A Lenders and Tranche A-1 Lenders after the
end of each week, or at such lesser period or periods as Administrative Agent
(or Swing Line Lender as to Swing Line Loans) shall determine, a summary
statement of the amount of outstanding Revolving Loans for such period (such
week or lesser period or periods being hereinafter referred to as a “Settlement
Period”). If the summary statement is sent by Administrative Agent (or Swing
Line Lender in the case of Swing Line Loans) and received by a Lender prior to
12:00 p.m. Boston time, then such Lender shall make the settlement transfer

 

94



--------------------------------------------------------------------------------

described in this Section by no later than 3:00 p.m. Boston time on the same
Business Day and if received by a Lender after 12:00 p.m. Boston time, then such
Lender shall make the settlement transfer by not later than 3:00 p.m. Boston
time on the next Business Day following the date of receipt. If, as of the end
of any Settlement Period, the amount of a Lender’s Pro Rata Share of the
outstanding Revolving Loans is more than such Lender’s Pro Rata Share of the
outstanding Revolving Loans as of the end of the previous Settlement Period,
then such Lender shall forthwith (but in no event later than the time set forth
in the preceding sentence) transfer to Administrative Agent by wire transfer in
immediately available funds the amount of the increase. Alternatively, if the
amount of a Lender’s Pro Rata Share of the outstanding Revolving Loans in any
Settlement Period is less than the amount of such Lender’s Pro Rata Share of the
outstanding Revolving Loans for the previous Settlement Period, Administrative
Agent shall forthwith transfer to such Lender by wire transfer in immediately
available funds the amount of the decrease. Each Lender shall forthwith (but in
no event later than the time set forth in the preceding sentence) transfer to
Swing Line Lender (or upon its request to Administrative Agent) by wire transfer
in immediately available funds the amount of such Lender’s Pro Rata Share of the
outstanding Swing Line Loans as set forth in the summary statement provided to
such Lender as provided above. Amounts transferred to Swing Line Lender (or
Administrative Agent as the case may be) in respect to a settlement of Swing
Line Loans shall be applied to the payment of the Swing Line Loans and shall
constitute Tranche A Revolving Loans of such Lenders. The obligation of each of
the Lenders to transfer such funds and effect such settlement shall be
irrevocable and unconditional and without recourse to or warranty by
Administrative Agent. Administrative Agent and each Lender agrees to mark its
books and records at the end of each Settlement Period to show at all times the
dollar amount of its Pro Rata Share of the outstanding Revolving Loans and
Letter of Credit Accommodations. Each Lender shall only be entitled to receive
interest on its Pro Rata Share of the Revolving Loans to the extent such
Revolving Loans have been funded by such Lender. Because the Administrative
Agent on behalf of Lenders may be advancing and/or may be repaid Revolving Loans
prior to the time when Lenders will actually advance and/or be repaid such
Revolving Loans, interest with respect to Revolving Loans shall be allocated by
Administrative Agent in accordance with the amount of Revolving Loans actually
advanced by and repaid to each Lender and the Administrative Agent and shall
accrue from and including the date such Revolving Loans are so advanced to but
excluding the date such Revolving Loans are either repaid by Borrowers or
actually settled with the applicable Lender as described in this Section.

(c) To the extent that Administrative Agent has made any such amounts available
and the settlement described above shall not yet have occurred, upon repayment
of any Revolving Loans by a Borrower, Administrative Agent may apply such
amounts repaid directly to any amounts made available by Administrative Agent
pursuant to this Section. In lieu of weekly or more frequent settlements,
Administrative Agent may, at its option, at any time require each Lender to
provide Administrative Agent with immediately available funds representing its
Pro Rata Share of each Revolving Loan, prior to Administrative Agent’s
disbursement of such Revolving Loan to Borrower. In such event, all Revolving
Loans under this Agreement shall be made by the Lenders simultaneously and
proportionately to their Pro Rata Shares. No Lender shall be responsible for any
default by any other Lender in the other Lender’s obligation to make a Revolving
Loan requested hereunder nor shall the Commitment of any Lender be increased or
decreased as a result of the default by any other Lender in the other Lender’s
obligation to make a Revolving Loan hereunder.

 

95



--------------------------------------------------------------------------------

(d) If Administrative Agent is not funding a particular Revolving Loan to or for
the benefit of a Borrower pursuant to Sections 6.10(a) and 6.10(b) on any day,
but is requiring each Lender to provide Administrative Agent with immediately
available funds on the date of such Revolving Loan, Administrative Agent may
assume that each Lender will make available to Administrative Agent such
Lender’s Pro Rata Share of the Revolving Loan requested or otherwise made on
such day and Administrative Agent may, in its discretion, but shall not be
obligated to, cause a corresponding amount to be made available to or for the
benefit of such Borrower on such day. If Administrative Agent makes such
corresponding amount available to a Borrower and such corresponding amount is
not in fact made available to Administrative Agent by such Lender,
Administrative Agent shall be entitled to recover such corresponding amount on
demand from such Lender together with interest thereon for each day from the
date such payment was due until the date such amount is paid to Administrative
Agent at the Federal Funds Rate for each day during such period (as published by
the Federal Reserve Bank of New York or at Administrative Agent’s option based
on the arithmetic mean determined by Administrative Agent of the rates for the
last transaction in overnight Federal funds arranged prior to 9:00 a.m. (New
York City time) on that day by each of the three leading brokers of Federal
funds transactions in New York City selected by Administrative Agent) and if
such amounts are not paid within three (3) days of Administrative Agent’s
demand, at the highest Interest Rate provided for in Section 3.1 hereof
applicable to Base Rate Loans. During the period in which such Lender has not
paid such corresponding amount to Administrative Agent, notwithstanding anything
to the contrary contained in this Agreement or any of the other Financing
Agreements, the amount so advanced by Administrative Agent to or for the benefit
of any Borrower shall, for all purposes hereof, be a Revolving Loan made by
Administrative Agent for its own account.

(e) Upon any failure by a Lender to pay Administrative Agent (or Swing Line
Lender) pursuant to the settlement described in Section 6.10(b) above or to pay
Administrative Agent pursuant to Section 6.10(c) or 6.10(d), Administrative
Agent shall promptly thereafter notify Lead Borrower of such failure and
Borrowers shall pay such corresponding principal amount to Administrative Agent
for its own account within five (5) Business Days of Administrative Borrower’s
receipt of such notice. The term “Defaulting Lender” shall mean (i) any Lender
that has failed to fund any portion of the Loans, participations in Letter of
Credit Accommodations or participations in Swing Line Loans required to be
funded by it hereunder within two (2) Business Days of the date required to be
funded by it hereunder, or has otherwise failed to pay over to Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within two (2) Business Days of the date when due, and such failure has not been
cured by the making of such funding or payment over to Administrative Agent or
such Lender by such Lender within such two (2) Business Day period, unless such
Lender notifies the Administrative Agent and Administrative Borrower in writing
that such failure is the result of such Lender’s good faith determination that
one or more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied (except to the extent that such Lender may be
required to make the payment hereunder notwithstanding the failure of a
condition precedent), (ii) any Lender that has notified Administrative Agent,
any Lender, Issuing Bank, or any

 

96



--------------------------------------------------------------------------------

Borrower or Guarantor in writing that it will not or does not intend to comply
with any of its funding obligations under this Agreement (and such Lender has
not retracted such notification in writing) or has made a public statement in
writing to the effect that it will not or does not intend to comply with its
funding obligations under this Agreement (and such Lender has not retracted such
public statement in writing), unless such writing or statement indicates that
such position is based on such Lender’s good faith determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied or (iii) any Lender that becomes or is insolvent
or has a parent company that has become or is insolvent or becomes the subject
of a bankruptcy or insolvency proceeding, or has a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment and has not obtained all required orders, approvals or
consents of any court or other Governmental Authority to continue to fulfill its
obligations hereunder, in form and substance reasonably satisfactory to
Administrative Agent and Administrative Borrower; provided, that, a Lender shall
not be a Defaulting Lender solely by virtue of the ownership or acquisition of
any equity interest in that Lender or any direct or indirect parent company
thereof by a Governmental Authority so long as such ownership does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreement made with such
Lender.

(f) Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by applicable law:

(i) Such Defaulting Lender’s right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in the definitions of Required Lenders, Required Tranche A Lenders,
Required Tranche A-1 Lenders, Required Tranche A-2 Lenders and Supermajority
Lenders.

(ii) Any payment of principal, interest, fees or other amounts received by
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 10.1 or otherwise) or
received by Administrative Agent from a Defaulting Lender pursuant to
Section 6.4(d) shall be applied at such time or times as may be determined by
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to any
Issuing Bank or Swing Line Lender hereunder; third, to provide cash collateral
for the Issuing Banks’ Fronting Exposure with respect to such Defaulting Lender
in accordance with Section 6.10(i) below; fourth, as Lead Borrower may request
(so long as no Default or Event of Default exists or has occurred and is
continuing), to the funding of any Revolving Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by Administrative Agent; fifth, if so determined by
Administrative Agent and Lead Borrower, to be held in a deposit account and
released pro rata in order to (A) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Revolving Loans (including Swing Line

 

97



--------------------------------------------------------------------------------

Loans and Special Administrative Agent Advances) under this Agreement and
(B) provide cash collateral for the benefit of Issuing Banks with respect to
future Fronting Exposure of Issuing Banks; sixth, to the payment of any amounts
owing to Lenders, the Issuing Banks or Swing Line Lender as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or Swing Line Lender against such Defaulting Lender as a result of
such Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default shall exist or have occurred
and be continuing, to the payment of any amounts owing to Parent as a result of
any judgment of a court of competent jurisdiction obtained by Parent against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise directed by a court of competent jurisdiction; provided, that, if
(A) such payment is a payment of the principal amount of any Revolving Loans or
Letter of Credit Accommodations in respect of which such Defaulting Lender has
not fully funded its appropriate share, and (B) such Revolving Loans were made
or the related Letter of Credit Accommodations were issued at a time when the
conditions set forth in Section 4.2 were satisfied or waived, such payment shall
be applied solely to pay the Revolving Loans of, and Letter of Credit
Accommodations owed to, all Non-Defaulting Lenders on a pro rata basis prior to
being applied to the payment of any Revolving Loans of, or Letter of Credit
Accommodations owed to, such Defaulting Lender until such time as all Revolving
Loans and funded and unfunded participations in Obligations in respect of Letter
of Credit Accommodations and Swing Line Loans are held by the Tranche A Lenders
pro rata in accordance with the Commitments without giving effect to
Section 6.10(f)(iv) below. Any payments, prepayments or other amounts paid or
payable to a Defaulting Lender that are applied (or held) to pay amounts owed by
a Defaulting Lender or to post cash collateral pursuant to Section 6.10(i) below
shall be deemed paid to and redirected by such Defaulting Lender, and each
Lender irrevocably consents hereto.

(iii) With respect to certain fees:

(A) No Defaulting Lender shall be entitled to receive any unused line fee under
Section 3.2(a) hereof for any period during which that Tranche A Lender or
Tranche A-1 Lender is a Defaulting Lender (and Borrowers shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender).

(B) Each Defaulting Lender that is a Tranche A Lender shall be entitled to
receive letter of credit fees under Section 2.4(b) hereof for any period during
which that Tranche A Lender is a Defaulting Lender only to the extent allocable
to its Pro Rata Share of the stated amount of Letter of Credit Accommodations
for which it has provided cash collateral pursuant to Section 6.10(i) below.

(C) With respect to any unused line fee or letter of credit fee not required to
be paid to any Defaulting Lender pursuant to clause (A) or (B) above, Borrowers
shall (1) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in Obligations in respect of Letter of Credit
Accommodations or Swing Line Loans that has been reallocated to such
Non-Defaulting Lender pursuant to clause (iv) below, (2) pay to each Issuing
Bank and Swing Line Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such Issuing Bank’s
or Swing Line Lender’s Fronting Exposure to such Defaulting Lender, and (3) not
be required to pay the remaining amount of any such fee.

 

98



--------------------------------------------------------------------------------

(iv) All or any part of such Defaulting Lender’s participation in Letter of
Credit Accommodations and Swing Line Loans shall be reallocated among the
Non-Defaulting Lenders who are Tranche A Lenders in accordance with their
respective Pro Rata Shares (calculated without regard to such Defaulting
Lender’s Commitment) but only to the extent that (A) the conditions set forth in
Section 4.2 hereof are satisfied at the time of such reallocation (and, unless
Borrowers shall have otherwise notified the Administrative Agent at such time,
Borrowers shall be deemed to have represented and warranted that such conditions
are satisfied at such time), and (B) such reallocation does not cause the
aggregate outstanding Revolving Loans and participations in Letter of Credit
Accommodations, Swing Line Loans and Special Administrative Agent Advances of
any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s Commitment. No
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v) If the reallocation described in clause (iv) above cannot, or can only
partially, be effected, Borrowers shall, without prejudice to any right or
remedy available to it hereunder or under law, (A) first, prepay Swing Line
Loans in an amount equal to the Swing Line Lender’s Fronting Exposure and
(B) second, provide cash collateral for the Issuing Banks’ Fronting Exposure in
accordance with Section 6.10(i) below.

(g) If Borrowers, Administrative Agent, Swing Line Lender and Issuing Bank agree
in writing that a Lender is no longer a Defaulting Lender, Administrative Agent
will so notify the parties hereto, whereupon as of the effective date specified
in such notice and subject to any conditions set forth therein (which may
include arrangements with respect to any cash collateral), that Lender will, to
the extent applicable, purchase at par that portion of outstanding Revolving
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letter of Credit Accommodations and Swing Line Loans
to be held pro rata by the Tranche A Lenders in accordance with the Tranche A
Commitments (without giving effect to Section 6.10(a)(iv) above), whereupon such
Lender will cease to be a Defaulting Lender; provided, that, (i) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was a Defaulting Lender; and
(ii) except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.

(h) So long as any Lender is a Defaulting Lender, (i) the Swing Line Lender
shall not be required to fund any Swing Line Loans unless it is satisfied that
it will have no Fronting Exposure after giving effect to such Swing Line Loan
and (ii) no Issuing Bank shall be required to issue, extend, renew or increase
any Letter of Credit Accommodations unless it is satisfied that it will have no
Fronting Exposure after giving effect thereto.

 

99



--------------------------------------------------------------------------------

(i) At any time that there shall exist a Defaulting Lender that is a Tranche A
Lender, within one (1) Business Day following the written request of
Administrative Agent or any Issuing Bank (with a copy to Administrative Agent),
Borrowers shall provide cash collateral to secure the Fronting Exposure of the
Issuing Banks with respect to such Defaulting Lender (determined after giving
effect to Section 6.10(f)(iv) above and any cash collateral provided by such
Defaulting Lender) in an amount not less than one hundred five (105%) percent of
the Fronting Exposure of the Issuing Banks.

(i) Borrowers, and to the extent provided by any Defaulting Lender that is a
Tranche A Lender, such Defaulting Lender, hereby grants to, for the benefit of
the Issuing Banks, and agrees to maintain, a first priority security interest in
all such cash collateral as security for such Defaulting Lender’s obligation to
fund participations in respect of Obligations in connection with Letter of
Credit Accommodations, to be applied pursuant to clause (i)(ii) below. If at any
time Administrative Agent determines that such cash collateral is subject to any
right or claim of any Person other than Administrative Agent and Issuing Banks
as herein provided (other than liens permitted under Section 9.8 hereof), or
that the total amount of such cash collateral is less than the amount specified
above, Borrowers shall, promptly upon demand by Administrative Agent, pay or
provide to Administrative Agent additional cash collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any cash
collateral provided by the Defaulting Lender).

(ii) Notwithstanding anything to the contrary contained in this Agreement, cash
collateral provided under this Section in respect of Letter of Credit
Accommodations shall be applied to the satisfaction of the Defaulting Lender’s
(which is a Tranche A Lender) obligation to fund participations in respect of
Obligations in connection with Letter of Credit Accommodations (including, as to
cash collateral provided by a Defaulting Lender, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(iii) Cash collateral (or the appropriate portion thereof) provided to reduce
any Issuing Bank’s Fronting Exposure shall no longer be required to be held as
cash collateral pursuant to this Section following (A) the elimination of the
applicable Fronting Exposure (including by the termination of Defaulting Lender
status of the applicable Lender), or (B) the determination by Administrative
Agent and each Issuing Bank that there exists excess cash collateral; provided
that, (1) the Person providing cash collateral and each Issuing Bank may agree
that cash collateral shall be held to support future anticipated Fronting
Exposure or other obligations and (2) to the extent that such cash collateral
was provided by Borrowers, such cash collateral shall remain subject to the
security interest granted pursuant to the Financing Agreements.

(j) Lead Borrower and Administrative Agent shall have the right, but not the
obligation, at any time that there is a Defaulting Lender, and upon the exercise
by either Lead Borrower or Administrative Agent of such right, such Defaulting
Lender shall have the obligation, to sell, assign and transfer to an Eligible
Transferee designated by Lead Borrower and approved by Administrative Agent or
designated by Administrative Agent after consultation with Lead Borrower, the
Commitment of such Defaulting Lender and all rights and interests of such
Defaulting Lender pursuant thereto. Lead Borrower or Administrative Agent, as
the case may

 

100



--------------------------------------------------------------------------------

be, shall provide the Defaulting Lender (and the Lead Borrower or the
Administrative Agent as the case may be) with prior written notice of its intent
to exercise its right under this Section, which notice shall specify the date on
which such purchase and sale shall occur. Such purchase and sale shall be
pursuant to the terms of an Assignment and Acceptance (whether or not executed
by the Defaulting Lender), except that on the date of such purchase and sale,
the Eligible Transferee specified by Lead Borrower and approved by
Administrative Agent or Administrative Agent, shall pay to the Defaulting Lender
(except as Administrative Agent and such Defaulting Lender may otherwise agree)
the amount equal to: (i) the principal balance of the Loans held by the
Defaulting Lender outstanding as of the close of business on the Business Day
immediately preceding the effective date of such purchase and sale, plus
(ii) amounts accrued and unpaid in respect of interest and fees payable to the
Defaulting Lender to the effective date of the purchase (but in no event shall
the Defaulting Lender be deemed entitled to any early termination fee), minus
(iii) the amount of the closing fee received by the Defaulting Lender pursuant
to the terms hereof or of any of the other Financing Agreements multiplied by
the fraction, the numerator of which is the number of months remaining in the
then current term of the Credit Facility and the denominator of which is the
number of months in the then current term thereof. Such purchase and sale shall
be effective on the date of the payment of such amount to the Defaulting Lender
and the Commitment of the Defaulting Lender shall terminate on such date.

(k) Nothing in this Section or elsewhere in this Agreement or the other
Financing Agreements shall be deemed to require Administrative Agent to advance
funds on behalf of any Lender or to relieve any Lender from its obligation to
fulfill its Commitment hereunder or to prejudice any rights that any Borrower
may have against any Lender as a result of any default by any Lender hereunder
in fulfilling its Commitment.

6.11 Taxes.

(a) Any and all payments by or on account of any of the Obligations shall be
made free and clear of and without deduction or withholding for or on account
of, duties, taxes, levies, imposts, fees, deductions, charges or withholdings of
any kind imposed by any Governmental Authority with respect to such payments,
excluding (i) in the case of each Lender, Issuing Bank and Administrative Agent
(A) duties, taxes, levies, imposts, fees, deductions, charges, or withholdings
of any kind measured by its net income, and franchise taxes imposed on it, by
the jurisdiction (or any political subdivision thereof) under the laws of which
such Lender, Issuing Bank or Administrative Agent (as the case may be) is
incorporated or otherwise organized or in which its principal office is located
or, in the case of any Lender, in which its applicable lending office is located
and (B) any United States withholding taxes payable with respect to payments
under the Financing Agreements under laws (including any statute, treaty or
regulation) in effect on the Effective Date (or, in the case of an Eligible
Transferee, the date of the Assignment and Acceptance) applicable to such
Lender, Issuing Bank or Administrative Agent, as the case may be, but not
excluding any United States withholding taxes payable as a result of any change
in such laws occurring after the Effective Date (or the date of such Assignment
and Acceptance) (ii) in the case of each Lender, Issuing Bank or Administrative
Agent, duties, taxes, levies, imposts, fees, deductions, charges or withholdings
of any kind imposed on it as a result of a present or former connection between
such Lender, Issuing Bank or

 

101



--------------------------------------------------------------------------------

Administrative Agent (as the case may be) and the jurisdiction imposing such
duties, taxes, levies, imposts, fees, deductions, charges or withholdings but
excluding any such connection arising from the activities of such Lender,
Issuing Bank or Administrative Agent (as the case may be) pursuant to or in
respect of this Agreement or any of the other Financing Agreements including but
not limited to, executing delivering or performing its obligations or receiving
a payment under or enforcing this Agreement or any of the other Financing
Agreements and (iii) any United States federal withholding taxes imposed under
FATCA (all such non-excluded duties, taxes, levies, imposts, fees, deductions,
charges, withholdings and liabilities being hereinafter referred to as “Taxes”).

(b) Subject to the second to last sentence of Section 6.11(g), if any Taxes
shall be required by law to be deducted from or in respect of any sum payable in
respect of the Obligations to any Lender, Issuing Bank or Administrative Agent
(i) the sum payable shall be increased as may be necessary so that after making
all required deductions (including deductions applicable to additional sums
payable under this Section 6.11), such Lender, Issuing Bank or Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) the relevant Borrower or
Guarantor shall make such deductions, (iii) the relevant Borrower or Guarantor
shall pay the full amount deducted to the relevant taxing authority or other
authority in accordance with applicable law and (iv) the relevant Borrower or
Guarantor shall deliver to Administrative Agent evidence of such payment.

(c) In addition, each Borrower and Guarantor agrees to pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made hereunder or under any of the other
Financing Agreements or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement or any of the other Financing
Agreements (collectively, “Other Taxes”).

(d) Subject to the second to last sentence of Section 6.11(g), each Borrower and
Guarantor shall indemnify each Lender, Issuing Bank and Administrative Agent for
the full amount of Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 6.11) paid by
such Lender, Issuing Bank or Administrative Agent (as the case may be) and any
liability (including for penalties, interest and expenses) arising therefrom or
with respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted. This indemnification shall be made within thirty (30) days
from the date such Lender, Issuing Bank or Administrative Agent (as the case may
be) makes written demand therefor. A certificate as to the amount of such
payment or liability delivered to Lead Borrower by a Lender, an Issuing Bank
(with a copy to Administrative Agent) or by Administrative Agent on its own
behalf or on behalf of a Lender or an Issuing Bank, shall be conclusive absent
manifest error.

(e) As soon as practicable after any payment of Taxes or Other Taxes by any
Borrower or Guarantor, such Borrower or Guarantor shall furnish to
Administrative Agent, at its address referred to herein, the original or a
certified copy of a receipt evidencing payment thereof.

 

102



--------------------------------------------------------------------------------

(f) Without prejudice to the survival of any other agreements of any Borrower or
Guarantor hereunder or under any of the other Financing Agreements, the
agreements and obligations of such Borrower or Guarantor contained in this
Section 6.11 shall survive the termination of this Agreement and the payment in
full of the Obligations.

(g) Any Foreign Lender shall, on the date it becomes a party to this Agreement
(whether as an assignee of an interest under this Agreement pursuant to Sections
13.7(a) or 13.7(f) or otherwise), or upon any change in its lending office,
deliver to Lead Borrower and Administrative Agent: (i) duly completed copies of
Internal Revenue Service Form W-8BEN claiming exemption from, or a reduction to,
withholding tax under an income tax treaty, or any successor form, (ii) duly
completed copies of Internal Revenue Service Form W-8ECI claiming exemption from
withholding because the income is effectively connection with a U.S. trade or
business or any successor form, (iii) in the case of a Foreign Lender claiming
the benefits of the exemption for portfolio interest under Sections 871(h) or
881(c) of the Code, (A) a certificate of the Lender to the effect that such
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of a Borrower within the meaning of
Section 881(c)(3)(B) of the Code or a “controlled foreign corporation” described
and Section 881(c)(3)(C) of the Code and (B) duly completed copies of Internal
Revenue Service Form W-8BEN claiming exemption from withholding under the
portfolio interest exemption or any successor form or (iv) any other applicable
form, certificate or document prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit a Borrower to determine the withholding or deduction
required to be made. Unless Lead Borrower and Administrative Agent have received
forms or other documents satisfactory to them indicating that payments hereunder
or under any of the other Financing Agreements to or for a Foreign Lender are
not subject to United States withholding tax or are subject to such tax at a
rate reduced by an applicable tax treaty, Borrowers, Guarantors or
Administrative Agent shall withhold amounts required to be withheld by
applicable requirements of law from such payments at the applicable statutory
rate. Borrowers and Guarantors shall not be required to indemnify any Foreign
Lender or to pay any additional amounts to any Foreign Lender in respect of U.S.
withholding tax pursuant Section 6.11(b) or 6.11(d) above to the extent that the
obligation to pay such additional amounts would not have arisen but for a
failure by such Foreign Lender to comply with the provisions of this
Section 6.11(g). Should a Lender become subject to Taxes because of its failure
to deliver a form required hereunder, Borrowers and Guarantors shall, at such
Lender’s expense, take such steps as such Lender shall reasonably request to
assist such Lender to recover such Taxes.

(h) Any Lender claiming any additional amounts payable pursuant to this
Section 6.11 shall use its reasonable efforts (consistent with its internal
policy and legal and regulatory restrictions) to change the jurisdiction of its
applicable lending office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that would be payable
or may thereafter accrue and would not, in the sole determination of such
Lender, be otherwise disadvantageous in any material respect to such Lender.

 

103



--------------------------------------------------------------------------------

(i) If the Borrowers or Guarantors pay any additional amount pursuant to this
Section 6.11 with respect to any Lender, such Lender shall use reasonable
efforts to obtain a refund of tax or credit against its tax liabilities on
account of such payment; provided that, such Lender shall have no obligation to
use such reasonable efforts to obtain a credit if it is in an excess foreign tax
credit position and shall have no obligation to use such reasonable efforts if
it believes in good faith that claiming a refund or credit would cause adverse
tax consequences to it. In the event that such Lender receives such a refund or
credit, such Lender shall pay to the Borrowers or Guarantors an amount that such
Lender reasonably determines is equal to the net tax benefit obtained by such
Lender as a result of such payment by the Borrowers or Guarantors, as
applicable, so as to leave such Lender in no worse position that in which it
would have been in if payment of the relevant additional amount had not been
made. Nothing contained in this Section 6.11(i) shall require a Lender to
disclose or detail the basis of its calculation of the amount of any tax benefit
or any other amount or the basis of its determination referred to in the proviso
to the first sentence of this Section 6.11(j) to the Borrowers, Guarantors or
any other party.

(j) If a payment made to Administrative Agent or a Lender under any Financing
Agreement would be subject to U.S. federal withholding Tax imposed by FATCA if
Administrative Agent or such Lender were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), Administrative Agent or such Lender shall
deliver to Lead Borrower and Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Lead
Borrower or Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Lead Borrower or Administrative
Agent as may be necessary for Borrowers and the Administrative Agent to comply
with their obligations under FATCA and to determine, as applicable, that
Administrative Agent or such Lender has complied with Administrative Agent’s or
such Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (j), the term
“FATCA” shall include any amendments to FATCA after the date of this Agreement.

6.12 Obligations Several; Independent Nature of Lenders’ Rights. The obligation
of each Lender hereunder is several, and no Lender shall be responsible for the
obligation or commitment of any other Lender hereunder. Nothing contained in
this Agreement or any of the other Financing Agreements and no action taken by
the Lenders pursuant hereto or thereto shall be deemed to constitute the Lenders
to be a partnership, an association, a joint venture or any other kind of
entity. The amounts payable at any time hereunder to each Lender shall be a
separate and independent debt, and subject to Section 12.3 hereof, each Lender
shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

6.13 Bank Products. Borrowers and Guarantors, or any of their Subsidiaries, may
(but no such Person is required to) request that the Bank Product Providers
provide or arrange for such Person to obtain Bank Products from Bank Product
Providers, and each Bank Product Provider may, in its sole discretion, provide
or arrange for such Person to obtain the requested Bank Products. Borrowers and
Guarantors or any of their Subsidiaries that obtain Bank Products shall
indemnify and hold Administrative Agent, each Lender and their respective
Affiliates

 

104



--------------------------------------------------------------------------------

harmless from any and all obligations now or hereafter owing to any other Person
by any Bank Product Provider in connection with any Bank Products other than for
gross negligence or willful misconduct on the part of any such indemnified
Person. This Section 6.13 shall survive the payment of the Obligations and the
termination of this Agreement. Borrower and its Subsidiaries acknowledge and
agree that the obtaining of Bank Products from Bank Product Providers (a) is in
the sole discretion of such Bank Product Provider, and (b) is subject to all
rules and regulations of such Bank Product Provider.

SECTION 7. COLLATERAL REPORTING AND COVENANTS

7.1 Collateral Reporting.

(a) Borrowers shall provide Administrative Agent with the following documents in
a form reasonably satisfactory to Administrative Agent:

(i) as soon as possible after the end of each fiscal four (4) week period of
Borrowers and Guarantors determined in accordance with the current accounting
practices of Borrowers and Guarantors as of the Effective Date (but in any event
within ten (10) Business Days after the end thereof), or weekly (but in any
event by no later than Wednesday of each week) at any time that Excess
Availability is less than an amount equal to fifteen (15%) percent of the Total
Borrowing Base (and in such event the delivery of Borrowing Base Certificates on
a weekly basis shall continue for not less than four (4) consecutive weeks), or
more frequently as Administrative Agent may request at any time that a Default
or Event of Default shall exist or have occurred, a Borrowing Base Certificate
setting forth the calculation of each of the Tranche A Borrowing Base, Tranche
A-1 Borrowing Base and Tranche A-2 Borrowing Base as of the last Business Day of
the immediately preceding period as to the Accounts, Inventory, Prescription
Files, unaffixed Tax Stamps, Equipment, Rolling Stock and Real Property duly
completed and executed by the chief financial officer, vice president of
finance, corporate treasurer or controller of Parent, together with all
schedules required pursuant to the terms of the Borrowing Base Certificate duly
completed (including a recap of all Accounts created, collections received and
credit memos issued for the immediately preceding period);

(ii) the reports set forth on Schedule 7.1.

(b) Nothing contained in any Borrowing Base Certificate shall be deemed to
limit, impair or otherwise affect the rights of Administrative Agent contained
herein and in the event of any conflict or inconsistency between the calculation
of the Tranche A Borrowing Base, the Tranche A-1 Borrowing Base or the Tranche
A-2 Borrowing Base as set forth in any Borrowing Base Certificate and as
determined by Administrative Agent in good faith, the determination of
Administrative Agent shall govern and be conclusive and binding upon Borrowers
and Guarantors. Without limiting the foregoing, Borrowers shall furnish to
Administrative Agent any information which Administrative Agent may reasonably
request regarding the determination and calculation of any of the amounts set
forth in any Borrowing Base Certificate. Each of the Tranche A Borrowing Base,
the Tranche A-1 Borrowing Base or the Tranche A-2 Borrowing Base may be adjusted
based on the information set forth in the reports received by Administrative
Agent under this Section 7.1. If any Borrower’s or Guarantor’s records or
reports of the Collateral are prepared or maintained by an accounting

 

105



--------------------------------------------------------------------------------

service, contractor, shipper or other agent, such Borrower and Guarantor hereby
irrevocably authorizes such service, contractor, shipper or agent to deliver
such records, reports, and related documents to Administrative Agent and to
follow Administrative Agent’s instructions with respect to further services at
any time that an Event of Default exists or has occurred and is continuing.

7.2 Accounts Covenants.

(a) Borrowers shall notify Administrative Agent promptly of: (i) any material
delay in any Borrower’s or performance of any of its material obligations to any
Account Debtor or the assertion of any material claims, offsets, defenses or
counterclaims by any Account Debtor, or any material disputes with Account
Debtors, or any settlement, adjustment or compromise thereof, (ii) all material
adverse information known to any Borrower or Guarantor relating to the financial
condition of any Account Debtor reasonably likely to adversely impact the
collectability or enforceability of an Account, (iii) any event or circumstance
which, to the best of any Borrower’s or Guarantor’s knowledge, would cause
Administrative Agent to consider any then existing material Accounts as no
longer constituting Eligible Accounts, (iv) any notice of a material default by
any Borrower under any of the Credit Card Agreements or of any default which
might result in the Credit Card Issuer or Credit Card Processor ceasing to make
payments or suspending payments to any Borrower, (v) any notice from any Credit
Card Issuer or Credit Card Processor that such person is ceasing or suspending,
or will cease or suspend, any present or future payments due or to become due to
any Borrower from such person, or that such person is terminating or will
terminate any of the Credit Card Agreements, and (vi) the failure of any
Borrower to comply with any material terms of the Credit Card Agreements or any
terms thereof which might result in the Credit Card Issuer or Credit Card
Processor ceasing or suspending payments to any Borrower. No credit, discount,
allowance or extension or agreement for any of the foregoing in excess of
$100,000 shall be granted to any Account Debtor without Administrative Agent’s
consent, except in the ordinary course of a Borrower’s or Guarantor’s business
in accordance with its practices and policies previously disclosed in writing to
Administrative Agent and except as set forth in the schedules delivered to
Administrative Agent pursuant to Section 7.1(a) above. So long as no Event of
Default exists or has occurred and is continuing, Borrowers and Guarantors shall
settle, adjust or compromise any claim, offset, counterclaim or dispute with any
Account Debtor. At any time that an Event of Default exists or has occurred and
is continuing, Administrative Agent shall, at its option, have the exclusive
right to settle, adjust or compromise any claim, offset, counterclaim or dispute
with Account Debtors or grant any credits, discounts or allowances.

(b) With respect to each Account: (i) the amounts shown on any invoice delivered
to Administrative Agent or schedule thereof delivered to Administrative Agent
shall be true and complete in all material respects, (ii) no payments shall be
made thereon except payments immediately delivered to Blocked Accounts (or other
deposit accounts in the case of Medicare Accounts and Medicaid Accounts
identified to Administrative Agent that are used exclusively for handling
payments or other remittances in respect of such Accounts), in each case,
maintained in accordance with the terms of this Agreement, (iii) no credit,
discount, allowance or extension or agreement for any of the foregoing shall be
granted to any Account Debtor except as reported to Administrative Agent in
accordance with this Agreement and

 

106



--------------------------------------------------------------------------------

except for credits, discounts, allowances or extensions made or given in the
ordinary course of each Borrower’s business in accordance with practices and
policies previously disclosed to Administrative Agent, (iv) there shall be no
setoffs, deductions, contras, defenses, counterclaims or disputes existing or
asserted with respect thereto except as reported to Administrative Agent in
accordance with the terms of this Agreement, (v) none of the transactions giving
rise thereto will violate any applicable foreign, Federal, State or local laws
or regulations, all documentation relating thereto will be legally sufficient
under such laws and regulations and all such documentation will be legally
enforceable in accordance with its terms.

(c) No Borrower or Guarantor shall purchase goods from suppliers and deliver
goods that give rise to Military Receivables, except Grocery Supply Acquisition
Corp. and Nash Finch, provided, that, Lead Borrower may, subject to and in
accordance with the terms hereof, establish a separate subsidiary that is only
engaged in the business of purchasing goods from suppliers and delivering goods
giving rise to Military Receivables, provided, that, such separate subsidiary or
subsidiaries shall be a Borrower hereunder and shall satisfy all of the
requirements of Section 9.24, including the execution and delivery of such
agreements and documents as Administrative Agent may reasonably request in
connection therewith.

(d) Administrative Agent shall have the right at any time or times, in
Administrative Agent’s name or in the name of a nominee of Administrative Agent,
to verify the validity, amount or any other matter relating to any Receivables
or other Collateral, by mail, telephone, facsimile transmission or otherwise.

7.3 Inventory Covenants. With respect to the Inventory: (a) each Borrower and
Guarantor shall at all times maintain correct and accurate inventory records in
a manner consistent with its current practices as of the Effective Date (except
to the extent of changes in such practices as a result of the establishment of a
reliable, consistent and accurate perpetual inventory system at the Retail
Division for pharmacy and non-perishables), (b) Borrowers and Guarantors shall,
or a third party inventory counting service on behalf of Borrowers and
Guarantors shall, conduct a physical count of the Inventory at least twice each
fiscal year as to non-perishable Inventory of the Retail Division (or on and
after the establishment of a retail perpetual inventory system for pharmacy or
non-perishables at the Retail Division that is satisfactory to Borrowers and
Administrative Agent, one (1) time each year with respect to pharmacy and/or
non-perishables, as applicable, whether through periodic cycle counts or
otherwise) and once each fiscal four (4) week period of Borrowers and Guarantors
(determined in accordance with the current accounting practices of Borrowers and
Guarantors as of the Effective Date) as to the perishable Inventory of the
Retail Division, and at least once each year, whether through periodic cycle
counts or otherwise, as to the Inventory of the Distribution Division, but in
each case at any time or times as Administrative Agent may request on or after
an Event of Default, and promptly following any such physical inventory shall
supply Administrative Agent with a report in the form and with such specificity
as may be reasonably satisfactory to Administrative Agent concerning such
physical count; (c) Borrowers and Guarantors shall not remove any Inventory from
the locations set forth or permitted herein, without the prior written consent
of Administrative Agent, except for sales, returns or transfers of Inventory in
the ordinary course of its business that are reported to Administrative Agent in
accordance with the terms hereof and except to move Inventory directly from one
location set

 

107



--------------------------------------------------------------------------------

forth or permitted herein to another such location and except for Inventory
shipped from the manufacturer thereof to such Borrower or Guarantor which is in
transit to the locations set forth or permitted herein; (d) Borrowers shall, at
their expense, (i) not less than one (1) time in any twelve (12) month period,
if Excess Availability at all times during such twelve (12) month period is
greater than an amount equal to twenty (20%) percent of the Total Borrowing
Base, (ii) not less than two (2) times in any twelve (12) month period, if
Excess Availability at any time during such twelve (12) month period is less
than or equal to an amount equal to twenty (20%) percent of the Total Borrowing
Base and (iii) at any time or times as Administrative Agent may request on or
after an Event of Default or at Administrative Agent’s own expense, in each
case, deliver or cause to be delivered to Administrative Agent written
appraisals as to the Inventory in form, scope and methodology reasonably
acceptable to Administrative Agent and by an appraiser acceptable to
Administrative Agent, addressed to Administrative Agent and Lenders and upon
which Administrative Agent and Lenders are expressly permitted to rely;
(e) Borrowers and Guarantors shall produce, use, store and maintain the
Inventory with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with applicable laws in all
material respects (including the requirements of the Federal Fair Labor
Standards Act of 1938, as amended and all rules, regulations and orders related
thereto); (f) as between Administrative Agent and Lenders, on the one hand, and
Borrowers and Guarantors, on the other hand, each Borrower and Guarantor assumes
all responsibility and liability arising from or relating to the production,
use, sale or other disposition of the Inventory (but nothing contained herein
shall be construed as the basis for any liability of any Borrower or Guarantor
as to any third party); (g) Borrowers and Guarantors shall not sell Inventory to
any customer on approval, or any other basis which entitles the customer to
return or may obligate any Borrower or Guarantor to repurchase such Inventory;
except for the right of return given to retail customers of Borrowers in the
ordinary course of business and in accordance with the then current return
policy of Borrowers; (h) Borrowers and Guarantors shall keep the Inventory in
good and marketable condition; and (i) upon Administrative Agent’s request,
Borrowers shall, at their expense, conduct through an inventory counting service
acceptable to Administrative Agent, a physical count of the Inventory of the
Retail Division in form, scope and methodology acceptable to Administrative
Agent (but only to the extent that a physical count that is acceptable to
Borrowers and Administrative Agent has not been conducted by such inventory
counting service within the immediately preceding two fiscal quarters so long as
no Default or Event of Default shall exist or have occurred or four (4) fiscal
week period of Borrowers and Guarantors (determined in accordance with the
current accounting principles of Borrowers and Guarantors as of the Effective
Date) at any time a Default or Event of Default shall exist or have occurred,
the results of which shall be reported directly by such inventory counting
service to Administrative Agent and Borrowers shall promptly deliver
confirmation to Administrative Agent that appropriate adjustments have been made
to the inventory records of Borrowers to reconcile the inventory count to the
inventory records of Borrowers.

7.4 Equipment and Real Property Covenants. With respect to the Equipment and
Real Property: (a) Borrowers and Guarantors shall, at their expense, (i) not
less than one (1) time in any twelve (12) month period, if Excess Availability
at all times during such twelve (12) month period is greater than an amount
equal to twenty (20%) percent of the Total Borrowing Base (provided, that, so
long as Excess Availability is greater than such amount for such twelve
(12) month period, with respect to Real Property with a fair market value of
less than $1,000,000

 

108



--------------------------------------------------------------------------------

as set forth in the appraisals most recently received by Administrative Agent
with respect to such Real Property prior to the Effective Date, such appraisal
shall be in the discretion of Administrative Agent for such Real Property which,
in the aggregate, has a fair market value of less than $10,000,000), (ii) not
less than two (2) times in any twelve (12) month period, if Excess Availability
at any time during such twelve (12) month period is less than or equal to an
amount equal to twenty (20%) percent of the Total Borrowing Base and (iii) at
any time or times as Administrative Agent may request on or after an Event of
Default or at Administrative Agent’s own expense, deliver or cause to be
delivered to Administrative Agent written appraisals as to the Equipment and/or
the Real Property in form, scope and methodology reasonably acceptable to
Administrative Agent and by an appraiser acceptable to Administrative Agent,
addressed to Administrative Agent and upon which Administrative Agent is
expressly permitted to rely; (b) Borrowers and Guarantors shall keep the
Equipment in good order, repair, running and marketable condition (ordinary wear
and tear excepted); (c) Borrowers and Guarantors shall use the Equipment and
Real Property with all reasonable care and caution and in accordance with
applicable standards of any insurance and in conformity with all applicable laws
in all material respects; (d) the Equipment is and shall be used in the business
of Borrowers and Guarantors and not for personal, family, household or farming
use; (e) Borrowers and Guarantors shall not remove any Equipment from the
locations set forth or permitted herein, except to the extent necessary to have
any Equipment repaired, replaced or maintained in the ordinary course of its
business or to move Equipment directly from one location set forth or permitted
herein to another such location and except for the movement of motor vehicles
used by or for the benefit of such Borrower or Guarantor in the ordinary course
of business; (f) the Equipment is now and shall remain personal property and
Borrowers and Guarantors shall not permit any of the Equipment to be or become a
part of or affixed to real property (but not including for this purpose any
plumbing and electrical fixtures, heating, ventilation and air conditioning,
wall and floor coverings, walls or ceilings and other fixtures not constituting
trade fixtures); and (g) as between Administrative Agent and Lenders, on the one
hand, and Borrowers and Guarantors, on the other hand, each Borrower and
Guarantor assumes all responsibility and liability arising from or relating to
the use, sale or other disposition of the Equipment (but nothing contained
herein shall be construed as the basis for any liability of any Borrower or
Guarantor as to any third party).

7.5 Prescription Files Covenants. With respect to the Prescription Files:
(a) each Borrower and Guarantor shall at all times maintain the Prescription
Files in a manner consistent with the requirements of Federal, State and local
laws and regulations in all material respects, including all Health Care Laws,
which files and records related thereto shall be correct and accurate;
(b) Borrowers and Guarantors shall not remove any Prescription Files from the
locations set forth or permitted herein, without providing prior notice to
Administrative Agent, except for transfers of Prescription Files in the ordinary
course of its business (including at the request of customers with respect to
such customer’s own Prescription Files) and except to move Prescription Files
directly from one location set forth or permitted herein to another such
location; (c) Borrowers shall, at their expense, (i) not less than one (1) time
in any twelve (12) month period, if Excess Availability at all times during such
twelve (12) month period is greater than an amount equal to twenty (20%) percent
of the Total Borrowing Base, (ii) not less than two (2) times in any twelve
(12) month period, if Excess Availability at any time during such twelve
(12) month period is less than or equal to an amount equal to twenty
(20%) percent of the Total

 

109



--------------------------------------------------------------------------------

Borrowing Base and (iii) at any time or times as Administrative Agent may
request on or after an Event of Default or at Administrative Agent’s own
expense, in each case, deliver or cause to be delivered to Administrative Agent
written appraisals as to the Prescription Files in form, scope and methodology
reasonably acceptable to Administrative Agent and by an appraiser acceptable to
Administrative Agent, addressed to Administrative Agent and Lenders and upon
which Administrative Agent and Lenders are expressly permitted to rely;
(d) Borrowers and Guarantors shall use, store and maintain the Prescription
Files with all reasonable care and caution and in accordance with applicable
standards of any insurance and in conformity with applicable laws (including the
requirements of the HIPAA, as amended and all rules, regulations and orders
related thereto) in all material respects; (e) there are no limitations or
restrictions on the rights of any Borrower or Guarantor to sell, transfer or
otherwise assign the Prescription Files to any third party so long as such third
party has the licenses required under applicable state law to operate a pharmacy
and sell products subject to a prescription; (f) each Borrower and Guarantor
assumes all responsibility and liability arising from or relating to the use and
sale of prescriptions and the maintenance and use of the Prescription Files (but
nothing contained herein shall be construed as the basis for any liability of
any Borrower or Guarantor as to any third party); and (g) Borrowers and
Guarantors shall keep the Prescription Files in good and marketable condition.

7.6 Rolling Stock Covenants. With respect to the Rolling Stock: (a) each
Borrower and Guarantor shall at all times maintain records with respect to
Rolling Stock reasonably satisfactory to Administrative Agent, keeping correct,
detailed and accurate records describing the Rolling Stock, the quality and
repair records with respect thereto, such Borrower’s or Guarantor’s cost
therefor; (b) Borrowers and Guarantors shall conduct a physical count or
inventory of the Rolling Stock at least once each year but at any time or times
as Administrative Agent may request on or after an Event of Default, and
promptly following such physical count or inventory shall supply Administrative
Agent with a report in the form and with such specificity as may be satisfactory
to Administrative Agent concerning such physical count; (c) Borrowers shall, at
their expense, (i) not less than one (1) time in any twelve (12) month period,
if Excess Availability at all times during such twelve (12) month period is
greater than an amount equal to twenty (20%) percent of the Total Borrowing
Base, (ii) not less than two (2) times in any twelve (12) month period, if
Excess Availability at any time during such twelve (12) month period is less
than or equal to an amount equal to twenty (20%) percent of the Total Borrowing
Base and (iii) at any time or times as Administrative Agent may request on or
after an Event of Default or at Administrative Agent’s own expense, in each
case, deliver or cause to be delivered to Administrative Agent written
appraisals as to the Rolling Stock in form, scope and methodology reasonably
acceptable to Administrative Agent and by an appraiser acceptable to
Administrative Agent, addressed to Administrative Agent and Lenders and upon
which Administrative Agent and Lenders are expressly permitted to rely,
(d) Borrowers and Guarantors shall use, store and maintain the Rolling Stock
with all reasonable care and caution and in accordance with applicable standards
of any insurance and in conformity with applicable laws (including any Federal
or state motor vehicles statutes, the requirements of the Federal Fair Labor
Standards Act of 1938, as amended and all rules, regulations and orders related
thereto); and (e) each Borrower and Guarantor assumes all responsibility and
liability arising from or relating to the use, sale or other disposition of the
Rolling Stock.

 

110



--------------------------------------------------------------------------------

7.7 Power of Attorney. Each Borrower and Guarantor hereby irrevocably designates
and appoints Administrative Agent (and all persons designated by Administrative
Agent) as such Borrower’s and Guarantor’s true and lawful attorney-in-fact, and
authorizes Administrative Agent, in such Borrower’s, Guarantor’s or
Administrative Agent’s name, to: (a) at any time on and after an Event of
Default exists or has occurred and is continuing (i) demand payment on
Receivables or other Collateral, (ii) enforce payment of Receivables by legal
proceedings or otherwise, (iii) exercise all of such Borrower’s or Guarantor’s
rights and remedies to collect any Receivable or other Collateral, (iv) sell or
assign any Receivable upon such terms, for such amount and at such time or times
as the Administrative Agent deems advisable, (v) settle, adjust, compromise,
extend or renew an Account, (vi) discharge and release any Receivable,
(vii) prepare, file and sign such Borrower’s or Guarantor’s name on any proof of
claim in bankruptcy or other similar document against an Account Debtor or other
obligor in respect of any Receivables or other Collateral, (viii) notify the
post office authorities to change the address for delivery of remittances from
Account Debtors or other obligors in respect of Receivables or other proceeds of
Collateral to an address designated by Administrative Agent, and open and
dispose of all mail addressed to such Borrower or Guarantor and handle and store
all mail relating to the Collateral; and (ix) do all acts and things which are
necessary, in Administrative Agent’s determination, to fulfill such Borrower’s
or Guarantor’s obligations under this Agreement and the other Financing
Agreements and (b) at all times that Administrative Agent has exercised its
right to instruct the depository banks at which Blocked Accounts are maintained
to transfer funds to the Administrative Agent Payment Account as provided in
Section 6.3 hereto (or at any time that any item of payment referred to below
may be received by Administrative Agent or any Lender), to (i) take control in
any manner of any item of payment in respect of Receivables or constituting
Collateral or otherwise received in or for deposit in the Blocked Accounts or
otherwise received by Administrative Agent or any Lender, (ii) have access to
any lockbox or postal box into which remittances from Account Debtors or other
obligors in respect of Receivables or other proceeds of Collateral are sent or
received, (iii) endorse such Borrower’s or Guarantor’s name upon any items of
payment in respect of Receivables or constituting Collateral or otherwise
received by Administrative Agent and any Lender and deposit the same in
Administrative Agent’s account for application to the Obligations, and (c) at
any time to (i) endorse such Borrower’s or Guarantor’s name upon any chattel
paper, document, instrument, invoice, or similar document or agreement relating
to any Receivable or any goods pertaining thereto or any other Collateral,
including any warehouse or other receipts, or bills of lading and other
negotiable or non-negotiable documents, (ii) clear Inventory the purchase of
which was financed with Letter of Credit Accommodations through U.S. Customs or
foreign export control authorities in such Borrower’s or Guarantor’s name,
Administrative Agent’s name or the name of Administrative Agent’s designee, and
to sign and deliver to customs officials powers of attorney in such Borrower’s
or Guarantor’s name for such purpose, and to complete in such Borrower’s or
Guarantor’s or Administrative Agent’s name, any order, sale or transaction,
obtain the necessary documents in connection therewith and collect the proceeds
thereof, and (iii) sign such Borrower’s or Guarantor’s name on any verification
of Receivables and notices thereof to Account Debtors or any secondary obligors
or other obligors in respect thereof. Each Borrower and Guarantor hereby
releases Administrative Agent and Lenders and their respective officers,
employees and designees from any liabilities arising from any act or acts under
this power of attorney and in furtherance thereof, whether of omission or
commission, except to the extent resulting from Administrative Agent’s or any
Lender’s own gross negligence or wilful misconduct as determined pursuant to a
final non-appealable order of a court of competent jurisdiction.

 

111



--------------------------------------------------------------------------------

7.8 Right to Cure. Administrative Agent may, at its option, upon notice to Lead
Borrower, (a) cure any default by any Borrower or Guarantor under any material
agreement with a third party that affects the Collateral, its value or the
ability of Administrative Agent to collect, sell or otherwise dispose of the
Collateral or the rights and remedies of Administrative Agent or any Lender
therein or the ability of any Borrower or Guarantor to perform its obligations
hereunder or under any of the other Financing Agreements, (b) pay or bond on
appeal any judgment entered against any Borrower or Guarantor, (c) discharge
taxes, liens, security interests or other encumbrances at any time levied on or
existing with respect to the Collateral and pay any amount, incur any expense or
perform any act which, in Administrative Agent’s good faith judgment, is
necessary or appropriate to preserve, protect, insure or maintain the Collateral
and the rights of Administrative Agent and Lenders with respect thereto.
Administrative Agent may add any amounts so expended to the Obligations and
charge any Borrower’s account therefor, such amounts to be repayable by
Borrowers on demand. Administrative Agent and Lenders shall be under no
obligation to effect such cure, payment or bonding and shall not, by doing so,
be deemed to have assumed any obligation or liability of any Borrower or
Guarantor. Any payment made or other action taken by Administrative Agent or any
Lender under this Section shall be without prejudice to any right to assert an
Event of Default hereunder and to proceed accordingly.

7.9 Access to Premises. From time to time as requested by Administrative Agent,
at the cost and expense of Borrowers, (a) Administrative Agent or its designee
shall have complete access to all of each Borrower’s and Guarantor’s premises
during normal business hours and after notice to Lead Borrower, or at any time
and without notice to Lead Borrower if an Event of Default exists or has
occurred and is continuing, for the purposes of inspecting, verifying and
auditing the Collateral and all of each Borrower’s and Guarantor’s books and
records, including the Records (and at any time an Event of Default exists or
has occurred and is continuing, a representative of one Lender may accompany
Administrative Agent or its designee), and (b) each Borrower and Guarantor shall
promptly furnish to Administrative Agent such copies of such books and records
or extracts therefrom as Administrative Agent may request, and Administrative
Agent or any Lender or Administrative Agent’s designee may use during normal
business hours such of any Borrower’s and Guarantor’s personnel, equipment,
supplies and premises as may be reasonably necessary for the foregoing and if an
Event of Default exists or has occurred and is continuing for the collection of
Receivables and realization of other Collateral. Administrative Agent shall not
conduct more than (i) one (1) field examination with respect to the Collateral
in any twelve (12) month period at the expense of Borrowers so long as Excess
Availability shall be greater than or equal to the amount equal to twenty
(20%) percent of the Total Borrowing Base, and (ii) two (2) field examinations
with respect to the Collateral in any twelve (12) month period at the expense of
Borrowers, in the event that Excess Availability shall be less than the amount
equal to twenty (20%) percent of the Total Borrowing Base at any time during any
twelve (12) month period, except, that, (A) at any time after an Event of
Default shall exist or have occurred and be continuing, Administrative Agent may
conduct, at the expense of Borrowers, such other field examinations as
Administrative Agent may require and (B) Administrative Agent may conduct at any
time, at its own expense, such other field examinations as Administrative Agent
may require.

 

112



--------------------------------------------------------------------------------

SECTION 8. REPRESENTATIONS AND WARRANTIES

Each Borrower and Guarantor hereby represents and warrants to Administrative
Agent and Lenders the following (which shall survive the execution and delivery
of this Agreement), the truth and accuracy of which are a continuing condition
of the making of Loans and providing Letter of Credit Accommodations to
Borrowers:

8.1 Corporate Existence, Power and Authority. Each Borrower and Guarantor is a
corporation or limited liability company duly organized and in good standing
under the laws of its state of organization and is duly qualified as a foreign
corporation or limited liability company and in good standing in all states or
other jurisdictions where the nature and extent of the business transacted by it
or the ownership of assets makes such qualification necessary, except for those
jurisdictions in which the failure to so qualify would not have a Material
Adverse Effect. The execution, delivery and performance of this Agreement, the
other Financing Agreements and the transactions contemplated hereunder and
thereunder (a) are all within each Borrower’s and Guarantor’s corporate or
limited liability company powers, (b) have been duly authorized, (c) are not in
contravention of law or the terms of any Borrower’s or Guarantor’s certificate
or articles of incorporation, by-laws, or other organizational documentation, or
any Material Agreement or other material undertaking to which any Borrower or
Guarantor is a party or by which any Borrower or Guarantor or its property are
bound and (d) will not result in the creation or imposition of, or require or
give rise to any obligation to grant, any lien, security interest, charge or
other encumbrance upon any property of any Borrower or Guarantor, except in
favor of Administrative Agent. This Agreement and the other Financing Agreements
to which any Borrower or Guarantor is a party constitute legal, valid and
binding obligations of such Borrower and Guarantor enforceable in accordance
with their respective terms, except as enforceability is limited by bankruptcy,
insolvency, reorganization, moratorium or other laws relating to or affecting
generally the enforcement of creditors’ rights and except to the extent that
availability of the remedy of specific performance or injunctive relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

8.2 Name; State of Organization; Chief Executive Office; Collateral Locations.

(a) The exact legal name as of the Effective Date of each Borrower and Guarantor
is as set forth on the signature page of this Agreement and in the Information
Certificate. No Borrower or Guarantor has, during the five years prior to the
date of this Agreement, been known by or used any other corporate or fictitious
name or been a party to any merger or consolidation, or acquired all or
substantially all of the assets of any Person, or acquired any of its property
or assets out of the ordinary course of business, except as set forth in the
Information Certificate.

(b) Each Borrower and Guarantor is as of the Effective Date an organization of
the type and organized in the jurisdiction set forth in the Information
Certificate. The Information Certificate accurately sets forth the
organizational identification number of each Borrower and Guarantor or
accurately states that such Borrower or Guarantor has none and accurately sets
forth the federal employer identification number of each Borrower and Guarantor,
in each case, as of the Effective Date.

 

113



--------------------------------------------------------------------------------

(c) The chief executive office and mailing address of each Borrower and
Guarantor and each Borrower’s and Guarantor’s Records concerning Accounts are
located only at the address identified as such in Schedule 8.2 to the
Information Certificate and its only other places of business and the only other
locations of Collateral not in transit to the extent permitted herein, if any,
are the addresses set forth in Schedule 8.2 to the Information Certificate,
subject to the rights of any Borrower or Guarantor to establish new locations in
accordance with Section 9.2 below. The Information Certificate correctly
identifies any of such locations which as of the Effective Date are not owned by
a Borrower or Guarantor and sets forth the owners and/or operators thereof.

8.3 Financial Statements; No Material Adverse Change. All financial statements
relating to any Borrower or Guarantor which have been or may hereafter be
delivered by any Borrower or Guarantor to Administrative Agent and Lenders have
been prepared in accordance with GAAP (except as to any interim financial
statements, to the extent such statements are subject to normal year-end
adjustments and do not include any notes) and fairly present in all material
respects the financial condition and the results of operation of such Borrower
and Guarantor at the dates and for the periods set forth therein. Except as
disclosed in any interim financial statements furnished by Borrowers and
Guarantors to Administrative Agent prior to the date of this Agreement, as of
the Effective Date, there has been no act, condition or event which has had or
is reasonably likely to have a Material Adverse Effect since the date of the
most recent audited financial statements of any Borrower or Guarantor furnished
by any Borrower or Guarantor to Administrative Agent prior to the date of this
Agreement.

8.4 Priority of Liens; Title to Properties. The security interests and liens
granted to Administrative Agent under this Agreement and the other Financing
Agreements constitute a valid perfected first priority (subject to
Section 4.1(e)) security interest in all of the Collateral, subject only to the
liens indicated on Schedule 8.4 to the Information Certificate and the other
liens permitted under Section 9.8 hereof. Each Borrower and Guarantor has good
and marketable fee simple title to or valid leasehold interests in all of its
Real Property and good, valid and merchantable title to all of its other
properties and assets subject to no liens, mortgages, pledges, security
interests, encumbrances or charges of any kind, except those granted to
Administrative Agent and such others as are specifically listed on Schedule 8.4
to the Information Certificate or permitted under Section 9.8 hereof.

8.5 Tax Returns. Each Borrower and Guarantor has filed, or caused to be filed,
in a timely manner all material tax returns, reports and declarations which are
required to be filed by it. All information in such tax returns, reports and
declarations is complete and accurate in all material respects. Each Borrower
and Guarantor has paid or caused to be paid all material taxes due and payable
or claimed due and payable in any assessment received by it, except taxes the
validity of which are being contested in good faith by appropriate proceedings
diligently pursued and available to such Borrower or Guarantor and with respect
to which adequate reserves have been set aside on its books. Adequate provision
has been made for the payment of all material accrued and unpaid Federal, State,
county, local, foreign and other taxes whether or not yet due and payable and
whether or not disputed.

 

114



--------------------------------------------------------------------------------

8.6 Litigation. Except as set forth on Schedule 8.6 to the Information
Certificate, (a) there is no investigation by any Governmental Authority
pending, or to the best of any Borrower’s or Guarantor’s knowledge threatened,
against or affecting any Borrower or Guarantor, or its or their assets or
business and (b) there is no action, suit, proceeding or claim by any Person
pending, or to the best of any Borrower’s or Guarantor’s knowledge threatened,
against any Borrower or Guarantor or its or their assets or goodwill, or against
or affecting any transactions contemplated by this Agreement, in each case,
which if adversely determined against such Borrower or Guarantor has or could
reasonably be expected to have a Material Adverse Effect.

8.7 Compliance with Other Agreements and Applicable Laws.

(a) Borrowers and Guarantors are not in default in any respect under, or in
violation in any respect of the terms of, any agreement, contract, instrument,
lease or other commitment to which it is a party or by which it or any of its
assets are bound where such default or violation has or could reasonably be
expected to have a Material Adverse Effect. Borrowers and Guarantors are in
compliance with the requirements of all applicable laws, rules, regulations and
orders of any Governmental Authority relating to their respective businesses,
including, without limitation, those set forth in or promulgated pursuant to the
Occupational Safety and Health Act of 1970, as amended, the Fair Labor Standards
Act of 1938, as amended, ERISA, the Code, as amended, and the rules and
regulations thereunder, and all Environmental Laws where the failure to so
comply has or could reasonably be expected to have a Material Adverse Effect.

(b) Borrowers and Guarantors have obtained all permits, licenses, approvals,
consents, certificates, orders or authorizations of any Governmental Authority
required for the lawful conduct of its business (the “Permits”) where the
failure to have such Permits has or could reasonably be expected to have a
Material Adverse Effect. All of the material Permits are valid and subsisting
and in full force and effect. Except as set forth on Schedule 8.8 of the
Information Certificate, there are no actions, claims or proceedings pending or
to the best of any Borrower’s or Guarantor’s knowledge, threatened that seek the
revocation, cancellation, suspension or modification of any of the material
Permits.

8.8 Environmental Compliance.

(a) Except as set forth on Schedule 8.8 to the Information Certificate,
Borrowers, Guarantors and any Subsidiary of any Borrower or Guarantor have not
generated, used, stored, treated, transported, manufactured, handled, produced
or disposed of any Hazardous Materials, on or off its premises (whether or not
owned by it) in any manner that violates any applicable Environmental Law or
Permit where such violation has or could reasonably be expected to have a
Material Adverse Effect.

(b) Except as set forth on Schedule 8.8 to the Information Certificate, there
has been no, and to the best of any Borrower’s or Guarantor’s knowledge there is
no pending or threatened, investigation by any Governmental Authority or any
proceeding, complaint, order, directive, claim, citation or notice by any
Governmental Authority or any other person with respect to any non-compliance
with or violation of the requirements of any Environmental Law by any Borrower
or Guarantor and any Subsidiary of any Borrower or Guarantor or the release,

 

115



--------------------------------------------------------------------------------

spill or discharge, threatened or actual, of any Hazardous Material or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials or any other environmental,
health or safety matter, which has or could reasonably be expected to have a
Material Adverse Effect.

(c) Except as set forth on Schedule 8.8 to the Information Certificate, as of
the Effective Date, Borrowers, Guarantors and their Subsidiaries have no
material liability (contingent or otherwise) in connection with a release, spill
or discharge, threatened or actual, of any Hazardous Materials or the
generation, use, storage, treatment, transportation, manufacture, handling,
production or disposal of any Hazardous Materials.

8.9 Employee Benefits.

(a) Except as could not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect: (i) each Plan is in compliance in
all material respects with the applicable provisions of ERISA, the Code and
other Federal or State law; (ii) each Borrower and its ERISA Affiliates have
made all required contributions to any Plan subject to Section 412 of the Code,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Plan; (iii) no Plan has been terminated so as to incur any material liability to
the Pension Benefit Guaranty Corporation and there has been no occurrence of a
reportable event or any other event or condition which presents a material risk
of termination by the Pension Benefit Guaranty Corporation of any such Plan that
is a single employer plan, which termination could result in any material
liability to the Pension Benefit Guaranty Corporation; and (iv) there does not
exist any accumulated funding deficiency, whether or not waived, with respect to
any such Plan.

(b) Except as set forth on Schedule 8.9, as of the Effective Date each Plan
which is intended to qualify under Section 401(a) of the Code has received a
favorable determination letter from the Internal Revenue Service and to the best
of any Borrower’s or Guarantor’s knowledge, nothing has occurred which would
cause the loss of such qualification.

(c) Except as set forth on Schedule 8.9, (i) as of the Effective Date, there are
no pending, or to the best of any Borrower’s or Guarantor’s knowledge,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan and (ii) there has been no non-exempt prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has in either case resulted or could reasonably be expected to
result in a Material Adverse Effect.

(d) Except as set forth on Schedule 8.9 or except as has not or could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) the current value of each Plan’s assets (determined in accordance
with the assumptions used for funding such Plan pursuant to Section 412 of the
Code) are not less than such Plan’s liabilities under Section 4001(a)(16) of
ERISA (provided, that, any underfunding set forth on Schedule 8.9 has not, as of
the Effective Date, given rise to the requirement that any additional minimum
funding payments be made except as disclosed therein); (iii) each Borrower and
Guarantor, and their ERISA Affiliates, have not incurred and do not reasonably
expect to incur, any liability under Title IV of

 

116



--------------------------------------------------------------------------------

ERISA with respect to any Plan (other than premiums due and not delinquent under
Section 4007 of ERISA); (iv) each Borrower and Guarantor, and their ERISA
Affiliates, have not incurred and do not reasonably expect to incur, any
liability (and no event has occurred which, with the giving of notice under
Section 4219 of ERISA, would result in such liability) under Section 4201 or
4243 of ERISA with respect to a Multiemployer Plan; and (v) each Borrower and
Guarantor, and their ERISA Affiliates, have not engaged in a transaction that
would be subject to Section 4069 or 4212(c) of ERISA.

8.10 Bank Accounts. All of the deposit accounts, investment accounts or other
accounts in the name of or used by any Borrower or Guarantor maintained at any
bank or other financial institution are set forth on Schedule 8.10 to the
Information Certificate, subject to the right of each Borrower and Guarantor to
establish new accounts in accordance with Section 5.2 hereof.

8.11 Intellectual Property.

(a) Each Borrower and Guarantor owns or licenses or otherwise has the right to
use all Intellectual Property reasonably necessary for the operation of its
business as presently conducted. As of the Effective Date, Borrowers and
Guarantors do not have any Intellectual Property registered, or subject to
pending applications, in the United States Patent and Trademark Office or any
similar office or agency in the United States, any State thereof, any political
subdivision thereof or in any other country, other than those described in
Schedule 8.11 to the Information Certificate and has not granted any licenses
with respect thereto other than as set forth in Schedule 8.11 to the Information
Certificate. No event has occurred which permits or would permit after notice or
passage of time or both, the revocation, suspension or termination of such
rights where any such event has or could reasonably be expected to have a
Material Adverse Effect.

(b) To the best of any Borrower’s or Guarantor’s knowledge, no slogan or other
advertising device, product, process, method, substance or other Intellectual
Property or goods bearing or using any Intellectual Property presently
contemplated to be sold by or employed by any Borrower or Guarantor infringes in
any material respect as to any patent, trademark, servicemark, tradename,
copyright, license or other Intellectual Property owned by any other Person
presently and no claim or litigation is pending or, to the best of any
Borrower’s or Guarantor’s knowledge, threatened against or affecting any
Borrower or Guarantor contesting its right to sell or use any such Intellectual
Property where any such infringements, claims or litigation have or could
reasonably be expected to have a Material Adverse Effect. Schedule 8.11 to the
Information Certificate sets forth all of the agreements or other arrangements
of each Borrower and Guarantor pursuant to which such Borrower or Guarantor has
a license or other right to use any trademarks, logos, designs, representations
or other Intellectual Property owned by another person as in effect on the
Effective Date and the dates of the expiration of such agreements or other
arrangements of such Borrower or Guarantor as in effect on the Effective Date
(collectively, together with such agreements or other arrangements as may be
entered into by any Borrower or Guarantor after the Effective Date,
collectively, the “License Agreements” and individually, a “License Agreement”).
No trademark, servicemark, copyright or other Intellectual Property at any time
used by any Borrower or Guarantor which is owned by another person, or owned by
such Borrower or Guarantor subject to any security interest, lien, collateral

 

117



--------------------------------------------------------------------------------

assignment, pledge or other encumbrance in favor of any person other than
Administrative Agent, is affixed to any Eligible Inventory, except (a) to the
extent permitted under the term of the license agreements listed on Schedule
8.11 to the Information Certificate and (b) to the extent the sale of Inventory
to which such Intellectual Property is affixed is permitted to be sold by such
Borrower or Guarantor under applicable law (including the United States
Copyright Act of 1976).

8.12 Subsidiaries; Affiliates; Capitalization; Solvency.

(a) Each Borrower and Guarantor does not have any direct or indirect
Subsidiaries or Affiliates and is not engaged in any joint venture or
partnership except as set forth in Schedule 8.12 to the Information Certificate
and except to the extent permitted after the Effective Date under Section 9.10
hereof.

(b) Each Borrower and Guarantor is the record and beneficial owner of all of the
issued and outstanding shares of Capital Stock of each of the Subsidiaries
listed on Schedule 8.12 to the Information Certificate as being owned by such
Borrower or Guarantor and as may be permitted after the Effective Date under
Section 9.10 hereof.

(c) The issued and outstanding shares of Capital Stock of each Borrower (other
than Parent) and Guarantor are directly and beneficially owned and held by the
persons indicated in the Information Certificate, and in each case all of such
shares of Borrowers (other than Parent) and Guarantors have been duly authorized
and are fully paid and non-assessable, free and clear of all claims, liens,
pledges and encumbrances of any kind, except as disclosed in Schedule 8.12 of
the Information Certificate or as otherwise disclosed in Administrative Agent in
writing prior to the Effective Date.

(d) Borrowers and Guarantors (taken as a whole) are and will continue to be
Solvent after the creation of the Obligations, the security interests of
Administrative Agent and the other transactions contemplated hereunder.

8.13 Labor Disputes.

(a) Set forth on Schedule 8.13 to the Information Certificate is a list
(including dates of termination) of all collective bargaining or similar
agreements between or applicable to each Borrower and Guarantor and any union,
labor organization or other bargaining agent in respect of the employees of any
Borrower or Guarantor on the Effective Date.

(b) There is no significant unfair labor practice complaint pending against any
Borrower or Guarantor or, to the best of any Borrower’s or Guarantor’s
knowledge, threatened against it, before the National Labor Relations Board, and
no significant grievance or significant arbitration proceeding arising out of or
under any collective bargaining agreement is pending on the Effective Date
against any Borrower or Guarantor or, to best of any Borrower’s or Guarantor’s
knowledge, threatened against it which has or could reasonably be expected to
have a Material Adverse Effect, and no significant strike, labor dispute,
slowdown or stoppage is pending against any Borrower or Guarantor or, to the
best of any Borrower’s or Guarantor’s knowledge, threatened against any Borrower
or Guarantor which has or could reasonably be expected to have a Material
Adverse Effect.

 

118



--------------------------------------------------------------------------------

8.14 Restrictions on Subsidiaries. Except for restrictions contained in this
Agreement, in the Senior Note Indenture (as in effect on December 6, 2012) or
any other agreement with respect to Indebtedness of any Borrower or Guarantor
permitted hereunder as in effect on the Effective Date, there are no contractual
or consensual restrictions on any Borrower or Guarantor or any of its
Subsidiaries which prohibit or otherwise restrict (a) the transfer of cash or
other assets (i) between any Borrower or Guarantor and any of its or their
Subsidiaries or (ii) between any Subsidiaries of any Borrower or Guarantor or
(b) the ability of any Borrower or Guarantor or any of its or their Subsidiaries
to incur Indebtedness or grant security interests to Administrative Agent or any
Lender in the Collateral.

8.15 Material Contracts. Schedule 8.15 to the Information Certificate sets forth
all Material Contracts to which any Borrower or Guarantor is a party or is bound
as of the Effective Date. Borrowers and Guarantors have delivered true, correct
and complete copies of such Material Contracts to Administrative Agent on or
before the Effective Date. Borrowers and Guarantors are not in breach or in
default in any material respect of or under any Material Contract and have not
received any notice of the intention of any other party to terminate any
Material Contract.

8.16 Credit Card Agreements. Set forth in Schedule 8.16 hereto is a correct and
complete list of all of the Credit Card Agreements and all other agreements,
documents and instruments existing as of the Effective Date between or among any
Borrower, any of its Affiliates, the Credit Card Issuers, the Credit Card
Processors and any of their Affiliates. The Credit Card Agreements constitute
all of such agreements necessary for each Borrower to operate its business as
presently conducted with respect to credit cards and debit cards and no
Receivables of any Borrower arise from purchases by customers of Inventory with
credit cards or debit cards, other than those which are issued by Credit Card
Issuers with whom such Borrower has entered into one of the Credit Card
Agreements set forth on Schedule 8.16 hereto or with whom Borrower has entered
into a Credit Card Agreement in accordance with Section 9.15 hereof. Each of the
Credit Card Agreements constitutes the legal, valid and binding obligations of
the Borrower that is party thereto and to the best of each Borrower’s and
Guarantor’s knowledge, the other parties thereto, enforceable in accordance with
their respective terms and is in full force and effect. No default or event of
default, or act, condition or event which after notice or passage of time or
both, would constitute a default or an event of default under any of the Credit
Card Agreements exists or has occurred. Each Borrower and the other parties
thereto have complied in all material respects with all of the terms and
conditions of the Credit Card Agreements to the extent necessary for such
Borrower to be entitled to receive all payments thereunder. Borrowers have
delivered, or caused to be delivered to Administrative Agent, true, correct and
complete copies of all of the Credit Card Agreements in effect as of the
Effective Date.

 

119



--------------------------------------------------------------------------------

8.17 HIPAA Compliance.

(a) To the extent that and for so long as any Borrower or Guarantor is a
“covered entity” within the meaning of HIPAA, such Borrower or Guarantor (i) has
undertaken or will promptly undertake all appropriate surveys, audits,
inventories, reviews, analyses and/or assessments (including any necessary risk
assessments) of all areas of its business and operations required by HIPAA;
(ii) has developed, and to the extent becoming a “covered entity” after the
Effective Date, will promptly develop within the time period required under the
applicable statutes and regulations, an appropriate plan and time line for
becoming HIPAA Compliant (a “HIPAA Compliance Plan”); and (iii) has implemented,
and to the extent becoming a “covered entity” after the Effective Date, will
promptly implement within the time period required under the applicable statutes
and regulations, those provisions of such HIPAA Compliance Plan in all material
respects necessary to ensure that such Borrower or Guarantor is or becomes HIPAA
Compliant.

(b) For purposes hereof, “HIPAA Compliant’ shall mean that a Borrower or
Guarantor (i) is or will be in compliance in all material respects with each of
the applicable requirements of the so-called “Administrative Simplification”
provisions of HIPAA on and as of each date that any part thereof, or any final
rule or regulation thereunder, becomes effective in accordance with its or their
terms, as the case may be (each such date, a “HIPAA Compliance Date”) and
(ii) is not and could not reasonably be expected to become, as of any date
following any such HIPAA Compliance Date, the subject of any civil or criminal
penalty, process, claim, action or proceeding, or any administrative or other
regulatory review, survey, process or proceeding (other than routine surveys or
reviews conducted by any government health plan or other accreditation entity)
that could result in any of the foregoing or that has or could reasonably be
expected to have a Material Adverse Effect.

(c) Schedule 8.17 hereto sets forth a complete list of all “business associate
agreements” (as such term is defined in HIPAA) that any Borrower or Guarantor
has entered into with any person as of the Effective Date.

8.18 Compliance with Health Care Laws. Without limiting the generality of
Sections 8.7 or 8.17, or any other representation or warranty made herein or in
any of the other Financing Agreements:

(a) Each Borrower and Guarantor is in compliance in all material respects with
all applicable Health Care Laws, including all Medicare and Medicaid program
rules and regulations applicable to them. Without limiting the generality of the
foregoing, no Borrower or Guarantor has received written notice by a
Governmental Authority of any violation of any provisions of the Medicare and
Medicaid Anti-Fraud and Abuse or Anti-Kickback Amendments of the Social Security
Act (presently codified in Section 1128(B)(b) of the Social Security Act) or the
Medicare and Medicaid Patient and Program Protection Act of 1987.

(b) Each Borrower and Guarantor has maintained in all material respects all
records required to be maintained by the Joint Commission on Accreditation of
Healthcare Organizations, the Food and Drug Administration, Drug Enforcement
Agency and State Boards of Pharmacy and the Federal and State Medicare and
Medicaid programs as required by the Health Care Laws each Borrower and
Guarantor and has all necessary permits, licenses, franchises, certificates and
other approvals or authorizations of Governmental Authority as are required
under applicable Health Care Laws.

 

120



--------------------------------------------------------------------------------

(c) Each Borrower and Guarantor who is a Certified Medicare Provider or
Certified Medicaid Provider has in a timely manner filed all requisite cost
reports, claims and other reports required to be filed in connection with all
Medicare and Medicaid programs due on or before the Effective Date, all of which
are complete and correct in all material respects. There are no known claims,
actions or appeals pending before any Third Party Payor or Governmental
Authority, including without limitation, any Fiscal Intermediary, the Provider
Reimbursement Review Board or the Administrator of the Centers for Medicare and
Medicaid Services, with respect to any Medicare or Medicaid cost reports or
claims filed by any Borrower or Guarantor on or before the Effective Date. To
the best of each Borrower’s and each Guarantor’s knowledge, there currently
exist no restrictions, deficiencies, required plans of correction actions or
other such remedial measures with respect to Federal and State Medicare and
Medicaid certifications or licensure.

(d) Schedule 8.18 hereto sets forth an accurate, complete and current list of
all participation agreements of any Borrower or Guarantor with health
maintenance organizations, insurance programs, preferred provider organizations
and other Third Party Payors and all such agreements are in full force and
effect and no material default exists thereunder.

8.19 Interrelated Businesses. Borrowers and Guarantors make up a related
organization of various entities constituting an overall economic and business
enterprise such that any benefit from the Loans or other financial
accommodations hereunder received by any one of them benefits the others.
Borrowers and Guarantors render services to or for the benefit of the other
Borrowers and/or Guarantors purchase or sell and supply goods to or from or for
the benefit of the others, make loans, advances and provide other financial
accommodations to or for the benefit of the other Borrowers and Guarantors and
provide administrative, marketing, payroll and management services to or for the
benefit of the other Borrowers and Guarantors, as the case may be. Borrowers and
Guarantors have the same chief executive office, certain centralized accounting
and legal services, certain common officers and directors and generally do not
provide consolidating financial statements to creditors.

8.20 Notices from Farm Products Sellers, etc.

(a) Each Borrower has not, within the one (1) year period prior to the Effective
Date, received any written notice pursuant to the applicable provisions of the
PSA, PACA, the Food Security Act, the UCC or any other applicable local laws
from (i) any Farm Products Seller or (ii) any lender to any Farm Products Seller
or any other Person with a security interest in the assets of any Farm Products
Seller or (iii) the Secretary of State (or equivalent official) or other
Governmental Authority of any State, Commonwealth or political subdivision
thereof in which any Farm Products purchased by such Borrower are produced, in
any case advising or notifying such Borrower of the intention of such Farm
Products Seller or other Person to preserve the benefits of any trust applicable
to any assets of any Borrower established in favor of such Farm Products Seller
or other Person under the provisions of any law or claiming a security interest
in or lien upon or other claim or encumbrance with respect to any perishable
agricultural commodity or any other Farm Products which may be or have been
purchased by a Borrower or any related or other assets of such Borrower (all of
the foregoing, together with any such notices as any Borrower may at any time
hereafter receive, collectively, the “Food Security Act Notices”).

 

121



--------------------------------------------------------------------------------

DEBTOR NAME: NASH BROTHERS TRADING COMPANY

Searched through October 22, 2013 at the Delaware Secretary of State.

(b) No Borrower is a “live poultry dealer” (as such term is defined in the PSA)
or otherwise purchases or deals in live poultry of any type whatsoever.
Borrowers and Guarantors do not purchase livestock pursuant to cash sales as
such term is defined in the PSA. Each Borrower is not engaged in, and shall not
engage in, raising, cultivating, propagating, fattening, grazing or any other
farming, livestock or aquacultural operations.

8.21 Pharmaceutical Laws.

(a) Borrowers and Guarantors have obtained all permits, licenses and other
authorizations which are required with respect to the ownership and operations
of their business under any Pharmaceutical Law, except where the failure to
obtain such permits, licenses or other authorizations would not reasonably be
expected to have a Material Adverse Effect.

(b) Borrowers and Guarantors are in compliance with all terms and conditions of
all such permits, licenses, orders and authorizations, and are also in
compliance with all Pharmaceutical Laws, including all other limitations,
restrictions, conditions, standards, prohibitions, requirements, obligations,
schedules and timetables contained in the Pharmaceutical Laws, except where the
failure to comply with such terms, conditions or laws would not reasonably be
expected to have a Material Adverse Effect.

(c) No Borrower or Guarantor has any liabilities, claims against it or presently
outstanding notices imposed or based upon any provision of any Pharmaceutical
Law, except for such liabilities, claims, citations or notices which
individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

8.22 No Default. No Event of Default has occurred and is continuing or would
result from the consummation of the transactions contemplated by this Agreement
or any other Financing Agreements.

8.23 Insurance. Borrower and Guarantors and their Subsidiaries are insured with
financially sound and reputable insurance companies which are not Affiliates of
any Borrower or Guarantor, in such amounts, with such retentions and/or
self-insured deductibles and covering such risks (including, without limitation,
workmen’s compensation, public liability, business interruption and property
damage insurance) as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where Borrowers and
Guarantors or the applicable Subsidiary operates. Schedule 8.23 sets forth a
description of all workmen’s compensation, public liability, business
interruption, property damage and other material insurance policies maintained
by or on behalf of Borrowers and Guarantors as of the Effective Date. Each
insurance policy listed on Schedule 8.23 is in full force and effect.

8.24 Margin Regulations; Investment Company Act.

(a) No Borrower or Guarantor is engaged or will be engaged, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock. None of
the proceeds of the Loans or Letter of Credit Accommodations shall be used
directly or indirectly for the purpose of purchasing or carrying

 

122



--------------------------------------------------------------------------------

any margin stock, for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry any margin stock or for any other
purpose that might cause any of the Loans or Letter of Credit Accommodations to
be considered a “purpose credit” within the meaning of Regulations T, U, or X
issued by the FRB.

(b) No Borrower or Guarantor, or any of their Subsidiaries is or is required to
be registered as an “investment company” under the Investment Company Act of
1940.

8.25 Brokers. No broker or finder brought about the obtaining, making or closing
of the Loans, and no Borrower or Guarantor or Affiliate thereof has any
obligation to any Person in respect of any finder’s or brokerage fees in
connection therewith.

8.26 Customer and Trade Relations. There exists no termination or cancellation
of, or any modification or change in the business relationship of any Borrower
or Guarantor with any customers or suppliers which are, individually or in the
aggregate, material to its operations, to the extent that such cancellation,
modification or change would reasonably be expected to result in a Material
Adverse Effect.

8.27 Casualty. Neither the businesses nor the properties of any Borrower or
Guarantor or any of its Subsidiaries are affected by any fire, explosion,
accident, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty
(whether or not covered by insurance) that, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

8.28 Nash-Finch Merger.

(a) Borrowers have delivered to Administrative Agent complete and correct copies
of the Nash-Finch Merger Documents in effect as of the Effective Date, including
all schedules and exhibits thereto. The execution, delivery and performance of
each of the Nash-Finch Merger Documents has been duly authorized by all
necessary action on the part of Borrowers. Each Nash-Finch Merger Document is
the legal, valid and binding obligation of each Borrower, as applicable,
enforceable against each Borrower in accordance with its terms, in each case,
except (i) as may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
generally the enforcement of creditors’ rights and (ii) the availability of the
remedy of specific performance or injunctive or other equitable relief is
subject to the discretion of the court before which any proceeding therefor may
be brought.

(b) As of the Effective Date, the Nash-Finch Merger has been consummated in
accordance with all applicable laws. As of the Effective Date, all requisite
approvals by Governmental Authorities having jurisdiction over any Borrower or
Guarantor with respect to the Nash-Finch Merger, have been obtained (including
filings or approvals required under the Hart-Scott-Rodino Antitrust Improvements
Act), to the extent the failure to obtain such approvals could reasonably be
expected to be adverse to the interests of the Lenders in any material respect.
As of the Effective Date, after giving effect to the transactions contemplated
by the Nash-Finch Merger Documents, SSD is the owner of all of the Capital Stock
of Nash-Finch free and clear of all liens and security interests, other than
liens permitted under Section 9.8 herein.

 

123



--------------------------------------------------------------------------------

8.29 Designation of Senior Indebtedness. All Obligations are designated as
“Senior Indebtedness” under, and defined in, the Senior Note Indenture, and all
supplemental indentures thereto.

8.30 Senior Note Indenture. The aggregate amount of the Loans (including Swing
Line Loans) and the Letter of Credit Accommodations outstanding at any time do
not exceed the amount that would give rise to a default or event of default
under the Senior Note Indenture or which would give rise to the obligation of
Parent or any of its Subsidiaries to grant a lien on any assets to secure the
Senior Notes.

8.31 OFAC. Neither any Borrower, any Guarantor nor any of their Subsidiaries is
in violation of any of the country or list based economic and trade sanctions
administered and enforced by OFAC. Neither any Borrower, any Guarantor nor any
of their Subsidiaries (a) is a Sanctioned Person or a Sanctioned Entity, (b) has
its assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with Sanctioned Persons or Sanctioned Entities.
No proceeds of any Loan made hereunder will be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity.

8.32 Patriot Act. To the extent applicable, each Borrower and Guarantor is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”).

8.33 Accuracy and Completeness of Information. All information furnished by or
on behalf of any Borrower or Guarantor in writing to Administrative Agent or any
Lender in connection with this Agreement or any of the other Financing
Agreements or any transaction contemplated hereby or thereby, including all
information on the Information Certificate is true and correct in all material
respects on the date as of which such information is dated or certified and does
not omit any material fact necessary in order to make such information not
misleading; provided, that, with respect to projected financial information,
Borrowers and Guarantors represent only that such information is prepared in
good faith based upon assumptions believed to be reasonable in light of the
conditions existing at the time of delivery.

8.34 Survival of Warranties; Cumulative. All representations and warranties
contained in this Agreement or any of the other Financing Agreements shall
survive the execution and delivery of this Agreement and shall be deemed to have
been made again to Administrative Agent and Lenders on the date of each
additional borrowing or other credit accommodation hereunder (except to the
extent that such representations and warranties expressly relate to an earlier
date) and shall be conclusively presumed to have been relied on by
Administrative Agent and Lenders regardless of any investigation made or
information possessed by Administrative Agent or any Lender. The representations
and warranties set forth herein shall be cumulative and in addition to any other
representations or warranties which any Borrower or Guarantor shall now or
hereafter give, or cause to be given, to Administrative Agent or any Lender.

 

124



--------------------------------------------------------------------------------

SECTION 9. AFFIRMATIVE AND NEGATIVE COVENANTS

9.1 Maintenance of Existence.

(a) Each Borrower and Guarantor shall at all times (i) preserve, renew and keep
in full force and effect its corporate or limited liability company existence
and rights and franchises with respect thereto and (ii) maintain in full force
and effect all licenses, trademarks, tradenames, approvals, authorizations,
leases, contracts and Permits necessary to carry on the business as presently
conducted or as conducted after the Effective Date, except as to any Borrower or
Guarantor other than Parent as permitted in Section 9.7 hereto and except, as to
clause (ii) only, where the failure to do so, individually or in the aggregate,
has or could reasonably be expected to have a Material Adverse Effect.

(b) No Borrower or Guarantor shall change its name unless Administrative Agent
shall have received not less than fifteen (15) days prior written notice from
Lead Borrower of such proposed change in its corporate or limited liability
company name, which notice shall accurately set forth the new name. Lead
Borrower shall, within one (1) Business Day of such name change, deliver to
Administrative Agent a copy of the amendment to the Certificate of Incorporation
or Articles of Incorporation (or Certificate of Formation or other
organizational document as applicable) of such Borrower or Guarantor providing
for the name change certified by the Secretary of State of the jurisdiction of
incorporation or organization of such Borrower or Guarantor as soon as it is
available.

(c) No Borrower or Guarantor shall change its chief executive office or its
mailing address or organizational identification number (or if it does not have
one, shall not acquire one) unless Administrative Agent shall have received not
less than thirty (30) days’ prior written notice from Lead Borrower of such
proposed change, which notice shall set forth such information with respect
thereto as Administrative Agent may in good faith require and Administrative
Agent shall have received such agreements as Administrative Agent may reasonably
require in connection therewith. No Borrower or Guarantor shall change its type
of organization, jurisdiction of organization or other legal structure, except
as to any Borrower (other than Parent) to the extent permitted in Section 9.7
hereof and in any event after not less than thirty (30) days prior written
notice to Administrative Agent.

9.2 New Collateral Locations. Each Borrower and Guarantor may only open any new
location within the continental United States provided such Borrower or
Guarantor (a) gives Administrative Agent written notice of the opening of any
such new location concurrently at the time of the delivery of the next Borrowing
Base Certificate required to be delivered pursuant to Section 7.1(a)(i) hereof
and (b) executes and delivers, or causes to be executed and delivered, to
Administrative Agent such agreements, documents, and instruments as
Administrative Agent may deem reasonably necessary or desirable to protect its
interests in the Collateral at such location.

 

125



--------------------------------------------------------------------------------

9.3 Compliance with Laws, Regulations, Etc.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, comply in all material respects with all laws, rules, regulations,
licenses, approvals, orders and other Permits applicable to it and duly observe
all requirements of any foreign, Federal, State or local Governmental Authority,
including ERISA, the Code, the Occupational Safety and Health Act of 1970, as
amended, the Fair Labor Standards Act of 1938, as amended, all Health Care Laws
and all Environmental Laws where the failure to so comply has or could
reasonably be expected to have a Material Adverse Effect.

(b) Each Borrower and Guarantor shall give written notice to Administrative
Agent promptly after any Borrower’s or Guarantor’s receipt of any notice of, or
any Borrower’s or Guarantor’s otherwise obtaining knowledge of, (i) any release,
spill or discharge, threatened or actual, of any Hazardous Material at or from
its premises (whether or not owned by it) other than as permitted under any
applicable Environmental Law or other occurrence that constitutes a violation in
any material respect of any Environmental Law at any such premises or (ii) any
investigation, proceeding, complaint, order, directive, claims, citation or
notice from or on behalf of any Governmental Authority with respect to: (A) any
material non-compliance with or violation of any Environmental Law by any
Borrower or Guarantor or (B) the release, spill or discharge, threatened or
actual, of any Hazardous Material other than as permitted under any applicable
Environmental Law. Upon the request of Administrative Agent, copies of all
environmental surveys, audits, assessments, feasibility studies and results of
remedial investigations shall be promptly furnished, or caused to be furnished,
by such Borrower or Guarantor to Administrative Agent. Each Borrower and
Guarantor shall take prompt action to respond to any material non-compliance
with any of the Environmental Laws and shall keep Administrative Agent
reasonably informed regarding the status of such response; provided, that, no
Borrower or Guarantor shall be required to undertake any such cleanup, removal,
remedial or other action to the extent that its obligation to do so is being
contested in good faith and by proper proceedings diligently pursued and
available to such Borrower or Guarantor and with respect to which adequate
reserves have been set aside on its books in accordance with GAAP.

(c) Without limiting the generality of the foregoing, whenever Administrative
Agent reasonably determines that there is material non-compliance, or any
condition that requires any action by or on behalf of any Borrower or Guarantor
in order to avoid any material non-compliance, with any Environmental Law,
Borrowers shall, at Administrative Agent’s request and Borrowers’ expense:
(i) cause an independent environmental engineer reasonably acceptable to
Administrative Agent to conduct such tests of the site where material
non-compliance or alleged material non-compliance with such Environmental Laws
has occurred as to such material non-compliance and prepare and deliver to
Administrative Agent a report as to such material non-compliance setting forth
the results of such tests, a proposed plan for responding to any environmental
problems described therein, and an estimate of the costs thereof and
(ii) provide to Administrative Agent a supplemental report of such engineer
whenever the scope of such material non-compliance, or such Borrower’s or
Guarantor’s response thereto or the estimated costs thereof, shall change in any
material respect.

 

126



--------------------------------------------------------------------------------

(d) Each Borrower and Guarantor shall indemnify and hold harmless Administrative
Agent and Lenders and their respective directors, officers, employees, agents,
invitees, representatives, successors and assigns, from and against any and all
losses, claims, damages, liabilities, and documented out-of-pocket costs and
expenses (including reasonable attorneys’ fees and expenses) directly or
indirectly arising out of or attributable to the use, generation, manufacture,
reproduction, storage, release, threatened release, spill, discharge, disposal
or presence of a Hazardous Material, including the costs of any required or
necessary repair, cleanup or other remedial work with respect to any property of
any Borrower or Guarantor and the preparation and implementation of any closure,
remedial or other required plans. All representations, warranties, covenants and
indemnifications in this Section 9.3 shall survive the payment of the
Obligations and the termination of this Agreement.

9.4 Payment of Taxes and Claims. Each Borrower and Guarantor shall, and shall
cause any Subsidiary to, duly pay and discharge when due all material taxes,
assessments, contributions and governmental charges upon or against it or its
properties or assets, except for taxes, assessments, contributions and
governmental charges the validity of which are being contested in good faith by
appropriate proceedings diligently pursued and available to such Borrower,
Guarantor or Subsidiary, as the case may be, and with respect to which adequate
reserves have been set aside on its books and Administrative Agent may, at its
option, establish any Reserves in respect thereof to the extent that such taxes
give rise to a security interest, lien or other claim that is pari passu or has
priority over the security interests of Administrative Agent or that would
otherwise impair the ability of Administrative Agent to realize upon the
Collateral.

9.5 Insurance.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, at all
times, maintain with financially sound and reputable insurers insurance with
respect to the Collateral against loss or damage and all other insurance of the
kinds and in the amounts customarily insured against or carried by corporations
of established reputation engaged in the same or similar businesses and
similarly situated. Said policies of insurance shall be reasonably satisfactory
to Administrative Agent as to form, amount and insurer. Borrowers and Guarantors
shall furnish certificates, policies or endorsements to Administrative Agent as
Administrative Agent shall reasonably require as proof of such insurance, and,
if any Borrower or Guarantor fails to do so, Administrative Agent is authorized,
but not required, to obtain such insurance at the expense of Borrowers. All
policies shall provide for at least thirty (30) days prior written notice to
Administrative Agent of any cancellation or reduction of coverage and that
Administrative Agent may act as attorney for each Borrower and Guarantor in
obtaining (if any Borrower or Guarantor fails to do so), and at any time an
Event of Default exists or has occurred and is continuing, adjusting, settling,
amending and canceling such insurance. Borrowers and Guarantors shall cause
Administrative Agent to be named as a loss payee and an additional insured (but
without any liability for any premiums) under such insurance policies and
Borrowers and Guarantors shall obtain non-contributory lender’s loss payable
endorsements to all insurance policies in form and substance satisfactory to
Administrative Agent. Such lender’s loss payable endorsements shall specify that
the proceeds of such insurance shall be payable to Administrative Agent as its
interests may appear and further specify that Administrative Agent and Lenders
shall be paid regardless of any act or omission by any Borrower, Guarantor or
any of its or their Affiliates. Without limiting any other rights of
Administrative Agent or Lenders, any insurance proceeds received by
Administrative Agent at any time may be applied to payment

 

127



--------------------------------------------------------------------------------

of the Obligations, whether or not then due, in any order and in such manner as
Administrative Agent may determine. Upon application of such proceeds to the
Loans, Loans may be available subject and pursuant to the terms hereof to be
used for the costs of repair or replacement of the Collateral lost or damages
resulting in the payment of such insurance proceeds.

(b) If any portion of any Collateral is at any time located in an area
identified by the Federal Emergency Management Agency (or any successor agency)
as a “flood hazard area” with respect to which flood insurance has been made
available under any of the Flood Insurance Laws, then Borrowers shall (i) with
respect to such Collateral maintain with responsible and reputable insurance
companies reasonably acceptable to Administrative Agent, flood insurance in an
amount and otherwise sufficient to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws and (ii) deliver to
Administrative Agent evidence of such compliance in form and substance
reasonably acceptable to Administrative Agent and upon any Lender’s request,
Administrative Borrower shall deliver such evidence of compliance to such
Lender. All premiums on any of the insurance referred to in this Section 9.5(b)
shall be paid when due by Borrowers and if requested by Administrative Agent,
summaries of the policies shall be provided to Administrative Agent annually or
as it may otherwise reasonably request. Without limiting the rights of
Administrative Agent provided for above, if Borrowers fail to obtain or maintain
any insurance required under the Flood Insurance Laws, Administrative Agent may
obtain it at Borrowers’ expense. By purchasing any of the insurance referred to
in this Section 9.5(b), Administrative Agent shall not be deemed to have waived
any Default or Event of Default arising from Borrowers’ failure to maintain such
insurance or pay any such premiums in respect thereof.

9.6 Financial Statements and Other Information.

(a) Each Borrower and Guarantor shall, and shall cause any Subsidiary to, keep
proper books and records of all financial transactions and matters involving the
assets and the business of such Borrower, Guarantor and its Subsidiaries in
accordance with GAAP. Borrowers and Guarantors shall furnish to Administrative
Agent and Lenders within a reasonable time all such financial and other
information as Administrative Agent shall reasonably request relating to the
Collateral and the assets, business and operations of Borrowers and Guarantors,
and Borrower shall notify the auditors and accountants of Borrowers and
Guarantors that Administrative Agent is authorized to obtain such information
directly from them; provided, that, so long as no Default or Event of Default
shall exist or have occurred and be continuing, Administrative Agent shall not
exercise its right under this Section 9.6 to contact the accountants and
auditors directly to obtain information from them not relating to the Collateral
without the prior approval of Lead Borrower, which approval shall not be
unreasonably withheld, conditioned or delayed. Without limiting the foregoing,
Borrowers and Guarantors shall furnish or cause to be furnished to
Administrative Agent, the following:

(i) within thirty (30) days after the end of each fiscal four (4) week period
(or forty-five (45) days after the end of each fiscal quarter), unaudited
consolidated financial statements (including in each case balance sheets,
statements of income and loss, statements of cash flows, and statements of
shareholders’ equity), and unaudited consolidating financial statements
(including balance sheets and statements of income and loss), all in reasonable
detail and substantially in the form of Exhibit D-1 hereto, fairly presenting,
in all material respects, the

 

128



--------------------------------------------------------------------------------

financial position and the results of the operations of Parent and its
Subsidiaries as of the end of and through such fiscal four (4) week period,
certified to be correct by the chief financial officer, corporate treasurer or
vice president of finance of Parent, subject to normal year-end adjustments and
no footnotes and accompanied by a compliance certificate substantially in the
form of Exhibit E hereto, along with a schedule in a form reasonably
satisfactory to Administrative Agent in good faith of the calculations used in
determining, as of the end of such four (4) week period, whether Borrowers and
Guarantors are in compliance with the covenant set forth in Section 9.18 of this
Agreement for such fiscal four (4) week period, and

(ii) within ninety (90) days after the end of each fiscal year, audited
consolidated financial statements of Parent and its Subsidiaries (including in
each case balance sheets, statements of income and loss, statements of cash
flows, and statements of shareholders’ equity) and unaudited consolidating
financial statements (including balance sheets and statements of income and
loss), and the accompanying notes thereto, all in reasonable detail and
substantially in the form of Exhibit D-2 hereto, fairly presenting in all
material respects the financial position and the results of the operations of
Parent and its Subsidiaries as of the end of and for such fiscal year, together
with the unqualified opinion of independent certified public accountants with
respect to the audited consolidated financial statements, which accountants
shall be Deloitte & Touche LLP, another nationally recognized independent
accounting firm selected by Borrowers and acceptable to Administrative Agent or
a regional independent accounting firm selected by Borrowers and reasonably
acceptable to Administrative Agent, that such audited consolidated financial
statements have been prepared in accordance with GAAP, and present fairly in all
material respects the results of operations and financial condition of Parent
and its Subsidiaries as of the end of and for the fiscal year then ended. All
references to a “fiscal four (4) week period” herein or otherwise in this
Agreement or any of the other Financing Agreements shall mean such four (4) or
five (5) week periods as calculated in accordance with the current accounting
practices of Borrowers and Guarantors as of the Effective Date, and

(iii) at such time as available, but in no event later than sixty (60) days
after the end of each fiscal year, projected consolidated financial statements
and consolidating financial statements (including in each case, forecasted
balance sheets and statements of income and loss, and statements of cash flow)
of Parent and its Subsidiaries for the next fiscal year, all in reasonable
detail, and in a format consistent with the projections delivered by Borrowers
to Administrative Agent prior to the Effective Date (or otherwise in form
reasonably acceptable to Administrative Agent), together with such supporting
information as Administrative Agent may reasonably request. Such projected
financial statements shall be prepared on a monthly basis for the next
succeeding year. Such projections shall represent the reasonable best estimate
by Borrowers and Guarantors of the future financial performance of Parent and
its Subsidiaries for the periods set forth therein and shall have been prepared
on the basis of the assumptions set forth therein which Borrowers and Guarantors
believe are fair and reasonable as of the date of preparation in light of
current and reasonably foreseeable business conditions (it being understood that
actual results may differ from those set forth in such projected financial
statements). Borrowers (or Lead Borrower on behalf of Borrowers) shall provide
to Administrative Agent, as Administrative Agent may require, updates with
respect to such projections at any time a Default or Event of Default exists or
has occurred and is continuing.

 

129



--------------------------------------------------------------------------------

(b) Borrowers and Guarantors shall promptly notify Administrative Agent in
writing of the details of (i) any loss, damage, investigation, action, suit,
proceeding or claim relating to Collateral having a value of more than
$10,000,000, or which if adversely determined would result in a Material Adverse
Effect, (ii) any order, judgment or decree in excess of $15,000,000 that shall
have been entered against any Borrower or Guarantor any of its or their
properties or assets, (iv) any notification of a material violation of laws or
regulations received by any Borrower or Guarantor, (v) any ERISA Event, and
(vi) the occurrence of any Default or Event of Default.

(c) Borrowers and Guarantors shall promptly after the sending or filing thereof
furnish or cause to be furnished to Administrative Agent copies of all reports
which Parent sends to its stockholders generally and copies of all reports and
registration statements which any Borrower or Guarantor files with the
Securities and Exchange Commission, any national securities exchange or the
National Association of Securities Dealers, Inc.

(d) Borrowers and Guarantors shall furnish or cause to be furnished to
Administrative Agent such budgets, forecasts, projections and other information
respecting the Collateral and the business of Borrowers and Guarantors, as
Administrative Agent may, from time to time, reasonably request. Subject to the
terms of Section 13.5 hereof, Administrative Agent is hereby authorized to
deliver a copy of any financial statement or any other information relating to
the business of Borrowers and Guarantors to any court or other Governmental
Authority or to any Lender or Participant or prospective Lender or Participant
or any Affiliate of any Lender or Participant. Each Borrower and Guarantor
hereby irrevocably authorizes and directs all accountants or auditors to deliver
to Administrative Agent, at Borrowers’ expense, upon Administrative Agent’s
request, copies of the financial statements of any Borrower and Guarantor and
any reports or management letters prepared by such accountants or auditors on
behalf of any Borrower or Guarantor and to disclose to Administrative Agent and
Lenders upon Administrative Agent’s request such information as they may have
regarding the business of any Borrower and Guarantor. So long as no Default or
Event of Default shall exist or have occurred and be continuing, Administrative
Agent shall not exercise its right under this Section 9.6 to contact the
accountants and auditors directly to obtain information from them not relating
to the Collateral without the prior approval of Lead Borrower, which approval
shall not be unreasonably withheld, conditioned or delayed. Any documents,
schedules, invoices or other papers delivered to Administrative Agent or any
Lender may be destroyed or otherwise disposed of by Administrative Agent or such
Lender one (1) year after the same are delivered to Administrative Agent or such
Lender, except as otherwise designated by Lead Borrower to Administrative Agent
or such Lender in writing.

(e) Documents required to be delivered pursuant to Sections 9.6(a)(i) and
(ii) or Section 9.6(c) (to the extent any such documents are included in
materials otherwise filed with the SEC) may be delivered electronically and if
so delivered, shall be deemed to have been delivered on the date (i) on which
Parent or any other Borrower or Guarantor posts such documents, or provides a
link thereto on Parent’s or such other Borrower’s or Guarantor’s website on the
Internet at the website address listed on Schedule 9.6(e); or (ii) on which such
documents are posted on Parent’s or any other Borrower’s or Guarantor’s behalf
on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access

 

130



--------------------------------------------------------------------------------

(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided, that: (i) Borrowers and Guarantors shall
deliver paper copies of such documents to the Administrative Agent or any Lender
that requests the Borrowers and Guarantors to deliver such paper copies until a
written request to cease delivering paper copies is given by the Administrative
Agent or such Lender and (ii) Lead Borrower shall notify the Administrative
Agent and each Lender (by telecopier or electronic mail) of the posting of any
such documents and provide to the Administrative Agent by electronic mail
electronic versions (i.e., soft copies) of such documents. Notwithstanding
anything contained herein, in every instance the Borrowers and Guarantors shall
be required to provide paper copies of the Compliance Certificates to the
Administrative Agent. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by Borrowers
and Guarantors with any such request for delivery, and each Lender shall be
solely responsible for requesting delivery to it or maintaining its copies of
such documents.

9.7 Sale of Assets, Consolidation, Merger, Dissolution, Etc. Each Borrower and
Guarantor shall not, and shall not permit any Subsidiary to, directly or
indirectly,

(a) merge into or with or consolidate with any other Person or permit any other
Person to merge into or with or consolidate with it except that Nash-Finch and
SSD may merge pursuant to the Nash-Finch Merger as of the Effective Date and
after the Effective Date, any Borrower may merge with and into or consolidate
with any other Borrower and any Guarantor may merge with and into or consolidate
with any Borrower, provided, that, each of the following conditions is satisfied
as determined by Administrative Agent in good faith: (i) Administrative Agent
shall have received not less than ten (10) Business Days’ prior written notice
of the intention of such Subsidiaries to so merge or consolidate, which notice
shall set forth in reasonable detail satisfactory to Administrative Agent, the
persons that are merging or consolidating, which person will be the surviving
entity, the locations of the assets of the persons that are merging or
consolidating, and the material agreements and documents relating to such merger
or consolidation, (ii) Administrative Agent shall have received such other
information with respect to such merger or consolidation as Administrative Agent
may reasonably request, (iii) as of the effective date of the merger or
consolidation and after giving effect thereto, no Default or Event of Default
shall exist or have occurred, (iv) Administrative Agent shall have received,
true, correct and complete copies of all agreements, documents and instruments
relating to such merger or consolidation, including, but not limited to, the
certificate or certificates of merger to be filed with each appropriate
Secretary of State (with a copy as filed promptly after such filing), (v) the
surviving corporation shall expressly confirm, ratify and assume the Obligations
and the Financing Agreements to which it is a party in writing, in form and
substance satisfactory to Administrative Agent, and Borrowers and Guarantors
shall execute and deliver such other agreements, documents and instruments as
Administrative Agent may request in connection therewith and (v) to the extent a
Guarantor is merging with and into or consolidating with a Borrower, the
Borrower shall be the surviving corporation;

(b) sell, issue, assign, lease, license, transfer, abandon or otherwise dispose
of any Capital Stock, or Indebtedness owed to it, to any other Person or any of
its assets to any other Person, except for

 

131



--------------------------------------------------------------------------------

(i) sales of Inventory in the ordinary course of business,

(ii) the sale or other disposition of Equipment (including worn-out or obsolete
Equipment or Equipment no longer used or useful in the business of any Borrower
or Guarantor) so long as (A) such sales or other dispositions do not involve
Equipment having an aggregate fair market value in excess of $10,000,000 for all
such Equipment disposed of in any fiscal year of Borrowers or as Administrative
Agent may otherwise agree and (B) Administrative Agent shall have received an
updated Borrowing Base Certificate that gives effect to such sale or other
disposition,

(iii) the issuance and sale by (A) Parent of its Capital Stock pursuant to and
in accordance with the Nash-Finch Merger and (B) any Borrower or Guarantor of
Capital Stock of such Borrower or Guarantor after the Effective Date; provided,
that, (1) Administrative Agent shall have received not less than ten
(10) Business Days’ prior written notice of such issuance and sale by such
Borrower or Guarantor, which notice shall specify the parties to whom such
shares are to be sold, the terms of such sale, the total amount which it is
anticipated will be realized from the issuance and sale of such stock and the
net cash proceeds which it is anticipated will be received by such Borrower or
Guarantor from such sale, (2) such Borrower or Guarantor shall not be required
to pay any cash dividends or repurchase or redeem such Capital Stock or make any
other payments in respect thereof, except as otherwise permitted in Section 9.11
hereof, (3) the terms of such Capital Stock, and the terms and conditions of the
purchase and sale thereof, shall not include any terms that include any
limitation on the right of any Borrower to request or receive Loans or Letter of
Credit Accommodations or the right of any Borrower and Guarantor to amend or
modify any of the terms and conditions of this Agreement or any of the other
Financing Agreements or otherwise in any way relate to or affect the
arrangements of Borrowers and Guarantors with Administrative Agent and Lenders
or are more restrictive or burdensome to any Borrower or Guarantor than the
terms of any Capital Stock in effect on the Effective Date, (4) except as
Administrative Agent may otherwise agree in writing, all of the Net Proceeds of
the sale and issuance of such Capital Stock shall be paid to Administrative
Agent for application to the Obligations in accordance with Section 6.4 hereof
and (E) as of the date of such issuance and sale and after giving effect
thereto, no Default or Event of Default shall exist or have occurred,

(iv) the issuance of Capital Stock of any Borrower or Guarantor consisting of
common stock pursuant to an employee stock option or grant or similar equity
plan (including the Associate Stock Purchase Plan and the Restricted Stock Plan
of Parent) or 401(k) plans of such Borrower or Guarantor for the benefit of its
employees, directors and consultants, provided, that, in no event shall such
Borrower or Guarantor be required to issue, or shall such Borrower or Guarantor
issue, Capital Stock pursuant to such stock plans or 401(k) plans which would
result in a Change of Control or other Event of Default,

(v) sales or other dispositions by any Borrower of assets in connection with the
closing or sale of a retail store location of such Borrower in the ordinary
course of such Borrower’s business which consist of leasehold interests in the
premises of such store (including the subleasing of the leasehold interest of
such Borrower in such premises), the bulk sale of Inventory, Equipment and
fixtures located at such premises to the purchaser of the leasehold interests
and the books and records relating exclusively and directly to the operations of
such

 

132



--------------------------------------------------------------------------------

store; provided, that, as to each and all such sales and closings, (A) on the
date of, and after giving effect to, any such closing or sale, the number of
retail store locations that had been operated by Borrowers that are closed or
sold by Borrowers in any fiscal year shall not be greater than twenty
(20%) percent of the number of retail stores operated by Borrowers as of the end
of the immediately preceding fiscal year, (B) on the date of, and after giving
effect to any such closing or sale, the aggregate amount of the fair market
value of all of such assets sold or otherwise disposed of in connection with all
store closings, together with the aggregate fair market value of all Real
Property, Prescription Files and Tax Stamps sold after the Effective Date (but
excluding for this purpose sales of Non-Operating Assets and sales of Real
Property that is acquired by any Borrower or Guarantor after the Effective Date
permitted under the terms of this Agreement), shall not exceed ten (10%) percent
of the total assets of Parent and its Subsidiaries (measured as of the Effective
Date after giving effect to the Nash-Finch Merger and excluding Non-Operating
Assets and such Real Property acquired after the Effective Date),
(C) Administrative Agent shall have received not less than ten (10) Business
Days prior written notice of such sale or closing, which notice shall set forth
in reasonable detail satisfactory to Administrative Agent, the parties to such
sale or other disposition, the assets to be sold or otherwise disposed of, the
purchase price and the manner of payment thereof and such other information with
respect thereto as Administrative Agent may request, (D) as of the date of such
sale or other disposition and after giving effect thereto, no Default or Event
of Default shall exist or have occurred and be continuing, (E) such sale shall
be on commercially reasonable prices and terms in a bona fide arm’s length
transaction with a Person that is not an Affiliate, (F) as of the date of any
such sale or other disposition and after giving effect thereto, the Excess
Availability shall have been not less than fifteen (15%) percent of the Maximum
Credit for each of the immediately preceding ten (10) consecutive days and as of
the date of any such sale or other disposition and after giving effect thereto,
the Excess Availability shall be not less than such amount, (G) Administrative
Agent shall have received an updated Borrowing Base Certificate that gives
effect to such sale or other disposition and (H) any and all Net Proceeds
payable or delivered to such Borrower in respect of such sale or other
disposition shall be paid or delivered, or caused to be paid or delivered, to
Administrative Agent for application to the Obligations in accordance with
Section 6.4 hereof,

(vi) the sale (including a Sale and Lease-Back Transaction) by Borrowers of
Eligible Real Property; provided, that:

(A) as to any such sale or Sale and Lease-Back Transaction, each of the
following conditions is satisfied: (1) on the date of, and after giving effect
to any such sale, the aggregate amount of the fair market value of all of such
Eligible Real Property disposed of after the Effective Date, together with the
fair market value of all Real Property other than Eligible Real Property, assets
sold or otherwise disposed of in connection with all store closings,
Prescription Files and Tax Stamps sold after the Effective Date (but excluding
for this purpose sales of Non-Operating Assets and sales of Real Property that
is acquired by any Borrower or Guarantor after the Effective Date permitted
under the terms of this Agreement), shall not exceed ten (10%) percent of the
total assets of Parent and its Subsidiaries (measured as of the Effective Date
after giving effect to the Nash-Finch Merger and excluding Non-Operating Assets
and such Real Property acquired after the Effective Date), (2) as of the date of
any such sale or sale and leaseback and after giving effect thereto, no Default
or Event of Default shall exist or have

 

133



--------------------------------------------------------------------------------

occurred, (3) on the date of the consummation of any such disposition, all of
the Net Proceeds of any such disposition shall be remitted to Administrative
Agent for application to the Obligations in accordance with Section 6.4 hereof,
(4) in the event that on the date of, and after giving effect to any such sale,
the Excess Availability is less than $275,000,000, the Net Proceeds as to any
Eligible Real Property shall be not less than the aggregate amount of Tranche A
Real Estate Availability and Tranche A-2 Real Estate Availability provided in
respect of any such Eligible Real Property so disposed of, (5) the Tranche A
Real Estate Availability shall be reduced by the amount of Tranche A Real Estate
Availability provided in respect of any such Eligible Real Property and the
Tranche A-2 Real Estate Availability shall be reduced by the amount of Tranche
A-2 Real Estate Availability provided in respect of any such Eligible Real
Property, (6) Administrative Agent shall have received an updated Borrowing Base
Certificate that gives effect to such sale, (7) Administrative Agent shall have
received true, correct and complete copies of all agreements, documents and
instruments related to any such sale or Sale and Lease-Back Transaction,
(8) with respect to any such Sale and Lease-Back Transaction, the lease
contemplated by such Sale and Lease-Back Transaction is executed within
one-hundred and eighty (180) days of the sale of such Eligible Real Property,
and (9) all consideration delivered or payable to any Borrower or Guarantor in
respect of such disposition, including all amounts at any time payable to any
Borrower or Guarantor, and all rights, benefits and remedies of any Borrower and
Guarantor pursuant to any agreement, document or instrument related to any such
disposition, is and shall continue at all times to be subject to the valid and
enforceable, first priority perfected security interest and lien of
Administrative Agent, and Borrowers and Guarantors shall take such other and
further actions as may be required hereunder with respect to any such
consideration, and

(B) upon the satisfaction of each of the conditions set forth in clause
(A) above, including, but not limited to, the receipt by Administrative Agent of
the Net Proceeds from such sale or Sale and Lease-Back Transaction in
immediately available funds in the Administrative Agent Payment Account,
Administrative Agent shall, at Borrowers’ expense, (1) release the security
interest, mortgage and lien of Administrative Agent in and upon such Eligible
Real Property and (2) execute and deliver to Lead Borrower a release instrument
with respect to such Eligible Real Property, in form and substance satisfactory
to Administrative Agent;

(vii) the sale (including a Sale and Lease-Back Transaction) by Borrowers of
Real Property (other than Eligible Real Property); provided, that:

(A) as to any such sale or Sale and Lease-Back Transaction, each of the
following conditions is satisfied: (1) on the date of, and after giving effect
to any such sale, the aggregate amount of the fair market value of all of such
Real Property disposed of after the Effective Date, together with the fair
market value of all Eligible Real Property sold after the Effective Date, assets
sold or otherwise disposed of in connection with all store closings,
Prescription Files and Tax Stamps sold after the Effective Date (but excluding
for this purpose sales of Non-Operating Assets and sales of Real Property that
is acquired by any Borrower or Guarantor after the Effective Date permitted
under the terms of this Agreement), shall not exceed ten (10%) percent of the
total assets of Parent and its Subsidiaries (measured as of the Effective Date
after giving effect to the Nash-Finch Merger and excluding Non-Operating Assets
and such

 

134



--------------------------------------------------------------------------------

Real Property acquired after the Effective Date), (2) Borrowers and Guarantors
shall cause all of the Net Proceeds at any time payable to any Borrower or
Guarantor pursuant to any agreement, document or instrument related to the such
disposition to be paid by the other party or parties thereto directly to
Administrative Agent for application to the Obligations in accordance with
Section 6.4 hereof, (3) Administrative Agent shall have received true, correct
and complete copies of all agreements, documents and instruments related to any
such sale or Sale and Lease-Back Transaction, (4) with respect to any such Sale
and Lease-Back Transaction, the lease contemplated by such Sale and Lease-Back
Transaction is executed within one-hundred and eighty (180) days of the sale of
such Real Property, and (5) all consideration delivered or payable to any
Borrower or Guarantor in respect of such disposition, including all amounts at
any time payable to any Borrower or Guarantor, and all rights, benefits and
remedies of any Borrower and Guarantor pursuant to any agreement, document or
instrument related to any such disposition, is and shall continue at all times
to be subject to the valid and enforceable, first priority perfected security
interest and lien of Administrative Agent, and Borrowers and Guarantors shall
take such other and further actions as may be required hereunder with respect to
any such consideration,

(B) upon the satisfaction of each of the conditions set forth in clause
(A) above, including, but not limited to, the receipt by Administrative Agent of
the Net Proceeds from such sale or Sale and Lease-Back Transaction in
immediately available funds in the Administrative Agent Payment Account,
Administrative Agent shall, at Borrowers’ expense, (1) release the security
interest, mortgage and lien of Administrative Agent in and upon such Real
Property and (2) execute and deliver to Lead Borrower a release instrument with
respect to such Real Property, in form and substance satisfactory to
Administrative Agent;

(viii) the subleases by Borrowers in effect on the Effective Date of Real
Property subleased by any such Borrower to a customer of Borrowers listed on
Schedule 9.7 hereto and leases or subleases entered into after the Effective
Date by a Borrower or Guarantor of Real Property leased or owned by such
Borrower or Guarantor acquired after the Effective Date to a customer of a
Borrower (other than in connection with the closing or sale of a then existing
retail store location of a Borrower or Guarantor which shall be subject to
clause (v) above); provided, that, as to leases or subleases entered into after
the Effective Date, (A) any such lease or sublease shall be entered into in the
ordinary course of the business of such Borrower or Guarantor consistent with
the current practices of such Borrower or Guarantor as of the Effective Date,
(B) the aggregate amount of the payments by Borrowers and Guarantors to purchase
or otherwise acquire all of such Real Property that is to be leased or subleased
to a customer in any fiscal year and the aggregate amount of the rent and other
amounts payable by Borrowers and Guarantors to the owner of such Real Property
that is to be subleased by such Borrower or Guarantor to a customer in any
fiscal year, together with the maximum aggregate amount that Borrowers and
Guarantors may be required to pay under the guarantees issued by them permitted
under Section 9.9(i) below in such fiscal year, shall not exceed $10,000,000 and
after giving effect to any payments for the purchase or other acquisition of any
such Real Property, the Excess Availability shall be not less than fifteen
(15%) percent of the Maximum Credit, (C) to the extent applicable, the Borrower
or Guarantor acquiring such Real Property shall have complied with the terms of
Section 9.21 hereof with respect to such Real Property and the terms of such
lease shall in all respects be subordinate to the Mortgage applicable to such
Real Property and otherwise subject to the terms with respect thereto set forth
in the Mortgage

 

135



--------------------------------------------------------------------------------

applicable to such Real Property, and (D) as of the date of entering into any
such lease or sublease and after giving effect thereto, no Default or Event of
Default shall exist or have occurred,

(ix) the licensing by a Borrower or Guarantor of Intellectual Property owned by
it to another Borrower or Guarantor; provided, that, as to any such license:
(A) any rights of such Borrower or Guarantor shall be subject to the rights of
Administrative Agent in such Intellectual Property (including the rights of
Administrative Agent to use such Intellectual Property upon an Event of
Default), and (B) such license shall not impair, hinder or otherwise adversely
affect the rights of Administrative Agent;

(x) the abandonment or cancellation of trademarks or the failure to maintain or
not renew, or the allowing to lapse of, any trademarks as registered under the
laws of any country which are not material and are no longer used or useful in
the business of any Borrower, Guarantor or their Subsidiaries and do not appear
on or are not otherwise affixed to or incorporated in any Inventory or Equipment
or necessary in connection with the Records and Borrowers and Guarantors have
determined in good faith in the ordinary course of its business that such
trademark being abandoned or cancelled, or not maintained or renewed, or allowed
to lapse, as the case may be, under the laws of the jurisdiction of any country
does not have a value in excess of $500,000 as to such trademark in such
country, provided, that, no Default or Event of Default shall exist or have
occurred;

(xi) sales of Eligible Prescription Files; provided, that,

(A) each of the following conditions is satisfied: (1) on the date of, and after
giving effect to any such sale, the aggregate amount of the fair market value of
all of such Eligible Prescription Files sold after the Effective Date, together
with the fair market value of all Real Property, assets sold or otherwise
disposed of in connection with all store closings and Tax Stamps sold after the
Effective Date (but excluding for this purpose sales of Non-Operating Assets and
sales of Real Property that is acquired by any Borrower or Guarantor after the
Effective Date permitted under the terms of this Agreement), shall not exceed
ten (10%) percent of the total assets of Parent and its Subsidiaries (measured
as of the Effective Date after giving effect to the Nash-Finch Merger and
excluding Non-Operating Assets and such Real Property acquired after the
Effective Date), (2) as of the date of any such sale and after giving effect
thereto, no Default or Event of Default shall exist or have occurred, (3) on the
date of consummation of any such disposition, all of the Net Proceeds of any
such disposition shall be remitted to Administrative Agent for application to
the Obligations in accordance with Section 6.4 hereof, (4) in the event that on
the date of, and after giving effect to any such sale, the Excess Availability
is less than $275,000,000, the Net Proceeds as to the Eligible Prescription
Files shall be not less than the amount of the Tranche A Prescription File
Availability, Tranche A-1 Prescription File Availability and Tranche A-2
Prescription File Availability provided in respect to any such Eligible
Prescription Files so disposed of, (5) each of the Tranche A Prescription File
Availability, Tranche A-1 Prescription File Availability and Tranche A-2
Prescription File Availability shall be reduced by the amount of Tranche A
Prescription File Availability, Tranche A-1 Prescription File Availability and
Tranche A-2 Prescription File Availability provided in respect of any such
Eligible Prescription Files, (6) Administrative Agent shall have received an
updated Borrowing Base Certificate giving effect to such sale,
(7) Administrative Agent shall

 

136



--------------------------------------------------------------------------------

have received true, correct and complete copies of all agreements, documents and
instruments related to any such sale, and (8) all consideration delivered or
payable to any Borrower or Guarantor in respect of such sale, including all
amounts at any time payable to any Borrower or Guarantor, and all rights,
benefits and remedies of any Borrower and Guarantor pursuant to any agreement,
document or instrument related to any such sale, is and shall continue at all
times to be subject to the valid and enforceable, first priority perfected
security interest of Administrative Agent, and Borrowers and Guarantors shall
take all such other and further actions as may be required hereunder with
respect to any such consideration; and

(B) upon the satisfaction of each of the conditions set forth in clause
(A) above, including but not limited to the receipt by Administrative Agent of
the Net Proceeds from such sale in immediately available funds in the
Administrative Agent Payment Account, Administrative Agent shall, at Borrower’s
expense, (1) release the security interest of Administrative Agent in and upon
such Prescription Files and (2) execute and deliver to Lead Borrower a release
instrument with respect to such Prescription Files, in form and substance
satisfactory to Administrative Agent.

(xii) sales of Tax Stamps in excess of the amounts required in connection with
the sale or other disposition of any Inventory; provided, that:

(A) as to any such sale, each of the following conditions is satisfied: (1) on
the date of, and after giving effect to any such sale, the aggregate amount of
the fair market value of all of such Tax Stamps sold after the Effective Date,
together with the fair market value of all Real Property, assets sold or
otherwise disposed of in connection with all store closings and Prescripton
Files sold after the Effective Date, shall not exceed ten (10%) percent of the
total assets of Parent and its Subsidiaries (measured as of the Effective Date
after giving effect to the Nash-Finch Merger and excluding Non-Operating
Assets), (2) as of the date of any such sale and after giving effect thereto, no
Default or Event of Default shall exist or have occurred, (3) on the date of the
consummation of any such disposition, all of the Net Proceeds of any such
disposition shall be remitted to Administrative Agent for application to the
Obligations in accordance with Section 6.4 hereof, (4) in the event that on the
date of, and after giving effect to any such sale, the Excess Availability is
less than $275,000,000, the Net Proceeds as to any Tax Stamps shall be not less
than the aggregate amount included in the Tranche A Borrowing Base, the Tranche
A-1 Borrowing Base and the Tranche A-2 Borrowing Base in respect of any such Tax
Stamps so disposed of, (5) the Tranche A Borrowing Base, the Tranche A-1
Borrowing Base and the Tranche A-2 Borrowing Base shall be reduced by the amount
of availability provided in respect of any such Tax Stamps, (6) Administrative
Agent shall have received an updated Borrowing Base Certificate that gives
effect to such sale, (7) Administrative Agent shall have received true, correct
and complete copies of all agreements, documents and instruments related to any
such sale, and (8) all consideration delivered or payable to any Borrower or
Guarantor in respect of such disposition, including all amounts at any time
payable to any Borrower or Guarantor, and all rights, benefits and remedies of
any Borrower and Guarantor pursuant to any agreement, document or instrument
related to any such disposition, is and shall continue at all times to be
subject to the valid and enforceable, first priority perfected security interest
and lien of Administrative Agent, and Borrowers and Guarantors shall take such
other and further actions as may be required hereunder with respect to any such
consideration, and

 

137



--------------------------------------------------------------------------------

(B) upon the satisfaction of each of the conditions set forth in clause
(A) above, including, but not limited to, the receipt by Administrative Agent of
the Net Proceeds from such sale in immediately available funds in the
Administrative Agent Payment Account, Administrative Agent shall, at Borrowers’
expense, (1) release the security interest, mortgage and lien of Administrative
Agent in and upon such Tax Stamps and (2) execute and deliver to Lead Borrower a
release instrument with respect to such Tax Stamps, in form and substance
satisfactory to Administrative Agent;

(xiii) sales or other dispositions by any Borrower or Guarantor of assets not
otherwise subject to the terms hereof; provided, that, each of the following
conditions is satisfied: (A) as of the date of any such sale or other
disposition and after giving effect thereto, no Default or Event of Default
shall exist or have occurred and be continuing, (B) any such sale is made at
fair market values and the aggregate fair market value of all such assets sold
during any fiscal year of Borrowers shall not exceed $10,000,000, except as
Administrative Agent may otherwise agree in writing, (C) Borrowers and
Guarantors shall cause all of the Net Proceeds at any time payable to any
Borrower or Guarantor pursuant to any agreement, document or instrument related
to the such disposition to be paid by the other party or parties thereto
directly to Administrative Agent for application to the Obligations in
accordance with Section 6.4 hereof, (D) not less than eighty (80%) percent of
the consideration for such disposition is in the form of cash and (E) the assets
to be so disposed are not necessary or economically desirable in connection with
the principal business of Borrowers.

(xiv) wind up, liquidate or dissolve, except that any Borrower or Guarantor
(other than Parent) may wind up, liquidate and dissolve, provided, that, each of
the following conditions is satisfied, (A) the winding up, liquidation and
dissolution of such Borrower or Guarantor (as the case may be) shall not violate
any law or any order or decree of any court or other Governmental Authority in
any material respect and shall not conflict with or result in the breach of, or
constitute a default under, any indenture, mortgage, deed of trust, or any other
agreement or instrument to which any Borrower or Guarantor is a party or may be
bound, (B) such winding up, liquidation or dissolution shall be done in
accordance with the requirements of all applicable laws and regulations,
(C) effective upon such winding up, liquidation or dissolution, substantially
all of the assets and properties of such Borrower or Guarantor shall be duly and
validly transferred and assigned to any Borrower, free and clear of any liens,
restrictions or encumbrances other than the security interest and liens of
Administrative Agent (and Administrative Agent shall have received such evidence
thereof as Administrative Agent may require) and Administrative Agent shall have
received such deeds, assignments or other agreements as Administrative Agent may
request to evidence and confirm the transfer of such assets of such Borrower or
Guarantor (as the case may be) to such Borrower, (D) Administrative Agent shall
have received all documents and agreements that any Borrower or Guarantor has
filed with any Governmental Authority or as are otherwise required to effectuate
such winding up, liquidation or dissolution, (E) no Borrower or Guarantor shall
assume any Indebtedness, obligations or liabilities as a result of such winding
up, liquidation or dissolution, or otherwise become liable in respect of any
obligations or liabilities of the entity that is winding up, liquidating or
dissolving, unless such Indebtedness is otherwise expressly permitted hereunder,
(F) Administrative Agent shall have received not less than ten (10) Business
Days prior written notice of the intention of such Borrower or Guarantor to wind
up, liquidate or dissolve and (G) as of the date of such winding up, liquidation
or dissolution and after giving effect thereto, no Default or Event of Default
shall exist or have occurred; or

 

138



--------------------------------------------------------------------------------

(xv) dispositions of Rolling Stock in the ordinary course of business that is
substantially worn, damaged, obsolete, or, in the judgment of a Borrower, no
longer useful or necessary in its business so long as Administrative Agent shall
have received an updated Borrowing Base Certificate that gives effect to such
disposition.

9.8 Encumbrances. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, create, incur, assume or suffer to exist any security
interest, mortgage, pledge, lien, charge or other encumbrance of any nature
whatsoever on any of its assets or properties, including the Collateral, or file
or permit the filing of, or permit to remain in effect, any financing statement
or other similar notice of any security interest or lien with respect to any
such assets or properties, except:

(a) the security interests and liens of Administrative Agent for itself and the
benefit of Secured Parties;

(b) liens securing the payment of taxes, assessments or other governmental
charges or levies either not yet overdue or the validity of which are being
contested in good faith by appropriate proceedings diligently pursued and
available to such Borrower, or Guarantor or Subsidiary, as the case may be and
with respect to which adequate reserves have been set aside on its books;

(c) non-consensual statutory liens (other than liens securing the payment of
taxes) arising in the ordinary course of such Borrower’s, Guarantor’s or
Subsidiary’s business to the extent: (i) such liens secure Indebtedness which is
not overdue or (ii) such liens secure Indebtedness relating to claims or
liabilities which are fully insured (subject to customary deductibles with
respect to such insurance) and being defended at the sole cost and expense and
at the sole risk of the insurer or being contested in good faith by appropriate
proceedings diligently pursued and available to such Borrower, Guarantor or such
Subsidiary, in each case prior to the commencement of foreclosure or other
similar proceedings and with respect to which adequate reserves have been set
aside on its books;

(d) zoning restrictions, easements, licenses, covenants and other restrictions
affecting the use of Real Property which do not interfere in any material
respect with the use of such Real Property or ordinary conduct of the business
of such Borrower, Guarantor or such Subsidiary as presently conducted thereon or
materially impair the value of the Real Property which may be subject thereto
(including any of such zoning restrictions, easements, licenses, covenants and
other restrictions that are set forth in the title insurance policies issued to
Administrative Agent with respect to the Real Property as of the Effective
Date);

(e) purchase money security interests in or landlord liens upon Equipment or
other property (including Capital Leases) and purchase money mortgages on Real
Property in each case either (i) existing on the date of this Agreement or
(ii) arising after the Effective Date to secure Indebtedness permitted under
Section 9.9(b) hereof;

 

139



--------------------------------------------------------------------------------

(f) pledges and deposits of cash by any Borrower or Guarantor after the
Effective Date in the ordinary course of business in connection with workers’
compensation, social security, unemployment insurance and other types of social
security benefits consistent with the current practices of such Borrower or
Guarantor as of the Effective Date;

(g) pledges and deposits of cash by any Borrower or Guarantor after the
Effective Date to secure the performance of tenders, bids, leases, trade
contracts (other than for the repayment of Indebtedness), leases, surety and
appeal bonds, statutory obligations and other similar obligations in each case
in the ordinary course of business consistent with the current practices of such
Borrower or Guarantor as of the Effective Date;

(h) liens arising from (i) operating leases and the precautionary UCC financing
statement filings in respect thereof and (ii) equipment or other goods which are
not owned by any Borrower or Guarantor located on the premises of such Borrower
or Guarantor (but not in connection with, or as part of, the financing thereof),
whether pursuant to consignment arrangements or otherwise, from time to time in
the ordinary course of business and consistent with current practices of such
Borrower or Guarantor and the precautionary UCC financing statement filings in
respect thereof;

(i) liens or rights of setoff against credit balances of Borrowers with Credit
Card Issuers or Credit Card Processors or amounts owing by such Credit Card
Issuers or Credit Card Processors to Borrowers in the ordinary course of
business, but not liens on or rights of setoff against any other property or
assets of Borrowers or Guarantors, pursuant to the Credit Card Agreements (as in
effect on the Effective Date) to secure the obligations of Borrowers to the
Credit Card Issuers or Credit Card Processors as a result of fees and
chargebacks;

(j) statutory or common law liens or rights of setoff of depository banks with
respect to funds of Borrowers or Guarantors at such banks to secure fees and
charges in connection with returned items or the standard fees and charges of
such banks in connection with the deposit accounts maintained by Borrowers and
Guarantors at such banks (but not any other Indebtedness or obligations);

(k) judgments and other similar liens arising after the Effective Date in
connection with court proceedings that do not constitute an Event of Default,
provided, that, (i) such liens are being contested in good faith and by
appropriate proceedings diligently pursued, (ii) adequate reserves or other
appropriate provision, if any, as are required by GAAP have been made therefor,
(iii) a stay of enforcement of any such liens is in effect and
(iv) Administrative Agent may establish a Reserve with respect thereto;

(l) the security interests and liens upon Equipment, Real Property and related
assets permitted to secure Refinancing Indebtedness in accordance with the terms
of Section 9.9(j) hereof;

(m) the rights of use and possession of lessees of Real Property of any Borrower
or Guarantor to the extent the lease giving rise to such rights is otherwise
permitted hereunder;

 

140



--------------------------------------------------------------------------------

(n) the security interests and liens in favor of the Qualified Debt Agent, in
and on the assets and properties of Borrowers and Guarantors to secure the
Indebtedness to the extent permitted under Section 9.9(f) hereof; provided,
that, such security interests and liens in favor of the Qualified Debt Agent are
junior and subordinate to the security interests and liens on the Collateral
(other than with respect to the Qualified Debt Offering Priority Collateral)
granted by Borrowers and Guarantors in favor of Administrative Agent as set
forth in the Qualified Debt Intercreditor Agreement, in form and substance
satisfactory to Administrative Agent and the Required Lenders;

(o) the security interests and liens set forth on Schedule 8.4 to the
Information Certificate;

(p) pledges of stock of third parties acquired by Borrowers in the ordinary
course of business in connection with investments permitted under
Section 9.10(k) hereof; and

(q) other security interests and liens not described under this Section 9.8 to
secure Indebtedness permitted under Section 9.9 hereof, to the extent that such
security interests and liens do not, in the aggregate, secure Indebtedness in
excess of $10,000,000; provided, that, such security interests and liens shall
not encumber property or assets of any Borrower or Guarantor consisting of
(i) Receivables, Inventory, Equipment, Rolling Stock, Real Property, deposit
accounts, (ii) instruments, documents, investment property, letters of credit,
supporting obligations and chattel paper, in each case, related to the assets
described in clause (i) above, (iii) Records related to any of the foregoing and
(iv) proceeds and products of any of the items of types of assets described in
clauses (i) through (iii) above.

9.9 Indebtedness. Each Borrower and Guarantor shall not, and shall not permit
any Subsidiary to, incur, create, assume, become or be liable in any manner with
respect to, or permit to exist, any Indebtedness, or guarantee, assume, endorse,
or otherwise become responsible for (directly or indirectly), the Indebtedness,
performance, obligations or dividends of any other Person, except:

(a) the Obligations;

(b) purchase money Indebtedness (including Capital Leases) existing on the
Effective Date or arising after the Effective Date to the extent secured by
purchase money security interests in Equipment (including Capital Leases) and
purchase money mortgages on Real Property so long as such security interests and
mortgages do not apply to any property of such Borrower, Guarantor or Subsidiary
other than the Equipment or Real Property so acquired, and the Indebtedness
secured thereby does not exceed the cost of the Equipment or Real Property so
acquired, as the case may be;

(c) guarantees by any Borrower or Guarantor of the Obligations of the other
Borrowers or Guarantors in favor of Administrative Agent for the benefit of
Lenders;

(d) the Indebtedness of any Borrower or Guarantor to any other Borrower or
Guarantor arising after the Effective Date pursuant to loans by any Borrower or
Guarantor permitted under Section 9.10(g) hereof;

 

141



--------------------------------------------------------------------------------

(e) [intentionally omitted];

(f) Indebtedness arising after the Effective Date to the Qualified Debt Agent or
other holders thereof (but not to any other Borrower or Guarantor or other
Subsidiary of Parent) pursuant to the Qualified Debt Offering, provided, that,
each of the following conditions is satisfied:

(i) the aggregate principal amount of such Indebtedness shall not exceed
$800,000,000 less the aggregate amount of all repayments or redemptions, whether
optional or mandatory, in respect thereof, plus interest thereon at the rate
provided for in the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the date such agreement or instrument is entered
into,

(ii) Administrative Agent shall have received not less than thirty (30) days
prior written notice of the intention of such Borrower or Guarantor to incur
such Indebtedness, which notice shall set forth in reasonable detail
satisfactory to Administrative Agent the amount of such Indebtedness, the person
or persons to whom such Indebtedness will be owed, the interest rate, the
schedule of repayments and maturity date with respect thereto and such other
information as Administrative Agent may request with respect thereto,

(iii) such Indebtedness shall have a maturity date no earlier than six
(6) months after the Maturity Date and shall not include terms and conditions
with respect to any Borrower or Guarantor which are more burdensome or
restrictive in any material respect than those contained in this Agreement,
taken as a whole, except with respect to financial covenants, provided, that,
prior to incurring such Indebtedness, Borrowers shall have delivered to
Administrative Agent projections, in form and substance satisfactory to
Administrative Agent, which show that Borrowers will be in compliance with such
financial covenants through the end of the term of such Indebtedness,

(iv) the Indebtedness incurred pursuant to this Section 9.9(f) may be secured by
a lien on the Collateral, provided, that, Administrative Agent shall have
received the Qualified Debt Intercreditor Agreement applicable to such
Indebtedness, in form and substance satisfactory to Administrative Agent in its
sole discretion, duly authorized, executed and delivered by the holders of such
Indebtedness or the Qualified Debt Agent, which shall provide among other things
for the subordination of such Persons’ lien on the Collateral (other than the
Qualified Debt Offering Priority Collateral) and the subordination of the
Administrative Agent’s lien on the Qualified Debt Offering Priority Collateral
as provided in Section 9.8(l) hereof,

(v) to the extent that the holders of such Indebtedness or the Qualified Debt
Agent are granted a security interest in the Qualified Debt Offering Priority
Collateral, Administrative Agent shall have a second priority security interest
on such Collateral,

(vi) as of the date of incurring such Indebtedness, and after giving effect
thereto, the ratio of Total Funded Indebtedness to pro-forma EBITDA shall not
exceed 4.0 to 1.0,

(vii) Administrative Agent shall have received true, correct and complete copies
of all agreements, documents or instruments evidencing or otherwise related to
such Indebtedness, in each case in form and substance reasonably satisfactory to
Administrative Agent,

 

142



--------------------------------------------------------------------------------

(viii) Borrowers and Guarantors shall not, directly or indirectly, make any
payments in respect of such Indebtedness, except that Borrowers may make
regularly scheduled payments of principal and interest in respect of such
Indebtedness so long as, as of the date of any such payment and after giving
effect thereto, either (A) (1) the aggregate amount of the Excess Availability
of Borrowers shall be greater than an amount equal to twenty-five (25%) percent
of the Total Borrowing Base, (2) the pro forma projected aggregate amount of the
Excess Availability of Borrowers (subject to the receipt of such certificates or
information as Administrative Agent may require to confirm such projection)
shall be greater than an amount equal to twenty-five (25%) percent of the Total
Borrowing Base for the first six (6) months after such payment and (3) no
Default or Event of Default shall exist or have occurred and is continuing, or
(B) (1) the aggregate amount of the Excess Availability of Borrowers shall be
greater than an amount equal to twenty (20%) percent of the Total Borrowing
Base, (2) the pro forma projected aggregate amount of the Excess Availability of
Borrowers (subject to the receipt of such certificates or information as
Administrative Agent may require to confirm such projection) shall be greater
than an amount equal to twenty (20%) percent of the Total Borrowing Base for the
first six (6) months after such payment, (3) the pro-forma Fixed Charge Coverage
Ratio of Borrowers (on a combined basis) for the most recently ended twelve
(12) month period for which Administrative Agent has received financial
statements of Borrowers shall be greater than 1.00 to 1:00 and (4) no Default or
Event of Default shall exist or have occurred and is continuing,

(ix) except as Administrative Agent may otherwise agree in writing, (A) to the
extent that such Indebtedness shall be incurred for the purpose of financing an
acquisition permitted by Section 9.10(i) hereof , the proceeds of such Qualified
Debt Offering shall be used for the purchase price and expenses of such
acquisition and (B) otherwise such proceeds shall be paid to Administrative
Agent for application to the Obligations in accordance with Section 6.4 hereof,

(x) Borrowers and Guarantors shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto, except, that, Borrowers or Guarantors
may, after prior written notice to Administrative Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof, or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose (except pursuant to
payments permitted in clause (f)(viii) above),

(xi) Borrowers and Guarantors shall furnish to Administrative Agent all notices
or demands in connection with such Indebtedness either received by any Borrower
or Guarantor or on its behalf promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be, and

(xii) only one Qualified Debt Offering can be outstanding at any time.

 

143



--------------------------------------------------------------------------------

(g) Indebtedness of any Borrower or Guarantor arising from (i) any judgment that
constitutes Indebtedness that does not constitute an Event of Default under
Section 10.1(d) hereof and (ii) any ERISA Event that constitutes Indebtedness
that does not constitute an Event of Default under Section 10.1(k) hereof;

(h) Indebtedness of any Borrower or Guarantor entered into in the ordinary
course of business pursuant to Hedge Agreements; provided, that, (i) such
arrangements are with a Bank Product Provider, (ii) such arrangements are not
for speculative purposes and (iii) such Indebtedness shall be unsecured, except
to the extent such Indebtedness constitutes part of the Obligations arising
under or pursuant to Hedge Agreements with a Bank Product Provider that are
secured under the terms hereof;

(i) Indebtedness of any Borrower or Guarantor arising after the Effective Date
in the ordinary course of the business of such Borrower or Guarantor pursuant to
guarantees in favor of third parties by such Borrower or Guarantor of the
obligations of its customers under leases of real or personal property from such
third parties by such customers, provided, that, (i) as of the date of entering
into such guarantee, and after giving effect thereto, Excess Availability shall
be not less than fifteen (15%) percent of the Maximum Credit and (ii) as of the
date of entering into any such guarantee and after giving effect thereto, no
Default or Event of Default shall exist or have occurred;

(j) Indebtedness of any Borrower or Guarantor arising after the Effective Date
issued in exchange for, or the proceeds of which are used to extend, refinance,
replace or substitute for Indebtedness permitted under Sections 9.9(b), 9.9(k),
9.9(l) and 9.9(o) hereof (the “Refinancing Indebtedness”); provided, that, as to
any such Refinancing Indebtedness, each of the following conditions is
satisfied: (i) Administrative Agent shall have received not less than ten
(10) Business Days’ prior written notice of the intention to incur such
Indebtedness, which notice shall set forth in reasonable detail satisfactory to
Administrative Agent, the amount of such Indebtedness, the schedule of
repayments and maturity date with respect thereto and such other information
with respect thereto as Administrative Agent may reasonably request,
(ii) promptly upon Administrative Agent’s request, Administrative Agent shall
have received true, correct and complete copies of all agreements, documents and
instruments evidencing or otherwise related to such Indebtedness, as duly
authorized, executed and delivered by the parties thereto, (iii) the Refinancing
Indebtedness shall have a Weighted Average Life to Maturity and a final maturity
equal to or greater than the Weighted Average Life to Maturity and the final
maturity, respectively, of the Indebtedness being extended, refinanced,
replaced, or substituted for, (iv) the Refinancing Indebtedness shall rank in
right of payment no more senior than, and be at least subordinated (if
subordinated) to, the Obligations as the Indebtedness being extended,
refinanced, replaced or substituted for, (v) the Refinancing Indebtedness shall
not include terms and conditions with respect to any Borrower or Guarantor which
are more burdensome or restrictive in any material respect than those included
in the Indebtedness so extended, refinanced, replaced or substituted for,
(vi) such Indebtedness incurred by any Borrower or Guarantor shall be at rates
and with fees or other charges that are commercially reasonable, (vii) the
incurring of such Indebtedness shall not result in an Event of Default,
(viii) the principal amount of such Refinancing Indebtedness shall not exceed
the principal amount of the Indebtedness so extended, refinanced, replaced or
substituted for (plus the amount of reasonable

 

144



--------------------------------------------------------------------------------

refinancing fees and expenses incurred in connection therewith outstanding on
the date of such event), (ix) the Refinancing Indebtedness shall be secured by
substantially the same assets (or less of such assets) that secure the
Indebtedness so extended, refinanced, replaced or substituted for, provided,
that, such security interests with respect to the Refinancing Indebtedness shall
have a priority no more senior than, and be at least as subordinated, if
subordinated (on terms and conditions substantially similar to the subordination
provisions applicable to the Indebtedness so extended, refinanced, replaced or
substituted for or as is otherwise acceptable to Administrative Agent) as the
security interest with respect to the Indebtedness so extended, refinanced,
replaced or substituted for, (x) Borrowers and Guarantors may only make payments
of principal, interest and fees, if any, in respect of such Indebtedness to the
extent such payments would have been permitted hereunder in respect of the
Indebtedness so extended, refinanced, replaced or substituted for (and except as
otherwise permitted below), (xi) Borrowers and Guarantors shall not, directly or
indirectly, (A) amend, modify, alter or change any terms of the agreements with
respect to such Refinancing Indebtedness, except that Borrowers and Guarantors
may, after prior written notice to Administrative Agent, amend, modify, alter or
change the terms thereof to the extent permitted with respect to the
Indebtedness so extended, refinanced, replaced or substituted for, or
(B) redeem, retire, defease, purchase or otherwise acquired such Indebtedness,
or set aside or otherwise deposit or invest any sums for such purpose (other
than with Refinancing Indebtedness to the extent permitted herein and to the
extent permitted with respect to the Indebtedness so extended, refinanced,
replaced or substituted for), and (xii) Borrowers and Guarantors shall furnish
to Administrative Agent copies of all material notices or demands in connection
with Indebtedness received by any Borrower or Guarantor or on its behalf
promptly after the receipt thereof or sent by any Borrower or Guarantor or on
its behalf concurrently with the sending thereof, as the case may be;

(k) the Indebtedness set forth on Schedule 9.9 to the Information Certificate;
provided, that, (i) Borrowers and Guarantors may only make regularly scheduled
payments of principal and interest in respect of such Indebtedness in accordance
with the terms of the agreement or instrument evidencing or giving rise to such
Indebtedness as in effect on the Effective Date, (ii) Borrowers and Guarantors
shall not, directly or indirectly, (A) amend, modify, alter or change the terms
of such Indebtedness or any agreement, document or instrument related thereto as
in effect on the Effective Date except, that, Borrowers and Guarantors may,
after prior written notice to Administrative Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof, or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose, and (iii) Borrowers and
Guarantors shall furnish to Administrative Agent all notices or demands in
connection with such Indebtedness either received by any Borrower or Guarantor
or on its behalf, promptly after the receipt thereof, or sent by any Borrower or
Guarantor or on its behalf, concurrently with the sending thereof, as the case
may be;

 

145



--------------------------------------------------------------------------------

(l) unsecured Indebtedness of Parent evidenced by the Senior Notes as in effect
on the date of their issuance or as permitted to be amended pursuant to the
terms hereof, provided, that:

(i) the aggregate principal amount of all such Indebtedness evidenced by the
Senior Notes shall not exceed $50,000,000 less the aggregate amount of all
repayments or redemptions, whether optional or mandatory, in respect thereof,
plus interest thereon calculated in the manner provided for in the Senior Notes
as in effect on the date of the issuance thereof,

(ii) Borrowers and Guarantors shall not, directly or indirectly, make any
payments in respect of such Indebtedness, except that Parent may make
(A) regularly scheduled payments of interest and fees in respect of such
Indebtedness when due in accordance with the terms of the Senior Notes as in
effect on the date of the issuance thereof, (B) payments of principal in respect
of such Indebtedness when scheduled to mature in accordance with the terms of
the Senior Note Indenture (as in effect on December 6, 2012) and any other
mandatory prepayments as required under the terms of the Senior Note Indenture
(as in effect on December 6, 2012) and (C) optional prepayments on principal in
respect of such Indebtedness, provided, that, as of the date of any such
prepayment and after giving effect thereto, (1) no Default or Event of Default
shall exist or have occurred and be continuing, (2) so long as the aggregate
amount of all such prepayments, together with the aggregate amount of
distributions permitted under Section 9.11(f), are less than $25,000,000 in any
twelve (12) consecutive month period, no Cash Dominion Event shall exist, (3) on
and after such time that the aggregate amount of all such prepayments, together
with the aggregate amount of distributions permitted under Section 9.11(f),
exceed $25,000,000 in any twelve (12) consecutive month period, (x) the daily
average of the Excess Availability for the immediately preceding ninety
(90) consecutive day period shall have been not less than fifteen (15%) percent
of the Loan Limit and after giving effect to any such prepayment in respect
thereof, on a pro forma basis using the Total Borrowing Base as of the date of
the most recent calculation of the Total Borrowing Base immediately prior to any
such prepayment, the Excess Availability shall be not less than fifteen
(15%) percent of the Loan Limit and (y) Administrative Agent shall have received
projections reasonably satisfactory to it for the twelve (12) month period after
the date of any such prepayment showing, on a pro forma basis after giving
effect to such prepayment, Excess Availability at all times during such period
of not less than fifteen (15%) percent of the Loan Limit, and (4) Administrative
Agent shall have received not less than ten (10) Business Days prior written
notice of such proposed prepayment and such information with respect thereto as
Administrative Agent may reasonably request, including the proposed date and the
amount of such prepayment,

(iii) at no time shall the aggregate amount of the Loans (including Swing Line
Loans) and the Letter of Credit Accommodations outstanding at any time exceed
the amount that would give rise to a default or event of default under the
Senior Note Indenture or which would give rise to the obligation of Parent or
any of its Subsidiaries to grant a lien on any assets to secure the Senior Notes

(iv) Borrowers and Guarantors shall not, directly or indirectly, amend, modify,
alter or change in any material respect any terms of such Indebtedness or any of
the Senior Notes or the Senior Note Indenture or any related agreements,
documents and instruments, except that Parent may, after prior written notice to
Administrative Agent, amend, modify, alter or change the terms thereof so as to
extend the maturity thereof or defer the timing of any payments in respect
thereof, or to forgive or cancel any portion of such Indebtedness other than
pursuant to payments thereof, or to reduce the interest rate or any fees in
connection therewith, and

 

146



--------------------------------------------------------------------------------

(v) Borrowers and Guarantors shall furnish to Administrative Agent all written
notices or demands in connection with such Indebtedness either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be;

(m) guarantees by any Borrower of any Indebtedness of any other Borrower
otherwise permitted to be incurred under this Agreement;

(n) contingent Indebtedness of any Borrower or Guarantor arising pursuant to a
performance, bid or surety bond in the ordinary course of business, provided,
that, (i) Administrative Agent shall have received true, correct and complete
copies of all material agreements, documents or instruments evidencing or
otherwise related to such Indebtedness, as duly authorized, executed and
delivered by the parties thereto, and (ii) Administrative Agent shall have
received not less than five (5) days prior written notice of the intention of
such Borrower or Guarantor to incur such Indebtedness; and

(o) unsecured Indebtedness of any Borrower or Guarantor arising after the
Effective Date to any third person (but not to any other Borrower or Guarantor)
not subject to the other terms hereof, provided, that, each of the following
conditions is satisfied:

(i) Administrative Agent shall have received not less than thirty (30) days
prior written notice of the intention of such Borrower or Guarantor to incur
such Indebtedness, which notice shall set forth in reasonable detail
satisfactory to Administrative Agent the amount of such Indebtedness, the person
or persons to whom such Indebtedness will be owed, the interest rate, the
schedule of repayments and maturity date with respect thereto and such other
information as Administrative Agent may request with respect thereto,

(ii) such Indebtedness shall have a maturity date no earlier than six (6) months
after the Maturity Date and shall not include terms and conditions with respect
to any Borrower or Guarantor which are more burdensome or restrictive in any
material respect than those contained in this Agreement, taken as a whole,
except with respect to financial covenants, provided, that, prior to incurring
such Indebtedness, Borrowers shall have delivered to Administrative Agent
projections, in form and substance satisfactory to Administrative Agent, which
show that Borrowers will be in compliance with such financial covenants through
the end of the term of such Indebtedness,

(iii) as of the date of incurring such Indebtedness, and after giving effect
thereto, the ratio of Total Funded Indebtedness to pro-forma EBITDA shall not
exceed 4.0 to 1.0,

(iv) Administrative Agent shall have received true, correct and complete copies
of all agreements, documents or instruments evidencing or otherwise related to
such Indebtedness, in each case in form and substance reasonably satisfactory to
Administrative Agent,

 

147



--------------------------------------------------------------------------------

(v) Borrowers and Guarantors shall not, directly or indirectly, make any
payments in respect of such Indebtedness, except that Borrowers may make
regularly scheduled payments of principal and interest in respect of such
Indebtedness so long as, as of the date of any such payment and after giving
effect thereto, Excess Availability shall be not less than fifteen (15%) percent
of the Maximum Credit,

(vi) Borrowers and Guarantors shall not, directly or indirectly, (A) amend,
modify, alter or change the terms of such Indebtedness or any agreement,
document or instrument related thereto, except, that, Borrowers or Guarantors
may, after prior written notice to Administrative Agent, amend, modify, alter or
change the terms thereof so as to extend the maturity thereof, or defer the
timing of any payments in respect thereof, or to forgive or cancel any portion
of such Indebtedness (other than pursuant to payments thereof), or to reduce the
interest rate or any fees in connection therewith, or (B) redeem, retire,
defease, purchase or otherwise acquire such Indebtedness, or set aside or
otherwise deposit or invest any sums for such purpose (except pursuant to
payments permitted in clause (o)(v) above),

(vii) Borrowers and Guarantors shall furnish to Administrative Agent all notices
or demands in connection with such Indebtedness either received by any Borrower
or Guarantor or on its behalf promptly after the receipt thereof, or sent by any
Borrower or Guarantor or on its behalf concurrently with the sending thereof, as
the case may be, and

9.10 Loans, Investments, Etc. Each Borrower and Guarantor shall not, and shall
not permit any Subsidiary to, directly or indirectly, make any loans or advance
money or property to any person, or invest in (by capital contribution, dividend
or otherwise) or purchase or repurchase the Capital Stock or Indebtedness or all
or a substantial part of the assets or property of any person, or form or
acquire any Subsidiaries, or agree to do any of the foregoing, except:

(a) the endorsement of instruments for collection or deposit in the ordinary
course of business;

(b) investments in cash or Cash Equivalents, provided, that, (i) on and after a
Cash Dominion Event, no such investments shall be permitted unless no Loans are
then outstanding and (ii) the terms and conditions of Section 5.2 hereof shall
have been satisfied with respect to the deposit account, investment account or
other account in which such cash or Cash Equivalents are held;

(c) the existing equity investments of each Borrower and Guarantor as of the
Effective Date in its Subsidiaries, provided, that, no Borrower or Guarantor
shall have any further obligations or liabilities to make any capital
contributions or other additional investments or other payments to or in or for
the benefit of any of such Subsidiaries, except for Subsidiaries that become a
party to this Agreement as described in Section 9.24 hereof;

(d) loans and advances by any Borrower or Guarantor to employees of such
Borrower or Guarantor not to exceed the principal amount of $5,000,000 in the
aggregate at any time outstanding for: (i) reasonably and necessary work-related
travel or other ordinary business expenses to be incurred by such employee in
connection with their work for such Borrower or Guarantor and (ii) reasonable
and necessary relocation expenses of such employees (including home mortgage
financing for relocated employees);

 

148



--------------------------------------------------------------------------------

(e) stock or obligations issued to any Borrower or Guarantor by any Person (or
the representative of such Person) in respect of Indebtedness of such Person
owing to such Borrower or Guarantor in connection with the insolvency,
bankruptcy, receivership or reorganization of such Person or a composition or
readjustment of the debts of such Person; provided, that, the original of any
such stock or instrument evidencing such obligations shall be promptly delivered
to Administrative Agent, upon Administrative Agent’s request, together with such
stock power, assignment or endorsement by such Borrower or Guarantor as
Administrative Agent may request;

(f) obligations of Account Debtors to any Borrower or Guarantor arising from
Accounts which are past due evidenced by a promissory note made by such Account
Debtor payable to such Borrower or Guarantor; provided, that, promptly upon the
receipt of the original of any such promissory note or other instrument, the
principal face amount of which, when aggregated with the principal face amount
of all other such promissory notes and instruments received by any Borrower or
Guarantor, exceed $1,000,000 in the aggregate, each such promissory note or
instrument shall be endorsed to the order of Administrative Agent by such
Borrower or Guarantor and promptly delivered to Administrative Agent as so
endorsed;

(g) loans by a Borrower to another Borrower, or loans by a Borrower to a
Guarantor, or loans by a Guarantor to a Borrower or another Guarantor after the
Effective Date, provided, that,

(i) as to all of such loans, (A) the Indebtedness arising pursuant to any such
loan shall not be evidenced by a promissory note or other instrument, unless the
single original of such note or other instrument is promptly delivered to
Administrative Agent upon its request to hold as part of the Collateral, with
such endorsement and/or assignment by the payee of such note or other instrument
as Administrative Agent may require, and (B) as of the date of any such loan and
after giving effect thereto, the Borrower or Guarantor making such loan shall be
Solvent,

(ii) as to loans by a Guarantor to a Borrower, (A) the Indebtedness arising
pursuant to such loan shall be subject to, and subordinate in right of payment
to, the right of Administrative Agent and Lenders to receive the prior final
payment and satisfaction in full of all of the Obligations on terms and
conditions acceptable to Administrative Agent, (B) promptly upon Administrative
Agent’s request, Administrative Agent shall have received a subordination
agreement, in form and substance satisfactory to Administrative Agent, providing
for the terms of the subordination in right of payment of such Indebtedness of
such Borrower to the prior final payment and satisfaction in full of all of the
Obligations, duly authorized, executed and delivered by such Guarantor and such
Borrower, and (C) such Borrower shall not, directly or indirectly make, or be
required to make, any payments in respect of such Indebtedness prior to the end
of the then current term of this Agreement;

 

149



--------------------------------------------------------------------------------

(iii) as to loans by a Borrower to a Guarantor, (A) the proceeds of any such
loans shall only be used by such Guarantor either (1) for the payment of taxes
or other actual and necessary reasonable operating expenses of such Guarantor,
provided, that, the aggregate amount of all such loans in any fiscal year shall
not exceed $5,000,000 or (2) for the making of a contemporaneous loan to another
Borrower, provided, that, the proceeds of any such loan by a Borrower to a
Guarantor shall be paid directly to the Borrower that is to receive the proceeds
of the loan from the Guarantor, (B) the Indebtedness arising pursuant to any
such loan shall not be evidenced by a promissory note or other instrument,
unless the single original of such note or other instrument is promptly
delivered to Administrative Agent upon its request to hold as part of the
Collateral, with such endorsement and/or assignment by the payee of such note or
other instrument as Administrative Agent may require, (C) as of the date of any
such loan and after giving effect thereto, the Borrower making such loan shall
be Solvent, and (D) as of the date of any such loan and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing;

(h) loans of money or property (other than Collateral) after the Effective Date
by any Borrower or Guarantor to any customers of any Borrower or Guarantor
consistent with the current practices of Borrowers and Guarantors as of the
Effective Date (and including advances to customers that are repaid through the
purchase of goods by such customers in the ordinary course of the business of
Borrowers and Guarantors consistent with the current practices of Borrowers and
Guarantors as of the Effective Date); provided, that, as to any such loans, each
of the following conditions is satisfied as determined by Administrative Agent:

(i) as of the date of any such loan, and in each case after giving effect
thereto, no Default or Event of Default shall exist or have occurred,

(ii) as of the date of any such loan, and in each case after giving effect
thereto, the Excess Availability shall have been not less than fifteen
(15%) percent of the Maximum Credit for each of the immediately preceding ten
(10) consecutive days and as of the date of any such loan and after giving
effect thereto, the Excess Availability shall be not less than fifteen
(15%) percent of the Maximum Credit,

(iii) the Person receiving such loan shall be engaged in a business related,
ancillary or complementary to the business of Borrowers permitted in this
Agreement,

(iv) the original of any promissory note or other instrument evidencing the
Indebtedness arising pursuant to such loans shall be delivered, or caused to be
delivered, to Administrative Agent, at Administrative Agent’s option, together
with an appropriate endorsement, in form and substance satisfactory to
Administrative Agent, and

(v) Administrative Agent shall have received (A) with respect to any such loan
in an amount equal to or greater than $2,500,000, not less than two (2) Business
Days’ prior written notice thereof setting forth in reasonable detail the nature
and terms thereof, (B) true, correct and complete copies of all agreements,
documents and instruments relating thereto and (C) such other information with
respect thereto as Administrative Agent may request, including a report once
each month on the outstanding balance of all such loans and advances and
including the then outstanding amount of the existing loans and advances by
Borrowers to third parties made prior to the Effective Date set forth on
Schedule 9.10 to the Information Certificate;

 

150



--------------------------------------------------------------------------------

(i) loans of money or property (other than Collateral) not otherwise provided
for in this Agreement, after the Effective Date, by any Borrower or Guarantor to
any Person (other than to a Borrower or Guarantor or any of their Affiliates),
including construction loans for stores or other facilities owned or supplied by
a Borrower or a Guarantor; provided, that, as to any such loans, each of the
following conditions is satisfied as determined by Administrative Agent:

(i) as of the date of any such loan, and in each case after giving effect
thereto, no Default or Event of Default shall exist or have occurred,

(ii) as of the date of any such loan, and after giving effect thereto, the
Excess Availability shall have been not less than twenty-five (25%) percent of
the Total Borrowing Base for each of immediately preceding ten (10) consecutive
days and as of the date of any such loan and after giving effect thereto, the
Excess Availability shall be not less than twenty-five (25%) percent of the
Total Borrowing Base,

(iii) if requested by Administrative Agent, the payments (including payments
evidenced by any note or instrument, which shall be endorsed to Administrative
Agent) and the rights under any documents or instruments evidencing such loan
shall be collaterally assigned by such Borrower or Guarantor to Administrative
Agent pursuant to an agreement, in form and substance reasonably satisfactory to
Administrative Agent, executed by such Borrower or Guarantor and acknowledged by
the Person receiving such loan, and

(iv) the aggregate principal amount of all such loans under this subsection
(i) shall not exceed $25,000,000 outstanding at any one time,

(j) the purchase by any Borrower or Guarantor of all or a substantial part of
the assets or Capital Stock of any Person located in the United States or
investment after the Effective Date by a Borrower or Guarantor by capital
contribution in any Person (other than a Borrower or Guarantor), provided, that,
each of the following conditions is satisfied;

(i) as of the date of such purchase or investment and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing,

(ii) for any such acquisition or investment, so long as the aggregate
consideration for all such acquisitions and investments in any twelve
(12) consecutive month period is less than $25,000,000 after giving effect to
such acquisition or investment, no Cash Dominion Event shall exist,

(iii) on and after such time that the aggregate amount of the consideration for
all such acquisitions and investments in any twelve (12) consecutive month
period is in excess of $25,000,000, as to any such acquisition or investment
thereafter, as of the date of such acquisition or investment and the making of
any payment in connection therewith and after giving effect thereto,

 

151



--------------------------------------------------------------------------------

(A) the daily average of the Excess Availability for the immediately preceding
ninety (90) consecutive day period shall have been not less than fifteen
(15%) percent of the Loan Limit and after giving effect to any such payment in
respect thereof, on a pro forma basis using the Total Borrowing Base as of the
date of the most recent calculation of the Total Borrowing Base immediately
prior to any such payment, the Excess Availability shall be not less than
fifteen (15%) percent of the Loan Limit, and

(B) Administrative Agent shall have received projections reasonably satisfactory
to it for the twelve (12) month period after the date of any such payment
showing, on a pro forma basis after giving effect to such payment, Excess
Availability at all times during such period of not less than fifteen
(15%) percent of the Loan Limit,

(iv) Administrative Agent shall have received not less than ten (10) Business
Days’ prior written notice of the proposed acquisition or any investment in
excess of $10,000,000 and such information with respect thereto as
Administrative Agent may reasonably request, including (A) the proposed date and
amount of the acquisition or investment, (B) a list and description of the
assets or Capital Stock to be acquired, or the investment to be made and (C) the
total purchase price for the assets or Capital Stock to be purchased (and the
terms of payment of such purchase price) or the total amount of such investment
(and the terms of the payment for such investment) and the consideration to be
received in exchange for such investment,

(v) promptly upon Administrative Agent’s request, the Borrower or Guarantor
purchasing such assets or Capital Stock, or making such investment, shall
deliver, or cause to be delivered to Administrative Agent, true, correct and
complete copies of all agreements, documents and instruments relating to such
acquisition or investment,

(vi) the acquisition or investment shall be with respect to an operating company
or division or line of business that engages in a line of business substantially
similar, reasonably related or incidental to the business that Borrowers are
engaged in,

(vii) the board of directors (or other comparable governing body) of the Person
to be acquired shall have duly approved such acquisition and such person shall
not have announced that it will oppose such acquisition or shall not have
commenced any action which alleges that such acquisition will violate applicable
law,

(viii) the assets, Capital Stock or other consideration acquired by any Borrower
or Guarantor pursuant to such purchase or investment shall be free and clear of
any security interest, mortgage, pledge, lien, charge or other encumbrance
(other than those permitted in this Agreement) and Administrative Agent shall
have received evidence satisfactory to it of the same,

(ix) the acquisition by any Borrower or Guarantor of such assets or Capital
Stock, or the making of such investment, shall not violate any law or regulation
or any order or decree of any court or Governmental Authority in any material
respect and shall not and will not conflict with or result in the breach of, or
constitute a default in any respect under, any material agreement, document or
instrument to which such Borrower, or Guarantor or any Affiliate is a party or
may be bound, or result in the creation or imposition of, or the obligation to
grant, any lien, charge or encumbrance upon any of the property of such
Borrower, or Guarantor or any Affiliate or violate any provision of the
certificate of incorporation, by-laws, certificate of formation, operating
agreement or other organizational documentation of such Borrower or Guarantor,

 

152



--------------------------------------------------------------------------------

(x) such purchase or investment shall be in a bona fide arms’ length transaction
with a person that is not an Affiliate of any Borrower or Guarantor,

(xi) no Borrower or Guarantor shall become obligated with respect to any
Indebtedness, nor any of its property become subject to any security interest or
lien, pursuant to such acquisition or investment unless such Borrower or
Guarantor could incur such Indebtedness or create such security interest or lien
hereunder or under the other Financing Agreements,

(xii) Administrative Agent shall have received, in form and substance
satisfactory to Administrative Agent, (A) evidence that Administrative Agent has
valid and perfected security interests in and liens upon all purchased assets to
the extent such assets constitute Collateral hereunder, (B) UCC financing
statements (or other similar registrations required in any foreign
jurisdiction), (C) all Collateral Access Agreements and other consents, waivers,
acknowledgments and other agreements from third persons which Administrative
Agent may reasonably deem necessary or desirable in order to permit, protect and
perfect its security interests in and liens upon the assets purchased, (D) the
agreement of the seller consenting to the collateral assignment by the Borrower
or Guarantor purchasing such assets of all rights and remedies and claims for
damages of such Borrower or Guarantor relating to the Collateral under the
agreements, documents and instruments relating to such acquisition and (E) such
other agreements, documents and instruments as Administrative Agent may request
in connection therewith,

(xiii) in no event shall any Accounts, Inventory, Military Receivables,
Equipment, Real Property, Rolling Stock or Prescription Files so acquired by any
Borrower pursuant to such acquisition be deemed Eligible Accounts, Eligible
Inventory, Eligible Military Receivables, Eligible Equipment, Eligible Real
Property, Eligible Rolling Stock or Eligible Prescription Files, respectively,
unless and until Administrative Agent shall have conducted a field examination
with respect thereto (and at Administrative Agent’s option, at Borrowers’
expense, obtained an appraisal of such Inventory, Equipment, Real Property,
Rolling Stock or Prescription Files by an appraiser reasonably acceptable to
Administrative Agent and in form, scope and methodology reasonably acceptable to
Administrative Agent and addressed to Administrative Agent and upon which
Administrative Agent is expressly permitted to rely, which appraisal shall be in
addition to any appraisals which Administrative Agent may obtain pursuant to its
rights under Sections 7.3, 7.4, 7.5 or 7.6 hereof) (provided, that,
notwithstanding the foregoing, no field examination or appraisal shall be
required with respect to such acquired Inventory of the same or similar type as
owned by Borrowers prior to such acquisition so long as the Inventory that is
not subject to a field examination and appraisal at any time does not exceed the
value of $10,000,000 in the aggregate) and then only to the extent the criteria
for Eligible Accounts, Eligible Inventory, Eligible Equipment, Eligible Real
Property or Eligible Prescription Files set forth herein are satisfied with
respect thereto in accordance with this Agreement (or such other or additional
criteria as Administrative Agent may, at its option, establish with respect
thereto in accordance with this Agreement and subject to such Reserves as
Administrative Agent may establish in accordance with this Agreement), and upon
the request of Administrative

 

153



--------------------------------------------------------------------------------

Agent, the Accounts, Inventory, Equipment, Real Property or Prescription Files
acquired by such Borrower or Guarantor pursuant to such acquisition shall at all
times after such acquisition be separately identified and reported (until they
are added to Parent’s existing systems, policies and procedures) to
Administrative Agent in a manner satisfactory to Administrative Agent;

(k) the loans and advances set forth on Schedule 9.10 to the Information
Certificate; provided, that, as to such loans and advances, (i) Borrowers and
Guarantors shall not, directly or indirectly, amend, modify, alter or change the
terms of such loans and advances or any agreement, document or instrument
related thereto, except that so long as no Default or Event of Default shall
exist or have occurred, Borrowers and Guarantors may amend such terms to:
(A) extend the term thereof for up to an additional twelve (12) months from the
current term thereof or such longer period as Administrative Agent may agree,
(B) increase the amount or frequency of the payments required from the payee
thereunder, (C) obtain any collateral in respect of such loans, or (D) otherwise
make the terms thereof more favorable to Borrowers and Guarantors and
(ii) Borrowers and Guarantors shall furnish to Administrative Agent all notices
or demands in connection with such loans and advances either received by any
Borrower or Guarantor or on its behalf, promptly after the receipt thereof, or
sent by any Borrower or Guarantor or on its behalf, concurrently with the
sending thereof, as the case may be;

(l) investments in the ordinary course of business of Borrowers not otherwise
permitted in Section 9.10 hereof, provided, that, the aggregate amount of all
such investments shall not exceed $5,000,000 in any fiscal year;

(m) the purchase or repurchase by Parent of Indebtedness evidenced by the Senior
Notes to the extent permitted in Section 9.9(l) hereof; and

(n) investments by Borrrowers not otherwise subject to the terms of this
Section 9.10, provided, that, as to any such investment, on the date thereof,
and after giving effect thereto: (i) no Default or Event of Default exists or
has occurred and is continuing, or would occur or exist after giving effect to
such payment, (ii) such investment is not in violation of applicable law or any
other agreement to which Parent or any of its Subsidiaries is a party or by
which Parent or any of its Subsidiaries is bound, (iii) so long as the aggregate
amount of all payments in respect of such investments are less than $25,000,000
in any twelve (12) consecutive month period, no Cash Dominion Event shall exist,
(iv) on and after such time that the aggregate amount of all payments in respect
of such investments equal or exceed $25,000,000 in any twelve (12) consecutive
month period, (A) the daily average of the Excess Availability for the
immediately preceding ninety (90) consecutive day period shall have been not
less than fifteen (15%) percent of the Loan Limit and after giving effect to any
such payment in respect thereof, on a pro forma basis using the Total Borrowing
Base as of the date of the most recent calculation of the Total Borrowing Base
immediately prior to any such payment, the Excess Availability shall be not less
than fifteen (15%) percent of the Loan Limit and (B) Administrative Agent shall
have received projections reasonably satisfactory to it for the twelve
(12) month period after the date of any such payment showing, on a pro forma
basis after giving effect to such payment, Excess Availability at all times
during such period of not less than fifteen (15%) percent of the Loan Limit, and
(v) Administrative Agent shall have received not less than ten (10) Business
Days prior written notice of the proposed investment and such information with
respect thereto as Administrative Agent may reasonably request, including the
proposed date and the amount of such investment.

 

154



--------------------------------------------------------------------------------

9.11 Dividends and Redemptions. Each Borrower and Guarantor shall not, directly
or indirectly, declare or pay any dividends on account of any shares of class of
any Capital Stock of such Borrower or Guarantor now or hereafter outstanding, or
set aside or otherwise deposit or invest any sums for such purpose, or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock (or set aside or otherwise deposit or invest any sums for such
purpose) for any consideration or apply or set apart any sum, or make any other
distribution (by reduction of capital or otherwise) in respect of any such
shares or agree to do any of the foregoing, except that:

(a) any Borrower or Guarantor may declare and pay such dividends or redeem,
retire, defease, purchase or otherwise acquire any shares of any class of
Capital Stock for consideration in the form of shares of common stock (so long
as after giving effect thereto no Change of Control or other Default or Event of
Default shall exist or occur);

(b) Borrowers and Guarantors may pay dividends to the extent permitted in
Section 9.12 below;

(c) any Subsidiary of a Borrower or Guarantor may pay dividends to a Borrower;

(d) Borrowers and Guarantors may repurchase Capital Stock consisting of common
stock held by employees pursuant to any employee stock ownership plan thereof
upon the termination, retirement or death of any such employee in accordance
with the provisions of such plan, provided, that, as to any such repurchase,
each of the following conditions is satisfied: (i) as of the date of the payment
for such repurchase and after giving effect thereto, no Default or Event of
Default shall exist or have occurred and be continuing, (ii) such repurchase
shall be paid with funds legally available therefor, (iii) such repurchase shall
not violate any law or regulation or the terms of any indenture, agreement or
undertaking to which such Borrower or Guarantor is a party or by which such
Borrower or Guarantor or its or their property are bound, and (iv) the aggregate
amount of all payments for such repurchases in any calendar year shall not
exceed $500,000;

(e) Parent may from time to time purchase shares of its Capital Stock to make
available to employees (i) participating in the Associate Stock Purchase Plan of
Parent who have elected to purchase such shares in accordance with such plan
that are to be paid for by such employees with payroll deductions (at a price
and otherwise on terms specified in the plan) and (ii) as performance bonuses
included in the compensation for such employees in the ordinary course of the
business of Borrowers and Guarantors, provided, that, the aggregate amount of
all payments for such purchases of shares for such purpose in any calendar year
shall not exceed $1,000,000; and

(f) Parent may pay cash dividends and distributions, from legally available
funds therefor, to its stockholders and repurchase any shares of its Capital
Stock now or hereafter outstanding; provided, that, at the time of payment of
each such dividend, distribution or repurchase and after giving effect to the
payment thereof: (i) no Default or Event of Default

 

155



--------------------------------------------------------------------------------

exists or has occurred and is continuing, or would occur or exist after giving
effect to such payment, (ii) such dividend, distribution or repurchase is not in
violation of applicable law or any other agreement to which Parent is a party or
by which Parent is bound, (iii) so long as the aggregate amount of all such
payments, together with the aggregate amount of payments permitted under
Section 9.9(l), are less than $25,000,000 in any twelve (12) consecutive month
period, no Cash Dominion Event shall exist, (iv) on and after such time that the
aggregate amount of all such payments, together with the aggregate amount of
payments permitted under Section 9.9(l), exceed $25,000,000 in any twelve
(12) consecutive month period, (A) the daily average of the Excess Availability
for the immediately preceding ninety (90) consecutive day period shall have been
not less than fifteen (15%) percent of the Loan Limit and after giving effect to
any such payment in respect thereof, on a pro forma basis using the Total
Borrowing Base as of the date of the most recent calculation of the Total
Borrowing Base immediately prior to any such payment, the Excess Availability
shall be not less than fifteen (15%) percent of the Loan Limit and
(B) Administrative Agent shall have received projections reasonably satisfactory
to it for the twelve (12) month period after the date of any such payment
showing, on a pro forma basis after giving effect to such payment, Excess
Availability at all times during such period of not less than fifteen
(15%) percent of the Loan Limit, and (v) Administrative Agent shall have
received not less than ten (10) Business Days prior written notice of the
proposed dividend, distribution or repurchase and such information with respect
thereto as Administrative Agent may reasonably request, including the proposed
date and the amount of such dividend, distribution or repurchase.

9.12 Transactions with Affiliates. Each Borrower and Guarantor shall not,
directly or indirectly:

(a) purchase, acquire or lease any property from, or sell, transfer or lease any
property to, any officer, director or other Affiliate of such Borrower or
Guarantor, except in the ordinary course of and pursuant to the reasonable
requirements of such Borrower’s or Guarantor’s business (as the case may be) and
upon fair and reasonable terms no less favorable to such Borrower or Guarantor
than such Borrower or Guarantor would obtain in a comparable arm’s length
transaction with an unaffiliated person, provided that (i) one Borrower may make
sales of goods, or render services, to another Borrower on terms more favorable
to the Borrower purchasing such goods or receiving the benefit of such services
than it would to a person that is not an Affiliate in the ordinary course of
business and consistent with the current practices of Borrowers as of the
Effective Date, and (ii) Parent may make charitable contributions to an
Affiliate that is a foundation qualified under Section 501(c)(3) of the Code so
long as on the date of any such charitable contribution and after giving effect
thereto, no Default or Event of Default shall exist or have occurred and be
continuing;

(b) make any payments (whether by dividend, loan or otherwise) of management,
consulting or other fees for management or similar services, or of any
Indebtedness owing to any officer, employee, shareholder, director or any other
Affiliate of such Borrower or Guarantor, except reasonable compensation to
officers, employees and directors for services rendered to such Borrower or
Guarantor in the ordinary course of business; and

(c) make loans and investments between or among any Borrower or any Guarantor
and their Affiliates other than those permitted under Section 9.10 hereof.

 

156



--------------------------------------------------------------------------------

9.13 [Reserved].

9.14 End of Fiscal Years; Fiscal Quarters. Each Borrower and Guarantor shall,
for financial reporting purposes, cause its, and each of its Subsidiaries’
(a) fiscal years to end on the dates for the end of each such fiscal year set
forth on Schedule 9.14 hereto and (b) fiscal quarters to end on the dates for
the end of each such fiscal quarter set forth in Schedule 9.14 hereto.

9.15 Credit Card Agreements. Each Borrower shall (a) observe and perform all
material terms, covenants, conditions and provisions of the Credit Card
Agreements to be observed and performed by it at the times set forth therein;
and (b) at all times maintain in full force and effect the Credit Card
Agreements and not terminate, cancel, surrender, modify, amend, waive or release
any of the Credit Card Agreements, or consent to or permit to occur any of the
foregoing; except, that, (i) any Borrower may terminate or cancel any of the
Credit Card Agreements in the ordinary course of the business of such Borrower;
provided, that, such Borrower shall give Administrative Agent not less than
fifteen (15) days prior written notice of its intention to so terminate or
cancel any of the Credit Card Agreements; (d) not enter into any new Credit Card
Agreements with any new Credit Card Issuer unless (i) Administrative Agent shall
have received not less than thirty (30) days prior written notice of the
intention of such Borrower to enter into such agreement (together with such
other information with respect thereto as Administrative Agent may request) and
(ii) such Borrower delivers, or causes to be delivered to Administrative Agent,
a Credit Card Acknowledgment in favor of Administrative Agent, (e) give
Administrative Agent immediate written notice of any Credit Card Agreement
entered into by such Borrower after the Effective Date, together with a true,
correct and complete copy thereof and such other information with respect
thereto as Administrative Agent may request; and (f) furnish to Administrative
Agent, promptly upon the request of Administrative Agent, such information and
evidence as Administrative Agent may require from time to time concerning the
observance, performance and compliance by such Borrower or the other party or
parties thereto with the terms, covenants or provisions of the Credit Card
Agreements.

9.16 Change in Business. Each Borrower and Guarantor shall not engage in any
business other than the business of such Borrower or Guarantor on the Effective
Date (after giving effect to the Nash-Finch Merger) and any business reasonably
related, ancillary or complimentary to the business in which such Borrower or
Guarantor is engaged on the Effective Date.

9.17 Limitation of Restrictions Affecting Subsidiaries. Each Borrower and
Guarantor shall not, directly, or indirectly, create or otherwise cause or
suffer to exist any encumbrance or restriction which prohibits or limits the
ability of any Subsidiary of such Borrower or Guarantor to (a) pay dividends or
make other distributions or pay any Indebtedness owed to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; (b) make loans or
advances to such Borrower or Guarantor or any Subsidiary of such Borrower or
Guarantor, (c) transfer any of its properties or assets to such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor; or (d) create, incur,
assume or suffer to exist any lien upon any of its property, assets or revenues,
whether now owned or hereafter acquired, other than encumbrances and
restrictions arising under (i) applicable law, (ii) this Agreement, (iii) the
documents governing the Qualified Debt Offering (if applicable), (iv) customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest of such Borrower or Guarantor or any Subsidiary of

 

157



--------------------------------------------------------------------------------

such Borrower or Guarantor, (v) customary restrictions on dispositions of real
property interests found in reciprocal easement agreements of such Borrower or
Guarantor or any Subsidiary of such Borrower or Guarantor, (vi) any agreement
relating to permitted Indebtedness incurred by a Subsidiary of such Borrower or
Guarantor prior to the date on which such Subsidiary was acquired by such
Borrower or such Guarantor and outstanding on such acquisition date, (vii) the
extension or continuation of contractual obligations in existence on the
Effective Date; provided, that, any such encumbrances or restrictions contained
in such extension or continuation are no less favorable to Administrative Agent
and Lenders than those encumbrances and restrictions under or pursuant to the
contractual obligations so extended or continued, and (viii) the Senior Note
Indenture (as in effect on December 6, 2012).

9.18 Minimum Excess Availability. The aggregate amount of the Excess
Availability of Borrowers shall at all times be equal to or greater than the
greater of (a) an amount equal to ten (10%) percent of the Total Borrowing Base
and (b) $80,000,000.

9.19 License Agreements.

(a) With respect to a License Agreement (which constitutes a Material Contract)
applicable to Intellectual Property that is owned by a third party and licensed
to a Borrower or Guarantor and that is affixed to or otherwise used in
connection with the manufacture, sale or distribution of any Inventory (other
than an off-the-shelf product with a shrink wrap license), each Borrower and
Guarantor shall (i) give Administrative Agent not less than ninety (90) days
prior written notice of its intention to not renew or to terminate, cancel,
surrender or release its rights under any such License Agreement, or to amend
any such License Agreement or related arrangements to limit the scope of the
right of such Borrower or Guarantor to use the Intellectual Property subject to
such License Agreement in any material respect, either with respect to product,
territory, term or otherwise, or to increase in any material respect the amounts
to be paid by such Borrower or Guarantor thereunder or in connection therewith
(and Administrative Agent may establish such Reserves as a result of any of the
foregoing as Administrative Agent may reasonably determine), (ii) give
Administrative Agent prompt written notice of any such License Agreement entered
into by such Borrower or Guarantor after the Effective Date, or any material
amendment to any such License Agreement existing on the Effective Date, in each
case together with a true, correct and complete copy thereof and such other
information with respect thereto as Administrative Agent may in good faith
request, (iii) give Administrative Agent prompt written notice of any material
breach of any obligation, or any default, by the third party that is the
licensor or by the Borrower or Guarantor that is the licensee or any other party
under any such License Agreement, and deliver to Administrative Agent (promptly
upon the receipt thereof by such Borrower or Guarantor in the case of a notice
to such Borrower or Guarantor and concurrently with the sending thereof in the
case of a notice from such Borrower or Guarantor) a copy of each notice of
default and any other notice received or delivered by such Borrower or Guarantor
in connection with any such a License Agreement that relates to the scope of the
right, or the continuation of the right, of such Borrower or Guarantor to use
the Intellectual Property subject to such License Agreement or the amounts
required to be paid thereunder.

(b) With respect to a License Agreement (which constitutes a Material Contract)
applicable to Intellectual Property that is owned by a third party and licensed
to a Borrower or Guarantor and that is affixed to or otherwise used in
connection with the manufacture, sale or

 

158



--------------------------------------------------------------------------------

distribution of any Inventory (other than an off-the-shelf product with a shrink
wrap license), at any time an Event of Default shall exist or have occurred and
be continuing or if after giving effect to any Reserves, or the reduction in the
applicable Borrowing Base as a result of Eligible Inventory using such licensed
Intellectual Property ceasing to be Eligible Inventory, the aggregate amount of
the Excess Availability of Borrowers is less than $5,000,000, Administrative
Agent shall have, and is hereby granted, the irrevocable right and authority, at
its option, to renew or extend the term of such License Agreement, whether in
its own name and behalf, or in the name and behalf of a designee or nominee of
Administrative Agent or in the name and behalf of such Borrower or Guarantor,
subject to and in accordance with the terms of such License Agreement.
Administrative Agent may, but shall not be required to, perform any or all of
such obligations of such Borrower or Guarantor under any of the License
Agreements, including, but not limited to, the payment of any or all sums due
from such Borrower or Guarantor thereunder. Any sums so paid by Administrative
Agent shall constitute part of the Obligations.

9.20 Agricultural Products.

(a) Each Borrower shall at all times comply in all material respects with all
existing and future Food Security Act Notices during their periods of
effectiveness under the Food Security Act, including, without limitation,
directions to make payments to the Farm Products Seller by issuing payment
instruments directly to the secured party with respect to any assets of the Farm
Products Seller or jointly payable to the Farm Products Seller and any secured
party with respect to the assets of such Farm Products Seller, as specified in
the Food Security Act Notice, so as to terminate or release the security
interest in any Farm Products maintained by such Farm Products Seller or any
secured party with respect to the assets of such Farm Products Seller under the
Food Security Act.

(b) Each Borrower shall take all other actions as may be reasonably required, if
any, to ensure that any perishable agricultural commodity (in whatever form) or
other Farm Products are purchased free and clear of any security interest, lien
or other claims in favor of any Farm Products Seller or any secured party with
respect to the assets of any Farm Products Seller.

(c) Each Borrower shall promptly notify Administrative Agent in writing after
receipt by or on behalf of such Borrower of any Food Security Act Notice or
amendment to a previous Food Security Act Notice, and including any notice from
any Farm Products Seller of the intention of such Farm Products Seller to
preserve the benefits of any trust applicable to any assets of any Borrower or
Guarantor under the provisions of the PSA, PACA or any other statute and such
Borrower shall promptly provide Administrative Agent with a true, correct and
complete copy of such Food Security Act Notice or amendment, as the case may be,
and other information delivered to or on behalf of such Borrower pursuant to the
Food Security Act.

(d) In the event any Borrower receives a Food Security Act Notice, such Borrower
shall pay the related invoice within the payment terms specified therein and
notify Administrative Agent of such receipt; provided, that, such invoice may
remain unpaid if, and only so long as (i) appropriate legal or administrative
action has been commenced in good faith and is being diligently pursued or
defended by such Borrower, (ii) adequate reserves with respect to such contest
are maintained on the books of such Borrower, in accordance with GAAP,

 

159



--------------------------------------------------------------------------------

(iii) Administrative Agent shall have established a Reserve in an amount at
least equal to the amount claimed to be due by such vendor under the relevant
invoice, (iv) such Borrower shall promptly pay or discharge such contested
invoice and all additional charges, interest, penalties and expenses, if any,
and shall deliver to Administrative Agent evidence reasonably acceptable to
Administrative Agent of such payment, if such contest is terminated or
discontinued adversely to Borrower or the conditions set forth in this
Section 9.20(d) are no longer met.

(e) Each Borrower shall obtain Administrative Agent’s written consent prior to
purchasing any Farm Products from a Person who produces such Farm Products in a
state with a central filing system certified by the United States Secretary of
Agriculture, and in the event that such Borrower receives such consent, such
Borrower shall immediately register, as a buyer, with the Secretary of State of
such state (or the designated system operator). Each Borrower shall forward
promptly to Administrative Agent a copy of such registration as well as a copy
of all relevant portions of the master list periodically distributed by any such
Secretary of State (or the designated system operator). Each Borrower shall
comply with any payment of obligations in connection with the purchase of any
Farm Products imposed by a secured party as a condition of the waiver or release
of a security interest effective under the Food Security Act or other applicable
law whether or not as a result of direct notice or the filing under any
applicable central filing system. Each Borrower shall also provide to
Administrative Agent not later than the fifth (5th) day of each month, true and
correct copies of all state filings recorded in any such central filing system
in respect of a Person from whom a Borrower has purchased Farm Products within
the preceding twelve (12) months.

9.21 After Acquired Real Property. If any Borrower or Guarantor hereafter
acquires any Real Property, fixtures or any other property that is of the kind
or nature described in the Mortgages and such Real Property, fixtures or other
property is adjacent to, contiguous with or necessary or related to or used in
connection with any Real Property then subject to a Mortgage, or if such Real
Property is not adjacent to, contiguous with or related to or used in connection
with such Real Property, then if such Real Property, fixtures or other property
at any location (or series of adjacent, contiguous or related locations, and
regardless of the number of parcels) has a fair market value in an amount equal
to or greater than $2,500,000 (or if a Default or Event of Default exists, then
regardless of the fair market value of such assets), without limiting any other
rights of Administrative Agent or any Lender, or duties or obligations of any
Borrower or Guarantor, promptly upon Administrative Agent’s request, such
Borrower or Guarantor shall execute and deliver to Administrative Agent a
mortgage, deed of trust or deed to secure debt, as Administrative Agent may
determine, in form and substance substantially similar to the Mortgages and as
to any provisions relating to specific state laws satisfactory to Administrative
Agent and in form appropriate for recording in the real estate records of the
jurisdiction in which such Real Property or other property is located granting
to Administrative Agent a first and only lien and mortgage on and security
interest in such Real Property, fixtures or other property (except as such
Borrower or Guarantor would otherwise be permitted to incur hereunder or under
the Mortgages or as otherwise consented to in writing by Administrative Agent)
and such other agreements, documents and instruments as Administrative Agent may
require in connection therewith.

 

160



--------------------------------------------------------------------------------

9.22 Costs and Expenses. Borrowers and Guarantors shall pay to Administrative
Agent, Issuing Bank, Swing Line Lender and Lenders on demand all out-of-pocket
costs, expenses, filing fees and taxes paid or payable in connection with the
preparation, negotiation, execution, delivery, recording, syndication,
administration, collection, liquidation, enforcement and defense of the
Obligations, Administrative Agent’s rights in the Collateral, this Agreement,
the other Financing Agreements and all other documents related hereto or
thereto, including any amendments, supplements or consents which may hereafter
be contemplated (whether or not executed) or entered into in respect hereof and
thereof, including: (a) all costs and expenses of filing or recording (including
Uniform Commercial Code financing statement filing taxes and fees, documentary
taxes, intangibles taxes and mortgage recording taxes and fees, if applicable);
(b) costs and expenses and fees for insurance premiums, environmental audits,
title insurance premiums, surveys, assessments, engineering reports and
inspections, appraisal fees and search fees (including OFAC/PEP searches), costs
and expenses of remitting loan proceeds, collecting checks and other items of
payment, and establishing and maintaining the Blocked Accounts, together with
Administrative Agent’s customary charges and fees with respect thereto;
(c) charges, fees or expenses charged by any bank or issuer in connection with
the Letter of Credit Accommodations; (d) costs and expenses of preserving and
protecting the Collateral; (e) costs and expenses paid or incurred in connection
with obtaining payment of the Obligations, enforcing the security interests and
liens of Administrative Agent, selling or otherwise realizing upon the
Collateral, and otherwise enforcing the provisions of this Agreement and the
other Financing Agreements or defending any claims made or threatened against
Administrative Agent or any Lender arising out of the transactions contemplated
hereby and thereby (including preparations for and consultations concerning any
such matters); (f) all fees and charges, together with out-of-pocket expenses
and costs, heretofore and from time to time hereafter incurred by Administrative
Agent during the course of periodic field examinations of the Collateral and
such Borrower’s or Guarantor’s operations; and (g) the reasonable fees and
disbursements of counsel (including legal assistants) to Administrative Agent in
connection with any of the foregoing.

9.23 Foreign Assets Control Regulations, Etc. None of the requesting or
borrowing of the Loans or the requesting or issuance, extension or renewal of
any Letter of Credit Accommodations or the use of the proceeds of any thereof
will violate the Trading With the Enemy Act (50 U.S.C. §1 et seq., as amended)
(the “Trading With the Enemy Act”) or any of the foreign assets control
regulations of the United States Treasury Department (31 C.F.R., Subtitle B,
Chapter V, as amended) (the “Foreign Assets Control Regulations”) or any
enabling legislation or executive order relating thereto (including, but not
limited to (a) Executive order 13224 of September 21, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)) (the “Executive Order”) and (b) the
Patriot Act. Neither any Borrower nor any of its Subsidiaries or other
Affiliates is or will become a Sanctioned Entity or Sanctioned Person as
described in the Executive Order, the Trading with the Enemy Act or the Foreign
Assets Control Regulations or engages or will engage in any dealings or
transactions, or be otherwise associated, with any such Sanctioned Entity or
Sanctioned Person. No part of the proceeds of the Loans made hereunder will be
used by any Borrower or Guarantor or any of their Affiliates, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended.

 

161



--------------------------------------------------------------------------------

9.24 Formation of Subsidiaries. At the time that any Borrower or Guarantor forms
any direct or indirect Subsidiary or acquires any direct or indirect Subsidiary
after the Effective Date (other than Fresh City Market, LLC, unless any Borrower
or Guarantor, directly or indirectly, owns sixty-six (66%) percent or more of
its Capital Stock), Lead Borrower shall (a) within fifteen (15) days of such
formation or acquisition (or such later date as permitted by Administrative
Agent in its sole discretion) cause any such new Subsidiary to provide to
Administrative Agent a Joinder Agreement, together with a joinder to the
Guarantee or any other security document (including mortgages with respect to
any Real Property owned in fee of such new Subsidiary with a fair market value
of at least $2,500,000), as well as appropriate financing statements (and with
respect to all property subject to a mortgage, fixture filings), all in form and
substance reasonably satisfactory to Administrative Agent (including being
sufficient to grant Administrative Agent a first priority Lien (subject to liens
permitted under Section 9.8 herein) in and to the assets of such newly formed or
acquired Subsidiary); provided, that, such joinders and security documents shall
not be required to be provided to Adminstrative Agent with respect to any
Subsidiary of Borrowers that is a controlled foreign corporation if providing
such documents would result in material adverse tax consequences, (b) within ten
(10) days of such formation or acquisition (or such later date as permitted by
Administrative Agent in its sole discretion) provide to Administrative Agent a
pledge agreement and appropriate certificates and powers or financing
statements, pledging all of the direct or beneficial ownership interest in such
new Subsidiary reasonably satisfactory to Administrative Agent; provided, that,
only sixty-five (65%) percent of the total outstanding voting Capital Stock of
any Subsidiary of any Borrower that is a controlled foreign corporation (and
none of the Capital Stock of any Subsidiary of such controlled foreign
corporation) shall be required to be pledged if pledging a greater amount would
result in adverse tax consequences or the costs to the Borrowers of providing
such pledge or perfecting the security interests created thereby are
unreasonably excessive (as determined by Administrative Agent in consultation
with Lead Borrower) in relation to the benefits of Administrative Agent and the
Lenders of the security or guarantee afforded thereby (which pledge, if
reasonably requested by Administrative Agent, shall be governed by the laws of
the jurisdiction of such Subsidiary), and (c) within ten (10) days of such
formation or acquisition (or such later date as permitted by Administrative
Agent in its sole discretion) provide to Administrative Agent all other
documentation, including one or more opinions of counsel reasonably satisfactory
to Administrative Agent, which in its opinion is appropriate with respect to the
execution and delivery of the applicable documentation referred to above
(including policies of title insurance or other documentation with respect to
all Real Property owned in fee and subject to a mortgage). Any document,
agreement, or instrument executed or issued pursuant to this Section 9.24 shall
be a Financing Agreement. Notwithstanding anything to the contrary set forth
above, (i) Fresh City Market, LLC shall not be required to be a Guarantor so
long as it does not have assets with a book value in excess of $25,000,000 and
no Borrower or Guarantor owns more than eighty-two (82%) percent of the Capital
Stock of it and (ii) Whitton Enterprises, Inc. shall not be required to be a
Borrower or Guarantor so long as it is liquidated and dissolved in accordance
with applicable law no later than March 30, 2014.

 

162



--------------------------------------------------------------------------------

9.25 Further Assurances. At the request of Administrative Agent at any time and
from time to time, Borrowers and Guarantors shall, at their expense, duly
execute and deliver, or cause to be duly executed and delivered, such further
agreements, documents and instruments, and do or cause to be done such further
acts as may be necessary or proper to evidence, perfect, maintain and enforce
the security interests and the priority thereof in the Collateral and to
otherwise effectuate the provisions or purposes of this Agreement or any of the
other Financing Agreements. Administrative Agent may at any time and from time
to time request a certificate from an officer of any Borrower or Guarantor
representing that all conditions precedent to the making of Loans and providing
Letter of Credit Accommodations contained herein are satisfied. In the event of
such request by Administrative Agent, Administrative Agent and Lenders may, at
Administrative Agent’s option, cease to make any further Loans or provide any
further Letter of Credit Accommodations until Administrative Agent has received
such certificate and, in addition, Administrative Agent has determined that such
conditions are satisfied.

9.26 Post-Closing Matters. Each Borrower will execute and deliver the documents
and take such actions as are set forth on Schedule 9.26 hereto, in each case,
within the time limits specified on such schedule (or such longer period as
Administrative Agent may, in its Permitted Discretion, agree).

SECTION 10. EVENTS OF DEFAULT AND REMEDIES

10.1 Events of Default. The occurrence or existence of any one or more of the
following events are referred to herein individually as an “Event of Default”,
and collectively as “Events of Default”:

(a) (i) any Borrower fails to pay any principal amount of the Obligations within
two (2) Business Days and any other Obligations within three (3) Business Days
of the date when due or (ii) any Borrower or Obligor fails to perform any of the
covenants contained in Sections 9.2, 9.3, 9.4, 9.13, 9.14, 9.15, 9.16, 9.17,
9.19, 9.20 and 9.21 of this Agreement and such failure shall continue for ten
(10) days; provided, that, such ten (10) day period shall not apply in the case
of: (A) any failure to observe any such covenant which is not capable of being
cured at all or within such ten (10) day period or which has been the subject of
a prior failure within a six (6) month period or (B) an intentional breach by
any Borrower or Obligor of any such covenant or (iii) any Borrower or Obligor
fails to perform any of the terms, covenants, conditions or provisions contained
in this Agreement other than those described in Sections 10.1(a)(i) and
10.1(a)(ii) above;

(b) any representation, warranty or statement of fact made by any Borrower or
Guarantor to Administrative Agent in this Agreement, the other Financing
Agreements or any other written agreement, schedule, confirmatory assignment or
otherwise delivered in connection with this Agreement or any of the other
Financing Agreements shall when made or deemed made be false or misleading in
any material respect;

(c) any Obligor revokes or terminates or purports to revoke or terminate prior
to the stated expiration any guarantee, endorsement or other agreement of such
party in favor of Administrative Agent or any Lender other than termination as a
result of such Obligor ceasing to be an Obligor as permitted by this Agreement;

 

163



--------------------------------------------------------------------------------

(d) any judgment for the payment of money is rendered against any Borrower or
Obligor in excess of $50,000,000 in any one case or in the aggregate (to the
extent not covered by insurance as to which the insurer has been notified of the
potential claim and does not dispute or decline such coverage) and shall remain
unsatisfied, undischarged or unvacated for a period in excess of thirty
(30) consecutive days during which execution shall not be effectively stayed, or
any judgment other than for the payment of money, or an injunction, attachment,
garnishment or execution is rendered against any Borrower or Obligor or any of
the Collateral having a value in excess of $50,000,000;

(e) any Borrower or Obligor makes an assignment for the benefit of creditors;

(f) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at law or in equity) is
filed against any Borrower or Obligor or all or any material part of the
properties of Borrowers (taken as a whole) and such petition or application is
not dismissed within forty-five (45) days after the date of its filing or any
Borrower or Obligor shall file any answer admitting or not contesting such
petition or application or indicates its consent to, acquiescence in or approval
of, any such action or proceeding or the relief requested is granted sooner;

(g) a case or proceeding under the bankruptcy laws of the United States of
America now or hereafter in effect or under any insolvency, reorganization,
receivership, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction now or hereafter in effect (whether at a law or equity) is
filed by any Borrower or Obligor or for all or any material part of the
properties of Borrowers (taken as a whole);

(h) any default by any Borrower or any Obligor under any agreement, document or
instrument relating to any Indebtedness for borrowed money owing to any person
other than Lenders, or any capitalized lease obligations, contingent
indebtedness in connection with any guarantee, letter of credit, indemnity or
similar type of instrument in favor of any person other than Lenders, in any
case in an amount in excess of $30,000,000, which default continues for more
than the applicable cure period, if any, with respect thereto and is not waived
in writing, or any Credit Card Issuer or Credit Card Processor withholds payment
of amounts otherwise payable to a Borrower to fund a reserve account or
otherwise hold as collateral, or shall require a Borrower to pay funds into a
reserve account or for such Credit Card Issuer or Credit Card Processor to
otherwise hold as collateral, or any Borrower shall provide a letter of credit,
guarantee, indemnity or similar instrument to or in favor of such Credit Card
Issuer or Credit Card Processor such that in the aggregate all of such funds in
the reserve account, other amounts held as collateral and the amount of such
letters of credit, guarantees, indemnities or similar instruments shall exceed
$20,000,000;

(i) (x) any Credit Card Issuer from whom sales made by Borrowers and Guarantors
through credit cards issued by such person or persons exceeded five (5%) percent
of the aggregate retail sales of Borrowers and Guarantors in the immediately
preceding fiscal year on a Pro Forma Basis or (y) any Credit Card Processors
from whom sales made by Borrowers and Guarantors that are processed or serviced
through such person or persons exceeded five (5%)

 

164



--------------------------------------------------------------------------------

percent of the aggregate retail sales of Borrowers and Guarantors in the
immediately preceding fiscal year on a Pro Forma Basis, shall in either case,
send written notice to any Borrower that it is ceasing to make or suspending
payments to any Borrower of amounts due or to become due to any Borrower or
shall cease or suspend such payments, or shall send written notice to any
Borrower that it is terminating its arrangements with any Borrower or such
arrangements shall terminate as a result of any event of default under such
arrangements, which continues for more than the applicable cure period, if any,
with respect thereto, unless such Borrower shall have entered into arrangements
with another Credit Card Issuer or Credit Card Processor, as the case may be,
within sixty (60) days after the date of any such notice;

(j) any material provision hereof or of any of the other Financing Agreements
shall for any reason cease to be valid, binding and enforceable with respect to
any party hereto or thereto (other than Administrative Agent) in accordance with
its terms, or any such party shall challenge the enforceability hereof or
thereof, or shall assert in writing, or take any action or fail to take any
action based on the assertion that any provision hereof or of any of the other
Financing Agreements has ceased to be or is otherwise not valid, binding or
enforceable in accordance with its terms, or any security interest provided for
herein or in any of the other Financing Agreements shall cease to be a valid and
perfected first priority security interest in any of the Collateral purported to
be subject thereto having a value in excess of $30,000,000 (except as otherwise
permitted herein or therein);

(k) an ERISA Event shall occur which results in or could reasonably be expected
to have a Material Adverse Effect;

(l) any Change of Control;

(m) the indictment by any Governmental Authority, of any Borrower or Obligor of
which any Borrower, Obligor or Administrative Agent receives notice, in either
case, as to which there is a reasonable possibility of an adverse determination,
in the good faith determination of Administrative Agent, under any criminal
statute, or commencement of criminal or civil proceedings against such Borrower
or Obligor, pursuant to which statute or proceedings the penalties or remedies
sought or available include forfeiture of (i) any of the Collateral having a
value in excess of $30,000,000 or (ii) any other property of any Borrower or
Guarantor (other than any Borrower or Guarantor which owns assets with a book
value of less than $10,000,000 and which does not conduct material and
profitable sales activities) which is necessary or material to the conduct of
its business;

(n) any event shall occur as a result of which (i) operations are suspended or
terminated for thirty (30) days or more at any facility of a Borrower used in
generating more than thirty (30%) percent of the consolidated revenues of
Borrowers for the immediately preceding fiscal year on a Pro Forma Basis, to the
extent not covered by insurance as to which the insurer has been notified of the
potential claim and does not dispute or decline such coverage (but for this
purpose a sale of a facility in accordance with the terms hereof shall not be
deemed to be a suspension or termination of operations at such facility),
(ii) any law, regulation, order, judgment or decree of any Governmental
Authority shall exist, or any action, suit, investigation, litigation or
proceeding shall be pending or threatened in writing in any court or before any
arbitrator or Governmental Authority that could reasonably be expected to result
in the loss of the ability to

 

165



--------------------------------------------------------------------------------

conduct any portion of the business that accounted for more than thirty
(30%) percent of the revenues of Parent and its Subsidiaries (taken as a whole)
in the immediately preceding fiscal year on a Pro Forma Basis, or (iii) the
loss, suspension, revocation or failure to renew any Permit now held or
hereafter acquired by a Borrower required in connection with the sale or
distribution of goods the sale of which gave rise to revenues of more than
thirty (30%) percent in the immediately preceding fiscal year on a Pro Forma
Basis;

(o) except as otherwise expressly permitted hereunder, Borrowers and Guarantors,
taken as a whole, shall take any action to suspend the operation of a material
portion of their business in the ordinary course;

(p) there occurs any uninsured loss to any material portion of the Collateral,
which could reasonably be expected to have a Material Adverse Effect;

(q) any Borrower or Guarantor or any Subsidiary thereof fails to make any
payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any contract to which it is
party or fails to observe or perform any other agreement or condition relating
to any such contract to which it is party or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the
counterparty to such contract to terminate such contract, in each case which
would, individually or in the aggregate, reasonably be expected to result in a
Material Adverse Effect;

(r) except as permitted hereunder, any Borrower or Guarantor (other than any
Borrower or Guarantor which owns assets with a book value of less than
$10,000,000 and which does not conduct material and profitable sales activities)
dissolves or suspends or discontinues doing business;

(s) (i) the subordination provisions of the documents evidencing or governing
any Indebtedness in excess of $10,000,000 which is expressly subordinated in
right of payment to the prior payment in full of the Obligations and which is in
form and on terms approved in writing by the Administrative Agent (the
“Subordination Provisions”) shall, in whole or in part, terminate, cease to be
effective or cease to be legally valid, binding and enforceable against any
holder of any such applicable subordinated Indebtedness; or (ii) any Borrower or
Guarantor shall, directly or indirectly, disavow or contest in any manner
(A) the effectiveness, validity or enforceability of any of the Subordination
Provisions, (B) that the Subordination Provisions exist for the benefit of the
Secured Parties, or (C) that all payments of principal of or premium and
interest on any such applicable subordinated Indebtedness, or realized from the
liquidation of any property of any Borrower or Guarantor, shall be subject to
any of the Subordination Provisions;

(t) there shall be an event of default under any of the other Financing
Agreements; or

(u) the repayment by Parent of any of the Senior Notes, and either (i) as of the
date of any such payment and after giving effect thereto, the aggregate amount
of the Excess Availability of Borrowers for any of the immediately preceding ten
(10) consecutive days shall have been less than $25,000,000 or (ii) as of the
date of any such payment and after giving effect thereto, the aggregate amount
of the Excess Availability of Borrowers is less than $25,000,000.

 

166



--------------------------------------------------------------------------------

10.2 Remedies.

(a) At any time an Event of Default exists or has occurred and is continuing,
Administrative Agent and Lenders shall have all rights and remedies provided in
this Agreement, the other Financing Agreements, the UCC and other applicable
law, all of which rights and remedies may be exercised without notice to or
consent by any Borrower or Obligor, except as such notice or consent is
expressly provided for hereunder or required by applicable law. All rights,
remedies and powers granted to Administrative Agent and Lenders hereunder, under
any of the other Financing Agreements, the UCC or other applicable law, are
cumulative, not exclusive and enforceable, in Administrative Agent’s discretion,
alternatively, successively, or concurrently on any one or more occasions, and
shall include, without limitation, the right to apply to a court of equity for
an injunction to restrain a breach or threatened breach by any Borrower or
Obligor of this Agreement or any of the other Financing Agreements. Subject to
Section 12 hereof, Administrative Agent may, and at the direction of the
Required Lenders shall, at any time or times, proceed directly against any
Borrower or Obligor to collect the Obligations without prior recourse to the
Collateral.

(b) Without limiting the generality of the foregoing, at any time an Event of
Default exists or has occurred and is continuing, Administrative Agent may, at
its option and shall upon the direction of the Required Lenders, (i) upon notice
to Lead Borrower, accelerate the payment of all Obligations (other than
Obligations arising pursuant to Bank Products) and demand immediate payment
thereof to Administrative Agent for itself and the benefit of Lenders (provided,
that, upon the occurrence of any Event of Default described in Sections 10.1(f)
and 10.1(g), all Obligations (other than Obligations arising pursuant to Bank
Products) shall automatically become immediately due and payable), and
(ii) terminate the Commitments and this Agreement (provided, that, upon the
occurrence of any Event of Default described in Sections 10.1(f) and 10.1(g),
the Commitments and any other obligation of the Administrative Agent or a Lender
hereunder shall automatically terminate).

(c) Without limiting the foregoing, at any time an Event of Default exists or
has occurred and is continuing, Administrative Agent may, in its discretion, and
upon the direction of the Required Lenders, shall (i) with or without judicial
process or the aid or assistance of others, enter upon any premises on or in
which any of the Collateral may be located and take possession of the Collateral
or complete processing, manufacturing and repair of all or any portion of the
Collateral, (ii) require any Borrower or Obligor, at Borrowers’ expense, to
assemble and make available to Administrative Agent any part or all of the
Collateral at any place and time designated by Administrative Agent,
(iii) collect, foreclose, receive, appropriate, setoff and realize upon any and
all Collateral, (iv) remove any or all of the Collateral from any premises on or
in which the same may be located for the purpose of effecting the sale,
foreclosure or other disposition thereof or for any other purpose, (v) sell,
lease, transfer, assign, deliver or otherwise dispose of any and all Collateral
(including entering into contracts with respect thereto, public or private sales
at any exchange, broker’s board, at any office of Administrative Agent or
elsewhere) at such prices or terms as Administrative Agent may deem reasonable,
for cash, upon credit or for future delivery, with the Administrative Agent
having the

 

167



--------------------------------------------------------------------------------

right to purchase the whole or any part of the Collateral at any such public
sale, all of the foregoing being free from any right or equity of redemption of
any Borrower or Obligor, which right or equity of redemption is hereby expressly
waived and released by Borrowers and Obligors and/or (vi) terminate this
Agreement. If any of the Collateral is sold or leased by Administrative Agent
upon credit terms or for future delivery, the Obligations shall not be reduced
as a result thereof until payment therefor is finally collected by
Administrative Agent. If notice of disposition of Collateral is required by law,
ten (10) days prior notice by Administrative Agent to Lead Borrower designating
the time and place of any public sale or the time after which any private sale
or other intended disposition of Collateral is to be made, shall be deemed to be
reasonable notice thereof and Borrowers and Obligors waive any other notice. In
the event Administrative Agent institutes an action to recover any Collateral or
seeks recovery of any Collateral by way of prejudgment remedy, each Borrower and
Obligor waives the posting of any bond which might otherwise be required. At any
time an Event of Default exists or has occurred and is continuing, upon
Administrative Agent’s request, Borrowers will either, as Administrative Agent
shall specify, furnish cash collateral to the issuer to be used to secure and
fund Administrative Agent’s reimbursement obligations to the issuer in
connection with any Letter of Credit Accommodations or furnish cash collateral
to Administrative Agent for the Letter of Credit Accommodations. Such cash
collateral shall be in the amount equal to one hundred five (105%) percent of
the amount of the Letter of Credit Accommodations plus the amount of any
expenses payable or to become payable in connection therewith through the end of
the latest expiration date of such Letter of Credit Accommodations.

(d) At any time or times that an Event of Default exists or has occurred and is
continuing, Administrative Agent may, in its discretion, enforce the rights of
any Borrower or Obligor against any Account Debtor, secondary obligor or other
obligor in respect of any of the Accounts or other Receivables. Without limiting
the generality of the foregoing, Administrative Agent may, in its discretion, at
such time or times (i) notify any or all Account Debtors, secondary obligors or
other obligors in respect thereof that the Receivables have been assigned to
Administrative Agent and that Administrative Agent has a security interest
therein and Administrative Agent may direct any or all accounts debtors,
secondary obligors and other obligors to make payment of Receivables directly to
Administrative Agent, (ii) extend the time of payment of, compromise, settle or
adjust for cash, credit, return of merchandise or otherwise, and upon any terms
or conditions, any and all Receivables or other obligations included in the
Collateral and thereby discharge or release the Account Debtor or any secondary
obligors or other obligors in respect thereof without affecting any of the
Obligations, (iii) demand, collect or enforce payment of any Receivables or such
other obligations, but without any duty to do so, and Administrative Agent and
Lenders shall not be liable for any failure to collect or enforce the payment
thereof nor for the negligence of its agents or attorneys with respect thereto
and (iv) take whatever other action Administrative Agent may deem necessary or
desirable for the protection of its interests and the interests of Lenders. At
any time that an Event of Default exists or has occurred and is continuing, at
Administrative Agent’s request, all invoices and statements sent to any Account
Debtor shall state that the Accounts and such other obligations have been
assigned to Administrative Agent and are payable directly and only to
Administrative Agent and Borrowers and Obligors shall deliver to Administrative
Agent such originals of documents evidencing the sale and delivery of goods or
the performance of services giving rise to any Accounts as Administrative Agent
may require. In the event any Account Debtor returns

 

168



--------------------------------------------------------------------------------

Inventory when an Event of Default exists or has occurred and is continuing,
Borrowers shall, upon Administrative Agent’s request, hold the returned
Inventory in trust for Administrative Agent, segregate all returned Inventory
from all of its other property, dispose of the returned Inventory solely
according to Administrative Agent’s instructions, and not issue any credits,
discounts or allowances with respect thereto without Administrative Agent’s
prior written consent.

(e) To the extent that applicable law imposes duties on Administrative Agent or
any Lender to exercise remedies in a commercially reasonable manner (which
duties cannot be waived under such law), each Borrower and Guarantor
acknowledges and agrees that it is not commercially unreasonable for
Administrative Agent or any Lender (i) to fail to incur expenses reasonably
deemed significant by Administrative Agent or any Lender to prepare Collateral
for disposition or otherwise to complete raw material or work in process into
finished goods or other finished products for disposition, (ii) to fail to
obtain third party consents for access to Collateral to be disposed of, or to
obtain or, if not required by other law, to fail to obtain consents of any
Governmental Authority or other third party for the collection or disposition of
Collateral to be collected or disposed of, (iii) to fail to exercise collection
remedies against Account Debtors, secondary obligors or other persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (iv) to exercise collection remedies against Account Debtors
and other persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (v) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (vi) to contact other
persons, whether or not in the same business as any Borrower or Guarantor, for
expressions of interest in acquiring all or any portion of the Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the collateral is of a specialized nature,
(viii) to dispose of Collateral by utilizing Internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capability of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, (xi) to purchase insurance or credit
enhancements to insure Administrative Agent or Lenders against risks of loss,
collection or disposition of Collateral or to provide to Administrative Agent or
Lenders a guaranteed return from the collection or disposition of Collateral, or
(xii) to the extent deemed appropriate by Administrative Agent, to obtain the
services of other brokers, investment bankers, consultants and other
professionals to assist Administrative Agent in the collection or disposition of
any of the Collateral. Each Borrower and Guarantor acknowledges that the purpose
of this Section is to provide non-exhaustive indications of what actions or
omissions by Administrative Agent or any Lender would not be commercially
unreasonable in the exercise by Administrative Agent or any Lender of remedies
against the Collateral and that other actions or omissions by Administrative
Agent or any Lender shall not be deemed commercially unreasonable solely on
account of not being indicated in this Section. Without limitation of the
foregoing, nothing contained in this Section shall be construed to grant any
rights to any Borrower or Guarantor or to impose any duties on Administrative
Agent or Lenders that would not have been granted or imposed by this Agreement
or by applicable law in the absence of this Section.

 

169



--------------------------------------------------------------------------------

(f) For the purpose of enabling Administrative Agent to exercise the rights and
remedies hereunder, each Borrower and Obligor hereby grants to Administrative
Agent, to the extent assignable, an irrevocable, non-exclusive license
(exercisable at any time an Event of Default shall exist or have occurred and
for so long as the same is continuing) without payment of royalty or other
compensation to any Borrower or Obligor, to use, assign, license or sublicense
any of the trademarks, service-marks, trade names, business names, trade styles,
designs, logos and other source of business identifiers and other Intellectual
Property and general intangibles now owned or hereafter acquired by any Borrower
or Obligor, wherever the same maybe located, including in such license
reasonable access to all media in which any of the licensed items may be
recorded or stored and to all computer programs used for the compilation or
printout thereof.

(g) At any time an Event of Default shall exist or have occurred and for so long
as the same is continuing, Administrative Agent may apply the cash proceeds of
Collateral actually received by Administrative Agent from any sale, lease,
foreclosure or other disposition of the Collateral to payment of the
Obligations, in whole or in part and in accordance with the terms hereof,
whether or not then due. Borrowers and Guarantors shall remain liable to
Administrative Agent and Lenders for the payment of any deficiency with interest
at the highest rate provided for herein and all costs and expenses of collection
or enforcement, including attorneys’ fees and expenses.

(h) Without limiting the foregoing, upon the occurrence of a Default or an Event
of Default, (i) Administrative Agent and Lenders may, at Administrative Agent’s
option, and upon the occurrence of an Event of Default at the direction of the
Required Lenders, Administrative Agent and Lenders shall, without notice,
(A) cease making Loans or arranging for Letter of Credit Accommodations or
reduce the lending formulas or amounts of Loans and Letter of Credit
Accommodations available to Borrowers and/or (B) terminate any provision of this
Agreement providing for any future Loans or Letter of Credit Accommodations to
be made by Administrative Agent and Lenders to Borrowers and (ii) Administrative
Agent may, at its option, establish such Reserves as Administrative Agent
determines, without limitation or restriction, notwithstanding anything to the
contrary contained herein.

SECTION 11. JURY TRIAL WAIVER; OTHER WAIVERS AND CONSENTS; GOVERNING LAW

11.1 Governing Law; Choice of Forum; Service of Process; Jury Trial Waiver.

(a) The validity, interpretation and enforcement of this Agreement and the other
Financing Agreements (except as otherwise provided therein) and any dispute
arising out of the relationship between the parties hereto, whether in contract,
tort, equity or otherwise, shall be governed by the internal laws of the State
of Illinois but excluding any principles of conflicts of law or other rule of
law that would cause the application of the law of any jurisdiction other than
the laws of the State of Illinois; provided, that, only for purposes of
Section 4.1(h) of this Agreement, the term “Nash-Finch Material Adverse Effect”
(as defined in the Nash-Finch Merger Agreement as in effect on July 21, 2013 and
as delivered to Arrangers) and “Spartan Material Adverse Effect” (as defined in
the Nash-Finch Merger Agreement as in effect on July 21, 2013 and as delivered
to Arrangers) (and whether or not such a Nash-Finch Material Adverse Effect or
Spartan Material Adverse Effect, as applicable, has occurred) shall be governed
by, and construed in accordance with, the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of laws thereof.

 

170



--------------------------------------------------------------------------------

(b) Borrowers, Guarantors, Administrative Agent and Lenders irrevocably consent
and submit to the non-exclusive jurisdiction of the Circuit Court of Cook
County, Illinois and the United States District Court for the Northern District
of Illinois, whichever Administrative Agent may elect, and waive any objection
based on venue or forum non conveniens with respect to any action instituted
therein arising under this Agreement or any of the other Financing Agreements or
in any way connected with or related or incidental to the dealings of the
parties hereto in respect of this Agreement or any of the other Financing
Agreements or the transactions related hereto or thereto, in each case whether
now existing or hereafter arising, and whether in contract, tort, equity or
otherwise, and agree that any dispute with respect to any such matters shall be
heard only in the courts described above (except that Administrative Agent and
Lenders shall have the right to bring any action or proceeding against any
Borrower or Guarantor or its or their property in the courts of any other
jurisdiction which Administrative Agent deems necessary or appropriate in order
to realize on the Collateral or to otherwise enforce its rights against any
Borrower or Guarantor or its or their property).

(c) Each Borrower and Guarantor hereby waives personal service of any and all
process upon it and consents that all such service of process may be made by
certified mail (return receipt requested) directed to its address set forth
herein and service so made shall be deemed to be completed five (5) days after
the same shall have been so deposited in the U.S. mails, or, at Administrative
Agent’s option, by service upon any Borrower or Guarantor in any other manner
provided under the rules of any such courts. Within thirty (30) days after such
service, such Borrower or Guarantor shall appear in answer to such process,
failing which such Borrower or Guarantor shall be deemed in default and judgment
may be entered by Administrative Agent against such Borrower or Guarantor for
the amount of the claim and other relief requested.

(d) BORROWERS, GUARANTORS, ADMINISTRATIVE AGENT AND LENDERS EACH HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF ACTION
ARISING UNDER THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES
HERETO IN RESPECT OF THIS AGREEMENT OR ANY OF THE OTHER FINANCING AGREEMENTS OR
THE TRANSACTIONS RELATED HERETO OR THERETO IN EACH CASE WHETHER NOW EXISTING OR
HEREAFTER ARISING, AND WHETHER IN CONTRACT, TORT, EQUITY OR OTHERWISE.
BORROWERS, GUARANTORS, ADMINISTRATIVE AGENT AND LENDERS EACH HEREBY AGREES AND
CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED
BY COURT TRIAL WITHOUT A JURY AND THAT ANY BORROWER, ANY GUARANTOR,
ADMINISTRATIVE AGENT OR ANY LENDER MAY FILE AN ORIGINAL COUNTERPART OF A COPY OF
THIS AGREEMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES
HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

 

171



--------------------------------------------------------------------------------

(e) Administrative Agent, Lenders and the other Secured Parties shall not have
any liability to any Borrower or Guarantor (whether in tort, contract, equity or
otherwise) for losses suffered by such Borrower or Guarantor in connection with,
arising out of, or in any way related to the transactions or relationships
contemplated by this Agreement, or any act, omission or event occurring in
connection herewith, except to the extent resulting from the gross negligence or
willful misconduct of Administrative Agent or a Secured Party as determined by a
final and non-appealable judgment or court order binding on Administrative
Agent, such Lender or other Secured Party. In any such litigation,
Administrative Agent, Lenders and the other Secured Parties shall be entitled to
the benefit of the rebuttable presumption that it acted in good faith and with
the exercise of ordinary care in the performance by it of the terms of this
Agreement. Each Borrower and Guarantor: (i) certifies that neither
Administrative Agent, any Lender nor any representative, agent or attorney
acting for or on behalf of Administrative Agent or any Lender has represented,
expressly or otherwise, that Administrative Agent and Lenders would not, in the
event of litigation, seek to enforce any of the waivers provided for in this
Agreement or any of the other Financing Agreements and (ii) acknowledges that in
entering into this Agreement and the other Financing Agreements, Administrative
Agent and Lenders are relying upon, among other things, the waivers and
certifications set forth in this Section 11.1 and elsewhere herein and therein.

11.2 Waiver of Notices. Each Borrower and Guarantor hereby expressly waives
demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and chattel paper, included in or evidencing
any of the Obligations or the Collateral, and any and all other demands and
notices of any kind or nature whatsoever with respect to the Obligations, the
Collateral and this Agreement, except such as are expressly provided for herein.
No notice to or demand on any Borrower or Guarantor which Administrative Agent
or any Lender may elect to give shall entitle such Borrower or Guarantor to any
other or further notice or demand to which such Borrower or Guarantor is not
otherwise entitled in the same, similar or other circumstances.

11.3 Amendments and Waivers.

(a) Neither this Agreement nor any other Financing Agreement nor any terms
hereof or thereof may be amended, waived, discharged or terminated unless such
amendment, waiver, discharge or termination is in writing signed by
Administrative Agent and the Required Lenders or at Administrative Agent’s
option, by Administrative Agent with the authorization of the Required Lenders,
and as to amendments to any of the Financing Agreements (other than with respect
to any provision of Section 12 hereof), by Lead Borrower (for itself and the
other Borrowers); except, that,

(i) any amendment, waiver, discharge or termination with respect to the
following shall require the consent of Administrative Agent and all Lenders:

(A) amend, modify or waive any terms of the definition of “Pro Rata Share” or
this Section 11.3 hereof,

 

172



--------------------------------------------------------------------------------

(B) the change of any percentage specified in (or any amendment to) the
definition of Required Lenders, Required Tranche A Lenders, Required Tranche A-1
Lenders, Required Tranche A-2 Lenders or Supermajority Lenders,

(C) reduce the scheduled reductions in advance rates for any of the Tranche A
Real Estate Availability, the Tranche A Equipment Availability or the Tranche A
Rolling Stock Availability, or reduce the scheduled amortization of the Tranche
A-2 Term Loans,

(D) release any Collateral (except as expressly required hereunder or under any
of the other Financing Agreements or applicable law and except as permitted
under Section 12.11(b) hereof) or release of any Guarantor,

(E) consent to the assignment or transfer by any Borrower or Guarantor of any of
their rights and obligations under this Agreement,

(F) agree to the subordination of (1) any of the Obligations or (2) other than
liens in and on the Qualified Debt Priority Collateral (as provided for in the
Qualified Debt Intercreditor Agreement), any lien or security interest in favor
of Administrative Agent for the benefit of Lenders, and

(G) increase the advance rates constituting part of any of the Tranche A
Borrowing Base, the Tranche A-1 Borrowing Base or the Tranche A-2 Borrowing
Base;

(ii) any amendment, waiver, discharge or termination with respect to the
following shall require the consent of Administrative Agent and each Lender
directly and adversely affected thereby:

(A) reduce the interest rate or any fees, extend the time of payment of
principal, interest or any fees or reduce the principal amount of any Loan or
Letter of Credit Accommodations (provided, that, a waiver of default interest,
Default or Event of Default shall not constitute a reduction of interest for
this purpose),

(B) increase the Commitment of any Lender (including any Defaulting Lender) over
the amount thereof then in effect or provided hereunder, and

(C) amend, modify or waive any terms of Sections 6.4(a) or (b) hereof;

(iii) the consent of the Administrative Agent, the Supermajority Lenders, the
Required Tranche A Lenders, the Required Tranche A-1 Lenders and the Required
Tranche A-2 Lenders shall be required for any amendment, waiver, discharge or
termination with respect to (A) the definition of Tranche A Borrowing
Base,Tranche A-1 Borrowing Base or Tranche A-2 Borrowing Base or any components
thereof but only to the extent such proposed change would make more credit
available to Borrowers (but exclusive of the right of Administrative Agent to
add, increase, eliminate or reduce the amount of Reserves or to exercise other
discretion it may have pursuant to such provisions) and (B) Section 2.5(e);

 

173



--------------------------------------------------------------------------------

(iv) any amendment, waiver, discharge or termination with respect to the
following shall require the consent of Administrative Agent, the Required
Tranche A Lenders, the Required Tranche A-1 Lenders and the Required Tranche A-2
Lenders:

(A) amend, modify or waive the definition of the term “Change of Control”,

(B) amend, modify or waive any terms of Section 9.18 hereof,

(C) amend, modify or waive any of the payment conditions set forth in Sections
9.9(f)(viii), 9.9(l)(ii), 9.10(j)(iii) and 9.11(f),

(D) amend, modify or waive any terms of Sections 7.1(a)(i)(A) hereof with
respect to the delivery of Borrowing Base Certificates and Section 9.6(a) hereof
with respect to financial reporting,

(E) amend, modify or waive any terms of Section 9.5 hereof with respect to
insurance requirements,

(F) increase the maximum amount of the Maximum Credit to an amount greater than
permitted pursuant to Section 2.6(a) hereof, and

(G) amend, modify or waive any of the dollar or Excess Availability requirements
in Section 9.7(b) hereof with respect to permitted dispositions.

(H) amend, modify or waive any terms of Section 12.8 and 12.11(a).

(b) Administrative Agent, Lenders and Issuing Bank shall not, by any act, delay,
omission or otherwise be deemed to have expressly or impliedly waived any of its
or their rights, powers and/or remedies unless such waiver shall be in writing
and signed as provided herein. Any such waiver shall be enforceable only to the
extent specifically set forth therein. A waiver by Administrative Agent, any
Lender or Issuing Bank of any right, power and/or remedy on any one occasion
shall not be construed as a bar to or waiver of any such right, power and/or
remedy which Administrative Agent, any Lender or Issuing Bank would otherwise
have on any future occasion, whether similar in kind or otherwise.

(c) Notwithstanding anything to the contrary contained in Section 11.3(a) above,
in connection with any amendment, waiver, discharge or termination, in the event
that any Lender whose consent thereto is required shall fail to consent or fail
to consent in a timely manner (such Lender being referred to herein as a
“Non-Consenting Lender”), but the consent of any other Lenders to such
amendment, waiver, discharge or termination that is required are obtained, if
any, then Wells and Parent shall have the right, but not the obligation, at any
time thereafter, and upon the exercise by Wells or Parent of such right, such
Non-Consenting Lender shall have the obligation, to sell, assign and transfer to
Wells or such Eligible Transferee as Wells may specify after consultation with
Lead Borrower, the Commitment of such Non-Consenting Lender and all rights and
interests of such Non-Consenting Lender pursuant thereto. Wells or Parent shall
provide the Non-Consenting Lender with prior written notice of its intent to

 

174



--------------------------------------------------------------------------------

exercise its right under this Section, which notice shall specify on date on
which such purchase and sale shall occur. Such purchase and sale shall be
pursuant to the terms of an Assignment and Acceptance (whether or not executed
by the Non-Consenting Lender), except that on the date of such purchase and
sale, Wells, or such Eligible Transferee specified by Wells after consultation
with Lead Borrower, shall pay to the Non-Consenting Lender (except as Wells and
such Non-Consenting Lender may otherwise agree) the amount equal to: (i) the
principal balance of the Loans held by the Non-Consenting Lender outstanding as
of the close of business on the business day immediately preceding the effective
date of such purchase and sale, plus (ii) amounts accrued and unpaid in respect
of interest and fees payable to the Non-Consenting Lender to the effective date
of the purchase (but in no event shall the Non-Consenting Lender be deemed
entitled to any early termination fee), minus (iii) the amount of the closing
fee received by the Non-Consenting Lender pursuant to the terms hereof or of any
of the other Financing Agreements multiplied by the fraction, the numerator of
which is the number of months remaining in the then current term of the Credit
Facility and the denominator of which is the number of months in the then
current term thereof. Such purchase and sale shall be effective on the date of
the payment of such amount to the Non-Consenting Lender and the Commitment of
the Non-Consenting Lender shall terminate on such date.

(d) The consent of Administrative Agent shall be required for any amendment,
waiver or consent affecting the rights or duties of Administrative Agent
hereunder or under any of the other Financing Agreements, in addition to the
consent of the Lenders otherwise required by this Section and the exercise by
Administrative Agent of any of its rights hereunder with respect to Reserves or
Eligible Accounts, Eligible Military Receivables, Eligible Inventory, Eligible
Credit Card Receivables, Eligible Unaffixed Cigarette Tax Stamps, Eligible
Equipment, Eligible Prescription Files, Eligible Cash and Cash Equivalents,
Eligible Real Property or Eligible Rolling Stock shall not be deemed an
amendment to the advance rates provided for in this Section 11.3.

(e) The consent of Administrative Agent and each Bank Product Provider that is
providing any Bank Products and has outstanding any such Bank Products at such
time that are secured hereunder shall be required for any amendment, waiver or
consent to the priority of payment of Obligations arising under or pursuant to
any Bank Products as set forth in Sections 6.4(a) and (b) hereof. In no event
shall the consent or approval of any Bank Product Provider be required for any
amendment, waiver or consent under this Agreement or the other Financing
Agreements, except as provided in the immediately preceding sentence.

11.4 Waiver of Counterclaims. Each Borrower and Guarantor waives all rights to
interpose any claims, deductions, setoffs or counterclaims of any nature (other
then compulsory counterclaims) in any action or proceeding with respect to this
Agreement, the Obligations, the Collateral or any matter arising therefrom or
relating hereto or thereto.

11.5 Indemnification. Each Borrower and Guarantor shall, jointly and severally,
indemnify and hold Administrative Agent, Issuing Bank, Swing Line Lender and
each Lender, and its officers, directors, agents, employees, advisors and
counsel and their respective Affiliates (each such person being an
“Indemnitee”), harmless from and against any and all losses, claims, damages,
liabilities, costs or expenses (including attorneys’ fees and expenses) imposed
on, incurred by or asserted against any of them in connection with any
litigation, investigation, claim

 

175



--------------------------------------------------------------------------------

or proceeding commenced or threatened related to the negotiation, preparation,
execution, delivery, enforcement, performance or administration of this
Agreement, any other Financing Agreements, or any undertaking or proceeding
related to any of the transactions contemplated hereby or any act, omission,
event or transaction related or attendant thereto, including amounts paid in
settlement, court costs, and the fees and expenses of counsel except that
Borrowers and Guarantors shall not have any obligation under this Section 11.5
to indemnify an Indemnitee with respect to a matter covered hereby to the extent
resulting from the gross negligence or wilful misconduct of such Indemnitee as
determined pursuant to a final, non-appealable order of a court of competent
jurisdiction (but without limiting the obligations of Borrowers or Guarantors as
to any other Indemnitee). To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section may be unenforceable because it
violates any law or public policy, Borrowers and Guarantors shall pay the
maximum portion which it is permitted to pay under applicable law to
Administrative Agent and Lenders in satisfaction of indemnified matters under
this Section. To the extent permitted by applicable law, no Borrower or
Guarantor shall assert, and each Borrower and Guarantor hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any of
the other Financing Agreements or any undertaking or transaction contemplated
hereby. All amounts due under this Section shall be payable upon demand. The
foregoing indemnity shall survive the payment of the Obligations and the
termination or non-renewal of this Agreement.

SECTION 12. THE AGENT

12.1 Appointment, Powers and Immunities. Each Lender irrevocably designates,
appoints and authorizes Wells to act as Administrative Agent hereunder and under
the other Financing Agreements with such powers as are specifically delegated to
Administrative Agent by the terms of this Agreement and of the other Financing
Agreements, together with such other powers as are reasonably incidental
thereto. Administrative Agent (a) shall have no duties or responsibilities
except those expressly set forth in this Agreement and in the other Financing
Agreements, and shall not by reason of this Agreement or any other Financing
Agreement be a trustee or fiduciary for any Lender; (b) shall not be responsible
to Lenders for any recitals, statements, representations or warranties contained
in this Agreement or in any of the other Financing Agreements, or in any
certificate or other document referred to or provided for in, or received by any
of them under, this Agreement or any other Financing Agreement, or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement or any other Financing Agreement or any other document referred
to or provided for herein or therein or for any failure by any Borrower or any
Obligor or any other Person to perform any of its obligations hereunder or
thereunder; and (c) shall not be responsible to Lenders for any action taken or
omitted to be taken by it hereunder or under any other Financing Agreement or
under any other document or instrument referred to or provided for herein or
therein or in connection herewith or therewith, except for its own gross
negligence or willful misconduct as determined by a final non-appealable
judgment of a court of competent jurisdiction. Without limiting the generality
of the foregoing or any of the other rights and duties of Administrative Agent
provided for herein or in the other Financing Agreements, each Lender hereby
specifically irrevocably authorizes and directs Administrative Agent to enter
into, if applicable, the Qualified Debt Intercreditor Agreement on behalf of
such Lender and acknowledges and agrees that such

 

176



--------------------------------------------------------------------------------

Lender shall be bound thereby and subject to all of the terms and conditions
thereof, deemed to make all representations and warranties made by a Revolving
Lender (or comparable term as defined therein) as to itself and Administrative
Agent shall be irrevocably authorized to take such actions as are provided for
on behalf of such Lender thereunder. Administrative Agent may employ agents and
attorneys-in-fact and shall not be responsible for the negligence or misconduct
of any such agents or attorneys-in-fact selected by it in good faith.
Administrative Agent may deem and treat the payee of any note as the holder
thereof for all purposes hereof unless and until the assignment thereof pursuant
to an agreement (if and to the extent permitted herein) in form and substance
satisfactory to Administrative Agent shall have been delivered to and
acknowledged by Administrative Agent.

12.2 Reliance by Administrative Agent. Administrative Agent shall be entitled to
rely upon any certification, notice or other communication (including any
thereof by telephone, telecopy, telex, telegram or cable) believed by it to be
genuine and correct and to have been signed or sent by or on behalf of the
proper Person or Persons, and upon advice and statements of legal counsel,
independent accountants and other experts selected by Administrative Agent. As
to any matters not expressly provided for by this Agreement or any other
Financing Agreement, Administrative Agent shall in all cases be fully protected
in acting, or in refraining from acting, hereunder or thereunder in accordance
with instructions given by the Required Lenders or all of Lenders as is required
in such circumstance, and such instructions of such Administrative Agents and
any action taken or failure to act pursuant thereto shall be binding on all
Lenders.

12.3 Events of Default.

(a) Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of a Default or an Event of Default or other failure of a condition
precedent to the Loans and Letter of Credit Accommodations hereunder, unless and
until Administrative Agent has received written notice from a Lender, or a
Borrower specifying such Event of Default or any unfulfilled condition
precedent, and stating that such notice is a “Notice of Default or Failure of
Condition”. In the event that Administrative Agent receives such a Notice of
Default or Failure of Condition, Administrative Agent shall give prompt notice
thereof to the Lenders. Administrative Agent shall (subject to Section 12.7)
take such action with respect to any such Event of Default or failure of
condition precedent as shall be directed by the Required Lenders; provided,
that, unless and until Administrative Agent shall have received such directions,
Administrative Agent may (but shall not be obligated to) take such action, or
refrain from taking such action, with respect to or by reason of such Event of
Default or failure of condition precedent, as it shall deem advisable in the
best interest of Lenders. Without limiting the foregoing, and notwithstanding
the existence or occurrence and continuance of an Event of Default or any other
failure to satisfy any of the conditions precedent set forth in Section 4 of
this Agreement to the contrary, Administrative Agent may, but shall have no
obligation to, continue to make Loans and issue or cause to be issued Letter of
Credit Accommodations for the ratable account and risk of Lenders from time to
time if Administrative Agent believes making such Loans or issuing or causing to
be issued such Letter of Credit Accommodations is in the best interests of
Lenders.

 

177



--------------------------------------------------------------------------------

(b) Except with the prior written consent of Administrative Agent, no Lender may
assert or exercise any enforcement right or remedy in respect of the Loans,
Letter of Credit Accommodations or other Obligations, as against any Borrower or
Obligor or any of the Collateral or other property of any Borrower or Obligor.

12.4 Wells in its Individual Capacity. With respect to its Commitment and the
Loans made and Letter of Credit Accommodations issued or caused to be issued by
it (and any successor acting as Administrative Agent), so long as Wells shall be
a Lender hereunder, it shall have the same rights and powers hereunder as any
other Lender and may exercise the same as though it were not acting as
Administrative Agent, and the term “Lender” or “Lenders” shall, unless the
context otherwise indicates, include Wells in its individual capacity as Lender
hereunder. Wells (and any successor acting as Administrative Agent) and its
Affiliates may (without having to account therefor to any Lender) lend money to,
make investments in and generally engage in any kind of business with Borrowers
(and any of its Subsidiaries or Affiliates) as if it were not acting as
Administrative Agent, and Wells and its Affiliates may accept fees and other
consideration from any Borrower or Guarantor and any of its Subsidiaries and
Affiliates for services in connection with this Agreement or otherwise without
having to account for the same to Lenders.

12.5 Indemnification. Lenders agree to indemnify Administrative Agent (to the
extent not reimbursed by Borrowers hereunder and without limiting any
obligations of Borrowers hereunder) ratably, in accordance with their Pro Rata
Shares, for any and all claims of any kind and nature whatsoever that may be
imposed on, incurred by or asserted against Administrative Agent (including by
any Lender) arising out of or by reason of any investigation in or in any way
relating to or arising out of this Agreement or any other Financing Agreement or
any other documents contemplated by or referred to herein or therein or the
transactions contemplated hereby or thereby (including the costs and expenses
that Administrative Agent is obligated to pay hereunder) or the enforcement of
any of the terms hereof or thereof or of any such other documents, provided,
that, no Lender shall be liable for any of the foregoing to the extent it arises
from the gross negligence or willful misconduct of the party to be indemnified
as determined by a final non-appealable judgment of a court of competent
jurisdiction. The foregoing indemnity shall survive the payment of the
Obligations and the termination or non-renewal of this Agreement.

12.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender agrees
that it has, independently and without reliance on Administrative Agent or other
Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrowers and Obligors and has made
its own decision to enter into this Agreement and that it will, independently
and without reliance upon Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own analysis and decisions in taking or not taking action
under this Agreement or any of the other Financing Agreements. Administrative
Agent shall not be required to keep itself informed as to the performance or
observance by any Borrower or Obligor of any term or provision of this Agreement
or any of the other Financing Agreements or any other document referred to or
provided for herein or therein or to inspect the properties or books of any
Borrower or Obligor. Administrative Agent will use reasonable efforts to provide

 

178



--------------------------------------------------------------------------------

Lenders with any information received by Administrative Agent from any Borrower
or Obligor which is required to be provided to Lenders or deemed to be requested
by Lenders hereunder and with a copy of any Notice of Default or Failure of
Condition received by Administrative Agent from any Borrower or any Lender;
provided, that, Administrative Agent shall not be liable to any Lender for any
failure to do so, except to the extent that such failure is attributable to
Administrative Agent’s own gross negligence or willful misconduct as determined
by a final non-appealable judgment of a court of competent jurisdiction. Except
for notices, reports and other documents expressly required to be furnished to
Lenders by Administrative Agent hereunder, Administrative Agent shall not have
any duty or responsibility to provide any Lender with any other credit or other
information concerning the affairs, financial condition or business of any
Borrower or Obligor that may come into the possession of Administrative Agent.

12.7 Failure to Act. Except for action expressly required of Administrative
Agent hereunder and under the other Financing Agreements, Administrative Agent
shall in all cases be fully justified in failing or refusing to act hereunder
and thereunder unless it shall receive further assurances to its satisfaction
from Lenders of their indemnification obligations under Section 12.5 hereof
against any and all liability and expense that may be incurred by it by reason
of taking or continuing to take any such action.

12.8 Additional Loans. Administrative Agent shall not make any Loans or provide
any Letter of Credit Accommodations to any Borrower on behalf of Lenders
intentionally and with actual knowledge that such Loans or Letter of Credit
Accommodations (a) would cause the aggregate amount of the total outstanding
Tranche A Revolving Loans and Letter of Credit Accommodations to exceed the
Tranche A Borrowing Base and (b) would cause the aggregate amount of the total
outstanding Loans and Letter of Credit Accommodations to exceed the Total
Borrowing Base, in each case, without the prior consent of all Lenders, except,
that, Administrative Agent may make such additional Loans or provide such
additional Letter of Credit Accommodations on behalf of Lenders, intentionally
and with actual knowledge that such Loans or Letter of Credit Accommodations
will cause the total outstanding Tranche A Revolving Loans and Letter of Credit
Accommodations to exceed the Tranche A Borrowing Base or cause total outstanding
Loans and Letter of Credit Accommodations to exceed the Total Borrowing Base, as
Administrative Agent may deem necessary or advisable in its discretion,
provided, that: (i) the total principal amount of the additional Loans or
additional Letter of Credit Accommodations to any Borrower which Administrative
Agent may make or provide after obtaining such actual knowledge that the
aggregate principal amount of the Loans equal or exceed the Tranche A Borrowing
Base or the Total Borrowing Base, as applicable, plus the amount of Special
Administrative Agent Advances made pursuant to Sections 12.11(a)(i) and
(ii) hereof then outstanding, shall not exceed $75,000,000 and shall not cause
the total principal amount of the Loans and Letter of Credit Accommodations to
exceed the Maximum Credit or the Tranche A Loans to exceed the Tranche A Maximum
Credit or the Tranche A-1 Loans to exceed the Tranche A-1 Maximum Credit and
(ii) no such additional Loan or Letter of Credit Accommodation shall be
outstanding more than ninety (90) days after the date such additional Loan or
Letter of Credit Accommodation is made or issued (as the case may be), except as
the Required Tranche A Lenders, Required Tranche A-1 Lenders and Required
Tranche A-2 Lenders may otherwise agree and no such additional Loans may exist
for at least five (5) consecutive days thereafter before further such additional
Loans may be made at the end of such

 

179



--------------------------------------------------------------------------------

ninety (90) day period. Each Lender shall be obligated to pay Administrative
Agent the amount of its Pro Rata Share of any such additional Loans or Letter of
Credit Accommodations. The Required Lenders may by written notice to
Administrative Agent revoke the authority of Administrative Agent to make future
additional Loans pursuant to this Section 12.8 at any time.

12.9 Concerning the Collateral and the Related Financing Agreements. Each Lender
authorizes and directs Administrative Agent to enter into this Agreement and the
other Financing Agreements. Each Tranche A Lender, Tranche A-1 Lender and
Tranche A-2 Lender agrees that any action taken by Administrative Agent,
Required Lenders, Required Tranche A Lenders, Required Tranche A-1 Lenders,
Required Tranche A-2 Lenders or Supermajority Lenders in accordance with the
terms of this Agreement or the other Financing Agreements and the exercise by
Administrative Agent, Required Lenders, Required Tranche A Lenders, Required
Tranche A-1 Lenders, Required Tranche A-2 Lenders or Supermajority Lenders of
their respective powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon the Tranche
A Lenders, the Tranche A-1 Lenders and the Tranche A-2 Lenders, as applicable.

12.10 Field Audit, Examination Reports and other Information; Disclaimer by
Lenders.

(a) By signing this Agreement, each Lender:

(i) is deemed to have requested that Administrative Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report and report with respect to any Tranche A Borrowing Base, Tranche A-1
Borrowing Base or Tranche A-2 Borrowing Base prepared or received by
Administrative Agent (each field audit or examination report and report with
respect to any Tranche A Borrowing Base, Tranche A-1 Borrowing Base or Tranche
A-2 Borrowing Base being referred to herein as a “Report” and collectively,
“Reports”), appraisal and financial statements;

(ii) expressly agrees and acknowledges that Administrative Agent (A) does not
make any representation or warranty as to the accuracy of any Report, appraisal
or financial statement or (B) shall not be liable for any information contained
in any Report, appraisal or financial statement;

(iii) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Administrative Agent or any other party performing
any audit or examination will inspect only specific information regarding
Borrowers and Guarantors and will rely significantly upon Borrowers’ and
Guarantors’ books and records, as well as on representations of Borrowers’ and
Guarantors’ personnel; and

(iv) agrees to keep all Reports confidential and strictly for its internal use
in accordance with the terms of Section 13.5 hereof, and not to distribute or
use any Report in any other manner.

(b) Borrower and Guarantors hereby acknowledge that (i) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the Issuing Bank
materials and/or information provided by or on behalf of the Borrowers and
Guarantors hereunder

 

180



--------------------------------------------------------------------------------

(collectively, “Borrower Materials”) by posting the Borrower Materials on
IntraLinks or another similar electronic system (the “Platform”) and
(ii) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that do
not wish to receive material non-public information with respect to the
Borrowers and Guarantors or their securities) (each, a “Public Lender”).
Borrowers and Guarantors hereby agree that they will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to the Public Lenders and that (A) all the Borrower Materials shall
be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean
that the word “PUBLIC” shall appear prominently on the first page thereof;
(B) by marking Borrower Materials “PUBLIC,” the Borrowers and Guarantors shall
be deemed to have authorized the Administrative Agent, the Arrangers, the
Issuing Bank and the Lenders to treat the Borrower Materials as not containing
any material non-public information (although it may be sensitive and
proprietary) with respect to the Borrowers and Guarantors or their securities
for purposes of United States Federal and state securities laws (provided, that,
to the extent the Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.5); (C) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated “Public Investor”; and (D) the Administrative Agent and the Arrangers
shall be entitled to treat the Borrower Materials that are not marked “PUBLIC”
as being suitable only for posting on a portion of the Platform not designated
“Public Investor.” Notwithstanding the foregoing, the Borrowers shall be under
no obligation to mark any Borrower Materials “PUBLIC.”

12.11 Collateral Matters.

(a) Administrative Agent may, at its option, from time to time, at any time on
or after an Event of Default and for so long as the same is continuing or upon
any other failure of a condition precedent to the Loans and Letter of Credit
Accommodations hereunder, make such disbursements and advances (“Special
Administrative Agent Advances”) which Administrative Agent, in its sole
discretion, (i) deems necessary or desirable either to preserve or protect the
Collateral or any portion thereof or (ii) to enhance the likelihood or maximize
the amount of repayment by Borrowers and Guarantors of the Loans and other
Obligations, provided, that, the aggregate principal amount of the Special
Administrative Agent Advances pursuant to clauses (i) and (ii) above, plus the
then outstanding principal amount of the additional Loans and Letter of Credit
Accommodations which Administrative Agent may make or provide as set forth in
Section 12.8 hereof, shall not exceed the aggregate amount of $75,000,000 or
(iii) to pay any other amount chargeable to any Borrower or Guarantor pursuant
to the terms of this Agreement or any of the other Financing Agreements
consisting of (A) costs, fees and expenses and (B) payments to any issuer of
Letter of Credit Accommodations. Special Administrative Agent Advances shall be
repayable on demand and together with all interest thereon shall constitute
Obligations secured by the Collateral. Special Administrative Agent Advances
shall not constitute Loans but shall otherwise constitute Obligations hereunder.
Interest on Special Administrative Agent Advances shall be payable at the
Interest Rate then applicable to Base Rate Loans and shall be payable on demand.
Special Administrative Agent Advances shall not cause the total principal amount
of the Loans and Letter of Credit Accommodations to exceed the Maximum Credit.
Without limitation of its obligations pursuant to Section 6.10, each Lender
agrees that it shall make available to Administrative Agent, upon Administrative
Agent’s demand, in immediately available funds, the amount equal to such
Lender’s Pro Rata Share of

 

181



--------------------------------------------------------------------------------

each such Special Administrative Agent Advance. If such funds are not made
available to Administrative Agent by such Lender, such Lender shall be deemed a
Defaulting Lender and Administrative Agent shall be entitled to recover such
funds, on demand from such Lender together with interest thereon for each day
from the date such payment was due until the date such amount is paid to
Administrative Agent at the Federal Funds Rate for each day during such period
(as published by the Federal Reserve Bank of New York or at Administrative
Agent’s option based on the arithmetic mean determined by Administrative Agent
of the rates for the last transaction in overnight Federal funds arranged prior
to 9:00 a.m. (New York City time) on that day by each of the three leading
brokers of Federal funds transactions in New York City selected by
Administrative Agent) and if such amounts are not paid within three (3) days of
Administrative Agent’s demand, at the highest Interest Rate provided for in
Section 3.1 hereof applicable to Base Rate Loans.

(b) Lenders hereby irrevocably authorize Administrative Agent, at its option and
in its discretion to release any security interest in, mortgage or lien upon,
any of the Collateral (i) upon termination of the Commitments and payment and
satisfaction of all of the Obligations and delivery of cash collateral to the
extent required under Section 13.1 below, or (ii) constituting property being
sold or disposed of if Lead Borrower or any Borrower or Guarantor certifies to
Administrative Agent that the sale or disposition is made in compliance with
Section 9.7 hereof (and Administrative Agent may rely conclusively on any such
certificate, without further inquiry), or (iii) constituting property in which
any Borrower or Guarantor did not own an interest at the time the security
interest, mortgage or lien was granted or at any time thereafter, or (iv) having
a value in the aggregate in any twelve (12) month period of less than
$25,000,000, and to the extent Administrative Agent may release its security
interest in and lien upon any such Collateral pursuant to the sale or other
disposition thereof, such sale or other disposition shall be deemed consented to
by Lenders, or (v) if required or permitted under any other terms hereof or of
any of the other Financing Agreements, including any intercreditor agreement, or
(vi) approved, authorized or ratified in writing by all of Lenders. Except as
provided above, Administrative Agent will not release any security interest in,
mortgage or lien upon, any of the Collateral without the prior written
authorization of all of Lenders. Upon request by Administrative Agent at any
time, Lenders will promptly confirm in writing Administrative Agent’s authority
to release particular types or items of Collateral pursuant to this Section.

(c) Without in any manner limiting Administrative Agent’s authority to act
without any specific or further authorization or consent by the Required
Lenders, each Lender agrees to confirm in writing, upon request by
Administrative Agent, the authority to release Collateral conferred upon
Administrative Agent under this Section. Administrative Agent shall (and is
hereby irrevocably authorized by Lenders to) execute such documents as may be
necessary to evidence the release of the security interest, mortgage or liens
granted to Administrative Agent upon any Collateral to the extent set forth
above; provided, that, (i) Administrative Agent shall not be required to execute
any such document on terms which, in Administrative Agent’s opinion, would
expose Administrative Agent to liability or create any obligations or entail any
consequence other than the release of such security interest, mortgage or liens
without recourse or warranty and (ii) such release shall not in any manner
discharge, affect or impair the Obligations or any security interest, mortgage
or lien upon (or obligations of any Borrower or Guarantor in respect of) the
Collateral retained by such Borrower or Guarantor.

 

182



--------------------------------------------------------------------------------

(d) Administrative Agent shall have no obligation whatsoever to any Lender or
any other Person to investigate, confirm or assure that the Collateral exists or
is owned by any Borrower or Guarantor or is cared for, protected or insured or
has been encumbered, or that any particular items of Collateral meet the
eligibility criteria applicable in respect of the Loans or Letter of Credit
Accommodations hereunder, or whether any particular reserves are appropriate, or
that the liens and security interests granted to Administrative Agent pursuant
hereto or any of the Financing Agreements or otherwise have been properly or
sufficiently or lawfully created, perfected, protected or enforced or are
entitled to any particular priority, or to exercise at all or in any particular
manner or under any duty of care, disclosure or fidelity, or to continue
exercising, any of the rights, authorities and powers granted or available to
Administrative Agent in this Agreement or in any of the other Financing
Agreements, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, Administrative Agent may act in any
manner it may deem appropriate, in its discretion, given Administrative Agent’s
own interest in the Collateral as a Lender and that Administrative Agent shall
have no duty or liability whatsoever to any other Lender.

12.12 Agency for Perfection. Each Lender hereby appoints Administrative Agent
and each other Lender as agent and bailee for the purpose of perfecting the
security interests in and liens upon the Collateral of Administrative Agent in
assets which, in accordance with Article 9 of the UCC can be perfected only by
possession (or where the security interest of a secured party with possession
has priority over the security interest of another secured party) and
Administrative Agent and each Lender hereby acknowledges that it holds
possession of any such Collateral for the benefit of Administrative Agent as
secured party. Should any Lender obtain possession of any such Collateral, such
Lender shall notify Administrative Agent thereof, and, promptly upon
Administrative Agent’s request therefor shall deliver such Collateral to
Administrative Agent or in accordance with Administrative Agent’s instructions.

12.13 Agent May File Proofs of Claim.

(a) In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Borrower or Guarantor, Administrative Agent
(irrespective of whether the principal of any Obligations or amounts owing in
respect of Letter of Credit Accommodations shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether
Administrative Agent shall have made any demand on the Borrowers) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(i) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Obligations (other than obligations under
Bank Products to which Administrative Agent is not a party) and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Lenders, Issuing Bank and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Lenders, Issuing Bank and Administrative
Agent and their respective agents and counsel and all other amounts due Lenders,
Issuing Bank and Administrative Agent allowed in such judicial proceeding); and

 

183



--------------------------------------------------------------------------------

(ii) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and Issuing Bank to
make such payments to Administrative Agent and, in the event that Administrative
Agent shall consent to the making of such payments directly to Lenders and
Issuing Bank, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent.

(b) Nothing contained herein shall be deemed to authorize Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or Issuing
Bank any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

(c) To the extent required by local law, Borrowers and Guarantors agree to
reiterate the terms of the power of attorney granted to the Administrative Agent
pursuant to this Section 12.13 under any separate letter or document.

12.14 Successor Administrative Agent. Administrative Agent may resign as
Administrative Agent upon thirty (30) days’ notice to Lenders and Parent. If
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for Lenders. If no successor
agent is appointed prior to the effective date of the resignation of
Administrative Agent, Administrative Agent may appoint, after consulting with
Lenders and Parent, a successor agent from among Lenders. Upon the acceptance by
the Lender so selected of its appointment as successor agent hereunder, such
successor agent shall succeed to all of the rights, powers and duties of the
retiring Administrative Agent and the term “Administrative Agent” as used herein
and in the other Financing Agreements shall mean such successor agent and the
retiring Administrative Agent’s appointment, powers and duties as Administrative
Agent shall be terminated. After any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Section 12 shall inure
to its benefit as to any actions taken or omitted by it while it was
Administrative Agent under this Agreement. If no successor agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days after
the date of a retiring Administrative Agent’s notice of resignation, the
retiring Administrative Agent’s resignation shall nonetheless thereupon become
effective and Lenders shall perform all of the duties of Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. Any resignation by Administrative Agent pursuant to
this Section shall also constitute its resignation as Issuing Bank and Swing
Line Lender. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, (a) such successor shall succeed to and become vested with all
of the rights, powers, privileges and duties of the retiring Issuing Bank and
Swing Line Lender, (b) the retiring Issuing Bank and Swing Line Lender shall be
discharged from all of their respective duties and obligations hereunder or
under the other Financing Agreements, and (c) the successor Issuing Bank shall
issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring Issuing Bank to effectively assume the obligations
of the retiring Issuing Bank with respect to such Letters of Credit.

 

184



--------------------------------------------------------------------------------

12.15 Other Agent Designations. Administrative Agent may at any time and from
time to time determine that a Lender may, in addition, be a “Administrative
Agent”, “Syndication Agent”, “Documentation Agent” or similar designation
hereunder and enter into an agreement with such Lender to have it so identified
for purposes of this Agreement. Administrative Agent shall provide written
notice to Lead Borrower of any such agreement. Any Lender that is so designated
as a Administrative Agent, Syndication Agent, Documentation Agent or such
similar designation by Administrative Agent shall have no right, power,
obligation, liability, responsibility or duty under this Agreement or any of the
other Financing Agreements other than those applicable to all Lenders as such.
Without limiting the foregoing, the Lenders so identified shall not have or be
deemed to have any fiduciary relationship with any Lender and no Lender shall be
deemed to have relied, nor shall any Lender rely, on a Lender so identified as a
Administrative Agent, Syndication Agent, Documentation Agent or such similar
designation in deciding to enter into this Agreement or in taking or not taking
action hereunder.

SECTION 13. TERM OF AGREEMENT; MISCELLANEOUS

13.1 Term.

(a) THIS AGREEMENT AND THE OTHER FINANCING AGREEMENTS SHALL BECOME EFFECTIVE AS
OF THE DATE SET FORTH ON THE FIRST PAGE HEREOF AND SHALL CONTINUE IN FULL FORCE
AND EFFECT FOR A TERM ENDING ON NOVEMBER 19, 2018 (THE “MATURITY DATE”). In
addition, Borrowers may terminate this Agreement at any time upon ten (10) days
prior written notice to Administrative Agent (which notice shall be irrevocable)
and Administrative Agent may, at its option, and shall at the direction of
Required Lenders, terminate this Agreement at any time on or after an Event of
Default. Upon the Maturity Date or any other effective date of termination of
the Financing Agreements, Borrowers shall pay to Administrative Agent all
outstanding and unpaid Obligations and shall furnish cash collateral to
Administrative Agent (or at Administrative Agent’s option, a letter of credit
issued for the account of Borrowers and at Borrowers’ expense, in form and
substance satisfactory to Administrative Agent, by an issuer acceptable to
Administrative Agent and payable to Administrative Agent as beneficiary) in such
amounts as Administrative Agent determines are reasonably necessary to secure
Administrative Agent and Lenders from loss, cost, damage or expense, including
attorneys’ fees and expenses, in connection with any contingent Obligations,
including issued and outstanding Letter of Credit Accommodations and checks or
other payments provisionally credited to the Obligations and/or as to which
Administrative Agent or any Lender has not yet received final and indefeasible
payment and any continuing obligations of Administrative Agent or any Lender
pursuant to any Deposit Account Control Agreement (contingent or otherwise) and
for any of the Obligations, arising under or in connection with any Bank
Products in such amounts as the Bank Product Provider may require (unless such
Obligations arising under or in connection with any Bank Products are paid in
full in cash and terminated in a manner satisfactory to the Bank Product
Provider). The amount of such cash collateral (or letter of credit, as
Administrative Agent may determine) as to any Letter of Credit Accommodations
shall be in the amount equal to one

 

185



--------------------------------------------------------------------------------

hundred five (105%) percent of the amount of the Letter of Credit Accommodations
plus the amount of any expenses payable or to become payable in connection
therewith through the end of the latest expiration date of such Letter of Credit
Accommodations. Such payments in respect of the Obligations and cash collateral
shall be remitted by wire transfer in Federal funds to the Administrative Agent
Payment Account or such other bank account of Administrative Agent, as
Administrative Agent may, in its discretion, designate in writing to Lead
Borrower for such purpose. Interest shall be due until and including the next
Business Day, if the amounts so paid by Borrowers to the Administrative Agent
Payment Account or other bank account designated by Administrative Agent are
received in such bank account later than 12:00 noon, Boston time.

(b) No termination of this Agreement or the other Financing Agreements shall
relieve or discharge any Borrower or Guarantor of its respective duties,
obligations and covenants under this Agreement or the other Financing Agreements
until all Obligations have been fully and finally discharged and paid, and
Administrative Agent’s continuing security interest in the Collateral and the
rights and remedies of Administrative Agent and Lenders hereunder, under the
other Financing Agreements and applicable law, shall remain in effect until all
such Obligations have been fully and finally discharged and paid. Accordingly,
each Borrower and Guarantor waives any rights it may have under the UCC to
demand the filing of termination statements with respect to the Collateral and
Administrative Agent shall not be required to send such termination statements
to Borrowers or Guarantors, or to file them with any filing office, in each
case, unless and until this Agreement shall have been terminated in accordance
with its terms and all Obligations paid and satisfied in full in immediately
available funds.

13.2 Interpretative Provisions.

(a) All terms used herein which are defined in Article 1, Article 8 or Article 9
of the UCC shall have the meanings given therein unless otherwise defined in
this Agreement.

(b) All references to the plural herein shall also mean the singular and to the
singular shall also mean the plural unless the context otherwise requires.

(c) All references to any Borrower, Guarantor, Administrative Agent and Lenders
pursuant to the definitions set forth in the recitals hereto, or to any other
person herein, shall include their respective successors and assigns.

(d) The words “hereof”, “herein”, “hereunder”, “this Agreement” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not any particular provision of this Agreement and as this Agreement
now exists or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced.

(e) The word “including” when used in this Agreement shall mean “including,
without limitation” and the word “will” when used in this Agreement shall be
construed to have the same meaning and effect as the word “shall”.

 

186



--------------------------------------------------------------------------------

(f) An Event of Default shall exist or continue or be continuing until such
Event of Default is waived in accordance with Section 11.3 or is cured in a
manner satisfactory to Administrative Agent, if such Event of Default is capable
of being cured as determined by Administrative Agent.

(g) All references to the term “good faith” used herein when applicable to
Administrative Agent or any Lender shall mean, notwithstanding anything to the
contrary contained herein or in the UCC, honesty in fact in the conduct or
transaction concerned and the observance of reasonable commercial standards of
fair dealing based on how an asset-based lender with similar rights providing a
credit facility of the type set forth herein would act in similar circumstances
at the time with the information then available to it. Borrowers and Guarantors
shall have the burden of proving any lack of good faith on the part of
Administrative Agent or any Lender alleged by any Borrower or Guarantor at any
time.

(h) Any accounting term used in this Agreement shall have, unless otherwise
specifically provided herein, the meaning customarily given in accordance with
GAAP, and all financial computations hereunder shall be computed unless
otherwise specifically provided herein, in accordance with GAAP as consistently
applied and using the same method for inventory valuation as used in the
preparation of the financial statements of Parent most recently received by
Administrative Agent prior to the Effective Date or such other method as may be
acceptable to Administrative Agent. Notwithstanding anything to the contrary
contained in GAAP or any interpretations or other pronouncements by the
Financial Accounting Standards Board or otherwise, the term “unqualified
opinion” as used herein to refer to opinions or reports provided by accountants
shall mean an opinion or report that is not only unqualified (other than by
reason of an exception as to consistency related to new accounting
pronouncements or method change under GAAP) but also does not include any
explanation, supplemental comment or other comment or note concerning the
ability of the applicable person to continue as a going concern. If at any time
any change in GAAP would affect the computation of any financial ratio,
requirement or other provision set forth in any Financing Agreement, and either
the Lead Borrower or the Required Lenders shall so request, the Administrative
Agent, the Lenders and the Lead Borrower shall negotiate in good faith to amend
such ratio, requirement or other provision to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided, that, until so amended, (i) such ratio, requirement or other
provision shall continue to be computed in accordance with GAAP prior to such
change therein and (ii) the Lead Borrower shall provide to the Administrative
Agent and the Lenders financial statements and other documents required under
this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio, requirement or other
provision made before and after giving effect to such change in GAAP.

(i) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including”, the words “to” and
“until” each mean “to but excluding” and the word “through” means “to and
including”.

(j) Unless otherwise expressly provided herein, (i) references herein to any
agreement, document or instrument shall be deemed to include all subsequent
amendments, modifications, supplements, extensions, renewals, restatements or
replacements with respect thereto, but only to the extent the same are not
prohibited by the terms hereof or of any other Financing Agreement, and
(ii) references to any statute or regulation are to be construed as including
all statutory and regulatory provisions consolidating, amending, replacing,
recodifying, supplementing or interpreting the statute or regulation.

 

187



--------------------------------------------------------------------------------

(k) The captions and headings of this Agreement are for convenience of reference
only and shall not affect the interpretation of this Agreement.

(l) This Agreement and other Financing Agreements may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.

(m) This Agreement and the other Financing Agreements are the result of
negotiations among and have been reviewed by counsel to Administrative Agent and
the other parties, and are the products of all parties. Accordingly, this
Agreement and the other Financing Agreements shall not be construed against
Administrative Agent or Lenders merely because of Administrative Agent’s or any
Lender’s involvement in their preparation.

13.3 Notices. All notices, requests and demands hereunder shall be in writing
and deemed to have been given or made: if delivered in person, immediately upon
delivery; if by facsimile transmission, immediately upon sending and upon
confirmation of receipt; if by nationally recognized overnight courier service
with instructions to deliver the next Business Day, one (1) Business Day after
sending; and if by certified mail, return receipt requested, five (5) days after
mailing. All notices, requests and demands upon the parties are to be given to
the following addresses (or to such other address as any party may designate by
notice in accordance with this Section):

 

If to any Borrower or Guarantor:

  

Spartan Stores, Inc.

850 76th St. SW

P.O. Box 8700

Grand Rapids, Michigan 49518-8700

Attention: Mr. David Staples

Telephone No.: 616-878-8315

Telecopy No.: 616-878-2775

with a copy to:

  

Warner Norcross & Judd LLP

111 Lyon St., N.W., Suite 900

Grand Rapids, Michigan 49501-3487

Attention: Mark J. Wassink, Esq.

Telephone No.: 616-752-2189

Telecopy No.: 616-222-2189

If to Administrative Agent:

  

Wells Fargo Capital Finance, LLC

One Boston Place

18th Floor

Boston, Massachusetts 02108

Attention: Portfolio Administrator - Spartan

Telephone No.: 617-854-7283

Telecopy No.: 855-461-3726

 

188



--------------------------------------------------------------------------------

13.4 Partial Invalidity. If any provision of this Agreement is held to be
invalid or unenforceable, such invalidity or unenforceability shall not
invalidate this Agreement as a whole, but this Agreement shall be construed as
though it did not contain the particular provision held to be invalid or
unenforceable and the rights and obligations of the parties shall be construed
and enforced only to such extent as shall be permitted by applicable law.

13.5 Confidentiality.

(a) Administrative Agent and each Lender shall use all reasonable efforts to
keep confidential, in accordance with its customary procedures for handling
confidential information and safe and sound lending practices, any material
non-public information supplied to it by any Borrower pursuant to this
Agreement, provided, that, nothing contained herein shall limit the disclosure
of any such information: (i) to the extent required by statute, rule,
regulation, subpoena or court order, (ii) to bank examiners and other
regulators, auditors and/or accountants, in connection with any litigation to
which Administrative Agent or such Lender is a party or as may be requested or
required by any Governmental Authority, (iii) to any Lender (or its agents or
other representatives) or Participant (or prospective Lender or Participant) or
to any Affiliate of any Lender ,so long as such Lender (or its agents or other
representatives) or Participant (or prospective Lender or Participant) or
Affiliate shall have been instructed to treat such information as confidential
in accordance with this Section 13.5, or (iv) to counsel for Administrative
Agent or any Lender or Participant (or prospective Lender or Participant).

(b) In the event that Administrative Agent or any Lender receives a request or
demand to disclose any confidential information pursuant to any subpoena or
court order, Administrative Agent or such Lender, as the case may be, agrees
(i) to the extent permitted by applicable law or if permitted by applicable law,
to the extent Administrative Agent or such Lender determines in good faith that
it will not create any risk of liability to Administrative Agent or such Lender,
Administrative Agent or such Lender will promptly notify Lead Borrower of such
request so that Lead Borrower may seek a protective order or other appropriate
relief or remedy and (ii) if disclosure of such information is required,
disclose such information and, subject to reimbursement by Borrowers of
Administrative Agent’s or such Lender’s expenses, cooperate with Lead Borrower
in the reasonable efforts to obtain an order or other reliable assurance that
confidential treatment will be accorded to such portion of the disclosed
information which Lead Borrower so designates, to the extent permitted by
applicable law or if permitted by applicable law, to the extent Administrative
Agent or such Lender determines in good faith that it will not create any risk
of liability to Administrative Agent or such Lender.

(c) In no event shall this Section 13.5 or any other provision of this
Agreement, any of the other Financing Agreements or applicable law be deemed:
(i) to apply to or restrict disclosure of information that has been or is made
public by any Borrower, Guarantor or any third party or otherwise becomes
generally available to the public other than as a result of a disclosure in
violation hereof, (ii) to apply to or restrict disclosure of information that
was or becomes available to Administrative Agent or any Lender (or any Affiliate
of any Lender) on a non-confidential basis from a person other than a Borrower
or Guarantor, (iii) to require Administrative Agent or any Lender to return any
materials furnished by a Borrower or

 

189



--------------------------------------------------------------------------------

Guarantor to Administrative Agent or a Lender or prevent Administrative Agent or
a Lender from responding to routine informational requests in accordance with
the Code of Ethics for the Exchange of Credit Information promulgated by The
Robert Morris Associates or other applicable industry standards relating to the
exchange of credit information. The obligations of Administrative Agent and
Lenders under this Section 13.5 shall supersede and replace the obligations of
Administrative Agent and Lenders under any confidentiality letter signed prior
to the Effective Date.

(d) Notwithstanding anything to the contrary set forth herein or in any of the
other Financing Agreements or any other written or oral understanding or
agreement, (i) any obligations of confidentiality contained herein, in any of
the other Financing Agreements or any such other understanding or agreement do
not apply and have not applied from the commencement of discussions between the
parties to the tax treatment and tax structure of the transactions contemplated
herein (and any related transactions or arrangements), and (ii) each party (and
each of its employees, representatives, or other agents) may disclose to any and
all persons the tax treatment and tax structuring of the transactions
contemplated herein and all materials of any kind (including opinions or other
tax analyses) that are provided to such party relating to such tax treatment and
tax structure, all within the meaning of Treasury Regulation Section 1.6011-4;
provided, that, each party recognizes that the privilege that it may, in its
discretion, maintain with respect to the confidentiality of a communication
relating to the transactions contemplated herein, including a confidential
communication with its attorney or a confidential communication with a federally
authorized tax practitioner under Section 7525 of the Internal Revenue Code, is
not intended to be affected by the foregoing. Borrowers and Guarantors do not
intend to treat the Loans and related transactions as being a “reportable
transaction” (within the meaning of Treasury Regulation Section 1.6011-4). In
the event Borrowers or Guarantors determine to take any action inconsistent with
such intention, it will promptly notify Administrative Agent thereof. Each
Borrower and Guarantor acknowledges that one or more of Lenders may treat its
Loans as part of a transaction that is subject to Treasury Regulation
Section 1.6011-4 or Section 301.6112-1, and the Administrative Agent and such
Lender or Lenders, as applicable, may file such IRS forms or maintain such lists
and other records as they may determine is required by such Treasury
Regulations.

13.6 Successors. This Agreement, the other Financing Agreements and any other
document referred to herein or therein shall be binding upon and inure to the
benefit of and be enforceable by Administrative Agent, Lenders, Borrowers,
Guarantors and their respective successors and assigns, except that Borrower may
not assign its rights under this Agreement, the other Financing Agreements and
any other document referred to herein or therein without the prior written
consent of Administrative Agent and Lenders. Any such purported assignment
without such express prior written consent shall be void. No Lender may assign
its rights and obligations under this Agreement without the prior written
consent of Administrative Agent, except as provided in Section 13.7 below. The
terms and provisions of this Agreement and the other Financing Agreements are
for the purpose of defining the relative rights and obligations of Borrowers,
Guarantors, Administrative Agent and Lenders with respect to the transactions
contemplated hereby and there shall be no third party beneficiaries of any of
the terms and provisions of this Agreement or any of the other Financing
Agreements.

 

190



--------------------------------------------------------------------------------

13.7 Assignments; Participations.

(a) Each Lender may, with the prior written consent of Administrative Agent,
Swing Line Lender, Issuing Bank and Lead Borrower, which consents shall not be
unreasonably withheld, conditioned or delayed (which consent of Lead Borrower
shall not be required (i) at any time a Default or Event of Default exists or
has occurred and is continuing or (ii) in connection with an assignment to a
Person that is a Lender, an Affiliate (other than individuals) of a Lender or an
Approved Fund so long as no Default or Event of Default exists at the time of
such assignment), assign all or, if less than all, (A) with respect to
assignments of the Tranche A Revolving Loans, a portion equal to at least
$5,000,000 in the aggregate for the assigning Tranche A Lender, (B) with respect
to assignments of the Tranche A-1 Revolving Loans, a portion equal to at least
$1,000,000 in the aggregate for the assigning Tranche A-1 Lender and (C) with
respect to assignments of the Tranche A-2 Term Loans, a portion equal to at
least $1,000,000 in the aggregate for the assigning Tranche A-2 Lender, of such
rights and obligations under this Agreement to one or more Eligible Transferees
(but not including for this purpose any assignments in the form of a
participation), each of which assignees shall become a party to this Agreement
as a Lender by execution of an Assignment and Acceptance; provided, that,
(i) such transfer or assignment will not be effective until recorded by
Administrative Agent on the Register and (ii) Administrative Agent shall have
received for its sole account payment of a processing fee from the assigning
Lender or the assignee in the amount of $5,000.

(b) Administrative Agent shall maintain a register of the names and addresses of
Lenders, their Commitments and the principal amount of their Loans (the
“Register”). Administrative Agent shall also maintain a copy of each Assignment
and Acceptance delivered to and accepted by it and shall modify the Register to
give effect to each Assignment and Acceptance. The entries in the Register shall
be conclusive and binding for all purposes, absent manifest error, and any
Borrowers, Guarantors, Administrative Agent and Lenders may treat each Person
whose name is recorded in the Register as a Lender hereunder for all purposes of
this Agreement. The Register shall be available for inspection by Lead Borrower
and any Lender at any reasonable time and from time to time upon reasonable
prior notice.

(c) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in each Assignment and Acceptance, the assignee
thereunder shall be a party hereto and to the other Financing Agreements and, to
the extent that rights and obligations hereunder have been assigned to it
pursuant to such Assignment and Acceptance, have the rights and obligations
(including, without limitation, the obligation to participate in Letter of
Credit Accommodations) of a Lender hereunder and thereunder and the assigning
Lender shall, to the extent that rights and obligations hereunder have been
assigned by it pursuant to such Assignment and Acceptance, relinquish its rights
and be released from its obligations under this Agreement.

(d) By execution and delivery of an Assignment and Acceptance, the assignor and
assignee thereunder confirm to and agree with each other and the other parties
hereto as follows: (i) other than as provided in such Assignment and Acceptance,
the assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement or any of the other Financing
Agreements or the execution, legality, enforceability, genuineness,

 

191



--------------------------------------------------------------------------------

sufficiency or value of this Agreement or any of the other Financing Agreements
furnished pursuant hereto, (ii) the assigning Lender makes no representation or
warranty and assumes no responsibility with respect to the financial condition
of any Borrower, Obligor or any of their Subsidiaries or the performance or
observance by any Borrower or Obligor of any of the Obligations; (iii) such
assignee confirms that it has received a copy of this Agreement and the other
Financing Agreements, together with such other documents and information it has
deemed appropriate to make its own credit analysis and decision to enter into
such Assignment and Acceptance, (iv) such assignee will, independently and
without reliance upon the assigning Lender, Administrative Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Financing Agreements, (v) such assignee appoints
and authorizes Administrative Agent to take such action as agent on its behalf
and to exercise such powers under this Agreement and the other Financing
Agreements as are delegated to Administrative Agent by the terms hereof and
thereof, together with such powers as are reasonably incidental thereto, and
(vi) such assignee agrees that it will perform in accordance with their terms
all of the obligations which by the terms of this Agreement and the other
Financing Agreements are required to be performed by it as a Lender.
Administrative Agent and Lenders may furnish any information concerning any
Borrower or Obligor in the possession of Administrative Agent or any Lender from
time to time to assignees and Participants.

(e) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Financing Agreements (including, without limitation, all or a portion
of its Commitments and the Loans owing to it and its participation in the Letter
of Credit Accommodations, without the consent of Administrative Agent or the
other Lenders); provided, that, (i) such Lender’s obligations under this
Agreement (including, without limitation, its Commitment hereunder) and the
other Financing Agreements shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, and Borrowers, Guarantors, the other Lenders and Administrative
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under this Agreement and the other
Financing Agreements, and (iii) the Participant shall not have any rights under
this Agreement or any of the other Financing Agreements (the Participant’s
rights against such Lender in respect of such participation to be those set
forth in the agreement executed by such Lender in favor of the Participant
relating thereto) and all amounts payable by any Borrower or Guarantor hereunder
shall be determined as if such Lender had not sold such participation.

(f) Nothing in this Agreement shall prevent or prohibit any Lender from pledging
its Loans hereunder to a Federal Reserve Bank in support of borrowings made by
such Lenders from such Federal Reserve Bank; provided, that, no such pledge
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee for such Lender as a party hereto.

(g) Borrowers and Guarantors shall assist Administrative Agent or any Lender
permitted to sell assignments or participations under this Section 13.7 in a
manner reasonably necessary in order to enable or effect any such assignment or
participation, including (but not limited to) the execution and delivery of any
and all agreements, notes and other documents and instruments as shall be
requested and the delivery of informational materials, appraisals or other

 

192



--------------------------------------------------------------------------------

documents for, and the participation of relevant management in meetings and
conference calls with, potential Lenders or Participants. Borrowers shall
certify the correctness, completeness and accuracy, in all material respects, of
all descriptions of Borrowers and Guarantors and their affairs provided,
prepared or reviewed by any Borrower or Guarantor that are contained in any
selling materials and all other information provided by it and included in such
materials.

13.8 Entire Agreement. This Agreement, the other Financing Agreements, any
supplements hereto or thereto, and any instruments or documents delivered or to
be delivered in connection herewith or therewith represents the entire agreement
and understanding concerning the subject matter hereof and thereof between the
parties hereto, and supersede all other prior agreements, understandings,
negotiations and discussions, representations, warranties, commitments,
proposals, offers and contracts concerning the subject matter hereof, whether
oral or written. In the event of any inconsistency between the terms of this
Agreement and any schedule or exhibit hereto, the terms of this Agreement shall
govern.

13.9 Patriot Act. Each Lender subject to the Patriot Act hereby notifies each
Borrower and Guarantor that pursuant to the requirements of the Patriot Act, it
is required to obtain, verify and record information that identifies each person
or corporation who opens an account and/or enters into a business relationship
with it, which information includes the name and address of Borrower and
Guarantor and other information that will allow such Lender to identify such
person in accordance with the Patriot Act and any other applicable law. Borrower
and Guarantor are hereby advised that any Loans or Letters of Credit
Accommodations hereunder are subject to satisfactory results of such
verification. In addition, if Administrative Agent is required by law or
regulation or internal policies to do so, it shall have the right to
periodically conduct (a) Patriot Act searches, OFAC/PEP searches, and customary
individual background checks for Borrower and Guarantor and (b) OFAC/PEP
searches and customary individual background checks for the senior management
and key principals of Borrower and Guarantor, and Borrower and Guarantor agree
to cooperate in respect of the conduct of such searches and further agree that
Borrower shall pay to Administrative Agent on demand the reasonable costs and
charges for such searches.

13.10 Counterparts, Etc. This Agreement or any of the other Financing Agreements
may be executed in any number of counterparts, each of which shall be an
original, but all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of this Agreement or any of the
other Financing Agreements by telefacsimile shall have the same force and effect
as the delivery of an original executed counterpart of this Agreement or any of
such other Financing Agreements. Any party delivering an executed counterpart of
any such agreement by telefacsimile shall also deliver an original executed
counterpart, but the failure to do so shall not affect the validity,
enforceability or binding effect of such agreement.

SECTION 14. ACKNOWLEDGMENT AND RESTATEMENT

14.1 Existing Obligations. Borrowers and Guarantors hereby acknowledge, confirm
and agree that (a) Existing Spartan Borrowers are indebted to Administrative
Agent and Lenders for loans and advances to Existing Spartan Borrowers under the
Existing Spartan Credit Agreement, as of the close of business on November 18,
2013, in the aggregate principal amount of $56,607,277.70 and the aggregate
amount of $550,000 in respect of Letter of Credit

 

193



--------------------------------------------------------------------------------

Obligations (as defined in the Existing Spartan Credit Agreement) and
(b) Existing Nash-Finch Borrowers are indebted to Administrative Agent and
Lenders for loans and advances to Existing Nash-Finch Borrowers under the
Existing Nash-Finch Credit Agreement, as of the close of business on
November 18, 2013, in the aggregate principal amount of $373,542,053 and the
aggregate amount of $13,685,284 in respect of L/C Obligations (as defined in the
Existing Nash-Finch Credit Agreement), in each case, together with all interest
accrued and accruing thereon (to the extent applicable), and all fees, costs,
expenses and other charges relating thereto, all of which are unconditionally
owing by Borrowers and Guarantors to Administrative Agent and Lenders, without
offset, defense or counterclaim of any kind, nature or description whatsoever.

14.2 Acknowledgment of Security Interests.

(a) Borrowers and Guarantors hereby acknowledge, confirm and agree that
Administrative Agent has and shall continue to have a security interest in and
lien upon the Collateral heretofore granted to Administrative Agent in
connection with the Existing Credit Agreements and the Existing Nash-Finch
Security Agreement by each Borrower and Guarantor which is a party thereto.

(b) The liens and security interests of Administrative Agent in the Collateral
granted by each Borrower and Guarantor pursuant to the Existing Credit
Agreements and the Existing Nash-Finch Security Agreement shall be deemed to be
continuously granted and perfected from the earliest date of the granting and
perfection of such liens and security interests under or in connection with the
Existing Credit Agreements and the Existing Nash-Finch Security Agreement.

14.3 Existing Credit Agreements and Existing Nash-Finch Security Agreement.
Borrowers and Guarantors hereby acknowledge, confirm and agree that, immediately
prior to giving effect to this Agreement, (a) the Existing Credit Agreements and
the Existing Nash-Finch Security Agreement are each in full force and effect as
of the Effective Date, and (b) the agreements and obligations of Borrowers and
Guarantors contained in the Existing Credit Agreements and the Existing
Nash-Finch Security Agreement constitute the legal, valid and binding
obligations of Borrowers and Guarantors against them in accordance with their
respective terms and Borrowers and Guarantors have no valid defense to the
enforcement of such obligations.

14.4 Restatement.

(a) Except as otherwise stated in this Section 14, as of the Effective Date, the
terms, conditions, agreements, covenants, representations and warranties set
forth in the Existing Credit Agreements and the Existing Nash-Finch Security
Agreement are hereby amended and restated in their entirety, and as so amended
and restated, replaced and superseded, by the terms, conditions, agreements,
covenants, representations and warranties set forth in this Agreement. The
amendment and restatement contained herein shall not, in and of itself, in any
manner, be construed to constitute payment of, or impair, limit, cancel or
extinguish, or constitute a novation in respect of, the Indebtedness and other
obligations and liabilities of Borrowers and Guarantors evidenced by or arising
under the Existing Credit Agreements and the Existing Nash-Finch

 

194



--------------------------------------------------------------------------------

Security Agreement (except to the extent any such Indebtedness, obligations or
liabilities are actually paid or performed on the Effective Date), and the liens
securing such Indebtedness and other obligations and liabilities, which shall
not in any manner be impaired, limited, terminated, waived or released.

(b) All of the Obligations in respect of the Existing Spartan Loans, the
Existing Nash-Finch Loans and the Existing Letters of Credit (to the extent not
paid) and all accrued and unpaid interest and fees with respect thereto (to the
extent not actually paid pursuant to this Agreement) shall be deemed to be
Obligations of Borrowers and Guarantors pursuant to the terms hereof.

 

195



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Administrative Agent, Lenders, Borrowers and Guarantors have
caused these presents to be duly executed as of the day and year first above
written.

 

ADMINISTRATIVE AGENT     BORROWERS

WELLS FARGO CAPITAL FINANCE, LLC,

as Administrative Agent, Issuing Bank, Swing

Line Lender and a Lender

    SPARTAN STORES, INC. By:  

 

    By:  

 

Title:  

 

    Title:  

 

     

SPARTAN STORES DISTRIBUTION, LLC

MARKET DEVELOPMENT, LLC

SPARTAN STORES ASSOCIATES, LLC

FAMILY FARE, LLC

MSFC, LLC

SEAWAY FOOD TOWN, INC.

THE PHARM OF MICHIGAN, INC.

VALLEY FARM DISTRIBUTING CO.

GRUBER’S REAL ESTATE LLC

PREVO’S FAMILY MARKETS, INC.

CUSTER PHARMACY, INC.

SPARTAN PROPERTIES MANAGEMENT, INC.

SPARTAN STORES FUEL, LLC

      By:  

 

      Title:  

 

     

NASH-FINCH COMPANY

NASH BROTHERS TRADING COMPANY

T. J. MORRIS COMPANY

SUPER FOOD SERVICES, INC.

U SAVE FOODS, INC.

HINKY DINKY SUPERMARKETS, INC.

GTL TRUCK LINES, INC.

ERICKSON’S DIVERSIFIED CORPORATION

GROCERY SUPPLY ACQUISITION CORP.

      By:  

 

      Title:  

 



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender By:  

 

Title:  

 

 

2



--------------------------------------------------------------------------------

EXHIBIT A

to

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

ASSIGNMENT AND ACCEPTANCE AGREEMENT

This ASSIGNMENT AND ACCEPTANCE AGREEMENT (this “Assignment and Acceptance”)
dated as of             , 20    is made between                     (the
“Assignor”) and                     (the “Assignee”).

W I T N E S S E T H:

WHEREAS, Wells Fargo Capital Finance, LLC, in its capacity as agent pursuant to
the Loan Agreement (as hereinafter defined) acting for and on behalf of the
financial institutions which are parties thereto as lenders (in such capacity,
“Administrative Agent”), and the financial institutions which are parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”) have entered or are about to enter into financing arrangements
pursuant to which Administrative Agent and Lenders may make loans and advances
and provide other financial accommodations to             ,             ,
            , and             (collectively, “Borrowers”) as set forth in the
Amended and Restated Loan and Security Agreement, dated November 19, 2013, by
and among Borrowers, certain of their affiliates, Administrative Agent and
Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”);

WHEREAS, as provided under the Loan Agreement, Assignor committed to making
Loans (the “Committed Loans”) to Borrowers in an aggregate amount not to exceed
$            (the “Commitment”);

WHEREAS, Assignor wishes to assign to Assignee [part of the] [all] rights and
obligations of Assignor under the Loan Agreement in respect of its Commitment in
an amount equal to $            (the “Assigned Commitment Amount”) on the terms
and subject to the conditions set forth herein and Assignee wishes to accept
assignment of such rights and to assume such obligations from Assignor on such
terms and subject to such conditions;

 

A-1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

1. Assignment and Acceptance.

(a) Subject to the terms and conditions of this Assignment and Acceptance,
Assignor hereby sells, transfers and assigns to Assignee, and Assignee hereby
purchases, assumes and undertakes from Assignor, without recourse and without
representation or warranty (except as provided in this Assignment and
Acceptance) an interest in (i) the Commitment and each of the Committed Loans of
Assignor and (ii) all related rights, benefits, obligations, liabilities and
indemnities of the Assignor under and in connection with the Loan Agreement and
the other Financing Agreements, so that after giving effect thereto, the
Commitment of Assignee shall be as set forth below and the Pro Rata Share of
Assignee shall be [            (    %) percent of the Tranche A Revolving Loans]
[            (    %) percent of the Tranche A-1 Revolving Loans]
[            (    %) percent of the Tranche A-2 Term Loans].

(b) With effect on and after the Effective Date (as defined in Section 5
hereof), Assignee shall be a party to the Loan Agreement and succeed to all of
the rights and be obligated to perform all of the obligations of a Lender under
the Loan Agreement, including the requirements concerning confidentiality and
the payment of indemnification, with a Commitment in an amount equal to the
Assigned Commitment Amount. Assignee agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Loan Agreement
are required to be performed by it as a Lender. It is the intent of the parties
hereto that the Commitment of Assignor shall, as of the Effective Date, be
reduced by an amount equal to the Assigned Commitment Amount and Assignor shall
relinquish its rights and be released from its obligations under the Loan
Agreement to the extent such obligations have been assumed by Assignee;
provided, that, Assignor shall not relinquish its rights under Sections 2.1,
6.4, 6.8 and 6.9 of the Loan Agreement to the extent such rights relate to the
time prior to the Effective Date.

(c) After giving effect to the assignment and assumption set forth herein, on
the Effective Date [Assignee’s Tranche A Commitment will be $            ]
[Assignee’s Tranche A-1 Commitment will be $            ] [Assignee’s Tranche
A-2 Commitment will be $            ].

(d) After giving effect to the assignment and assumption set forth herein, on
the Effective Date [Assignor’s Tranche A Commitment will be $            (as
such amount may be further reduced by any other assignments by Assignor on or
after the Effective Date)] [Assignor’s Tranche A-1 Commitment will be
$            (as such amount may be further reduced by any other assignments by
Assignor on or after the Effective Date)] [Assignor’s Tranche A-2 Commitment
will be $            (as such amount may be further reduced by any other
assignments by Assignor on or after the Effective Date)].

2. Payments.

(a) As consideration for the sale, assignment and transfer contemplated in
Section 1 hereof, Assignee shall pay to Assignor on the Effective Date in
immediately available funds an amount equal to $            , representing
Assignee’s Pro Rata Share of the principal amount of all Committed Loans.

(b) Assignee shall pay to Administrative Agent the processing fee in the amount
specified in Section 13.7(a) of the Loan Agreement.

 

A-2



--------------------------------------------------------------------------------

3. Reallocation of Payments. Any interest, fees and other payments accrued to
the Effective Date with respect to the Commitment, Committed Loans and
outstanding Letter of Credit Accommodations shall be for the account of
Assignor. Any interest, fees and other payments accrued on and after the
Effective Date with respect to the Assigned Commitment Amount shall be for the
account of Assignee. Each of Assignor and Assignee agrees that it will hold in
trust for the other party any interest, fees and other amounts which it may
receive to which the other party is entitled pursuant to the preceding sentence
and pay to the other party any such amounts which it may receive promptly upon
receipt.

4. Independent Credit Decision. Assignee acknowledges that it has received a
copy of the Loan Agreement and the Schedules and Exhibits thereto, together with
copies of the most recent financial statements of Spartan Stores, Inc. and its
Subsidiaries, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to enter into
this Assignment and Acceptance and agrees that it will, independently and
without reliance upon Assignor, Administrative Agent or any Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Loan Agreement.

5. Effective Date; Notices.

(a) As between Assignor and Assignee, the effective date for this Assignment and
Acceptance shall be             , 200     (the “Effective Date”); provided,
that, the following conditions precedent have been satisfied on or before the
Effective Date:

(i) this Assignment and Acceptance shall be executed and delivered by Assignor
and Assignee;

(ii) the consent of Administrative Agent as required for an effective assignment
of the Assigned Commitment Amount by Assignor to Assignee shall have been duly
obtained and shall be in full force and effect as of the Effective Date;

(iii) written notice of such assignment, together with payment instructions,
addresses and related information with respect to Assignee, shall have been
given to Lead Borrower and Administrative Agent;

(iv) Assignee shall pay to Assignor all amounts due to Assignor under this
Assignment and Acceptance; and

(v) the processing fee referred to in Section 2(b) hereof shall have been paid
to Administrative Agent.

(b) Promptly following the execution of this Assignment and Acceptance, Assignor
shall deliver to Lead Borrower and Administrative Agent for acknowledgment by
Administrative Agent, a Notice of Assignment in the form attached hereto as
Schedule 1.

 

A-3



--------------------------------------------------------------------------------

[6. Administrative Agent. [INCLUDE ONLY IF ASSIGNOR IS AN AGENT]

(a) Assignee hereby appoints and authorizes Assignor in its capacity as
Administrative Agent to take such action as agent on its behalf to exercise such
powers under the Loan Agreement as are delegated to Administrative Agent by
Lenders pursuant to the terms of the Loan Agreement.

(b) Assignee shall assume no duties or obligations held by Assignor in its
capacity as Administrative Agent under the Loan Agreement.]

7. Withholding Tax. Assignee (a) represents and warrants to Assignor,
Administrative Agent and Borrowers that under applicable law and treaties no tax
will be required to be withheld by Assignee, Administrative Agent or Borrowers
with respect to any payments to be made to Assignee hereunder or under any of
the Financing Agreements, (b) agrees to furnish (if it is organized under the
laws of any jurisdiction other than the United States or any State thereof) to
Administrative Agent and Borrowers prior to the time that Administrative Agent
or Borrowers are required to make any payment of principal, interest or fees
hereunder, duplicate executed originals of either U.S. Internal Revenue Service
Form W-8BEN or W-8ECI, as applicable (wherein Assignee claims entitlement to the
benefits of a tax treaty that provides for a complete exemption from U.S.
federal income withholding tax on all payments hereunder) and agrees to provide
new such Forms upon the expiration of any previously delivered form or
comparable statements in accordance with applicable U.S. law and regulations and
amendments thereto, duly executed and completed by Assignee, and (c) agrees to
comply with all applicable U.S. laws and regulations with regard to such
withholding tax exemption.

8. Representations and Warranties.

(a) Assignor represents and warrants that (i) it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any security interest, lien, encumbrance or other adverse
claim, (ii) it is duly organized and existing and it has the full power and
authority to take, and has taken, all action necessary to execute and deliver
this Assignment and Acceptance and any other documents required or permitted to
be executed or delivered by it in connection with this Assignment and Acceptance
and to fulfill its obligations hereunder, (iii) no notices to, or consents,
authorizations or approvals of, any Person are required (other than any already
given or obtained) for its due execution, delivery and performance of this
Assignment and Acceptance, and apart from any agreements or undertakings or
filings required by the Loan Agreement, no further action by, or notice to, or
filing with, any Person is required of it for such execution, delivery or
performance, and (iv) this Assignment and Acceptance has been duly executed and
delivered by it and constitutes the legal, valid and binding obligation of
Assignor, enforceable against Assignor in accordance with the terms hereof,
subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights and to general equitable principles.

(b) Assignor makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in or in
connection with the Loan Agreement or any of the other Financing Agreements or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of the Loan Agreement or any other instrument or document furnished
pursuant thereto. Assignor makes no representation or warranty in

 

A-4



--------------------------------------------------------------------------------

connection with, and assumes no responsibility with respect to, the solvency,
financial condition or statements of Borrowers, Guarantors or any of their
respective Affiliates, or the performance or observance by Borrowers, Guarantors
or any other Person, of any of its respective obligations under the Loan
Agreement or any other instrument or document furnished in connection therewith.

(c) Assignee represents and warrants that (i) it is duly organized and existing
and it has full power and authority to take, and has taken, all action necessary
to execute and deliver this Assignment and Acceptance and any other documents
required or permitted to be executed or delivered by it in connection with this
Assignment and Acceptance, and to fulfill its obligations hereunder, (ii) no
notices to, or consents, authorizations or approvals of, any Person are required
(other than any already given or obtained) for its due execution, delivery and
performance of this Assignment and Acceptance, and apart from any agreements or
undertakings or filings required by the Loan Agreement, no further action by, or
notice to, or filing with, any Person is required of it for such execution,
delivery or performance; and (iii) this Assignment and Acceptance has been duly
executed and delivered by it and constitutes the legal, valid and binding
obligation of Assignee, enforceable against Assignee in accordance with the
terms hereof, subject, as to enforcement, to bankruptcy, insolvency, moratorium,
reorganization and other laws of general application relating to or affecting
creditors’ rights to general equitable principles.

9. [Intercreditor Agreement. [INCLUDE ONLY IF QUALIFIED DEBT INTERCREDITOR
AGREEMENT HAS BEEN ENTERED INTO] Assignee acknowledges and agrees that it has
received a copy of the Qualified Debt Intercreditor Agreement and that it shall
be bound by the terms thereof as a Lender as such term is defined therein and
hereby shall be deemed to make all representations and warranties made by a
Lender thereunder. Without limiting any other rights or authorization of
Administrative Agent, Assignee hereby specifically authorizes Administrative
Agent to take such actions as are provided for to be taken by it under the terms
of the Qualified Debt Intercreditor Agreement on behalf of Assignee as a
Lender.]

10. Further Assurances. Assignor and Assignee each hereby agree to execute and
deliver such other instruments, and take such other action, as either party may
reasonably request in connection with the transactions contemplated by this
Assignment and Acceptance, including the delivery of any notices or other
documents or instruments to Borrowers or Administrative Agent, which may be
required in connection with the assignment and assumption contemplated hereby.

11. Miscellaneous.

(a) Any amendment or waiver of any provision of this Assignment and Acceptance
shall be in writing and signed by the parties hereto. No failure or delay by
either party hereto in exercising any right, power or privilege hereunder shall
operate as a waiver thereof and any waiver of any breach of the provisions of
this Assignment and Acceptance shall be without prejudice to any rights with
respect to any other for further breach thereof.

(b) All payments made hereunder shall be made without any set-off or
counterclaim.

 

A-5



--------------------------------------------------------------------------------

(c) Assignor and Assignee shall each pay its own costs and expenses incurred in
connection with the negotiation, preparation, execution and performance of this
Assignment and Acceptance.

(d) This Assignment and Acceptance may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

(e) THIS ASSIGNMENT AND ACCEPTANCE SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAW OF THE STATE OF             . Assignor and Assignee each
irrevocably submits to the non-exclusive jurisdiction of any State or Federal
court sitting in             County,             over any suit, action or
proceeding arising out of or relating to this Assignment and Acceptance and
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such             State or Federal court. Each party
to this Assignment and Acceptance hereby irrevocably waives, to the fullest
extent it may effectively do so, the defense of an inconvenient forum to the
maintenance of such action or proceeding.

(f) ASSIGNOR AND ASSIGNEE EACH HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
WAIVE ANY RIGHTS THEY MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
BASED HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS ASSIGNMENT
AND ACCEPTANCE, THE LOAN AGREEMENT, ANY OF THE OTHER FINANCING AGREEMENTS OR ANY
RELATED DOCUMENTS AND AGREEMENTS OR ANY COURSE OF CONDUCT, COURSE OF DEALING, OR
STATEMENTS (WHETHER ORAL OR WRITTEN).

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment and
Acceptance to be executed and delivered by their duly authorized officers as of
the date first above written.

 

[ASSIGNOR] By:  

 

Title:  

 

[ASSIGNEE] By:  

 

Title:  

 

 

A-6



--------------------------------------------------------------------------------

SCHEDULE 1

NOTICE OF ASSIGNMENT AND ACCEPTANCE

            , 20    

 

 

 

 

 

 

Attn.:                                         

Re:                                                     

Ladies and Gentlemen:

Wells Fargo Capital Finance, LLC, in its capacity as agent pursuant to the Loan
Agreement (as hereinafter defined) acting for and on behalf of the financial
institutions which are parties thereto as lenders (in such capacity,
“Administrative Agent”), and the financial institutions which are parties to the
Loan Agreement as lenders (individually, each a “Lender” and collectively,
“Lenders”) have entered or are about to enter into financing arrangements
pursuant to which Administrative Agent and Lenders may make loans and advances
and provide other financial accommodations to             ,             ,
            , and             (collectively, “Borrowers”) as set forth in the
Amended and Restated Loan and Security Agreement, dated November 19, 2013, by
and among Borrowers, certain of their affiliates, Administrative Agent and
Lenders (as the same now exists or may hereafter be amended, modified,
supplemented, extended, renewed, restated or replaced, the “Loan Agreement”),
and the other agreements, documents and instruments referred to therein or at
any time executed and/or delivered in connection therewith or related thereto
(all of the foregoing, together with the Loan Agreement, as the same now exist
or may hereafter be amended, modified, supplemented, extended, renewed, restated
or replaced, being collectively referred to herein as the “Financing
Agreements”). Capitalized terms not otherwise defined herein shall have the
respective meanings ascribed thereto in the Loan Agreement.

1. We hereby give you notice of, and request your consent to, the assignment by
                    (the “Assignor”) to                     (the “Assignee”)
such that after giving effect to the assignment Assignee shall have an interest
equal to             (    %) percent of the [Tranche A Commitments] [Tranche A-1
Commitments] [Tranche A-2 Commitments] pursuant to the Assignment and Acceptance
Agreement attached hereto (the “Assignment and Acceptance”). We understand that
the Assignor’s Commitment shall be reduced by $            , as the same may be
further reduced by other assignments on or after the Effective Date.

2. Assignee agrees that, upon receiving the consent of Administrative Agent to
such assignment, Assignee will be bound by the terms of the Loan Agreement as
fully and to the same extent as if the Assignee were the Lender originally
holding such interest under the Loan Agreement.

 

A-7



--------------------------------------------------------------------------------

3. The following administrative details apply to Assignee:

 

(A)

   Notice address:      

Assignee name:                                                            

Address:                                                                  
        

                                                                    
                       

Attention:                                                                  
     

Telephone:                                                                      

Telecopier:                                                                  
   

  

(B)

   Payment instructions:      

Account No.                                                                   

At:                                                                   
                 

                                                                    
                       

                                                                    
                       

Reference:                                                                  
    

Attention:                                                                  
     

  

4. You are entitled to rely upon the representations, warranties and covenants
of each of Assignor and Assignee contained in the Assignment and Acceptance.

IN WITNESS WHEREOF, Assignor and Assignee have caused this Notice of Assignment
and Acceptance to be executed by their respective duly authorized officials,
officers or agents as of the date first above mentioned.

 

Very truly yours, [NAME OF ASSIGNOR] By:  

 

Title:  

 

[NAME OF ASSIGNEE] By:  

 

Title:  

 

 

            ACKNOWLEDGED AND ASSIGNMENT

CONSENTED TO:

WELLS FARGO CAPITAL FINANCE, LLC,

as Administrative Agent

By:  

 

Title:  

 

 

A-8



--------------------------------------------------------------------------------

EXHIBIT B

TO

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

Borrowing Base Certificate

000’s omitted

[See attached]

 

B-1



--------------------------------------------------------------------------------

Exhibit C

INFORMATION CERTIFICATE

OF

SPARTAN STORES, INC. AND ITS SUBSIDIARIES

SECTION 15. Dated: November 19, 2013

Wells Fargo Capital Finance, LLC

For itself and as Administrative Agent

One Boston Place

Boston, Massachusetts 02108

In connection with certain financing provided or to be provided by Wells Fargo
Capital Finance, LLC and certain other lenders (collectively, “Lenders”) and for
whom Wells Fargo Capital Finance, LLC will be acting as administrative and
collateral agent (in such capacity, “Agent”), each of the undersigned
(individually, a “Company” and, collectively, the “Companies”) jointly and
severally represents and warrants to Agent and Lenders the following information
about it, its organizational structure and other matters of interest to Agent
and Lenders:

 

1. The full and exact name of each Company as set forth in its certificate of
incorporation (or its certificate of formation or other organizational document
filed with the applicable state governmental authority, as the case may be) is
as follows:

Spartan Stores, Inc.

Spartan Stores Distribution, LLC

Market Development, LLC

Family Fare, LLC

Prevo’s Family Markets, Inc.

Spartan Stores Associates, LLC

MSFC, LLC

Seaway Food Town, Inc.

The Pharm of Michigan, Inc.

Spartan Properties Management, Inc.

Valley Farm Distributing Co.

Gruber’s Real Estate, LLC

Custer Pharmacy, Inc.

Spartan Stores Fuel, LLC

Nash-Finch Company

Nash Brothers Trading Company

T. J. Morris Company

Super Food Services, Inc.

 

C-1



--------------------------------------------------------------------------------

U Save Foods, Inc.

Hinky Dinky Supermarkets, Inc.

GTL Truck Lines, Inc.

Erickson’s Diversified Corporation

Grocery Supply Acquisition Corp.

 

2. Each Company uses and owns the following trade name(s) in the operation of
its business (e.g. billing, advertising, etc.; note: do not include names which
are product names only):

 

* Note: With regard to the assumed names appearing with an asterisk below, the
corresponding Companies have assumed name filings for such assumed names, but
are not currently conducting business under such assumed names.

 

Company

  

Trade Names

1. SPARTAN STORES, INC.   

Assumed names under which business is conducted:

ProActive Consulting Services*

One Source Processing (in IN)*

Innovative Warehousing Solutions (in IN)*

SpartanNash

SpartanNash Company

Spartan Nash Company

2. SPARTAN STORES DISTRIBUTION, LLC    None 3. MARKET DEVELOPMENT, LLC   

Assumed names under which business is conducted:

Jefferson Square (in IN)*

Market Street Plaza (in IN)*

4. FAMILY FARE, LLC   

Assumed names under which business is conducted:

Family Fare Trucking

Felpausch Food Center

VG’s Pharmacy #1920

VG’s Pharmacy #1921

VG’s Pharmacy #1922

VG’s Pharmacy #1923

VG’s Pharmacy #1925

VG’s Pharmacy #1926

VG’s Pharmacy #1927

VG’s Pharmacy #1928

VG’s Pharmacy #1929

VG’s Pharmacy #1930

VG’s Pharmacy #1931

VG’s Pharmacy #1932

VG’s Pharmacy #1933

VG’s Pharmacy #1934

VG’s Pharmacy #1937

Foodland Markets of Oakland County

Foodland Markets

Atlas Super Markets

Atlas Foodland

VG’s Food Center of Fenton

 

C-2



--------------------------------------------------------------------------------

  

V.G.’s Food Center, Inc.

V.G.’s Food Center

Zoo Crew Kid’s Club

Glen’s Pharmacy #1519

VG’s Pharmacy #1936

Glen’s Pharmacy #1524

Family Fare Pharmacy #1509

Family Fare Pharmacy #1972

Felpausch Pharmacy #1972

V.G.’s Food & Pharmacy

Spartan Stores Pharmacy

Prevo’s Pharmacy

D&W Pharmacy

D&W Pharmacy #1591

D&W Fresh Market

Glen’s Pharmacy

Glen’s Markets

Family Fare Pharmacy

Family Fare Supermarket

Valu Land

VG’s Pharmacy

Dolven Pharmacy

Dolven Pharmacy #1937

Forest Hills Foods

Forest Hills Pharmacy

Family Fare – Forest Hills Pharmacy

5. PREVO’S FAMILY MARKETS, INC.   

Assumed names under which business is conducted:

Felpausch Food Center

Family Fare Pharmacy #1979

Family Fare Pharmacy #1579

Glen’s Pharmacy #647

Prevo’s Pharmacy

Prevo’s Family Markets

D&W Pharmacy #1903

D&W Pharmacy

D&W Fresh Market

Glen’s Pharmacy

Glen’s Markets

Family Fare Pharmacy

Family Fare Supermarket

Valu Land

6. SPARTAN STORES ASSOCIATES, LLC    None 7. MSFC, LLC    None 8. SEAWAY FOOD
TOWN, INC.   

Assumed names under which business is conducted:

The Pharm (in OH)

9. THE PHARM OF MICHIGAN, INC.   

Assumed names under which business is conducted:

The Pharm (in MI)

 

C-3



--------------------------------------------------------------------------------

10. SPARTAN PROPERTIES MANAGEMENT, INC.    None 11. VALLEY FARM DISTRIBUTING CO.
  

Assumed names under which business is conducted:

VFD (in MI, OH and PA)

Valley Farm Foods (in OH)

12. GRUBER’S REAL ESTATE, LLC    None 13. CUSTER PHARMACY, INC.    None 14.
SPARTAN STORES FUEL, LLC   

Assumed names under which business is conducted:

Glen’s Quick Stop

Family Fare Quick Stop

D&W Quick Stop

VG’s Quick Stop

Felpausch Quick Stop

Forest Hills Fuel

15. NASH-FINCH COMPANY   

Assumed names under which business is conducted:

Avanza

Econofoods

Wholesale Food Outlet

SunMart

Prairie Market Store

Family Thrift Center

FTC Express

Holiday Store

MDV Nash Finch

EconoMart

Pick ‘N Save

Jack & Jill

Food Pride

Econo Stop

Family Fresh Market

Savers Choice

16. NASH BROTHERS TRADING COMPANY    None 17. T. J. MORRIS COMPANY    None 18.
SUPER FOOD SERVICES, INC.    SFS Super Food Services, Inc. (in NE)* 19. U SAVE
FOODS, INC.    None 20. HINKY DINKY SUPERMARKETS, INC.    None 21. GTL TRUCK
LINES, INC.    None 22. ERICKSON’S DIVERSIFIED CORPORATION   

Assumed names under which business is conducted:

Erickson’s Family Drug

Erickson’s More 4

23. GROCERY SUPPLY ACQUISITION CORP.    None

 

C-4



--------------------------------------------------------------------------------

3. Each Company is a registered organization of the following type (for example,
corporation, limited partnership, limited liability company, etc.):

Company Organization Type

 

Spartan Stores, Inc. Corporation Spartan Stores Distribution, LLC Limited
Liability Company Market Development, LLC Limited Liability Company Family Fare,
LLC Limited Liability Company Prevo’s Family Markets, Inc. Corporation Spartan
Stores Associates, LLC Limited Liability Company MSFC, LLC Limited Liability
Company Seaway Food Town, Inc. Corporation The Pharm of Michigan, Inc.
Corporation Spartan Properties Management, Inc. Corporation Valley Farm
Distributing Co. Corporation Gruber’s Real Estate, LLC Limited Liability Company
Custer Pharmacy, Inc. Corporation Spartan Stores Fuel, LLC Limited Liability
Company Nash-Finch Company Corporation Nash Brothers Trading Company   
Corporation T. J. Morris Company    Corporation Super Food Services, Inc.   
Corporation U Save Foods, Inc.    Corporation Hinky Dinky Supermarkets, Inc.   
Corporation GTL Truck Lines, Inc.    Corporation Erickson’s Diversified
Corporation    Corporation Grocery Supply Acquisition Corp.    Corporation

 

4. Each Company was organized on the date indicated for such company below,
under the laws of the State indicated below for such Company, and each Company
is in good standing under the laws of such State.

 

Date of Jurisdiction of

Company Organization Organization 

Spartan Stores, Inc. 4/16/1918 Michigan

Spartan Stores Distribution, LLC 2/5/2002 Michigan

Market Development, LLC 2/24/1959 Michigan

Family Fare, LLC 2/6/2002 Michigan

Prevo’s Family Markets, Inc. 4/14/1997 Michigan

Spartan Stores Associates, LLC 4/15/1997 Michigan

MSFC, LLC 7/11/2002 Michigan

Seaway Food Town, Inc. 3/31/2000 Michigan

The Pharm of Michigan, Inc. 2/19/1997 Michigan

Spartan Properties Management, Inc. 9/8/1955 Ohio

Valley Farm Distributing Co. 1/13/1975 Ohio

Gruber’s Real Estate, LLC 3/21/2003 Michigan

Custer Pharmacy, Inc. 7/31/1979 Michigan

Spartan Stores Fuel, LLC 5/25/2004 Michigan

Nash-Finch Company

  

10/6/1921

  

Delaware

Nash Brothers Trading Company

  

6/22/2009

  

Delaware

 

C-5



--------------------------------------------------------------------------------

T. J. Morris Company

  

12/8/1959

  

Georgia

Super Food Services, Inc.

  

4/29/1957

  

Delaware

U Save Foods, Inc.

  

12/29/1958

  

Nebraska

Hinky Dinky Supermarkets, Inc.

  

2/20/1985

  

Nebraska

GTL Truck Lines, Inc.

  

9/3/1982

  

Nebraska

Erickson’s Diversified Corporation

  

2/28/1966

  

Wisconsin

Grocery Supply Acquisition Corp.

  

12/16/2008

  

Delaware

 

5. The organizational identification number of each Company issued by its
jurisdiction of organization is as set forth below (or if none is issued by the
jurisdiction of organization indicate “none”):

Company ID No.

Spartan Stores, Inc. MI CID# 185-372

Spartan Stores Distribution, LLC MI CID# B6570D

Market Development, LLC MI CID# 127-119

Family Fare, LLC MI CID# B7667D

Prevo’s Family Markets, Inc. MI CID# 465-210

Spartan Stores Associates, LLC MI CID# B11742

MSFC, LLC MI CID# B1384F

Seaway Food Town, Inc. MI CID# 35789A

The Pharm of Michigan, Inc. MI CID# 453-903

Spartan Properties Management, Inc. OH CID# 249604

Valley Farm Distributing Co. OH CID# 462075

Gruber’s Real Estate, LLC MI CID# B8183H

Custer Pharmacy, Inc. MI CID# 171-810

Spartan Stores Fuel, LLC MI CID# B7123Q

Nash-Finch Company      DE CID# 0125514 Nash Brothers Trading Company      DE
CID# 4701206 T. J. Morris Company      GE CID# J603043 Super Food Services, Inc.
     DE CID# 0511808 U Save Foods, Inc.      NE CID# 0131946 Hinky Dinky
Supermarkets, Inc.      NE CID# 0775371 GTL Truck Lines, Inc.      NE CID#
0656941 Erickson’s Diversified Corporation      WI CID# 1E04114 Grocery Supply
Acquisition Corp.      DE CID# 4634349

 

6. The Federal Employer Identification Number of each Company is as follows:

Company EID No.

Spartan Stores, Inc. EIN# 38-0593940

Spartan Stores Distribution, LLC EIN# 75-2997653

Seaway Food Town, Inc. EIN# 38-3534161

Family Fare, LLC EIN# 38-2750461

MSFC, LLC EIN# 32-0023733

Prevo’s Family Markets, Inc. EIN# 38-3345860

Spartan Stores Associates, LLC EIN# 38-3346484

Market Development, LLC EIN# 38-1615193

Gruber’s Real Estate, LLC EIN# 13-4244494

Custer Pharmacy, Inc. EIN# 38-2269201

 

C-6



--------------------------------------------------------------------------------

Spartan Properties Management, Inc. EIN# 34-4457803

The Pharm of Michigan, Inc. EIN# 31-1501291

Valley Farm Distributing Co. EIN# 34-1165412

Spartan Stores Fuel, LLC EIN# 43-2051981

Nash-Finch Company      EIN# 41-0431960 Nash Brothers Trading Company      EIN#
27-0420988 T. J. Morris Company      EIN# 58-0825567 Super Food Services, Inc.
     EIN# 36-2407235 U Save Foods, Inc.      EIN# 47-0441715 Hinky Dinky
Supermarkets, Inc.      EIN# 47-0679825 GTL Truck Lines, Inc.      EIN#
47-0651604 Erickson’s Diversified Corporation      EIN# 39-1053730 Grocery
Supply Acquisition Corp.      EIN# 26-3967914

 

7. Each Company is duly qualified and authorized to transact business as a
foreign organization in the following states and is in good standing in such
states:

 

1.      SPARTAN STORES, INC.

 

Jurisdiction of Incorporation: Michigan

Jurisdiction(s) of Foreign Qualification: Nebraska and Ohio

2.      SPARTAN STORES DISTRIBUTION, LLC

 

Jurisdiction of Formation: Michigan

Jurisdiction(s) of Foreign Qualification: Indiana and Ohio

3.      MARKET DEVELOPMENT, LLC

 

Jurisdiction of Incorporation: Michigan

Jurisdiction(s) of Foreign Qualification: Indiana

4.      FAMILY FARE, LLC

 

Jurisdiction of Formation: Michigan

Jurisdiction(s) of Foreign Qualification: None

5.      PREVO’S FAMILY MARKETS, INC.

 

Jurisdiction of Incorporation: Michigan

Jurisdiction(s) of Foreign Qualification: None

 

C-7



--------------------------------------------------------------------------------

6.      SPARTAN STORES ASSOCIATES, LLC

 

Jurisdiction of Formation: Michigan

Jurisdiction(s) of Foreign Qualification: Ohio and Pennsylvania

7.      MSFC, LLC

 

Jurisdiction of Formation: Michigan

Jurisdiction(s) of Foreign Qualification: None

8.      SEAWAY FOOD TOWN, INC.

 

Jurisdiction of Incorporation: Michigan

Jurisdiction(s) of Foreign Qualification: Ohio

9.      THE PHARM OF MICHIGAN, INC.

 

Jurisdiction of Incorporation: Michigan

Jurisdiction(s) of Foreign Qualification: None

10.    SPARTAN PROPERTIES MANAGEMENT, INC.

 

Jurisdiction of Incorporation: Ohio

Jurisdiction(s) of Foreign Qualification: None

11.    VALLEY FARM DISTRIBUTING CO.

 

Jurisdiction of Incorporation: Ohio

Jurisdiction(s) of Foreign Qualification: Michigan

12.    GRUBER’S REAL ESTATE, LLC

 

Jurisdiction of Formation: Michigan

Jurisdiction(s) of Foreign Qualification: None

13.    CUSTER PHARMACY, INC.

 

Jurisdiction of Incorporation: Michigan

Jurisdiction(s) of Foreign Qualification: None

 

C-8



--------------------------------------------------------------------------------

14.    SPARTAN STORES FUEL, LLC

 

Jurisdiction of Incorporation: Michigan

Jurisdiction(s) of Foreign Qualification: None

15.    NASH-FINCH COMPANY

 

Jurisdiction of Incorporation: Delaware

Jurisdiction(s) of Foreign Qualification: Alabama, Arkansas, California,
Colorado, Connecticut, Florida, Georgia, Illinois, Indiana, Iowa, Kansas,
Kentucky, Maine, Maryland, Massachusetts, Michigan, Minnesota, Missouri,
Montana, Nebraska, New Hampshire, New Jersey, New York, North Carolina, North
Dakota, Ohio, Oklahoma, Pennsylvania, Rhode Island, South Carolina, South
Dakota, Tennessee, Texas, Utah, Virginia, Vermont, Wisconsin and Wyoming

16.    NASH BROTHERS TRADING COMPANY

 

Jurisdiction of Formation: Delaware

Jurisdiction(s) of Foreign Qualification: Minnesota

17.    T. J. MORRIS COMPANY

 

Jurisdiction of Incorporation: Georgia

Jurisdiction(s) of Foreign Qualification: Alabama, Arkansas, Florida, Louisiana,
Mississippi, South Carolina, Tennessee and Texas

18.    SUPER FOOD SERVICES, INC.

 

Jurisdiction of Formation: Delaware

Jurisdiction(s) of Foreign Qualification: Alabama, Alaska, Arkansas, Arizona,
California, Connecticut, District of Columbia, Florida, Georgia, Hawaii, Idaho,
Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Massachusetts, Maryland,
Maine, Michigan, Minnesota, Missouri, North Dakota, Nebraska, New Hampshire, New
Jersey, New Mexico, Nevada, New York, Ohio, Oklahoma, Oregon, Pennsylvania,
Rhode Island, South Carolina, South Dakota, Tennessee, Texas, Utah, Virginia,
Vermont, Washington, Wisconsin, West Virginia and Wyoming

19.    U SAVE FOODS, INC.

 

Jurisdiction of Incorporation: Nebraska

Jurisdiction(s) of Foreign Qualification: Colorado, Iowa and Kansas

 

C-9



--------------------------------------------------------------------------------

20.    HINKY DINKY SUPERMARKETS, INC.

 

Jurisdiction of Formation: Nebraska

Jurisdiction(s) of Foreign Qualification: Minnesota

21.    GTL TRUCK LINES, INC.

 

Jurisdiction of Incorporation: Nebraska

Jurisdiction(s) of Foreign Qualification: Colorado, Delaware, Florida, Georgia,
Illinois, Indiana, Iowa, Kansas, Kentucky, Michigan, Minnesota, Missouri, North
Carolina, North Dakota, New York, Ohio, Pennsylvania, South Carolina, South
Dakota, Utah, Virginia, West Virginia, Wisconsin and Wyoming

22.    ERICKSON’S DIVERSIFIED CORPORATION

 

Jurisdiction of Formation: Wisconsin

Jurisdiction(s) of Foreign Qualification: Minnesota and North Dakota

23.    GROCERY SUPPLY ACQUISITION CORP.

 

Jurisdiction of Incorporation: Delaware

Jurisdiction(s) of Foreign Qualification: Alabama, Arkansas, Colorado, Florida,
Georgia, Indiana, Kansas, Louisiana, Mississippi, Missouri, Nebraska, North
Dakota, Oklahoma, South Carolina, South Dakota, Tennessee, Texas and Wyoming

 

8. Since the date of five (5) years prior to the date hereof, the name of each
Company as set forth in its organizational documentation as filed of record with
the applicable state authority has been changed as follows:

Company Date of Change Prior Name

Spartan Stores, Inc. No changes

Spartan Stores Distribution, LLC No changes Market

Market Development, LLC 2012 Development Corporation

Family Fare, LLC No changes

Prevo’s Family Markets, Inc. No changes

Spartan Stores Associates, LLC No changes

MSFC, LLC No changes

Seaway Food Town, Inc. No changes

The Pharm of Michigan, Inc. No changes

Spartan Properties Management, Inc. No changes

Valley Farm Distributing Co. No changes

 

C-10



--------------------------------------------------------------------------------

Gruber’s Real Estate, LLC No changes

Custer Pharmacy, Inc. No changes

Spartan Stores Fuel, LLC No changes Nash-Finch Company      No changes
Nash Brothers Trading Company      No changes T. J. Morris Company      No
changes Super Food Services, Inc.      No changes U Save Foods, Inc.      No
changes Hinky Dinky Supermarkets, Inc.      No changes GTL Truck Lines, Inc.
     No changes Erickson’s Diversified Corporation      No changes Grocery
Supply Acquisition Corp.      No changes

 

9. Since the date of five (5) years prior to the date hereof,

(a) the following Companies have made or entered into the following mergers or
acquisitions with a purchase price in excess of $2,500,000:

 

  (i) On December 29, 2008, Spartan Stores, Inc. (acting through Family Fare,
LLC) acquired certain assets and assumed certain liabilities related to 17
retail grocery stores from VG’s Food Center, Inc. and VG’s Pharmacy, Inc.

 

  (ii) On January 31, 2009, Nash-Finch Company (acting through Grocery Supply
Acquisition Corporation) completed the purchase from GSC Enterprises, Inc.
(“GSC”), of substantially all of the assets relating to three military food
distribution centers located in San Antonio, Texas, Pensacola, Florida and
Junction City, Kansas serving military commissaries and exchanges.

 

  (iii) In November 2011, Nash-Finch Company (acting through Erickson’s
Diversified Corporation) acquired Wally’s Supermarket in Devils Lake, North
Dakota.

 

  (iv) On April 3, 2012, Nash-Finch Company (acting through U Save Foods, Inc.)
acquired twelve Bag ‘N Save stores in Omaha and York, Nebraska.

 

  (v) On June 25, 2012, Nash-Finch Company (acting through U Save Foods, Inc.)
acquired eighteen No Frills stores in Nebraska and western Iowa.

 

  (vi) In August 2013, Erickson’s Diversified Corporation invested as an 82%
owner of Fresh City Market, LLC.

 

C-11



--------------------------------------------------------------------------------

(b) the Companies have made or entered into mergers and acquisitions (i) with
other Persons with a purchase price of less than $2,500,000, or (ii) with one or
more of the other Companies, all as previously disclosed to the Agent.

 

10. The chief executive office and mailing address of each Company is located at
the address indicated for such Company on Schedule 8.2 hereto.

Schedule 8.2 attached

 

11. The books and records of each Company pertaining to accounts, contract
rights, inventory, and other assets are located at the addresses indicated for
such Company on Schedule 8.2 hereto.

Schedule 8.2 attached

 

12. Each Company has other places of business and/or maintains inventory or
other assets not in transit as permitted under Section 7.3(c) of the Agreement
only at the addresses (indicate whether locations are owned, leased or operated
by third parties and if leased or operated by third parties, their name and
address) indicated for such Company on Schedule 8.2 hereto.

Schedule 8.2 attached

 

13. The places of business or other locations of any assets not in transit as
permitted under Section 7.3(c) of the Agreement that were used by each Company
during the last four (4) months other than those listed above are as indicated
for such Company on Schedule 8.2 hereto.

 

  15.1 Schedule 8.2 attached

 

14. Each Company’s assets are owned and held free and clear of liens, mortgages,
pledges, security interests, encumbrances or charges except as set forth on
Schedule 8.4 hereto or as permitted under Section 9.8 of the Agreement.

 

  15.2 Schedule 8.4 attached

 

15. There are no judgments or litigation pending by or against any Company, its
subsidiaries and/or affiliates or any of its officers/principals, which if
adversely determined has or could reasonably be expected to have a Material
Adverse Effect (as defined in the Agreement), except as set forth on Schedule
8.6 hereto.

 

C-12



--------------------------------------------------------------------------------

Schedule 8.6 attached

 

16. Each Company is in compliance with all environmental laws applicable to its
business or operations to the extent required by Section 8.8 of the Agreement,
except as set forth on Schedule 8.8 hereto.

Schedule 8.8 attached

 

17. No Company has any deposit accounts, investment accounts, securities account
or similar accounts with any bank, savings and loan or other financial
institution, except as set forth on Schedule 8.10 hereto.

Schedule 8.10 attached

 

18. No Company owns or licenses any trademarks, patents, copyrights or other
intellectual property, except as set forth on Schedule 8.11 hereto or as
described below (indicate type of intellectual property and whether owned or
licensed, registration number, date of registration, and, if licensed, the name
and address of the licensor).

Schedule 8.11 attached

Prevo’s Family Markets, Inc. licenses its trademarks to Spartan Stores
Distribution, LLC pursuant to the Nonexclusive Trademark License Agreement dated
April 1, 2002.

See attached list of owned copyright registrations contained in Schedule 8.11.
The Companies also own numerous works of authorship in which they own a
copyright, none of which are currently registered with the United States
Copyright Office except to the extent set forth in Schedule 8.11. Also, the
Companies license a copyright in all of the software licenses.

The Companies have processes that may be protected as trade secrets, and own
unregistered trademarks, trade names and service marks, each of which appears in
Schedule 8.11 to the extent that they have been assigned application numbers.

The Companies license certain intellectual property from time to time in the
ordinary course of business.

 

19. Each Company is affiliated with, or has ownership in, the corporations
(including subsidiaries) and other organizations set forth on Schedule 8.12
hereto.

Schedule 8.12 attached

 

20. The names of the stockholders (or members or partners, including general
partners and limited partners) of each Company and their holdings are as set
forth on Schedule 8.12 hereto (if stock or other interests are widely held
indicate only holders owning 10% or more of the voting stock or other
interests).

 

C-13



--------------------------------------------------------------------------------

Schedule 8.12 attached

Spartan Stores, Inc.’s common stock is widely held and is traded on NASDAQ.
There are no 10% shareholders of Spartan Stores, Inc.

 

21. No Company is a party to or bound by an collective bargaining or similar
agreement with any union, labor organization or other bargaining agent except as
set forth on Schedule 8.13 hereto (indicate date of agreement, parties to
agreement, description of employees covered, and date of termination).

Schedule 8.13 attached

 

22. No Company is a party to or bound by any “Material Contract” (as defined in
the Agreement) except as set forth on Schedule 8.15 hereto.

Schedule 8.15 attached

 

23. No Company has any “Indebtedness” (as defined in the Agreement) except as
set forth on Schedule 9.9 hereto or as permitted under Section 9.9 of the
Agreement.

 

  15.3 Schedule 9.9 attached

 

24. No Company has made any loans or advances or otherwise become liable for the
obligations of any others, except as set forth on Schedule 9.10 hereto, or as
permitted under Section 9.10 of the Agreement.

 

  15.4 Schedule 9.10

 

25. No Company has any chattel paper (whether tangible or electronic) or
instruments as of the date hereof, except as follows:

None

 

26. No Company has any commercial tort claims in excess of $1,000,000, except as
follows:

None

 

27.

Except as provided below, there is no provision in the certificate of
incorporation, certificate of formation, articles of organization, by-laws or
operating agreement of any Company (as applicable) or the other organizational
documents of such Company, or in

 

C-14



--------------------------------------------------------------------------------

  the laws of the State of its organization, requiring any vote or consent of it
shareholders, members or other holders of the equity interests therein to borrow
or to authorize the mortgage or pledge of or creation of a security interest in
any assets of such Company or any subsidiary. Except as provided below, such
power is vested exclusively in its Board of Directors (or in the case of a
limited partnership, the general partner or in the case of a limited liability
company, the manager).

Spartan Stores, Inc. is the sole member of Spartan Stores Distribution, LLC;
Seaway Food Town, Inc. is the sole member of Gruber’s Real Estate, LLC, Spartan
Stores Fuel, LLC, and Family Fare, LLC; Prevo’s Family Markets, Inc. is the sole
member of MSFC, LLC; therefore, the vote or consent of Spartan Stores, Inc.,
Seaway Food Town, Inc. or Family Fare, LLC, as the sole member of such entities,
as applicable, is required to borrow, mortgage, pledge or create a security
interest in the assets of the applicable entity.

 

28. The officers of each Company and their respective titles are as follows1:

 

Company

  

Title: Name

Spartan Stores, Inc.   

President & CEO: Dennis Eidson

Executive Vice President & CFO: David M. Staples

Executive Vice President Retail Operations: Theodore Adornato

Executive Vice President and President MDV: Ed Brunot

Vice President Information Technology: David deS.Couch

Executive Vice President, Chief Legal Officer: Alex J. DeYonker

Executive Vice President Food Distribution: Derek Jones

Executive Vice President, General Counsel and Secretary: Kathleen M. Mahoney

Vice President, Chief Accounting Officer: Peter O’Donnell

Spartan Stores Distribution, LLC   

Single Member Entity: Spartan Stores, Inc.

President: Dennis Eidson

Vice President Real Estate: David J. Belock, Jr.

Vice President Supply Chain: Derek Jones

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

Seaway Food Town, Inc.   

President: Dennis Eidson

Vice President Real Estate: David J. Belock, Jr.

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

Family Fare, LLC   

Single Member Entity: Seaway Food Town, Inc.

President: Dennis Eidson

Vice President Real Estate: David J. Belock, Jr.

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

Assistant Secretary: Michael J. Gallagher

 

1  Officers are indicated as of the effective time of the Nash-Finch merger.

 

C-15



--------------------------------------------------------------------------------

MSFC, LLC   

Single Member Entity: Prevo’s Family Markets, Inc.

President: Dennis Eidson

Vice President Real Estate: David J. Belock, Jr.

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

Prevo’s Family Markets, Inc.   

President: Dennis Eidson

Vice President Real Estate: David J. Belock, Jr.

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

Assistant Secretary: Michael J. Gallagher

Spartan Stores Associates, LLC   

Multi Member Entity: Spartan Stores, Inc. – 99%; The Pharm of Michigan, Inc. –
1%

President: Dennis Eidson

Vice President Human Resources: Jerry Jones

Vice President Real Estate: David J. Belock, Jr.

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

Market Development, LLC   

Multi Member Entity: Spartan Stores, Inc. – 99%; The Pharm of Michigan, Inc. –
1%

President and Treasurer: David M. Staples

Vice President Real Estate and Construction: David J. Belock, Jr.

Vice President Real Estate: Clifford C. Sasfy

Vice President, Secretary and Resident Agent: Alex J. DeYonker

Gruber’s Real Estate, LLC   

Single Member Entity: Seaway Food Town, Inc.

President: Dennis Eidson

Vice President Real Estate: David J. Belock, Jr.

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

Custer Pharmacy, Inc.   

President: Dennis Eidson

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

Spartan Properties Management, Inc.   

President: Dennis Eidson

Vice President Real Estate: David J. Belock, Jr.

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

The Pharm of Michigan, Inc.   

President: Dennis Eidson

Vice President Real Estate: David J. Belock, Jr.

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

Valley Farm Distributing Co.   

President: Dennis Eidson

Vice President Real Estate: David J. Belock, Jr.

Vice President: Derek Jones

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

 

C-16



--------------------------------------------------------------------------------

Spartan Stores Fuel, LLC   

Single Member Entity: Seaway Food Town, Inc.

President: Theodore Adornato

Vice President: Dennis Eidson

Vice President Real Estate: David J. Belock, Jr.

Vice President and Treasurer: David M. Staples

Vice President, Secretary and Resident Agent: Alex J. DeYonker

Nash-Finch Company   

President: Dennis Eidson

Vice President and Treasurer: David M. Staples

Vice President and Secretary: Kathleen Mahoney

Nash Brothers Trading Company   

President: Dennis Eidson

Vice President and Treasurer: David M. Staples

Vice President and Secretary: Kathleen Mahoney

T. J. Morris Company   

President: Dennis Eidson

Vice President and Treasurer: David M. Staples

Vice President and Secretary: Kathleen Mahoney

Super Food Services, Inc.   

President: Dennis Eidson

Vice President and Treasurer: David M. Staples

Vice President and Secretary: Kathleen Mahoney

U Save Foods, Inc.   

President: Dennis Eidson

Vice President and Treasurer: David M. Staples

Vice President and Secretary: Kathleen Mahoney

Hinky Dinky Supermarkets, Inc.   

President: Dennis Eidson

Vice President and Treasurer: David M. Staples

Vice President and Secretary: Kathleen Mahoney

GTL Truck Lines, Inc.   

President: Dennis Eidson

Vice President and Treasurer: David M. Staples

Vice President and Secretary: Kathleen Mahoney

Erickson’s Diversified Corporation   

President: Dennis Eidson

Vice President and Treasurer: David M. Staples

Vice President and Secretary: Kathleen Mahoney

Grocery Supply Acquisition Corp.   

President: Robert B. Diamond

Secretary: Kathleen M. Mahoney

The following will have signatory powers as to all transactions of each Company
with Agent and Lenders:

For Spartan Stores, Inc.:

President and CEO – Dennis Eidson

Executive Vice President and CFO – David M. Staples

Vice President, Chief Account Officer – Peter O’Donnell

Executive Vice President, Chief Legal Officer – Alex J. DeYonker

Executive Vice President, General Counsel and Secretary – Kathleen M. Mahoney

Corporate Treasurer – Bill Jacobs

 

C-17



--------------------------------------------------------------------------------

For each other Company:

Each of the President, Treasurer and Secretary for each other Company as
identified above.2

 

29. The members of the Board of Directors of each Company (or, if the Company is
a limited partnership, the general partner or, if the Company is a limited
liability company, the managers) are3:

 

Company

  

Directors

Spartan Stores, Inc.   

Craig C. Sturken, Chairman

M. Shân Atkins

Dennis Eidson

Dr. Frank Gambino

Yvonne R. Jackson

Frederick Morganthall

Elizabeth A. Nickels

Timothy J. O’Donovan

William R. Voss

Mickey P. Foret

Douglas A. Hacker

Christopher W. Bodine

Spartan Stores Distribution, LLC   

N/A

Seaway Food Town, Inc.   

Dennis Eidson

Family Fare, LLC   

N/A

MSFC, LLC   

N/A

Prevo’s Family Markets, Inc.   

Dennis Eidson

Spartan Stores Associates, LLC   

Spartan Stores, Inc., Manager

Market Development, LLC   

Spartan Stores, Inc., Manager

Gruber’s Real Estate, LLC   

NA

Custer Pharmacy, Inc.   

Dennis Eidson

 

2  As of the effective time of the Nash-Finch merger.

3  Directors are indicated as of the effective time of the Nash-Finch merger.

 

C-18



--------------------------------------------------------------------------------

Spartan Properties Management, LLC   

Dennis Eidson

The Pharm of Michigan, Inc.   

Dennis Eidson

Valley Farm Distributing Co.   

Dennis Eidson

Spartan Stores Fuel, LLC   

N/A

Nash-Finch Company   

Dennis Eidson

David M. Staples

Kathleen Mahoney

Nash Brothers Trading Company   

Dennis Eidson

David M. Staples

Kathleen Mahoney

T. J. Morris Company   

Dennis Eidson

David M. Staples

Kathleen Mahoney

Super Food Services, Inc.   

Dennis Eidson

Kathleen M. Mahoney

David M. Staples

Alex J. DeYonker

Theodore Adornato

Derek Jones

Thomas A. Van Hall

David deS. Couch

Bill Jacobs

U Save Foods, Inc.   

Dennis Eidson

David M. Staples

Kathleen Mahoney

Hinky Dinky Supermarkets, Inc.   

Dennis Eidson

David M. Staples

Kathleen Mahoney

GTL Truck Lines, Inc.   

Dennis Eidson

David M. Staples

Kathleen Mahoney

Erickson’s Diversified Corporation   

Dennis Eidson

David M. Staples

Kathleen Mahoney

Grocery Supply Acquisition Corp.   

Dennis Eidson

David M. Staples

Kathleen Mahoney

 

30. At the present time, there are no delinquent taxes due in excess of $100,000
(including, but not limited to, all payroll taxes, personal property taxes, real
estate taxes or income taxes) except as follows:

NONE

 

C-19



--------------------------------------------------------------------------------

31. Certified Public Accountants for each Company is the firm of:

Name Deloitte & Touche LLP

Address 700 Bridgewater Place 333 Bridge St NW, Grand Rapids, MI 49504

Partner Handling Relationship Michael Gaudino

Were statements uncertified for any fiscal year? NO

As used herein the term “Agreement” shall mean the Amended and Restated Loan and
Security Agreement dated November 19, 2013, by and among Agent, Lenders and each
Company, as the same now exists or as may be amended, modified, supplemented,
extended, renewed or restated.

[Signature appears on following page]

 

C-20



--------------------------------------------------------------------------------

Agent and Lenders shall be entitled to rely upon the foregoing in all respects
and the undersigned is duly authorized to execute and deliver this Information
Certificate on behalf of the Companies for which he or she is signing.

 

   Very truly yours, SPARTAN STORES, INC.    (for itself and its subsidiaries)
      By:                                     
                                                                                
   Title:                                     
                                                                            

Signature Page to Information Certificate

For Amended and Restated Loan and Security Agreement

 

C-21



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

 

  (A) Locations

A. Company: Spartan Stores, Inc.

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th St SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

850 76th St SW, P.O. Box 8700, Grand Rapids, MI 49518    Owned by MD   
Market Development, LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-22



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 16. B. Company: Custer Pharmacy, Inc.

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

850 76th Street SW, P.O. Box 8700, Grand Rapids, MI 49518    Owned by MD   
Market Development, LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-23



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 17. C. Company: Family Fare, LLC

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

1148 - 28th St Wyoming, MI 49509    Leased      Citizens Bank 9479 Riley
Zeeland, MI 49464    Leased      Riley, LLC 701 68th Street SW Grand Rapids, MI
49315    Leased      Grand Rapids - NCR LLC 2275 Health Dr SW Wyoming, MI 49519
   Leased      MHV 5221 Cherry Avenue Hudsonville, MI 49426    Leased     
Genzink Investments, LLC 2245 84th Street Byron Center, MI 49315    Leased     
84th St Byron Center LLC 993 Butternut Drive Holland, MI 49424    Leased     
Sundowner of Holland LLC 1185 S. Washington Holland, MI 49423    Leased     
Capital Retail, LLC 6480 28th Avenue Hudsonville, MI 49426    Leased     
Capital Retail, LLC 1225 Leonard NE Grand Rapids, MI 49505    Leased     
Vanderkooy Land Co 6127 Kalamazoo SE Kentwood, MI 49508    Leased      Daane’s
Development Co 6370 Lake Michigan Dr. Allendale, MI 49401    Leased      Capital
Retail, LLC 4175 17 Mile Road Cedar Springs, MI 49319    Leased      RBL
Investments LLC 2755 Lake Michigan Dr Grand Rapids, MI 49504    Leased      RBL
Investments LLC 565 S State Street Sparta, MI 49345    Leased      Emmons
Development Co 3561 W. Houghton Lake Drive Houghton, MI 48629    Leased     
Catt’s Realty Company 100 S Bradley Road Rogers City, MI 49779    Leased     
Catt’s Realty Company 992 S. Main Cheboygan, MI 49721    Leased      Catt’s
Realty Company 2626 M-33 North Rose City, MI 48654    Leased      Jack and
Gladys Gifford R109 M-66 Charlevoix, MI 49720    Leased      Captain’s Corner,
LLC 617-619 N Williams Mancelona, MI 49659    Leased      Catt’s Realty Company
305 N Morenci Mio, MI 48647    Leased      Catt’s Realty Company 2206 South M-76
West Branch, MI 48661    Leased      Catt’s Realty Company 829 W. Main Street
Gaylord, MI 49734    Leased      Catt’s Realty Company

 

C-24



--------------------------------------------------------------------------------

2470 S. Grayling Road Grayling, MI 49738    Leased    Grayling Mini Mall, LLC
1700 Wright Ave. Alma, MI 48801    Leased    Bobenal Investments, Inc. 784 S.
Cedar Street Kalkaska, MI 49646    Leased    Catt’s Realty Company 240 South
Lake Street East Jordan, MI 49727    Leased    Catt’s Realty Company 5105 County
Rd 612 Lewiston, MI 49756    Leased    Catt’s Realty Company 409 N. 5th Street
Roscommon, MI 49653    Leased    Frederick G Krauss 430 N. Lake Street Boyne
City, MI 49712    Leased    Catt’s Realty Company 10350 S Clare Ave Clare, MI
46817    Leased    Chodaka, LLC 5463 N. Huron Oscoda, MI 48750    Leased   
Catt’s Realty Company 533 S Main Street Standish, MI 48658    Leased    Standish
Plaza Associates 1570 N. Clare Harrison, MI 48625    Leased    Jade Pig Ventures
1190 N State Street Gladwin, MI 48624    Leased    Ashcraft-Gladwin LLC 1163 US
31 North Petoskey, MI 49770    Leased    KRW Associates 1305 Spring Street
Petoskey, MI 49770    Leased    Agree Realty Corporation 425 E. M-28 Munising ,
MI 49862    Leased    Catt’s Realty Company 401 S Mill Road Marion, MI 49665   
Leased    Kibby Company LLC 699 US 2 St. Ignace, MI 49781    Leased    Card&Card
Investments 4284 I-75 Business Spur Ste. St. Marie, MI 49783    Leased   
Diversified Development Realty 2026 North Saginaw Midland, MI 48640    Leased   
Nathan Leader 1116 Robbins Rd Grand Haven, MI 49417    Leased    DEG Development
Co LLC 1830 Breton Rd., SE Grand Rapids, MI 49506    Leased    Jade Pig Ventures
4325 Breton Rd Kentwood, MI 49512    Leased    Jade Pig Ventures 1415 East
Fulton St Grand Rapids, MI 49503    Leased    RDD Holdings, LLC 525 Romence Rd.
Portage, MI 49024    Leased    Romence Village, LLC 1965 Baldwin St. Jenison, MI
49428    Leased    Northtown Center, Inc 2022 Apple Orchard Ave Grand Rapids, MI
49525    Owned    Family Fare, LLC 25 and 45 E. Columbia Battle Creek, MI 49017
   Leased    Cole Real Estate Investments 2400 W. Grand River Howell, MI 48843
   Leased    B&S Development 18005 Silver Parkway Fenton, MI 48430    Leased   
Centro Properties 1520 W. Caro Caro, MI 48723    Leased    Central Real Estate
Company 7300 Highland Waterford, MI 48327    Leased    Kosma Enterprises 20 E.
Walton Pontiac, MI 48340    Leased    Kosma Enterprises 710 S. Mill Clio, MI
48420    Leased    Clio Enterprises, LLC 5080 Corunna Flint, MI 48532    Leased
   JPM 2000-C10 Corunna Rd LLC 1390 N. Leroy Fenton, MI 48430    Leased    KMC
Associates, LLC 50820 Schoenherr Shelby Twp., MI 48315    Leased    Associates,
LLC 7461 N. Genesee Genesee, MI 48437    Leased    Tom Joubran Management LLC
8503 Davison Davison, MI 48423    Leased    RLJ Enterprises, LLC 9870 E. Grand
River Brighton, MI 48116    Leased    Centro Properties 1341 N. M-52 Owosso, MI
48867    Owned    Owned by MDC 4165 E. Court Burton, MI 48509    Leased   
Gateway Jackson, Inc 6764 S. River Marine City, MI 48039    Leased    First
Riverside Center Partners, LLC 40832 Ryan Sterling Hts., MI 48310    Leased   
Centro Properties, Inc 410 N. Marshall St. Coldwater, MI 49036    Leased   
Feldpausch Realty 3800 W Saginaw St Lansing, MI 48917    Leased    Gentilozzi
Real Estate Inc 1525 W. Michigan Ave. Battle Creek, MI 49017    Leased   
Urbandale, LLC 902 West State St. Hastings, MI 49058    Leased    Hastings
Associates, LLC

 

C-25



--------------------------------------------------------------------------------

126 N. Broadway Hastings, MI 49058    Leased    Broadway/State Association, LLC
1406 Eaton Albion, MI 49224    Leased    Albion Real Estate Associates 293 S.
Cochran Charlotte, MI 48813    Leased    Feldpausch Realty 810 W. Bellevue
Leslie, MI 49251    Leased    Childs Shopping Plaza, LLC 463 44th St SE Wyoming,
MI 49548    Leased    Jade Pig Ventures 560 West Semionle Muskegon, MI 49444   
Leased    RCS Properties, LLC 3410 Remembrance Road Walker, MI 49534    Leased
   SDM Development Co, LLC 1315 Boyne Ave. Boyne City, MI 49712    Leased    SIB
Properties, LLC 5700 Beckley - Bldg. F Battle Creek, MI 49015    Leased   
Associate Realty, LLC 2105 W. Michigan Ave. Jackson, MI 49203    Leased    Lake
Jackson Realty, LLC 294 Highland Battle Creek, MI 49015    Leased    Lake
Jackson Realty, LLC 209 S Alloy Dr Fenton, MI 48430    Leased    RLJ
Enterprises, LLC 1778 84th St Byron Center, MI 49315    Owned    Family Fare,
LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-26



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 18. D. Company: Gruber’s Real Estate, LLC

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

124 E. Front St., Adrian, MI 49221-1805    Owned    Gruber’s Real Estate, LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-27



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 19. E. Company: Market Development LLC

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

5539 US 10 Ludington, MI 49684    Owned    Market Development, LLC 850 76th St
SW, PO Box 8700, Grand Rapids, MI 49518    Owned    Market Development, LLC 537
76th St SW Byron Center, MI 49315    Leased    Vienna Holdings, LLC 1100 Hynes
Ave. SW Grand Rapids, MI 49507    Leased    Columbian 1200 Judd Ave SW Grand
Rapids, MI 49509    Leased    MI Natural Storage 7675 28th Avenue Jenison, MI
49428    Owned    Market Development, LLC 7683 28th Avenue Jenison, MI 49428   
Owned    Market Development, LLC 7691 28th Avenue Jenison, MI 49428    Owned   
Market Development, LLC 2845 Baldwin St Jenison, MI    Owned    Market
Development, LLC Lots 1&3 Plymouth, IN 46563    Owned    Market Development, LLC
4010 W Vienna Rd & 12079 N Jennings Rd Clio, MI    Owned    Market Development,
LLC Beecher Rd Flint, MI 48532    Owned    Market Development, LLC North Holly
Rd Grand Blanc, MI 49439    Owned    Market Development, LLC

The company also leases 5 sites in which it has subleasing arrangements with
certain of its grocery distribution customers. See Exhibit 1 below

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-28



--------------------------------------------------------------------------------

  19.1 Exhibit 1 to Schedule 8.2(E)

 

  19.2 MDC Properties

Properties leased by MDC which are subleased to certain Grocery Distribution
customers and others.

 

Tenant

    

Address

    

Lessor

Busch’s, Inc.      12601 Grafton Road Carleton, MI      Maurice & Hana,
Inc./Fidelity Bank Plumb’s Inc.      33 East M-82 Newaygo, MI      River Valley
Dev. Co. LLC Harding’s Market      6330 S. Westnedge Portage, MI      Village
Green Properties LTD Busch’s, Inc.      565 East Michigan Saline, MI      K&K
Development Plumb’s Inc.      3251 East Colby Whitehall, MI      W. DeLano
Living Trust

 

C-29



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 20. F. Company: MSFC, LLC

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

850 76th Street SW, P.O. Box 8700, Grand Rapids, MI 49518    Owned by MD   
Market Development, LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-30



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 21. G. Company: The Pharm of Michigan, Inc.

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

850 76th Street SW, P.O. Box 8700, Grand Rapids, MI 49518    Owned by MD   
Market Development, LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-31



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 22. H. Company: Prevo’s Family Markets, Inc.

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

1181 W. Randall St. Coopersville, MI 49404    Leased    Casemier Leasing Inc
5241 Northland Dr. Grand Rapids, MI 49505    Leased    Daane’s Development Co
4144 US 31 South Traverse City, MI 49684    Leased    DP Properties, LLC 905-15
E. 8th St Traverse City, MI 49684    Leased    DP Properties, LLC 1002 Forest
Ave. Frankfort, MI 49635    Leased    GDO Investments 305 S. Division Bellaire,
MI 49615    Leased    DP Properties, LLC 1057 US 31 South Highway Manistee, MI
49660    Leased    Cole GL Manistee, MI LLC 602 S. Mitchell Cadillac, MI 49604
   Leased    Cadillac Square Center, LLC 201 Marcell Dr Rockford, MI 49341   
Leased    Jade Pig Ventures 6425 28th St., SE Grand Rapids, MI 49546    Leased
   Centro Properties 50 Douglas Ave Holland, MI 49424    Leased    PDQ Holland
2103 Parkview Ave Kalamazoo, MI 49008    Leased    Jade Pig Ventures 2181
Wealthy St., SE Grand Rapids, MI 49506    Leased    Richard Geenen 9375 Cherry
Valley Ave. SE Caledonia, MI 49316    Leased    S&H Land Company 3960-66 44th
St., SW Grandville, MI 49418    Leased    Capital Retail, LLC 2900 Burlingame
Ave. SW Wyoming, MI 49509    Leased    JP Dermody, Inc. 720 S. Clinton Grand
Ledge, MI 48837    Leased    Eaton Ledges Realty, LLC 151 W. Grand River
Williamston, MI 48895    Owned by MD    Market Development, LLC 103 N. Grove -
Box 206 Delton, MI 49046    Leased    Linda Sweet 56151 South M-51 Dowagiac, MI
49047    Leased    Murk Properties 1603 Capital NE Battle Creek, MI 49017   
Leased    Capital Square Associates 847 S. Kalamazoo Ave. Paw Paw, MI 49079   
Leased    Murk Properties 1411 S. Main Eaton Rapids, MI 48827    Leased    Eaton
Ledges Realty, LLC

 

C-32



--------------------------------------------------------------------------------

1415 S. Main Eaton Rapids, MI 48827    Leased    Eaton Ledges Realty, LLC 15900
W. Michigan Ave. Marshall, MI 49068    Leased    Rob Cohon 120 W. Prarie St.
Vicksburg, MI 49097    Leased    Associates Realty, LLC 512 N. Park St.
Kalamazoo, MI 49007    Leased    Northside Assoc of Comm Development 425 Fuller
Ave NE Grand Rapids, MI 49503    Leased    Alan Investment Group 2141 Parkview
Ave Kalamazoo, MI 49008    Owned by MD    Market Development, LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-33



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 23. I. Company: Seaway Food Town, Inc.

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

1020 Ford St Maumee, OH 43537    Owned    Seaway Food Town, Inc. 800 Ford St
Maumee, OH 43537    Owned by SPM    Spartan Properties Management, Inc. 4223
South Ave Toledo, OH 43615    Owned by SPM    Spartan Properties Management,
Inc. 2527 Parkway Plaza Maumee, OH 43537    Leased    Detroit Ave Plaza, LLC 801
Dixie Highway Rossford, OH 43460    Owned by SPM    Spartan Properties
Management, Inc. 410 Wheeling St. Oregon, OH 43616    Owned by SPM    Spartan
Properties Management, Inc. Tracy Road & Arbor Dr, Northwood, OH 43619    Owned
by MD    Market Development, LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-34



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 24. J. Company: Spartan Properties Management, Inc

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

850 76th Street SW, P.O. Box 8700, Grand Rapids, MI 49518

   Owned by MD    Market Development, LLC 4223 South Ave Toledo, OH 43615   
Owned    Spartan Properties Management, Inc. 801 Dixie Highway Rossford, OH
43460    Owned    Spartan Properties Management, Inc. 410 Wheeling St, Oregon,
OH 43616    Owned    Spartan Properties Management, Inc. 800 Ford St., Maumee,
OH 43537    Owned    Spartan Properties Management, Inc.

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-35



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 25. K. Company: Spartan Stores Associates, LLC

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

850 76th Street SW, P.O. Box 8700, Grand Rapids, MI 49518    Owned by MD   
Market Development, LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-36



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 26. L. Company: Spartan Stores Distribution, LLC

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

850 76th St SW, P.O. Box 8700, Grand Rapids, MI 49518    Owned by MD    Market
Development, LLC 537 76th St, Grand Rapids, MI 49315    Leased    Vienna
Holdings, LLC *1200 Judd Ave SW, Grand Rapids, MI 49509    Third Party   
Michigan Natural Storage Co 1100 Hynes Ave SW, Grand Rapids, MI 49507    Third
Party    Columbian

 

* Third party warehouse used from time to time to store frozen turkeys and/or
other seasonal items.

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-37



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 27. M. Company: Spartan Stores Fuel, LLC

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

1713 N Clare Ave Harrison, MI 48625    Leased    Jade Pig Ventures 1035 US 31
South Manistee, MI 49660    Leased    Anchor Manistee, LLC 6799 Cascade Road
Grand Rapids, MI 49546    Leased    Cascade Rd Retail Center 7250 Highland Road
Waterford, MI 48327    Leased    Kosma Enterprises 2260 Gezon Pkwy Wyoming, MI
49519    Leased    MHV, LLC 1600 28th SW Wyoming, MI 49509    Owned    Spartan
Stores Fuel, LLC 600 S State St Sparta, MI 49345    Leased    Armock
Development, LLC 56145 South M51 Dowagiac, MI 49047    Leased    Murk Properties
2755 Lake Michigan Dr Grand Rapids, MI 49504    Leased    RBL Investments LLC
916 West State St. Hastings, MI 49058    Leased    Hastings Associates, LLC
18005 Silver Parkway Fenton, MI 48430    Leased    Centro NP Holdings 2392 W.
Grand River Ave. Howell, MI 48843    Leased    B&S Development 3260 96th Ave
Zeeland, MI 49464    Leased    Riley, LLC 7599 Clyde Park Byron Center, MI 49315
   Owned    Spartan Stores Fuel, LLC 1149 South Washington Ave Holland, MI 49423
   Leased    Bittersweet of Kentucky, Inc 2285 84th Street Byron Center, MI
49315    Leased    84th St Maier, LLC 997 Butternut Dr Holland, MI 49424   
Owned    Spartan Stores Fuel, LLC 835 W. Main Street Gaylord, MI 49734    Leased
   Catt’s Realty Company 6380 Lake Michigan Allendale, MI 49401    Leased   
Allendale Shopping Center LLC 4177 17 Mile Road Cedar Springs, MI 49319   
Leased    RBL Investments LLC 2760 Port Sheldon Rd Jenison, MI 49428    Owned   
Spartan Stores Fuel, LLC 1201 Leonard St., NE Grand Rapids, MI 49505    Leased
   Vanderkooy Land Co 9441 Cherry Valley Ave. SE Caledonia, MI 49316    Leased
   S&H Land Company

 

C-38



--------------------------------------------------------------------------------

1810 Breton Rd SE Grand Rapids, MI 49506    Leased    R&A LLC 1163 N. US Hwy 31
Petoskey, MI 49770    Leased    Koffman-McEntee LLC 1690 Wright Avenue Alma, MI
48801    Leased    NT Petro, LLC 1415 S. Main Eaton Rapids, MI 48827    Leased
   Eaton Ledges Realty, LLC 25 East Columbia Battle Creek, MI 49015    Leased   
Anchor Lakeview, LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-39



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 28. N. Company: Valley Farm Distributing Co

 

  1. Chief Executive Office

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  2. Location of Books and Records

850 76th Street SW

P.O. Box 8700

Grand Rapids, Michigan 49518

 

  3. Locations of Inventory, Equipment and Other Assets

 

Owned/Leased/ Name/Address of Lessor or

Address Third Party Third Party, as Applicable

850 76th Street SW, PO Box 8700, Grand Rapids, Michigan 49518    Owned by MD   
Market Development, LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

N/A

 

C-40



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 29. O. Company: Nash-Finch Company

 

  1. Chief Executive Office

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  2. Location of Books and Records

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  3. Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/

Third Party

  

Name/Address of Lessor or

Third Party, as Applicable

108 4th Street North, Store 356, Cannon Falls, MN 55009    Owned    Nash-Finch
Company 11 New York St., Rapid City, SD 57701    Leased    TKRS Properties, LLC
1100 – 13th Avenue East, West Fargo, ND 58078    Owned    Nash-Finch Company 121
W. 27th Street, Scottsbluff, NE 69361    Leased    ABS RM Investor LLC 13 New
York Street, Rapid City, SD 57701    Leased    TKRS Properties, LLC 1340 West O
St., Lincoln, NE 68528    Leased    Westgate, Inc. 1516 E. St. Patrick Street,
Rapid City, SD 67701    Owned    Nash-Finch Company 160 Tyler Road S., Red Wing,
MN 55066    Leased    M & E Realty Co. 20 South 4th Street, Clear Lake, IA 50428
   Owned    Nash-Finch Company 214 W. 4th St., Holdrege, NE 68949    Owned   
Nash-Finch Company 2351 Coulee Road, Hudson, WI 54016    Owned    Erickson’s
Diversified Corporation 2605 8th St. South, Moorhead, MN 56560    Leased   
South Moorhead Associates, LLP 3175 25th St. S.W., Fargo, ND 58103    Leased   
First Center South of North Dakota, LLC 3210 Avenue B Suite A, Scottsbluff, NE
69361    Leased    Stiers Holding LLC 3464 Sturgis Road, Rapid City, SD 57702   
Leased    Margaret Paulos 710 Faxon Road, Norwood, MN 55368    Leased    Green
Velvet Properties II, LLC 724 North University Dr., Fargo, ND 58102    Leased   
R.R.I. Properties 751 Mountain View Rd., Rapid City, SD 57702    Leased    MFP
Mid-America Shopping Centers, LLC 807 Grandview, Muscatine, IA 52761    Leased
   Cefala Diana, L.P.

 

C-41



--------------------------------------------------------------------------------

Address

  

Owned/Leased/

Third Party

  

Name/Address of Lessor or

Third Party, as Applicable

855 Omaha Street, Rapid City, SD 57701    Leased    Realty Income Properties 4,
LLC 920 S. Burlington, Hastings, NE 68901    Leased    Donald Mehring 111 Poplar
Ave. Unit 3, Rapid City, SD 57701    Leased    Ringsby Terminals, Inc. 1133
Kingwood Avenue, Norfolk, VA 23502    Owned    Nash-Finch Company 1187 Azalea
Garden Road, Norfolk, VA 23502    Leased    FRP Azalea LLC 1201 Blairs Ferry Rd
NE, Cedar Rapids, IA 42402-1223    Owned    Nash-Finch Company 121 Cold Storage
Road, Lumberton, NC 28306    Leased    Merchant Storage Company, LP 1300 West
Elkhorn Avenue, Sioux Falls, SD 57101    Owned    Nash-Finch Company 1313 East
St Patrick Street, Rapid City, SD 57701    Owned    Nash-Finch Company 1425
Burdick Exp Way W, Minot, ND 58701    Owned    Nash-Finch Company 2900 W 5th,
Sioux Falls, SD 57101    Leased    Don Hander 3030 West Main Avenue, Fargo, ND
58103    Owned    Nash-Finch Company 360 Hoffman Court, St. Cloud, MN 56302   
Owned    Nash-Finch Company 3801 E. Princess Anne Rd, Norfolk, VA 23502   
Leased    ART Mortgage Borrower Propco 2006-1B L.P. 6304 Sheriff Road, Landover,
MD 20785    Leased    IIOP dba IIT Landover DC LLC 7401 “F” Street, Omaha, NE
68127-1857    Owned    Nash-Finch Company 7600 France Ave So, Edina, MN 55435   
Owned    Nash-Finch Company 9600 James Ave S, Bloomington, MN 55431    Leased   
E.F. Royce Family Limited Partnership 2120 Falls Mills Road, Bluefield, Virginia
24605    Owned    Nash-Finch Company

 

  4. Locations of Assets in Prior 4 Months not Listed Above

NONE

 

C-42



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 30. P. Company: Nash Brothers Trading Company

 

  1. Chief Executive Office

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  2. Location of Books and Records

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  3. Locations of Inventory, Equipment and Other Assets

 

Address

   Owned/Leased/
Third Party    Name/Address of Lessor or
Third Party, as Applicable NONE      

 

  4. Locations of Assets in Prior 4 Months not Listed Above

NONE

 

C-43



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 31. Q. Company: T. J. Morris Company

 

  1. Chief Executive Office

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  2. Location of Books and Records

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  3. Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/

Third Party

  

Name/Address of Lessor or

Third Party, as Applicable

SECTION 32. 12313 Hwy 301 South, Statesboro, GA 30459    SECTION 33. Leased   

SECTION 34. Morris Brothers Real Estate

Partnership

 

  4. Locations of Assets in Prior 4 Months not Listed Above

NONE

 

C-44



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 35. R. Company: Super Food Services, Inc.

 

  1. Chief Executive Office

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  2. Location of Books and Records

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  3. Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/

Third Party

  

Name/Address of Lessor or

Third Party, as Applicable

1113 Ironton Hill Drive, Ironton, OH 45638    Leased    Ironton Associates I,
Ltd. 719 Fox Road, Van Wert, OH 45891-2450    Leased    Shannon Station
Investors, LLC 2313 Dayton-Germantown Pike, Germantown, OH 45327    Leased   
Triangle Station, Ltd. 3950 Galbraith Road, Cincinnati, OH 45236    Leased   
Hamilton II LLC 1100 Prosperity Road, Lima, OH 45802    Owned    Super Food
Services, Inc. 2654 North Outer Drive, Saginaw, MI 48603    Leased    Freeway
Properties Investments, LLC 4067 County Route 130, Bellefontaine, OH 43311   
Owned    Super Food Services, Inc. 6300 Creek Road, Cincinnati, OH 45242-4107   
Owned    Super Food Services, Inc. 6500 S US Highway 421, Westville, IN 46391   
Owned    Super Food Services

 

  4. Locations of Assets in Prior 4 Months not Listed Above

NONE

 

C-45



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 36. S. Company: U Save Foods, Inc.

 

  1. Chief Executive Office

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  2. Location of Books and Records

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  3. Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/

Third Party

  

Name/Address of Lessor or

Third Party, as Applicable

1221 South 203rd Street, Omaha, NE 68130    Leased    Pacific Grocery, LLC 1230
N. Washington St., Papillion, NE 68046    Leased    NF Foods, LLC 13215 West
Center Road, Omaha, NE 68144    Leased    PDM, Inc. 14444 West Center Road,
Omaha, NE 68144    Leased    BRNK Omaha West, LLC 1510 Harlan Drive, Bellevue,
NE 68005    Leased    NF Foods, LLC 15370 Weir Street, Omaha, NE 68154    Leased
   Walnut Grove Plaza I, LLC 1801 Valley View Drive, Council Bluffs, IA 51503   
Leased    NF Foods, LLC 1817 West Broadway, Council Bluffs, IA 51501    Leased
   NF Foods, LLC 1826 Vinton Street, Omaha, NE 68108    Owned    U Save Foods,
Inc. 1921 West A Street, North Platte, NE 69101    Leased    Westfield Shopping
Center, Inc. 2011 N. 156th St, Omaha, NE 68116    Owned    U Save Foods, Inc.
217 South Third Avenue, Sterling, CO 80751    Owned    U Save Foods, Inc. 2301
Silver Street, Ashland, NE 68803    Leased    NF Foods, LLC 238 S. 8th Street,
Blair, NE 68008    Leased    NF Foods, LLC 2400 W. 8th Avenue, Plattsmouth, NE
68408    Leased    NF Foods, LLC 2650 N 90th St, Omaha, NE 68134    Owned    U
Save Foods, Inc. 3003 N. 108th Street, Omaha, NE 68164    Leased    BRNK Omaha
North, LLC 3026 South 24th Street, Omaha, NE 68108    Leased    PDM, Inc. 303
West 1st Street, Ogallala, NE 69153    Owned    U Save Foods, Inc. 3548 Q
Street, Omaha, NE 68107    Owned    U Save Foods, Inc. 3920 Second Avenue,
Kearney, NE 68847    Owned    Nash-Finch Company 423 Sharp Street, Glenwood, IA
51534    Leased    Omaha Fruit and Grocery Company 4240 South 50th Street,
Omaha, NE 68117    Leased    Dillon Companies Inc. 501 Highway 39 N, Denison, IA
51442    Leased    NF Foods, LLC

 

C-46



--------------------------------------------------------------------------------

Address

  

Owned/Leased/

Third Party

  

Name/Address of Lessor or

Third Party, as Applicable

5019 Grover St, Omaha, NE 68106    Leased    E & W Real Estate, LLC 5101
Harrison Street, Omaha, NE 68157    Owned    U Save Foods, Inc. 5110 S. 108th
Street, Omaha, NE 68127    Leased    BRNK Omaha South, LLC 601 E. Francis,
Northn Platte, NE 69101    Owned    U Save Foods, Inc. 614 S Lincoln Ave, York,
NE 68467    Leased    N & K Investment Co. & F. F. N. Investments Co. 7402 N.
30th Street, Omaha, NE 68112    Leased    NF Foods, LLC 7646 Dodge Street,
Omaha, NE 68106    Owned    U Save Foods, Inc. 770 N. 114th St, Omaha, NE 68154
   Owned    U Save Foods, Inc. 8005 Blondo Street, Omaha, NE 68134    Leased   
NF Foods, LLC 820 N. Saddle Creek Rd, Omaha, NE 68132    Leased    NF Foods, LLC
909 Fort Crook Rd N, Bellevue, NE 68005    Leased    NF Foods, LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

NONE

 

C-47



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 37. T. Company: Hinky Dinky Supermarkets, Inc.

 

  1. Chief Executive Office

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  2. Location of Books and Records

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  3. Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/

Third Party

  

Name/Address of Lessor or

Third Party, as Applicable

1036 North Chestnut, Wahoo, NE 68066    Owned    Hinky Dinky Supermarkets, Inc.
1815 Court, Beatrice, NE 68310    Leased    Diajeff LLC 1900 Harlan, Falls City,
NE 68355    Owned    Hinky Dinky Supermarkets, Inc. 2145 South 17th Street,
Lincoln, NE 68502    Leased   

Bryan Medical Center;

Randall Acher (Parking)

2428 Dahlke Avenue, Auburn, NE 68333    Owned    Hinky Dinky Supermarkets, Inc.
2600 S. 48th Street, Suite 8, Lincoln, NE 68506    Leased    TKG Van Dorn Plaza,
LLC 2900 Leavenworth, Omaha, NE 68105    Leased    Neil Shaver 425 Main Street
West, Cannon Falls, MN 55009    Leased    The Bowen Group, LLC 511 Bradford
Street, Seward, NE 68434    Owned    Hinky Dinky Supermarkets, Inc.

 

  4. Locations of Assets in Prior 4 Months not Listed Above

NONE

 

C-48



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 38. U. Company: GTL Truck Lines, Inc.

 

  1. Chief Executive Office

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  2. Location of Books and Records

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  3. Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/

Third Party

  

Name/Address of Lessor or

Third Party, as Applicable

SECTION 39. NONE    SECTION 40.    SECTION 41.

 

  4. Locations of Assets in Prior 4 Months not Listed Above

NONE

 

C-49



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 42. V. Company: Erickson’s Diversified Corporation

 

  1. Chief Executive Office

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  2. Location of Books and Records

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  3. Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/

Third Party

  

Name/Address of Lessor or Third

Party, as Applicable

107 Parent Street, Somerset, WI 54025    Owned    Erickson’s Diversified
Corporation 110 West 4th Street, New Richmond, WI 54017    Owned    Nash-Finch
Corporation and Erickson’s Diversified Corporation 115 Elm St., Farmington, MN
55024    Leased    Farmington City Center, LLC 1203 West Lincoln Avenue, Fergus
Falls, MN 56537    Owned    Erickson’s Diversified Corporation 1205 West Lincoln
Avenue, Fergus Falls, MN 56537    Owned    Erickson’s Diversified Corporation
1508 9th Street, Menomonie, WI 54751    Leased    Menomonie Inv I, LeBaron Inv
4, Castle Menomonie 205 Washington Avenue East, Hutchinson, MN 55350    Owned   
Erickson’s Diversified Corporation 303 S. Main, River Falls, WI 54022    Owned
   Erickson’s Diversified Corporation 520 West Main Street, Durand, WI 54736   
Owned    Erickson’s Diversified Corporation 601 Division Street South,
Northfield, MN 55057    Owned    Erickson’s Diversified Corporation 612 South
Minnesota Avenue, St. Peter, MN 56082    Owned    Nash-Finch Company and
Erickson’s Diversified Corporation 615 Main Street, Red Wing, MN 55066    Owned
   Erickson’s Diversified Corporation 622 E. LaSalle Avenue, Barron, WI 54812   
Owned    Erickson’s Diversified 951 E. Frontage Road, Litchfield, MN 55355   
Leased    12 West Station LLC

 

  4. Locations of Assets in Prior 4 Months not Listed Above

NONE

 

C-50



--------------------------------------------------------------------------------

SCHEDULE 8.2

to

INFORMATION CERTIFICATE

Locations

SECTION 43. W. Company: Grocery Supply Acquisition Corp.

 

  1. Chief Executive Office

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  2. Location of Books and Records

7600 France Avenue South,

P.O. Box 355, Minneapolis,

Minnesota 55440-0355

 

  3. Locations of Inventory, Equipment and Other Assets

 

Address

  

Owned/Leased/

Third Party

  

Name/Address of Lessor or Third

Party, as Applicable

1101 SE 59th Street, Oklahoma City, OK 73129    Owned    Grocery Supply
Acquisition Corp. 1800 North Curry Pike, Bloomington, IN 47404    Leased   
Acacia Investments, LLC, Texin LLC & and Heritage Hall Properties 2330 Roosevelt
Avenue, San Antonio, TX 78210    Owned    Grocery Supply Acquisition Corp. 2925
Industrial Drive, Junction City, KS 66441    Owned    Grocery Supply Acquisition
Corp. 311 North Curry Pike, Bloomington, IN 47404    Owned    Grocery Supply
Acquisition Corp. 4150 West Blount Street, Pensacola, FL 32505    Owned   
Grocery Supply Acquisition Corp. 5900 S. Hattie Avenue, Oklahoma City, OK 73129
   Owned    Grocery Supply Acquisition Corp. 6175 Technology Parkway, Columbus,
GA 31820    Leased    Development Authority of Columbus GA

 

  4. Locations of Assets in Prior 4 Months not Listed Above

NONE

 

C-51



--------------------------------------------------------------------------------

SCHEDULE 8.4

to

INFORMATION CERTIFICATE

Existing Liens

County level searches for fixture filings, judgment liens and federal and state
tax liens were conducted for each of the entities. No records were found at the
county level except for the following: (1) Family Fare, LLC in Kent County;
(2) Gruber’s Real Estate, LLC in Lenawee County; (3) Nash-Finch Company in
Hennepin County, Minnesota; (4) U Save Foods, Inc. in Douglas and Sarpy Counties
in Nebraska and Mills County, Iowa; and (5) T.J. Morris Company in Bulloch
County, Georgia. See the entity name below for search results.

DEBTOR NAME: SPARTAN STORES, INC.

Searched through November 4, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.1  

Date:           7/31/1974

Doc. #        A506614

Amended   4/4/1983

Continued in 1979 - 2009

   General Electric Co. Lighting Business Group    Inventory of electric lamps
or light bulbs sold or consigned to the debtor. Accounts receivable, contract
rights, chattel paper and any other right to the payment of money and security
therefore, arising from the sale, consignment or other transfer by the debtor of
the said inventory. 2.2  

Date:          5/10/2002

Doc. #        37548C

Amended   3/8/2012

Continued in 2007 & 2012

   General Electric Capital Corp., as Lessor    Leased equipment: 3 2002
forklifts model SC4010-30. 3.  

Date:          12/12/2003

Doc. #        2003236890-7

Amended   07/18/2008

                      10/21/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor. 4.  

Date:          07/03/2006

Doc. #        2006117884-6

Continued in 2011

   General Electrical Capital Corporation    Leased equipment: 19 2007 utility
model N-2765 Reefer Trailers. Includes serial numbers. 5.  

Date:          01/04/2007

Doc. #        2007002620-2

Amended 12/01/2011

Continued in 2011

   General Electrical Capital Corporation    Leased equipment: multiple 2006
forklifts. Includes serial numbers. 6.  

Date:          01/12/2007

Doc. #        2007007510-4

Amended   10/26/2011

Continued in 2011

   General Electrical Capital Corporation    Leased equipment: 8 2006 forklifts.
Includes serial numbers.

 

C-52



--------------------------------------------------------------------------------

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

7.  

Date:          01/30/2007

Doc. #        2007017129-7

Amended   10/18/2011

Continued in 2011

   General Electrical Capital Corporation    Leased equipment: 34 2006 forklifts
and 59 third post options attached. 8.  

Date:          07/24/2008

Doc. #        2008117438-5

   IKON Financial Services    Leased equipment pursuant to Master Lease. 9.  

Date:          11/03/2008

Doc. #        2008169072-1

   IKON Financial Services    Leased equipment pursuant to Master Lease. 10.  

Date:          01/05/2009

Doc. #        2009001166-1

   IBM Credit LLC    Equipment and software. 11.  

Date:          03/11/2009

Doc. #        2009037097-6

   IKON Financial Services    Leased equipment pursuant to Master Lease. 12.  

Date:          05/28/2010

Doc. #        2010074011-4

   IKON Financial Services    Leased equipment pursuant to Master Lease. 13.  

Date:          07/01/2010

Doc. #        2010090900-9

   IBM Credit LLC    Equipment and software. 14.  

Date:          07/08/2010

Doc. #        2010092805-9

   IBM Credit LLC    Equipment and software. 15.  

Date:          10/01/2010

Doc. #        2010131847-5

   IBM Credit LLC    Equipment and software. 16.  

Date:          10/21/2010

Doc. #        2010141221-1

   IKON Financial Services    Leased equipment pursuant to Master Lease. 17.  

Date:          09/06/2011

Doc. #        2011126837-9

  

General Electric Credit Corporation of

Tennessee

   Leased equipment: multiple Deka lift truck batteries. 18.  

Date:          10/03/2011

Doc. #        2011139053-2

   IBM Credit LLC    Equipment and software. 19.  

Date:           01/03/2012

Doc. #       2012000828-1

   IBM Credit LLC    Equipment and software. 20.  

Date:          04/24/2012

Doc. #        2012060595-8

   IBM Credit LLC    Equipment and software. 21.  

Date:          06/29/2012

Doc. #        2012094591-0

   IBM Credit LLC    Equipment and software. 22.  

Date:          07/13/2012

Doc. #        2012101158-2

   Fujifilm North America Corp.    Equipment. 23.  

Date:          08/28/2012

Doc. #        2012123479-8

   IBM Credit LLC    Equipment and software. 24.  

Date:          03/28/2013

Doc. #        2013043970-5

   IBM Credit LLC    Equipment and software. 25.  

Date:          03/29/2013

Doc. #        2013044713-2

   IBM Credit LLC    Equipment and software. 26.  

Date:          04/01/2013

Doc. #        2013045442-8

   IBM Credit LLC    Equipment and software.

 

C-53



--------------------------------------------------------------------------------

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

27.  

Date:          06/21/2013

Doc. #        2013090999-2

   IKON Financial SVCS    Leased equipment pursuant to Master Lease. 28.  

Date:          07/05/2013

Doc. #        2013097939-3

   IBM Credit LLC    Equipment and software.

DEBTOR NAME: SPARTAN STORES DISTRIBUTION, LLC

Searched through November 4, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/12/2003

Doc. #        2003236888-2

Amended   07/18/2008

                     10/22/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor. 2.  

Date:          08/03/2007

Doc. #        2007121798-1

Assignment10/30/2007

Continued in 2012

   Bank of America Leasing & Capital, LLC    Leased equipment pursuant to Master
Lease: of all present and future goods, including but not limited to 7
Scrubber-Sweepers. 3.  

Date:          10/03/2007

Doc. #        2007155910-1

Assignment 11/26/2007

Continued in 2012

   Bank of America Leasing & Capital, LLC    Leased equipment pursuant to Master
Lease: of all present and future goods, including but not limited to 8 Walkie
Stackers . 4.  

Date:          10/13/2009

Doc. #        2009146523-3

   US Bancorp    For informational purposes only: 1 C6000VP CWM00156BW bus. 5.  

Date:          06/02/2010

Doc. #        2010075381-8

Assignment 08/23/2010

   Banc of America Leasing & Capital, LLC    Leased equipment pursuant to Master
Lease: of all present and future goods, including but not limited to 4 forklifts
and related equip. 6.  

Date:          10/15/2012

Doc. #        02012145588-5

   U.S. Bank Equipment Finance, a div. of U.S. Bank N.A.    Leased equipment. 7.
 

Date:          07/03/2013

Doc. #        2013097397-3

   Applied Imaging Systems    Leased equipment. 8.  

Date:          07/24/2013

Doc. #        2013107940-9

   Padnos    10 balers. 9.  

Date:          09/09/2013

Doc. #        2013130703-6

   Pacific Rim Capital, Inc.    Leased equipment. 10.  

Date:          10/28/2013

Doc. #        2013154333-9

   NMHG Financial Services, Inc.    Leased equipment.

 

C-54



--------------------------------------------------------------------------------

DEBTOR NAME: SPARTAN STORES ASSOCIATES, LLC

Searched through November 1, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/12/2003

Doc. #        2003236887-0

Amended   07/18/2008

                      10/22/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor.

DEBTOR NAME: MSFC, LLC

Searched through November 1, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/12/2003

Doc. #        2003236883-2

Amended   03/12/2008

Amended   07/18/2008

                     10/22/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor. Amended to delete collateral sold to purchaser of the retail
grocery store.

DEBTOR NAME: MARKET DEVELOPMENT, LLC

Searched through November 4, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/12/2003

Doc. #        2003236882-0

Amended   07/18/2008

                     05/14/2013

                    10/22/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor.

 

C-55



--------------------------------------------------------------------------------

Searched through November 6, 2013 in Kent County, Michigan.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

2.  

Date:          01/22/2004

Doc. #        20040122- 0009715

Amended   11/22/2005

                     10/24/2008

                     06/19/2012

                     06/19/2012

                     09/28/2012

Continued in 2008

   Wells Fargo Capital Finance, LLC    All facilities, fixtures, trade fixtures,
fittings, appliances, machinery, furniture, etc. located at 850 76th Street SW,
Byron Township, MI.

DEBTOR NAME: SEAWAY FOOD TOWN, INC.

Searched through November 1, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/12/2003

Doc. #        2003236885-6

Amended   09/13/2007

                     05/19/2008

                     07/09/2008

                     07/18/2008

                     08/20/2008

                     10/22/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor. Amended to delete collateral sold to purchasers of the retail
grocery and/or drug stores.

DEBTOR NAME: CUSTER PHARMACY, INC.

Searched through November 1, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/12/2003

Doc. #        2003236876-7

Amended   07/18/2008

                     10/21/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor.

 

C-56



--------------------------------------------------------------------------------

DEBTOR NAME: GRUBER’S REAL ESTATE, LLC

Searched through November 1, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/12/2003

Doc. #        2003236879-3

Amended   10/22/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor.

 

Searched through October 28, 2013 at Lenawee County, MI.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          02/06/2004

Doc.#Liber: 2262 Page 531

Amended   07/18/2008

                     08/29/2012

Continued in 2008

   Wells Fargo Capital Finance, LLC    All facilities, fixtures, trade fixtures,
fittings, appliances, machinery, furniture, etc. located at 124 E. Front Street,
Adrian, MI.

 

DEBTOR NAME: SPARTAN PROPERTIES MANAGEMENT, INC.

 

Searched through October 21, 2013 at the Ohio Secretary of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/11/2003

Doc. #OH00071738957

Amended   01/12/2006

                     01/13/2006

                    05/19/2008

                     10/21/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor. Amended to delete collateral sold to purchasers of retail
stores.

 

DEBTOR NAME: SPARTAN STORES FUEL, LLC

 

Searched through November 4, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          07/01/2004

Doc. #        2004134457-8

Amended   02/11/2009

                     10/21/2013

Continued in 2009

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor. 2.  

Date:           09/30/2009

Doc. #        2009139968-6

   S. Abraham & Sons, Inc.    Coffee machinery and related equipment.

 

C-57



--------------------------------------------------------------------------------

3.  

Date:          09/30/2009

Doc. #        2009139969-8

   S. Abraham & Sons, Inc.    Coffee machinery and related equipment. 4.  

Date:          09/30/2009

Doc. #        2009139970-1

   S. Abraham & Sons, Inc.    Coffee machinery and related equipment. 5.  

Date:          09/30/2009

Doc. #        2009139971-3

   S. Abraham & Sons, Inc.    Coffee machinery and related equipment. 6.  

Date:          09/30/2009

Doc. #        2009139972-5

   S. Abraham & Sons, Inc.    Coffee machinery and related equipment. 7.  

Date:          11/09/2009

Doc. #        2009160224-7

   S. Abraham & Sons, Inc.    Coffee machinery and related equipment. 8.  

Date:          03/25/2010

Doc. #        2010040440-3

   S. Abraham & Sons, Inc.    Coffee machinery and related equipment. 9.  

Date:          07/01/2010

Doc. #        2010090348-7

   S. Abraham & Sons, Inc.    Coffee machinery and related equipment.

 

Searched through November 6, 2013 in Kent County, Michigan.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:           09/04/2012

Doc. #20120904-0080530

   Wells Fargo Capital Finance, LLC    All facilities, fixtures, trade fixtures,
fittings, appliances, machinery, furniture, etc. located at 1600 28th Street,
Wyoming, MI. 2.  

Date:           09/04/2012

Doc. #20120904-0080528

   Wells Fargo Capital Finance, LLC    All facilities, fixtures, trade fixtures,
fittings, appliances, machinery, furniture, etc. located at 7599 Clyde Park
Avenue, Byron Center, MI.

 

C-58



--------------------------------------------------------------------------------

DEBTOR NAME: THE PHARM OF MICHIGAN, INC.

 

Searched through November 4, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/12/2003

Doc. #        2003236891-9

Amended   04/29/2008

                     05/19/2008

                     07/18/2008

                     10/21/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor. Amended to delete collateral sold to purchasers of retail drug
stores.

 

DEBTOR NAME: VALLEY FARM DISTRIBUTING CO.

 

Searched through October 21, 2013 at the Ohio Secretary of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/11/2003

Doc. # OH00071740548

Amended   07/18/2008

                     10/22/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor.

 

Searched through November 4, 2013 at the Michigan Secretary of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:           07/21/2009

Doc. #        2009107021-2

   Dychem International, LLC    No collateral description was filed.

 

C-59



--------------------------------------------------------------------------------

DEBTOR NAME: FAMILY FARE, LLC

 

Searched through November 1, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/12/2003

Doc. #        2003236877-9

Amended   09/13/2007

                     02/26/2008

                     04/29/2008

                     07/18/2008

                     12/22/2008

                     09/29/2009

                     11/30/2009

                     10/22/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor. Amended to delete collateral sold to purchasers of retail
stores. 2.  

Date:          7/23/2012

Doc. #        2012106393-5

Assignment09/20/2012

Assignment10/26/2012

  

ScriptPro USA Inc.

Assigned to The Mission Bank

Assigned to Brotherhood Bank

   Leased equipment.

 

DEBTOR NAME: FAMILY FARE, LLC

 

Searched through September 19, 2013in Kent County, Michigan.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

3.  

Date:           06/15/2012

Doc. #20120615- 0056800

Amended   09/13/202012

   Wells Fargo Capital Finance, LLC    All facilities, fixtures, trade fixtures,
fittings, appliances, machinery, furniture, etc. located at 2022 Apple Orchard
Ave., NE Grand Rapids, MI.         4.  

Date:           09/04/2012

Doc. #        20120904-0080532

   Wells Fargo Capital Finance, LLC    All facilities, fixtures, trade fixtures,
fittings, appliances, machinery, furniture, etc. located at several tax parcels
in Byron Township.

 

C-60



--------------------------------------------------------------------------------

DEBTOR NAME: PREVO’S FAMILY MARKETS, INC.

 

Searched through November 1, 2013 at the Michigan Department of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:           12/12/2003

Doc. #        2003236884-4

Amended   02/11/2008

                     07/18/2008

                     1022/2013

Continued in 2008 & 2013

   Wells Fargo Capital Finance, LLC    All existing or acquired property and
assets of Debtor. Amended to delete collateral sold to purchasers of retail
stores. 2.  

Date:          11/05/2008

Doc. #        2008170252-6

   Wachovia Capital Finance Corporation    All facilities, fixtures, machinery,
appliances, furniture, equipment and other property located at 151 West Grand
River Avenue, Williamston, Michigan 48895.

 

DEBTOR NAME: NASH-FINCH COMPANY

 

Searched through October 22, 2013 at the Delaware Secretary of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.1  

Date:          05/28/2002

Doc. #        21307689

Continued in 2007 & 2012

   American Bank Note Company, as Agent for the United States Postal Service   
Consigned goods. 2.2  

Date:          04/29/2005

Doc. #        51336321

Continued in 2010

   General Electric Capital Corporation    Leased equipment. 3.  

Date:          04/29/2005

Doc. #        51336545

Continued in 2010

   General Electric Capital Corporation    Leased equipment. 4.  

Date:          10/26/2005

Doc. #        53336683

Continued in 2010

   General Electric Capital Corporation    Leased equipment. 5.  

Date:          12/13/2006

Doc. #        64357679

Amended   10/01/2011

Continued in 2011

   General Electric Capital Corporation    Leased equipment. 6.  

Date:          06/15/2009

Doc. #        2009 1897336

Continued in

  

Lease Finance Group, Inc. and

Klein Bank

   Specific equipment. 7.  

Date:          07/29/2009

Doc. #        2009 2436029

Continued in

   U.S. Bancorp    For informational purposes only: specific equipment.

 

C-61



--------------------------------------------------------------------------------

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

8.  

Date:          06/02/2010

Doc. #        2010 1929318

   U.S. Bancorp    For informational purposes only: specific equipment. 9.  

Date:          06/16/2010

Doc. #        2010 2105702

   U.S. Bancorp    For informational purposes only: specific equipment. 10.  

Date:          08/23/2010

Doc. #        2010 2950602

   U.S. Bancorp    For informational purposes only: specific equipment. 11.  

Date:          10/07/2010

Doc. #        2010 3509480

   U.S. Bancorp    For informational purposes only: specific equipment. 12.  

Date:          10/13/2010

Doc. #        2010 3577727

   U.S. Bancorp    For informational purposes only: specific equipment. 13.  

Date:          10/14/2010

Doc. #        2010 3598095

   U.S. Bancorp    For informational purposes only: specific equipment. 14.  

Date:          11/08/2010

Doc. #        2010 3917592

   U.S. Bancorp Business Equipment Finance Group    For informational purposes
only: specific equipment. 15.  

Date:          01/04/2011

Doc. #        2011 0015068

   Data Sales Co., Inc.    Leased equipment. 16.  

Date:          01/12/2011

Doc. #        2011 0139330

   U.S. Bancorp Business Equipment Finance Group    For informational purposes
only: specific equipment. 17.  

Date:          01/12/2011

Doc. #        2011 0139348

   U.S. Bancorp Business Equipment Finance Group    For informational purposes
only: specific equipment. 18.  

Date:          01/13/2011

Doc. #        2011 0139546

   U.S. Bancorp Business Equipment Finance Group    For informational purposes
only: specific equipment. 19.  

Date:          01/14/2011

Doc. #        2011 0170558

   U.S. Bancorp Business Equipment Finance Group    For informational purposes
only: specific equipment. 20.  

Date:          01/17/2011

Doc. #        2011 0172885

   U.S. Bancorp Business Equipment Finance Group    For informational purposes
only: specific equipment. 21.  

Date:          10365356

Doc. #        2011 0365356

   U.S. Bancorp Business Equipment Finance Group    For informational purposes
only: specific equipment. 22.  

Date:          02/08/2011

Doc. #        2011 0470388

   U.S. Bancorp Business Equipment Finance Group    For informational purposes
only: specific equipment. 23.  

Date:          02/15/2011

Doc. #        2011 0572373

   U.S. Bancorp Business Equipment Finance Group    For informational purposes
only: specific equipment. 24.  

Date:          05/06/2011

Doc. #        2011 1714735

   Data Sales Co., Inc.    Leased equipment. 25.  

Date:          06/06/2011

Doc. #        2011 2157918

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 26.  

Date:          07/01/2011

Doc. #        2011 2559295

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 27.  

Date:          08/31/2011

Doc. #        2011 3382713

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 28.  

Date:          08/31/2011

Doc. #        2011 3382754

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment.

 

C-62



--------------------------------------------------------------------------------

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

29.  

Date:          08/31/2011

Doc. #        2011 3382770

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 30.  

Date:          09/20/2011

Doc. #        2011 3595413

   United Rentals (North America), Inc.    Leased equipment. 31.  

Date:          09/28/2011

Doc. #        2011 3731026

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 32.  

Date:           09/28/2011

Doc. #        2011 3731034

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 33.  

Date:          09/28/2011

Doc. #        2011 3731042

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 34.  

Date:          10/12/2011

Doc. #        2011 3931535

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 35.  

Date:          10/13/2011

Doc. #        2011 3953752

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 36.  

Date:          10/24/2011

Doc. #        2011 4101831

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 37.  

Date:          10/24/2011

Doc. #        2011 4101849

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 38.  

Date:          10/26/2011

Doc. #        2011 4140102

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 39.  

Date:          10/31/2011

Doc. #        2011 4203132

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 40.  

Date:          11/07/2011

Doc. #        2011 4292374

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 41.  

Date:          11/08/2011

Doc. #        2011 4311166

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 42.  

Date:          11/08/2011

Doc. #        2011 4311174

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 43.  

Date:          11/16/2011

Doc. #        2011 4414390

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 44.  

Date:          11/17/2011

Doc. #        2011 4437250

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 45.  

Date:          11/21/2011

Doc. #        2011 4473503

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 46.  

Date:          11/29/2011

Doc. #        2011 4552819

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 47.  

Date:          12/13/2011

Doc. #        2011 4773423

   U.S. Bancorp Business Equipment Finance, Inc.    For informational purposes
only: specific equipment. 48.  

Date:          12/21/2011

Doc. #        2011 4909183

   Wells Fargo Capital Finance, LLC, as Agent    All assets. 49.  

Date:          01/05/2012

Doc. #        2002 0047508

   Data Sales Co., Inc.    Leased equipment.

 

C-63



--------------------------------------------------------------------------------

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

50.  

Date:          01/20/2012

Doc. #        2012 0256851

   U.S. Bank Equipment Finance    For informational purposes only: specific
equipment. 51.  

Date:          02/21/2012

Doc. #        2012 0677940

   U.S. Bank Equipment Finance    For informational purposes only: specific
equipment. 52.  

Date:          04/09/2012

Doc. #        2012 1367293

   U.S. Bank Equipment Finance    For informational purposes only: specific
equipment. 53.  

Date:          04/11/2012

Doc. #        2012 1402215

   U.S. Bank Equipment Finance    For informational purposes only: specific
equipment. 54.  

Date:          05/14/2012

Doc. #        2012 1856592

   U.S. Bank Equipment Finance    For informational purposes only: specific
equipment. 55.  

Date:          05/24/2012

Doc. #        2012 2019612

   U.S. Bank Equipment Finance    For informational purposes only: specific
equipment. 56.  

Date:          06/15/2012

Doc. #        2012 2331884

   U.S. Bank Equipment Finance    For informational purposes only: specific
equipment. 57.  

Date:          06/27/2012

Doc. #        2012 2492918

   U.S. Bank Equipment Finance    For informational purposes only: specific
equipment. 58.  

Date:          08/01/2012

Doc. #        2012 2965749

   U.S. Bank Equipment Finance    For informational purposes only: specific
equipment. 59.  

Date:          08/27/2012

Doc. #        2012 3307123

   U.S. Bank Equipment Finance    For informational purposes only: specific
equipment. 60.  

Date:          09/13/2012

Doc. #        2012 3533082

   U.S. Bank Equipment Finance    Leased equipment. 61.  

Date:          10/09/2012

Doc. #        2012 3888593

   U.S. Bank Equipment Finance    Leased equipment. 62.  

Date:          10/26/2012

Doc. #        2012 4153823

   U.S. Bank Equipment Finance    Leased equipment. 63.  

Date:          10/29/2012

Doc. #        2012 4164408

   U.S. Bank Equipment Finance    Leased equipment. 64.  

Date:          11/07/2012

Doc. #        2012 4296929

   U.S. Bank Equipment Finance    Leased equipment. 65.  

Date:          12/20/2012

Doc. #        2012 4970960

   U.S. Bank Equipment Finance    Leased equipment. 66.  

Date:          01/07/2013

Doc. #        2013 0072927

   U.S. Bank Equipment Finance    Leased equipment. 67.  

Date:          02/01/2013

Doc. #        2013 0441155

   Data Sales Co., Inc.    Leased equipment. 68.  

Date:          02/06/2013

Doc. #        2013 0492091

   U.S. Bank Equipment Finance    Leased equipment. 69.  

Date:          03/12/2013

Doc. #        2013 0950221

   U.S. Bank Equipment Finance    Leased equipment.

 

C-64



--------------------------------------------------------------------------------

DEBTOR NAME: NASH BROTHERS TRADING COMPANY

 

Searched through October 22, 2013 at the Delaware Secretary of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/21/2011

Doc. #        2011 4909191

   Wells Fargo Capital Finance, LLC, as agent    All assets.

 

DEBTOR NAME: SUPER FOOD SERVICES, INC.

 

Searched through October 22, 2013 at the Delaware Secretary of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/21/2011

Doc. #        14909266

   Wells Fargo Capital Finance, LLC, as agent    All assets.

 

DEBTOR NAME: T.J. MORRIS COMPANY

 

Searched through October 16, 2013 at the Georgia Superior Court Clerks
Cooperative Authority.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/22/2011

Doc. #         007-2011-027986

   Wells Fargo Capital Finance, LLC, as agent    All assets.

 

DEBTOR NAME: T.J. MORRIS COMPANY

 

Searched through September 30, 2013 in Bulloch County, Georgia.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          06/21/2013

Doc. #        BK 197 pg 102

   Department of Labor, State of Georgia.    $1,644.46, including interest and
penalties through 5/31/2013, for unemployment contributions.

 

DEBTOR NAME: U SAVE FOODS, INC.

 

Searched through October 24, 2013 at the Nebraska Secretary of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/21/2011

Doc. #        9811607875-4

   Wells Fargo Capital Finance, LLC, as agent    All assets. 2.  

Date:          11/13/2012

Doc. #        9812667111-0

   U.S. Bank Equipment Finance    Leased equipment.

 

C-65



--------------------------------------------------------------------------------

DEBTOR NAME: HINKY DINKY SUPERMAREKTS, INC.

Searched through October 24, 2013 at the Nebraska Secretary of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/21/2011

Doc. #        9811607876-6

   Wells Fargo Capital Finance, LLC, as agent    All assets.

 

DEBTOR NAME: GTL TRUCK LINES, INC.

 

Searched through October 24, 2013 at the Nebraska Secretary of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          09/27/2002

Doc. #        9902237560-2

Amended   07/20/2012

Continued in 2007, 2012

   General Electric Capital Corporation    Leased equipment. 2.  

Date:          01/14/2005

Doc. #        9905372382-4

Continued in 2009

   General Electric Capital Corporation    Sale leaseback of specific equipment.
3.  

Date:          05/02/2005

Doc. #        9905392454-1

Continued in 2010

   General Electric Capital Corporation    Leased equipment. 4.  

Date:          05/02/2005

Doc. #        9905392455-3

Continued in 2010

   General Electric Capital Corporation    Leased equipment. 5.  

Date:          06/20/2005

Doc. #        9905399930-8

Continued in 2010

   General Electric Capital Corporation    Leased equipment. 6.  

Date:          12/30/2005

Doc. #        9905429514-3

Continued in 2010

   Lasalle National Leasing Corporation    Leased equipment. 7.  

Date:          05/03/2006

Doc. #        9906451676-5

Continued in 2011

   General Electric Capital Corporation    Leased equipment. 8.  

Date:          08/14/2008

Doc. #        9808412348-5

Continued in 2013

   First Fleet Corporation    Leased equipment.

 

C-66



--------------------------------------------------------------------------------

9.  

Date:          12/29/2009

Doc. #        9909615371-3

  

General Electric Capital Corporation

Farm Credit Services of Mid-America, PCA

   Leased equipment. 10.  

Date:          12/09/2011

Doc. #        9911679042-7

  

Farm Credit Services of Mid-America, PCA

GE TF Trust

   Leased equipment. 11.  

Date:          12/21/2011

Doc. #        9811607878-0

   Wells Fargo Capital Finance, LLC, as agent    All assets. 12.  

Date:          01/09/2012

Doc. #        9912681742-7

  

Farm Credit Services of Mid-America, PC

GE TF Trust

   Leased equipment. 13.  

Date:          12/19/2012

Doc. #        9912704991-2

  

Farm Credit Services of Mid-America, PC

GE TF Trust

   Leased equipment. 14.  

Date:          05/01/2013

Doc. #        9913714134-0

Amended 07/26/2013

   Banc of America Leasing & Capital, LLC    114 Great Dane trailers under
Master Loan and Security Agreement.

 

DEBTOR NAME: ERICKSON’S DIVERSIFIED CORPORATION

 

Searched through October 21, 2013 at the Wisconsin Department of Financial
Institution.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          02/02/1999

Doc. #        01821773

Continued in 2003, 2008, TERMINATED: 12/22/2011

Doc. #        110015711015

   Metlife Capital Financial Corp.    2.  

Date:          12/21/2011

Doc. #        110015653323

   Wells Fargo Capital Finance, LLC, as agent    All assets.

 

C-67



--------------------------------------------------------------------------------

DEBTOR NAME: GROCERY SUPPLY ACQUISITION CORP.

 

Searched through October 22, 2013 at the Delaware Secretary of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          11/17/2009

Doc. #        93691687

   Crown Lift Trucks    1 Crown lift truck. 2.  

Date:          12/21/2009

Doc. #        94080385

   Crown Lift Trucks    Leased equipment. 3.  

Date:          12/21/2011

Doc. #        14909209

   Wells Fargo Capital Finance, LLC, as agent    All assets.

 

DEBTOR NAME: HINKY DINKY FALLS CITY, L.L.C.

 

Searched through October 24, 2013 at the Nebraska Secretary of State.

 

   

FILINGS

  

SECURED PARTY

  

COLLATERAL

1.  

Date:          12/21/2011

Doc. #        9811607877-8

   Wells Fargo Capital Finance, LLC, as agent    All assets.

 

C-68



--------------------------------------------------------------------------------

SCHEDULE 8.6

to

INFORMATION CERTIFICATE

Pending Litigation

 

1. On March 27, 2013, Nash-Finch Company (“Nash-Finch”) received a notice from
the United States Department of Labor/Office of Federal Contract Compliance
Programs regarding a possible supply and service compliance evaluation at the
Omaha Distribution Center. Nash-Finch is currently reviewing this issue.

 

2. The Bloomington Indiana Nash-Finch Distribution Center received a complaint
from Indiana OSHA on May 2, 2013 related to ice on the freezer floor and a leak
in the roof above the perishable dock. A response was provided to OSHA on
May 10, 2013, which included Nash-Finch’s position and corrective actions taken.
There was no penalty demand. Nash-Finch has not yet received any closure letter
from OSHA, but to Nash-Finch’s knowledge the issue has been remedied.

 

3. There is an open investigation by the Virginia OSHA of the MDV Norfolk
Distribution Center on Nash-Finch’s Kingswood location. The investigation is
related to an incident that resulted in the fatality of an employee on June 2,
2013. OSHA has not yet completed its investigation. Nash-Finch’s investigation
findings are that the employee’s own actions caused the death, and that there
was no issue regarding safety compliance at the distribution center.

 

4. In a letter dated November 6, 2009, U.S. Ethernet Innovations, LLC (Ethernet
Innovations) (a) informed Spartan Stores, Inc. (“Spartan Stores”) of a portfolio
of U.S. patents in the field of Ethernet technology and (b) offered Spartan
Stores a license under the Ethernet Innovations patent portfolio. Spartan Stores
did not accept the license offer. Spartan Stores is aware that both the validity
and the scope of the Ethernet patent portfolio are being challenged by third
parties in federal court. Spartan Stores reviewed Ethernet Innovations’ claims
and expects that to the extent Ethernet Innovations’ patents apply to Spartan
Stores, Spartan Stores’ vendors either have licenses to the patents or have
indemnification obligations to Spartan Stores with respect to Spartan Stores’
use of the patents. Spartan Stores’ principal vendor, IBM, has informed Spartan
Stores that it has a license under the patents that covers Spartan Stores with
respect to all products Spartan Stores has purchased from IBM. Spartan Stores
has not received replies from other vendors in response to Spartan Stores’
inquiries. Through counsel, Spartan Stores continues to monitor this litigation.

 

5. Spartan Stores’ third party administrator, ASR Health Benefits Corporation,
has received inquiries and appeals from attorneys representing three dialysis
providers relating to denial of claims. An appeal by one participant was
resolved with the understanding that Medicare is primary. The remaining two
participants are disputing the denial of claims above usual and customary
coverages. Winsten Law, the legal representative of Davita (a dialysis provider)
filed these appeals without being appointed by the participants. The total
amounts in dispute under these appeals are approximately $789,144 and $128,920.

 

6. A class action lawsuit has been filed by Nash-Finch stockholders against
several parties, including Nash-Finch and Spartan Stores, challenging the merger
of Nash-Finch with an into a wholly-owned subsidiary of Spartan Stores. This
case is currently pending in the Fourth Judicial District of Hennepin County,
Minnesota. On October 30, 2013, the parties in the case signed a Memorandum of
Understanding that provides for the settlement of the action.

 

C-69



--------------------------------------------------------------------------------

SCHEDULE 8.8

to

INFORMATION CERTIFICATE

Environmental Compliance

 

1. Spartan Stores has identified soil and groundwater contamination below its
former warehouse facility located at 1020 Ford Street, Maumee, Ohio (a/k/a
“Maumee Warehouse”). The contamination consists primarily of chlorinated
solvents, including tetrachloroethene (PCE), trichloroethene (TCE),
Cis-1,2-dichloroethene (Cis-1,2-DCE), trans-1,2-dichloroethene (Trans-1,2-DCE),
1,1-dichloroethene (1,1-DCE), and vinyl chloride; as well as petroleum
contaminants including benzene, toluene, ethylbenzene, xylenes,
benzo(a)anthracene, and methyl tert-butyl-ether (MTBE). The nature and extent of
this contamination is more fully described in a Phase II Environmental Site
Assessment dated July 14, 2006, prepared by Watterson Environmental Group, LLC,
and an “Additional Phase II Environmental Site Assessment” dated July 11, 2008,
also prepared by Watterson Environmental Group, LLC.

 

2. An ammonia leak from a condenser at the Lumberton, NC facility was identified
and reported to the United States Environmental Protection Agency (“EPA”) on
June 20, 2013. The EPA asked Nash-Finch follow up questions on June 25, 2013.
Nash-Finch provided a response on June 27, 2013 to EPA’s questions. It is not
known whether any penalties will be assessed in connection with this incident.
The North Carolina Department of Environment and Natural Resources (NCDENR)
conducted an audit on July 18, 2013. The NCDENR inspector indicated that he did
not know if the situation would be handled as a “Notice of Discrepancy” or
“Notice of Violation.”

 

C-70



--------------------------------------------------------------------------------

SCHEDULE 8.10

to

INFORMATION CERTIFICATE

Deposit Accounts; Investment Accounts

 

Bank Name

  

Account Name

  

Description

Part 1 - Deposit Accounts         Century Bank and Trust            Family Fare,
LLC    Store Depository Chemical Bank    Family Fare, LLC    Store Depository
Citizens Bank    Family Fare LLC dba Valuland    Store Depository Fifth Third   
Spartan Stores Fuel Deposits    Store Depository Fifth Third    Family Fare
Deposits    Store Depository First Federal of N. MI    Family Fare, LLC    Store
Depository First National Bank St Ignace    Family Fare, LLC dba Glen’s Markets
   Store Depository Hastings City Bank    Family Fare, LLC    Store Depository
Huntington Bank    Family Fare, LLC    Store Depository Huntington Bank   
Family Fare, LLC    Centralized Returns Independent Bank    Family Fare    Store
Depository Independent Bank    Family Fare, LLC dba Glen’s Markets    Store
Depository Mason State Bank    Family Fare, LLC    Store Depository Northwestern
Bank    Prevo’s Family Markets, Inc dba Glen’s Markets    Store Depository
Northwestern Bank    Family Fare, LLC dba Glen’s Markets    Store Depository
Northwestern Bank    Spartan Stores Fuel, LLC dba Quick Stop    Store Depository
Peoples State    Family Fare, LLC dba Glen’s Markets    Store Depository PNC   
Family Fare Deposits    Store Depository PNC    Spartan Stores Fuel Deposits   
Store Depository State Savings Bank    Prevo’s Family Markets, Inc dba Glen’s
Markets    Store Depository Fifth Third Bank    Prevo’s Family Mkt Master
Funding Acct    Master Funding Acct             Fifth Third Bank    Spartan
Stores, Inc Master Debit    ZBA Master Fifth Third Bank    Spartan Stores
Deposits    Deposits Fifth Third Bank    Spartan Stores Fuel dba Quick Stop   
Credit Cards Fifth Third Bank    Family Fare Credit Account    Credits Fifth
Third Bank    Food Town Credit Account    Credits Fifth Third Bank    Spartan
Stores Associates, LLC General    General Fifth Third Bank    Spartan Stores
Fuel Credit Cards    Credit Cards Fifth Third Bank    Family Fare General
Account    General Fifth Third Bank    Food Town Funding Account    Fifth Third
Bank    Shield Risk Services on Behalf of Spartan    Controlled Disb Fifth Third
Bank    ASR on behalf of Spartan    Controlled Disb Fifth Third Bank    Spartan
Stores AP    Controlled Disb

 

C-71



--------------------------------------------------------------------------------

Fifth Third Bank    Family Fare Credit Cards    Credit Cards Fifth Third Bank   
Family Fare Medicaid and Medicare    Medicaid/Medicare Fifth Third Bank   
Seaway Food Town Medicaid and Medicare    Medicaid/Medicare Fifth Third Bank   
Spartan Stores Associates, LLC Basic    Controlled Disb Fifth Third Bank    ASR
Flex on behalf of Spartan    Controlled Disb Fifth Third Bank    Spartan Stores
(SRS General Liability)    Controlled Disb Fifth Third Bank    Spartan Western
Union Trust Account    Trust Account Fifth Third Bank    Seaway Food Town Ohio
Workmen Comp    Worker’s Comp Fifth Third Bank    Spartan Stores Associates, LLC
Payroll Acct    Controlled Disb Fifth Third Bank    Spartan Stores Associates,
LLC Insurance    Controlled Disb Fifth Third Bank    Market Development LLC   
General National City       Consolidated Returns Fifth Third       Cash
Concentration Account US Bank    St Cloud DC    Store Depository US Bank   
SunMart    Store Depository US Bank    Minot DC    Store Depository US Bank   
Fargo DC    Store Depository US Bank    Omaha DC    Store Depository US Bank   
Prairie Market    Store Depository US Bank    Rapid City DC    Store Depository
US Bank    Sioux Falls DC    Store Depository Huntington National Bank    Lima
DC    Store Depository Horizon Bank    Westville DC    Store Depository US Bank
   Cincinnati DC    Store Depository Huntington National Bank    GMD    Store
Depository US Bank    Pick n Save    Store Depository US Bank    Pick n Save   
Store Depository US Bank    Germantown Fresh Market    Store Depository US Bank
   Dillionvale IGA    Store Depository US Bank    SunMart    Store Depository US
Bank    SunMart    Store Depository US Bank    SunMart    Store Depository US
Bank    SunMart    Store Depository US Bank    Family Thrift Ctr.    Store
Depository US Bank    Family Thrift Ctr.    Store Depository US Bank    Family
Thrift Express    Store Depository US Bank    Family Thrift Ctr.    Store
Depository Pinnacle Bank    SunMart    Store Depository Bank of the West   
SunMart    Store Depository US Bank    WFO    Store Depository US Bank   
Econofoods    Store Depository US Bank    Family Fresh Market    Store
Depository US Bank    Family Fresh Market    Store Depository

 

C-72



--------------------------------------------------------------------------------

Security National Bank    Econofoods    Store Depository US Bank    Econofoods
   Store Depository US Bank    Econofoods    Store Depository US Bank    Family
Fresh Market    Store Depository US Bank    Econofoods    Store Depository US
Bank    Econofoods    Store Depository US Bank    Econofoods    Store Depository
US Bank    Econofoods    Store Depository US Bank    SunMart    Store Depository
US Bank    Econofoods    Store Depository US Bank    SunMart Express    Store
Depository US Bank    Erickson’s Family RX    Store Depository US Bank    Family
Fresh Market    Store Depository US Bank    Econofoods    Store Depository US
Bank    Econofoods    Store Depository US Bank    Scottsbluff Quality Care RX   
Store Depository US Bank    Scofield Drug & Gift    Store Depository US Bank   
Fresh Madison Market    Store Depository US Bank    SunMart    Store Depository
US Bank    FTC Express    Store Depository US Bank    Econofoods Pharmacy   
Store Depository Great Western Bank    SunMart    Store Depository US Bank   
SunMart    Store Depository Great Western Bank    SunMart    Store Depository
Carson National Bank    SunMart    Store Depository US Bank    SunMart    Store
Depository US Bank    Nuestra Familia Supermercado    Store Depository US Bank
   Nuestra Familia Supermercado    Store Depository Great Western Bank   
SunMart    Store Depository US Bank    SunMart    Store Depository US Bank   
SunMart    Store Depository US Bank    SunMart    Store Depository US Bank   
SunMart    Store Depository US Bank    SunMart    Store Depository First
National Bank of Omaha    Bag N Save    Store Depository First National Bank of
Omaha    Bag N Save    Store Depository First National Bank of Omaha    Bag N
Save    Store Depository First National Bank of Omaha    Bag N Save    Store
Depository First National Bank of Omaha    Bag N Save    Store Depository

 

C-73



--------------------------------------------------------------------------------

First National Bank of Omaha    Bag N Save    Store Depository First National
Bank of Omaha    Bag N Save    Store Depository First National Bank of Omaha   
Bag N Save    Store Depository First National Bank of Omaha    Bag N Save   
Store Depository First National Bank of Omaha    Bag N Save    Store Depository
First National Bank of Omaha    Bag N Save    Store Depository First National
Bank of Omaha    Bag N Save    Store Depository First National Bank of Omaha   
No Frills    Store Depository US Bank    No Frills    Store Depository First
National Bank of Omaha    No Frills    Store Depository First National Bank of
Omaha    No Frills    Store Depository US Bank    No Frills    Store Depository
First National Bank of Omaha    No Frills    Store Depository US Bank    No
Frills    Store Depository First National Bank of Omaha    Nuestra Familia
Supermercado    Store Depository US Bank    No Frills    Store Depository First
National Bank of Omaha    No Frills    Store Depository First National Bank of
Omaha    No Frills    Store Depository First National Bank of Omaha    No Frills
   Store Depository US Bank    No Frills    Store Depository US Bank    No
Frills    Store Depository US Bank    No Frills    Store Depository First
National Bank of Omaha    No Frills    Store Depository First National Bank of
Omaha    No Frills    Store Depository First National Bank of Omaha    No Frills
   Store Depository BB&T    Statesboro DC    Store Depository BB&T    Lumberton
DC    Store Depository BB&T    Bluefield DC    Store Depository

 

C-74



--------------------------------------------------------------------------------

US Bank    GTL    Store Depository First National Bank of Omaha    Nash-Finch
Corporate    Main Account Harris Bank    Nash-Finch Corporate    Pharmacy
Lockbox Bank of America    Nash-Finch Corporate    Main Account Bank of America
   Nash-Finch Corporate    Corporate Disbursement Payroll Bank of America   
Nash-Finch Corporate    Corporate Disbursement Tobacco Bank of America   
Nash-Finch Corporate    Corporate Disbursement Lottery Bank of America   
Nash-Finch Corporate    MDV Lockbox Bank of America    Nash-Finch Corporate   
GSAC Disbursement US Bank    Nash-Finch Corporate    Main Account US Bank   
Nash-Finch Corporate    Interstate Account US Bank    Nash-Finch Corporate   
Corp Receivable Account US Bank    Nash-Finch Corporate    Credit Card Account
US Bank    Nash-Finch Corporate    DC Receivable Account US Bank    Nash-Finch
Corporate    Corporate Disbursement Payroll US Bank    Nash-Finch Corporate   
Corporate Disbursement/EDI AP US Bank    Nash-Finch Corporate    Corporate
Disbursement W/U US Bank    Nash-Finch Corporate    Corporate Disbursement
Moneygram Merrill Lynch    Spartan Stores    Cash Investment Merrill Lynch   
Spartan Stores, Inc    Brokerage Wells Fargo Securities, LLC    Spartan Stores,
Inc    Cash Investment US Bank    Nash-Finch Corporate    Investment Account
Wells Fargo    Nash-Finch Corporate    VEBA First National Bank of Omaha   
Nash-Finch Corporate    No Frills Scholarship Account US Bank    Nash-Finch
Corporate    NFC Foundation Fifth Third Bank    Spartan Stores Foundation Stand
Alone Acct    Separate legal entity Fifth Third Securities    Spartan Stores
Foundation Investments    Separate legal entity

 

C-75



--------------------------------------------------------------------------------

SCHEDULE 8.11

to

INFORMATION CERTIFICATE

Intellectual Property

 

Buckeye
Discount, Inc.                                   

Trademarks

                                   Country/State    Trademark    Status   
Class(es)    Appl. No.    Appl. Date    Reg. No.    Reg. Date Ohio    THE PHARM
   Registered             RN64615    Aug-20-1997 Family Fare,
LLC                                   

Trademarks

                                   Country/State    Trademark    Status   
Class(es)    Appl. No.    Appl. Date    Reg. No.    Reg. Date United States   
FAMILY FARE    Registered    35    78/501152    Oct-18-2004    3505264   
Sep-23-2008 United States    FAMILY FARE    Registered    35    75/564923   
Oct-6-1998    2445517    Apr-24-2001 United States    TREATING YOU LIKE FAMILY
   Registered    42    74/456443    Nov-4-1993    1866083    Dec-6-1994

Prevo’s

Family

Markets, Inc.

                                  

Trademarks

                                   Country/State    Trademark    Status   
Class(es)    Appl. No.    Appl. Date    Reg. No.    Reg. Date Indiana    SPARTAN
BRAND PRODUCTS MAKE MEALTIME EASY AND DESIGN    Registered    35         
5010-375OA    Apr-25-1996 Michigan    APPLE MARKET AND DESIGN    Registered   
101          M01-426    Jan-29-1997

 

C-76



--------------------------------------------------------------------------------

Michigan    APPLE MARKET BRINGING THE FRESHEST FOOD TO YOUR NEIGHBORHOOD AND
DESIGN    Registered    101          M01-425    Jan-29-1997 Michigan    SPARTAN
   Registered    51          M02-460    Sep-1-2000 Michigan    SPARTAN BRAND
PRODUCTS MAKE MEALTIME EASY AND DESIGN    Registered    101          M00-931   
Jun-3-1996 Michigan    SPARTAN STORES    Registered    52          M30-031   
May-11-1979 Michigan    SPARTAN STORES    Registered    101          M75-070   
Oct-12-1989 Michigan    SPARTAN STORES    Registered    37          M30-031   
May-11-1979 Michigan    SPARTAN STORES    Registered    46          M30-031   
May-11-1979 Michigan    VG’S    Registered    35          M03529    Nov-27-2000
Michigan    VG’S ZOO CREW KID’S CLUB    Registered    35          M03533   
Nov-27-2000 Ohio    SPARTAN    Registered             TM8930    Apr-10-1980 Ohio
   SPARTAN    Registered             TM8926    Apr-10-1980 Ohio    SPARTAN   
Registered             TM8927    Apr-10-1980 Ohio    SPARTAN    Registered      
      TM8929    Apr-10-1980

 

C-77



--------------------------------------------------------------------------------

Ohio    SPARTAN BRAND PRODUCTS MAKE MEALTIME EASY AND DESIGN    Registered    35
         69519    Mar-25-1996 United States    A NICER PLACE TO BE    Registered
   42    75067390    Mar-4-1996    2052385    Apr-15-1997 United States   
CLOSER. FASTER. FRIENDLIER.    Registered    35    77205724    Jun-14-2007   
3362190    Jan-1-2008 United States    D & W    Registered    42    75067384   
Mar-4-1996    2172182    Jul-14-1998 United States    D & W    Registered    35
   77156318    Apr-13-2007    3368138    Jan-15-2008 United States    DELUXE
CHOICE    Registered    29    85144112    Oct-4-2010    4029869    Sep-20-2011
United States    DR. SPARK    Registered    32    85594267    Apr-11-2012   
4377399    Jul-30-2013 United States    EASY CHOICE NETWORK    Registered    36
   74165905    May-13-1991    1747907    Jan-19-1993 United States    EAT WELL
FOR LIFE    Registered    43    77613936    Nov-13-2008    3783308    May-4-2010
United States    ESSENTIALS EXPRESS    Registered    35    78853610   
Apr-4-2006    3370651    Jan-15-2008 United States    FELPAUSCH    Registered   
35    77209306    Jun-19-2007    3362194    Jan-1-2008 United States    FINEST
INGREDIENTS. HOMEMADE GOODNESS.    Registered    35    78762814    Nov-29-2005
   3295348    Sep-18-2007 United States    FOREST HILLS    Registered    35   
85817891    Jan-8-2013    4391576    Aug-27-2013 United States    FOREST HILLS
FOODS (Stylized)    Registered    35    85817888    Jan-8-2013    4391575   
Aug-27-2013

 

C-78



--------------------------------------------------------------------------------

United States    FRESH OR FREE    Registered    35    78527680    Dec-6-2004   
3003125    Sep-27-2005 United States    FROM CONCEPT TO REALITY    Registered   
37, 42    73799832    May-15-1989    1594552    May-1-1990 United States   
GLEN’S    Registered    35    78501151    Oct-18-2004    3028375    Dec-13-2005
United States    GOLDEN CHIPS    Registered    30    77919026    Jan-25-2010   
3901914    Jan-4-2011 United States    GREAT MEALS START HERE    Registered   
35    77519193    Jul-10-2008    3702869    Oct-27-2009 United States   
GROCERIES FOR LESS EVERY DAY    Registered    35    85578089    Mar-23-2012   
4227914    Oct-16-2012 United States    HENRIETTA and Design    Registered    42
   74330352    Nov-12-1992    1781955    Jul-13-1993 United States    INDULGENT
CREATIONS    Registered    30    85553495    Feb-27-2012    4198543   
Aug-28-2012 United States    IT’S A MATTER OF TASTE    Registered    35   
78825306    Feb-28-2006    3292105    Sep-11-2007 United States    JOE DOES
COFFEE    Registered    30, 35    85518045    Jan-17-2012    4384850   
Aug-13-2013 United States    MICHIGAN’S BEST    Registered    35    77791115   
Jul-28-2009    3720400    Dec-1-2009 United States    MICHIGAN’S BEST (Stylized)
   Registered    35    77791113    Jul-28-2009    3769563    Mar-30-2010 United
States    MOUNTAIN PULSE    Registered    32    85594271    Apr-11-2012   
4293422    Feb-19-2013 United States    PRO-ACTIVE CONSULTING SERVICES   
Registered    35    74273979    May-11-1992    1786259    Aug-3-1993

 

C-79



--------------------------------------------------------------------------------

United States    SOMETHING FOR EVERYONE    Registered    35    77065491   
Dec-15-2006    3305702    Oct-9-2007 United States    SOOO JUICY    Registered
   32    85164999    Oct-29-2010    4313476    Apr-2-2013 United States   
SPARTAN    Registered    1, 4, 16, 21, 29,
30, 32    78563785    Feb-9-2005    3067847    Mar-14-2006 United States   
SPARTAN EST. 1953 and Design    Registered    16, 29, 30, 32    78563769   
Feb-9-2005    3095219    May-23-2006 United States    SPARTAN STORES   
Registered    35    78562885    Feb-8-2005    3054876    Jan-31-2006 United
States    Spartan Stores Logo    Registered    35    78563773    Feb-9-2005   
3054939    Jan-31-2006 United States    STEPS UP IN YOUR NEIGHBORHOOD   
Registered    35, 36    77119486    Mar-1-2007    3402702    Mar-25-2008 United
States    THE PHARM and Design    Registered    3, 5, 21    75005243   
Oct-13-1995    2006090    Oct-8-1996 United States    TO YOUR GOOD LIFE   
Registered    44    78626417    May-10-2005    3160786    Oct-17-2006 United
States    TREATING YOU LIKE FAMILY    Registered    42    74456443    Nov-4-1993
   1866083    Dec-6-1994 United States    VALU LAND    Registered    35   
85157799    Oct-21-2010    4029895    Sep-20-2011 United States    VALU LAND
GROCERIES FOR LESS EVERY DAY!    Registered    35    85580951    Mar-27-2012   
4219592    Oct-2-2012 United States    VALULAND QUALITY FOOD, LOW PRICES! and
Design    Pending    35    85732843    Sep-19-2012      

 

C-80



--------------------------------------------------------------------------------

United States    VG’S    Registered    35    77613888    Nov-13-2008    3638936
   Jun-16-2009 United States    VIDEOTIME    Registered    41    77215466   
Jun-26-2007    3362200    Jan-1-2008 United States    WELLNESS CLUES   
Registered    44    77613915    Nov-13-2008    3743760    Feb-2-2010 United
States    YES    Registered    35    77652363    Jan-20-2009    3700283   
Oct-20-2009 United States    YES (Stylized)    Registered    35    77652361   
Jan-20-2009    3679071    Sep-8-2009 United States    YES = SAVINGS + REWARDS
(Stylized)    Registered    35    77702048    Mar-30-2009    3695734   
Oct-13-2009 United States    YES IS MORE    Registered    35    85556364   
Feb-29-2012    4306580    Mar-19-2013 United States    YES YOU EARN & SAVE   
Registered    35    77747209    May-29-2009    3736425    Jan-12-2010 United
States    YOU’RE IN THE GLEN’S NEIGHBORHOOD    Registered    35    78408827   
Apr-27-2004    3177820    Nov-28-2006 Seaway Food
Town, Inc.                                   

Trademarks

                                   Country/State    Trademark    Status   
Class(es)    Appl. No.    Appl. Date    Reg. No.    Reg. Date Michigan    THE
PHARM    Registered             M89-059    Mar-5-1997 Michigan    YOU CAN COUNT
ON US    Registered             M53-082    Feb-15-1994 United States    FOOD
TOWN SUPERMARKETS (Stylized)    Registered    35    76/451995    Sep-23-2002   
3641539    Jun-23-2009 Ohio    VALLEY FARM FOODS    Registered             24394
   Apr-21-2008

 

C-81



--------------------------------------------------------------------------------

The Pharm of
Michigan, Inc.
Trademarks

                                   Country/State    Trademark    Status   
Class(es)    Appl. No.    Appl. Date    Reg. No.    Reg. Date United States   
SHOO THE FLU and Design    Registered    42    74486208    Feb-3-1994    1901027
   Jun-20-1995 United States    THE PHARM and Design    Registered    3, 5, 21
   75005243    Oct-13-1995    2006090    Oct-8-1996 United States    EZ4YOU   
Registered    35    78148002    Jul-26-2002    2781907    Nov-11-2003

 

Spartan Stores, Inc.

 

Copyrights*

         Title of Work    Type of Work    Registration Number   
Registration Date 5796-RJT    Computer file    TX0000982300    Aug-26-1982
Smiley    Computer graphic    VAu000509799    Feb-12-2001 Supermarket Math
Course    Text    TXu001114378    May-10-2002 Damage Control Training Video   
Motion Picture    PAu 001969451    Aug-1-1995

 

* A security agreement was recorded, on February 18, 2004, by Congress Financial
Corporation regarding all four registrations at Doc. No. V3507D445 Entire
Copyright Document V3507 D445 P1-15, date of execution December 23, 2003.

 

Nash-Finch Company         

Copyright

   Status    Filing Date/Appl. Date   

Reg. No./

Application No.

All American Meat Man    Registered    Apr-5-1989    PA-439939 Dewy-fresh   
Registered    Jan-24-1983    RE154184

 

C-82



--------------------------------------------------------------------------------

Trademark    Status    Filing Date/ Appl. Date   

Reg. No./

Application No.

JACK & JILL    Registered    21-Sep-81    11456 JACK & JILL    Registered   
28-Sep-81    50369 JACK & JILL    Registered    3-Oct-70    1011 JACK AND JILL
   Registered    19-Dec-79    N JACK & JILL    Registered    1-Nov-84    11979
JACK & JILL    Registered    15-Nov-83    1257814 JACK & JILL (STYLIZED)   
Registered    9-Oct-62    739189 FOOD BONANZA    Registered    15-Aug-76   
10939 FOOD BONANZA & DESIGN    Registered    22-Mar-88    1481988 FOOD BONANZA
   Registered    9-Apr-86    14907 DEWY-FRESH    Registered    1-Sep-81   
19851019976 DEWY-FRESH    Registered    31-Aug-81    11488 DEWY-FRESH   
Registered    2-Sep-81    50285 DEWY-FRESH    Registered    31-Aug-81    12835
DEWY-FRESH    Registered    2-Sep-81    7395 DEWY-FRESH    Registered   
31-Aug-81    44714 DEWY-FRESH    Registered    10-Oct-81    5196600 DEWY-FRESH
   Registered    2-Sep-81    003175 WAREHOUSE MARKET    Registered    26-Sep-77
   N OUR FAMILY    Filed    20-Jan-12    10444971 OUR FAMILY    Registered   
20-Jan-12    10444970 OUR FAMILY    Registered    20-Jan-12    10444969 OUR
FAMILY    Registered    20-Jan-12    10444968 OUR FAMILY (CHINESE
TRANSLITERATION)    Registered    20-Jan-12    10444975 OUR FAMILY (CHINESE
TRANSLITERATION)    Filed    20-Jan-12    10444974 OUR FAMILY (CHINESE
TRANSLITERATION)    Registered    20-Jan-12    10444973 OUR FAMILY (CHINESE
TRANSLITERATION)    Filed    20-Jan-12    10444972 OUR FAMILY (CHINESE
TRANSLATION)    Filed    20-Jan-12    10444963 OUR FAMILY (CHINESE TRANSLATION)
   Filed    20-Jan-12    10444960 OUR FAMILY    Registered    24-Nov-90    16034
OUR FAMILY    Registered    24-Apr-01    1346

 

C-83



--------------------------------------------------------------------------------

OUR FAMILY    Registered    28-Dec-79    N OUR FAMILY    Registered    9-Jul-78
   10988 OUR FAMILY & DESIGN    Filed    12-May-11    42011005488 OUR FAMILY   
Registered    1-Jan-77    N OUR FAMILY    Registered    11-Jul-49    369014 OUR
FAMILY    Registered    18-Aug-11    2006-000520176 ECONOFOODS    Registered   
21-Nov-80    10837 ECONOFOODS    Registered    9-Jul-84    9396 ECONOFOODS   
Registered    27-Oct-80    680354 ECONOFOODS & DESIGN    Registered    24-Apr-90
   1069393 SAVE MART    Registered    17-Oct-79    N THRIFTWAY    Registered   
28-Dec-79    N FOOD PRIDE    Registered    15-Jan-93    1788692 ECONOFOODS   
Registered    19-Dec-86    M71-054 ECONOFOODS    Registered    19-Dec-86   
M70-054 ECONOFOODS    Registered    12-Jan-87    115006000 ECONOFOODS   
Registered    13-Jan-87    4453100 ECONO FOODS    Registered    2-Dec-86   
1419536 SUN MART    Registered    13-Feb-87    7754 SUN MART    Registered   
22-Dec-86    12290 SUN MART    Registered    22-Dec-86    12291 SUN MART FOODS
   Registered    19-Sep-95    1920466 ECON-O-MART    Registered    13-Feb-87   
7753 ECONOMART    Registered    12-Sep-90    N COPYRIGHT    Registered   
5-Apr-98    439939 OUR FAMILY FOODS    Registered    28-Jul-92    1704384
OPPOSITION    Filed    21-Oct-91    85608 PRAIRIE MARKET    Registered   
9-Oct-91    N MORE CARD    Registered    30-Dec-97    2124886 LABELS FOR
LEARNING    Registered    1-Nov-11    4048821 ECONOMART    Registered   
28-Jun-94    1842143 FLOWERS TOO    Registered    8-Nov-94    1862117 ECONO CARD
   Registered    21-Oct-97    2106491 NASH FINCH COMPANY    Registered   
29-Jul-97    2083413 MISCELLANEOUS DESIGN (WHEAT)    Registered    11-Mar-97   
2043240 ECONO STOP    Registered    12-Aug-97    2087329 THE FRESH PLACE   
Registered    1-Jul-97    2075552 OUR BEST FOR YOU    Registered    20-Jul-99   
2263186

 

C-84



--------------------------------------------------------------------------------

FTC EXPRESS    Registered    20-Jun-00    2359406 FAMILY THRIFT CENTER & DESIGN
   Registered    13-Nov-01    2505778 SUN MART & DESIGN    Registered   
1-Aug-00    2373954 OUR SIGNATURE    Registered    22-Oct-02    2639523 NASHNET
   Registered    19-Feb-02    2541514 YOU’RE IN, YOU’RE OUT... YOU’RE HOME   
Registered    6-Nov-01    2504202 COPYRIGHT    Registered    5-Apr-89    439939
COPYRIGHT    Registered    24-Jan-83    154187 PERFORMANCE DRIVEN    Registered
   2-Jul-02    2588431 VALUE CHOICE    Registered    12-Sep-06    3142745 VALUE
CHOICE    Registered    4-Apr-06    3075466 OUR FAMILY    Registered   
25-Feb-03    2690200 AVANZA    Registered    29-Jul-03    2744438 AVANZA
SUPERMARKET    Registered    29-Jul-03    2744439 MISCELLANEOUS DESIGN (3D
ROOSTER)    Registered    7-Sep-04    2880803 NASH BROTHERS TRADING
COMPANY—ASSUMED NAME    Registered    19-Dec-08    3128765 NASH BROTHERS TRADING
COMPANY    Registered    10-Jul-12    4172001 FEEDING IMAGINATION    Registered
   24-Jul-07    3267528 FEEDING IMAGINATION A NASH FINCH EDUCATIONAL PROGRAM &
DESIGN    Registered    2-Oct-07    3300703 OPERATION FRESH START & DESIGN   
Registered    15-Jan-08    3367873 WELL BALANCED    Registered    7-Jul-09   
3652785 FRUITY PLANETS    Registered    10-Mar-09    3585432 ULTIMATEFRESH &
DESIGN    Registered    30-Sep-08    3509828 WELL BALANCED KIDS    Registered   
15-Dec-09    3726110 FRUITY CRUNCHY CRISPS    Registered    28-Jul-09    3662145
COCOA CRUNCHY CRISPS    Registered    28-Jul-09    3662146 CINNAMON SWIRL BITES
   Registered    28-Jul-09    3662147 GRAHAM CRACKER BITES    Registered   
2-Feb-10    3745528 HONEY BEE CRUNCH    Registered    14-Apr-09    3607275
PIRATES TREASURE    Registered    7-Apr-09    3604012 WELL BALANCED & DESIGN   
Registered    29-Dec-09    3732071 WELL BALANCED KIDS & DESIGN    Registered   
20-Jul-10    3822387 FAMILY FRESH MARKET    Registered    12-May-09    3618392

 

C-85



--------------------------------------------------------------------------------

LEWIS THE BOOKWORM    Registered    3-Nov-09    3704121 MICELLANEOUS DESIGN   
Registered    1-Sep-09    3675162 FEED YOUR SENSES    Registered    3-Mar-09   
3582754 OUR SIGNATURE SERVICE    Registered    3-Mar-09    3582755 NUTRANIMALS
   Registered    1-Jan-13    4268474 SUNSHINE FOODS    Registered    11-Dec-08
   372333 SUNSHINE FOODS    Registered    11-Dec-08    N SUNSHINE    Registered
   23-May-07    N NASH FINCH STORE CORE    Registered    20-Apr-10    3776932
NASH FINCH STORE CORE & DESIGN    Registered    20-Apr-10    3776933 4 CORNER
CRUNCH    Registered    18-May-10    3791332 COOKIE BLAST BITES    Registered   
17-Aug-10    3834139 COCOA CABOODLES    Registered    18-Jan-11    3906379 MADE
FROM REAL INGREDIENTS. PRICED FOR REAL VALUE.    Filed    23-Nov-10    85/183342
SAVERS CHOICE    Registered    6-Mar-12    4109968 BLUEBERRY SWIRL BITES   
Registered    15-Jan-13    4277437 SUNMART EXPRESS    Registered    30-Oct-12   
4232391 OUR FAMILY FOODS    Filed    9-Sep-11    85/418412 STICKER SHOCK &
DESIGN    Registered    12-Mar-13    4302375 HEALTHY EATING MATTERS & DESIGN   
Filed    3-Feb-12    85/533758 HEALTHY EATING MATTERS & DESIGN    Registered   
19-Feb-13    4293509 OUR FAMILY QUALITY SINCE 1904 & TREE DESIGN    Filed   
20-Jan-12    10444967 OUR FAMILY QUALITY SINCE 1904 & TREE DESIGN    Filed   
20-Jan-12    10444966 OUR FAMILY QUALITY SINCE 1904 & TREE DESIGN    Registered
   28-Mar-13    10444965 OUR FAMILY QUALITY SINCE 1904 & TREE DESIGN   
Registered    28-Mar-13    10444964 WELL BALANCED & DESIGN    Filed    13-Apr-12
   85/597576 BAG ‘N SAVE    Registered    13-Dec-05    3027928 BAG ‘N SAVE   
Registered    12-Mar-09    10121003 BAG ‘N SAVE SUPERMARKETS    Registered   
12-Mar-09    10121004 GAS EXPRESS    Registered    28-Jun-04    10060250
MISCELLANEOUS CHILI PEPPER DESIGN    Registered    8-May-07    3239358 NO FRILLS
   Registered    1-May-07    3236817

 

C-86



--------------------------------------------------------------------------------

NO FRILLS FRESCO    Registered    22-Dec-09    3729093 NO FRILLS FRESH   
Registered    10-Mar-09    3585655 ME TOO! & DESIGN    Filed    85/905456   
85/905456 BECAUSE NO MATTER THE FAMILY, YOU’RE OUR FAMILY    Filed    85/863330
   85/863330 OUR FAMILY & DESIGN    Filed    85/905473    85/905473 PB COCOA
PLANETS    Filed    86/025121    86/025121 ICY BLAST    Filed    86/033540   
86/033540 NUESTRA FAMILIA SUPERMERCADO    Filed    86/033535    86/033535 ME
TOO!    Filed    85/905450    85/905450 NASH BROTHERS TRADING COMPANY   
Registered    08-Nov-11    1249514 (Mexico) NASH BROTHERS TRADING COMPANY   
Registered    25-Apr-12    1281572 (Mexico) NASH BROTHERS TRADING COMPANY   
Registered    25-Nov-11    1254368 (Mexico) NASH BROTHERS TRADING COMPANY &
Design    Registered    09-Feb-12    1265939 (Mexico) NASH BROTHERS TRADING
COMPANY & Design    Registered    20-Apr-12    12080495 (Mexico) NASH BROTHERS
TRADING COMPANY & Design    Registered    09-Feb-12    1265937 (Mexico) NASH
BROTHERS TRADING COMPANY & Design    Registered    08-Feb-12    1265689 (Mexico)
NASH BROTHERS TRADING COMPANY & Design    Registered    20-Apr-12    1280494
(Mexico) NASH BROTHERS TRADING COMPANY & Design    Registered    08-Feb-12   
1265687 (Mexico) OUR FAMILY    Registered   

21-Dec-11

(Notice of Allowance)

   42011005488 (Philippines) OUR FAMILY    Registered   

21-Dec-11

(Notice of Allowance)

   42011005487 (Philippines) Super Food Services, Inc.          Copyright   
Status    Filing Date/ Appl. Date   

Reg. No./

Application No.

Super Baker self analysis guide: for store owners and store managers   
Registered    Dec-5-1983    TX0001243764 We’ve got the goods    Registered   
Jul-26-84    TX0001396090 Trademark    Status    Filing Date/ Appl. Date   

Reg. No./

Application No.

Fame    Registered    Feb-3-1970    0885582 Fame    Registered    Feb-24-1970   
0886821 Fame (Stylized)    Registered    Jan-3-1933    0300045

Domain Name

 

Domain Name    Owner spartanstores.us    Spartan Stores avanzastores.com   
Nash-Finch Company avanzasupermarket.com    Nash-Finch Company
buynsavestores.com    Nash-Finch Company crazy4savings.com    Nash-Finch Company
dewyfresh.com    Nash-Finch Company econofoods.com    Nash-Finch Company
econo-foods.com    Nash-Finch Company familychoicemarket.com    Nash-Finch
Company familychoicemarkets.com    Nash-Finch Company familyfreshmarket.com
familythriftctr.com    Nash-Finch Company feedingimagination.org foodbonanza.com
   Nash-Finch Company

 

C-87



--------------------------------------------------------------------------------

foodpride.com    Nash-Finch Company food-pride.com    Nash-Finch Company
foodprideonline.com    Nash-Finch Company gemvalleyfoods.com    Nash-Finch
Company igagrocer.com    Nash-Finch Company magnifymysavings.com    Nash-Finch
Company magnifythesavings.com    Nash-Finch Company mflgrocery.com    Nash-Finch
Company nashbros.com    Nash-Finch Company nashbrotherstrading.com    Nash-Finch
Company nashfinch-ethics.com    Nash-Finch Company nashfinch.co    Nash-Finch
Company nashfinch.com    Nash-Finch Company nashfinch.mobi    Nash-Finch Company
nashfinch.net    Nash-Finch Company nashfinch.org    Nash-Finch Company
nashfinchcompany.com    Nash-Finch Company nashfinchcompany.net    Nash-Finch
Company nashfinchcompany.org    Nash-Finch Company nashfinchvpn.com   
Nash-Finch Company nashnet.net    Nash-Finch Company nashnettest.net   
Nash-Finch Company nfcbrands.com    Nash-Finch Company nfcfoundation.org   
Nash-Finch Company nfcimagecenter.com    Nash-Finch Company
nfdigitaluniversity.com    Nash-Finch Company our-signature.com    Nash-Finch
Company ourfamilycoupons.com    Nash-Finch Company ourfamilyfoods.com   
Nash-Finch Company performance-driven.com    Nash-Finch Company
picknsavefoods.com    Nash-Finch Company pigcoupons.com    Nash-Finch Company
prairiemarket.com    Nash-Finch Company proofexpress.com    Nash-Finch Company
saveatiga.com    Nash-Finch Company saverschoice.com    Nash-Finch Company
saverschoicemarket.com    Nash-Finch Company shopftc.com    Nash-Finch Company
storebrandsimages.com    Nash-Finch Company sunmartfoods.com    Nash-Finch
Company valuechoicefoods.com    Nash-Finch Company wholesalefoodoutlet.com   
Nash-Finch Company

 

C-88



--------------------------------------------------------------------------------

Patent

 

Entity    Country    Status    Appl. No.    Appl. Date    Title Prevo’s Family
Markets, Inc.    United States    Filed    12/582412    10/20/2009    METHOD OF
VALIDATING A DISCOUNT OFFER

Licenses

The Companies license Intellectual Property to and from other Companies from
time to time. The Companies license Intellectual Property from other Persons
from time to time in the ordinary course of business. The Companies also license
owned Intellectual Property to other Persons from time to time in the ordinary
course of business.

 

C-89



--------------------------------------------------------------------------------

SCHEDULE 8.12

to

INFORMATION CERTIFICATE

Subsidiaries; Affiliates; Investments

A. Subsidiaries4 (More than 50% owned by Company indicated)

 

Company

  

Subsidiary

  

Jurisdiction of

Incorporation

   Percentage
Owned Spartan Stores, Inc.    Spartan Stores Distribution, LLC    Michigan   
100 Spartan Stores, Inc.    Market Development, LLC    Michigan    99 Spartan
Stores, Inc.    Seaway Food Town, Inc.    Michigan    100 Spartan Stores, Inc.
   Spartan Stores Associates, LLC    Michigan    99 Spartan Stores, Inc.   
Nash-Finch Company    Delaware    100 Family Fare, LLC    Prevo’s Family
Markets, Inc.    Michigan    100 Prevo’s Family Markets, Inc.    MSFC, LLC   
Michigan    100 Seaway Food Town, Inc.    Spartan Properties Management, Inc.   
Ohio    100 Seaway Food Town, Inc.    Valley Farm Distributing Co.    Ohio   
100 Seaway Food Town, Inc.    Custer Pharmacy, Inc.    Michigan    100 Seaway
Food Town, Inc.    Gruber’s Real Estate, LLC    Michigan    100 Seaway Food
Town, Inc.    The Pharm of Michigan, Inc.    Michigan    100 Seaway Food Town,
Inc.    Family Fare, LLC    Michigan    100

 

4  The indicated subsidiaries and ownership are shown as of the effective time
of the Nash-Finch merger.

 

C-90



--------------------------------------------------------------------------------

Seaway Food Town, Inc.    Spartan Stores Fuel, LLC    Michigan    100 Nash-Finch
Company    Nash Brothers Trading Company    Delaware    100 Nash-Finch Company
   T.J. Morris Company    Georgia    100 Nash-Finch Company    Super Food
Services, Inc.    Delaware    100 Nash-Finch Company    U Save Foods, Inc.   
Nebraska    100 Nash-Finch Company    Hinky Dinky Supermarkets, Inc.    Nebraska
   100 Nash-Finch Company    GTL Truck Lines, Inc.    Nebraska    100 Nash-Finch
Company    Erickson’s Diversified Corporation    Wisconsin    100 Nash-Finch
Company    Grocery Supply Acquisition Corp.    Delaware    100 Super Food
Services, Inc.    Whitton Enterprises, Inc.    Ohio    66.667 Erickson’s
Diversified Corporation    Fresh City Market LLC    Wisconsin    82 B.
Affiliates (Less than 50% Owned by Company)

Company

  

Affiliate

  

Jurisdiction of

Incorporation

   Percentage
Owned Nash-Finch Company    Variety Distributors, Inc.    Missouri    0.002

 

C-91



--------------------------------------------------------------------------------

C. Affiliates (Subject to common ownership with Company)

 

Company

  

Affiliate

  

Jurisdiction of

Incorporation

  

Parent

   Percentage
Owned Prevo’s Family Markets, Inc.    Market Development, LLC    Michigan   
Spartan Stores, Inc.    1 Prevo’s Family Markets, Inc.   
Spartan Stores Associates, LLC    Michigan    Spartan Stores, Inc.    1

D. Shareholders of Spartan Stores, Inc. with more than 10%

None.

 

C-92



--------------------------------------------------------------------------------

SCHEDULE 8.13

to

INFORMATION CERTIFICATE

Labor Matters

 

1. Spartan Stores, Inc., and General Teamsters Local Union No. 406 have an
existing collective bargaining agreement that expires on October 13, 2015.

 

2. Nash-Finch Company and certain unions have collective bargaining or similar
contracts covering certain distribution units as follows:

 

Distribution Center

  

Covered Unit

   Teamster Local      Contract Expiration Dates Lima    Drivers      908      
1/30/2016 Lima    Warehouse      908       1/30/2016 Cincinnati    Drivers     
100       10/6/2013 Cincinnati    Warehouse      100       9/12/2015
Bellefontaine    Warehouse      908       2/22/2014 Bellefontaine   
Transportation      908       3/1/2014 Bellefontaine GM Specialty    Warehouse
     908       2/23/2014 Westville    Warehouse/Drivers      135       5/3/2014
Norfolk    Drivers      822       4/23/2016 Columbus    Drivers      528      
Unknown Grand Rapids    Warehouse/Drivers      406       10/10/2015

 

C-93



--------------------------------------------------------------------------------

SCHEDULE 8.15

to

INFORMATION CERTIFICATE

Material Contracts

 

Company

  

Name of Agreement

   Parties to Agreement    Date of
Expiration/Termination

1.      Spartan Stores, Inc.

   Teamsters Contract    General Teamsters Local
Union No 406    October 13, 2015

2.      Spartan Stores Distribution,  LLC

   Supply Agreement    Martin’s Supermarkets, Inc.    June 2017

3.      See the Nash-Finch company union contracts set forth in Schedule 8.14 to
the Information Certificate

4.      Nash-Finch Merger Agreement

 

C-94



--------------------------------------------------------------------------------

SCHEDULE 9.9

to

INFORMATION CERTIFICATE

Existing Indebtedness

Obligations Owing to Landlords by Family Fare, LLC, as Tenant,

For Parking Lot Improvements

 

Landlord

   Company      Description    October 12, 2013            Long-Term
Debt      Current
Debt      Total Debt  

Catt Realty

     Family Fare       #1515 Parking Lot      46,000         7,000        
53,000   

Catt Realty

     Family Fare       #1513 Parking Lot      52,000         6,000        
58,000   

Catt Realty

     Family Fare       #1507 Parking Lot      24,000         3,000        
27,000   

Byron Center

     Family Fare       #119 Parking Lot      1,000         10,000         11,000
  

Universal Land

     Family Fare       Parking Lot      —           7,000         7,000   

Standish Plaza Assoc.

     Family Fare       Parking Lot      19,000         4,000         23,000   

Gladwin

     Family Fare       Parking Lot      12,000         3,000         15,000   

Universal Land

     Family Fare       Parking Lot      32,000         4,000         36,000   

 

C-95



--------------------------------------------------------------------------------

Exhibit D-1

 

D-1-1



--------------------------------------------------------------------------------

Spartan Stores, Inc.

Consolidating Balance Sheets

April 28, 2012

 

     Consolidated    Eliminations    Distribution
Segment    Retail
Segment    Military
Segment    Discontinued
Operations

ASSETS

                 

Current assets

                 

Cash and cash equivalents

                 

Accounts receivable

                 

Intercompany accounts receivable

                 

Inventories

                 

Prepaid expenses and other current assets

                 

Deferred taxes on income

                 

Property and equipment held for sale

                    

 

  

 

  

 

  

 

  

 

  

 

Total current assets

                 

Other assets

                 

Goodwill

                 

Deferred taxes on income

                 

Other

                    

 

  

 

  

 

  

 

  

 

  

 

Total other assets

                 

Property and equipment

                 

Land and improvements

                 

Buildings and improvements

                 

Equipment

                    

 

  

 

  

 

  

 

  

 

  

 

Total property and equipment

                 

Less accumulated depreciation and amortization

                    

 

  

 

  

 

  

 

  

 

  

 

Net property and equipment

                    

 

  

 

  

 

  

 

  

 

  

 

Total assets

                    

 

  

 

  

 

  

 

  

 

  

 

LIABILITIES AND SHAREHOLDERS’ EQUITY

                 

Current liabilities

                 

Accounts payable

                 

Intercompany accounts payable

                 

Accrued payroll and benefits

                 

Other accrued expenses

                 

Current portion of restructuring costs

                 

Current maturities of long-term debt

                    

 

  

 

  

 

  

 

  

 

  

 

Total current liabilities

                 

Other long-term liabilities

                 

Restructuring costs

                 

Deferred taxes

                 

Postretirement benefits

                 

Long-term debt

                 

Shareholders’ equity

                 

Common stock

                 

Additional paid-in capital

                 

Deferred stock-based compensation

                 

Accumulated other comprehensive loss

                 

Retained earnings (accumulated deficit)

                    

 

  

 

  

 

  

 

  

 

  

 

Total shareholders’ equity

                    

 

  

 

  

 

  

 

  

 

  

 

Total liabilities and shareholders’ equity

                    

 

  

 

  

 

  

 

  

 

  

 

Total Assets - Segment Detail

                 

Total assets per balance sheet

                 

Add: Distribution / Retail Intercompany Elims

                 

Subtract: Intercompany balances per Other Assets

                 

Intercompany A/R

                    

 

  

 

  

 

  

 

  

 

  

 

Transfer elims to Grocery Distribution

                    

 

  

 

  

 

  

 

  

 

  

 

 

D-1-2



--------------------------------------------------------------------------------

     Consolidated    Eliminations    Distribution
Segment    Retail
Segment    Military
Segment    Discontinued
Operations

Net sales

                 

Cost of sales

                 

Cost of goods sold

                 

Center store shrink

                 

Market gains

                 

LIFO expense

                    

 

  

 

  

 

  

 

  

 

  

 

Cost of sales

                    

 

  

 

  

 

  

 

  

 

  

 

Gross margin

                 

Operating expenses

                 

Warehousing

                 

Store labor

                 

SBT expense

                 

Other selling, general and administrative

                 

Restructuring, asset impairment and other

                 

Depreciation and amortization

                 

Loss on disposal of assets

                    

 

  

 

  

 

  

 

  

 

  

 

Total operating expenses

                 

Operating earnings

                 

Non-operating expense (income)

                 

Interest expense

                 

Non-cash convertible debt interest

                 

Interest income

                 

Royalty expense (income)

                 

Intercompany leasing mark-up

                 

Other, net

                    

 

  

 

  

 

  

 

  

 

  

 

Total non-operating expense, net

                    

 

  

 

  

 

  

 

  

 

  

 

Earnings (loss) before income taxes and other

                 

Income taxes

                 

Michigan BIT

                 

Michigan GRT

                 

Michigan credits

                 

Ohio state tax

                 

Federal

                    

 

  

 

  

 

  

 

  

 

  

 

Total income taxes

                    

 

  

 

  

 

  

 

  

 

  

 

Earnings (loss) from continuing operations

                 

Earnings (loss) from discontinued operations

                    

 

  

 

  

 

  

 

  

 

  

 

Net earnings (loss)

                    

 

  

 

  

 

  

 

  

 

  

 

Effective tax rate

                 

 

D-1-3



--------------------------------------------------------------------------------

Exhibit D-2

 

D-2-1



--------------------------------------------------------------------------------

Spartan Stores, Inc. and Subsidiaries

Consolidated Balance Sheets

($000s)

 

    

 

  

 

  

 

ASSETS

        

Current assets

        

Cash and cash equivalents

        

Accounts receivable, net

        

Intercompany accounts receivable

        

Inventories

        

Prepaid expenses and other current assets

        

Deferred taxes on income

        

Property and equipment held for sale

           

 

  

 

  

 

Total current assets

        

Other assets

        

Goodwill, net

        

Deferred taxes on income

        

Other, net

           

 

  

 

  

 

Total other assets

        

Property and equipment

        

Land and improvements

        

Buildings and improvements

        

Equipment

           

 

  

 

  

 

Total property and equipment

        

Less accumulated depreciation and amortization

           

 

  

 

  

 

Net property and equipment

           

 

  

 

  

 

Total assets

           

 

  

 

  

 

LIABILITIES AND SHAREHOLDERS’ EQUITY

        

Current liabilities

        

Accounts payable

        

Intercompany accounts payable

        

Accrued payroll and benefits

        

Other accrued expenses

        

Current portion of restructuring costs

        

Current maturities of long-term debt

           

 

  

 

  

 

Total current liabilities

        

Other long-term liabilities

        

Restructuring costs

        

Deferred taxes

        

Postretirement benefits

        

Long-term debt

           

 

  

 

  

 

Total long-term liabilities

        

Shareholders’ equity

        

Common stock, voting, no par value; authorized 50,000 shares; outstanding 21,803
and 22,215 shares

        

Preferred stock, no par value, authorized 10,000 shares; no shares outstanding

        

Deferred stock-based compensation

        

Accumulated other comprehensive loss

        

Retained earnings

           

 

  

 

  

 

Total shareholders’ equity

           

 

  

 

  

 

Total liabilities and shareholders’ equity

           

 

  

 

  

 

 

 

D-2-2



--------------------------------------------------------------------------------

Spartan Stores, Inc. and Subsidiaries

Consolidated Statements of Earnings

(Unaudited)

($000s, except per share amounts)

 

    

 

    

 

  

 

Net sales

     

Cost of sales

     

Gross margin

        

 

  

 

Operating expenses

     

Selling, general and administrative

     

Restructuring, asset impairment and other

     

Depreciation and amortization

     

Loss on disposal of assets

        

 

  

 

Total operating expenses

     

Operating earnings

     

Non-operating expense (income)

     

Interest expense

     

Non-cash convertible debt interest

     

Other, net

        

 

  

 

Total non-operating expense, net

        

 

  

 

Earnings before income taxes and discontinued operations Income taxes

        

 

  

 

Earnings from continuing operations

     

Income/(Loss) from discontinued operations, net of taxes

        

 

  

 

Net earnings

        

 

  

 

Basic earnings per share:

     

Earnings from continuing operations

     

Loss from discontinued operations

        

 

  

 

Net earnings

        

 

  

 

Diluted earnings per share:

     

Earnings from continuing operations

     

Loss from discontinued operations

        

 

  

 

Net earnings

        

 

  

 

Weighted average shares outstanding:

     

Basic

        

 

  

 

Diluted

        

 

  

 

 

D-2-3



--------------------------------------------------------------------------------

Spartan Stores, Inc. and Subsidiaries

Consolidated Statements of Shareholders’ Equity

(Unaudited)

($000s)

 

     Shares
Outstanding    Common
Stock    Deferred
Stock-Based
Compensation    Accumulated
Other
Comprehensive
Income (Loss)    Retained
Earnings    Total

Balance - March 27, 2010

                 

Comprehensive earnings, net of tax:

                 

Net earnings for fiscal 2011

                 

Change in fair value of interest rate swap

                 

Minimum pension liability adjustment

                 

Remeasurment of pension liability

                 

Pension curtailment income

                                   

 

Total comprehensive earnings

                 

Dividends ($.20 per share)

                 

Repurchase of equity component of convertible debt, net of tax

                 

Stock-based employee compensation

                 

Issuances of common stock and related tax benefit on stock option exercises

                 

Issuances of restricted stock and related tax benefit

                 

Cancellations of restricted stock

                    

 

  

 

  

 

  

 

  

 

  

 

Balance - March 26, 2011

                 

Net earnings for fiscal 2012

                 

Change in fair value of interest rate swap

                 

Minimum pension liability adjustment

                 

Remeasurment of pension liability

                 

SWAP Termination

                                   

 

Total comprehensive earnings

                 

Dividends ($.26 per share)

                 

Share repurchase

                 

Stock-based employee compensation

                 

Issuances of common stock and related tax benefit on stock option exercises

                 

Issuances of restricted stock and related tax benefit

                 

Cancellations of restricted stock

                    

 

  

 

  

 

  

 

  

 

  

 

Balance - March 31, 2012

                 

Net earnings for fiscal 2013

                 

Change in fair value of interest rate swap

                 

Minimum pension liability adjustment

                 

Remeasurment of pension liability

                 

SWAP Termination

                                   

 

Total comprehensive earnings

                 

Dividends ($.24 per share)

                 

Share repurchase

                 

Stock-based employee compensation

                 

Issuances of common stock and related tax benefit on stock option exercises

                 

Issuances of restricted stock and related tax benefit

                 

Cancellations of restricted stock

                    

 

  

 

  

 

  

 

  

 

  

 

April 28, 2012

                    

 

  

 

  

 

  

 

  

 

  

 

 

D-2-4



--------------------------------------------------------------------------------

Spartan Stores, Inc. and Subsidiaries

Consolidated Statements of Cash Flow

(Unaudited)

($000s)

 

    

 

    

 

  

 

Cash flows from operating activities

     

Net earnings

     

Loss from discontinued operations, net of tax

        

 

  

 

Earnings from continuing operations

     

Adjustments to reconcile net earnings to net cash provided by operating
activities:

     

Non-cash restructuring, asset impairment and other

     

Non-cash convertible debt interest

     

Depreciation and amortization

     

LIFO Income - Warehouse Consolidation

     

LIFO (income) / expense

     

Postretirement benefits expense

     

Deferred taxes on income

     

Stock-based compensation expense

     

Excess tax benefit on stock compensation

     

Gain on repurchase of convertible notes

     

(Gain) / loss on disposal of assets

     

Other, net

     

Changes in operating assets and liabilities:

     

Accounts receivable

     

Inventories

     

Prepaid expenses and other assets

     

Accounts payable

     

Accrued payroll and benefits

     

Postretirement benefits payments

     

Other accrued expenses and other liabilities

        

 

  

 

Net cash provided by operating activities

     

Cash flows from investing activities

     

Purchases of property and equipment

     

Proceeds from the sale of assets

     

Other

        

 

  

 

Net cash used in investing activities

     

Cash flows from financing activities

     

Net proceeds from (payments on) revolver

     

Share repurchase

     

Repurchase of convertible notes

     

Repayment of other long-term debt

     

Excess tax benefit on stock compensation

     

Proceeds from sale of common stock

     

Dividends paid

        

 

  

 

Net cash used in financing activities

        

 

  

 

Discontinued operations:

     

Net cash used in operating activities

     

Net cash used in investing activities

     

Net cash used in financing activities

        

 

  

 

Net cash used in discontinued operations

        

 

  

 

Net (decrease) increase in cash and cash equivalents

     

Cash and cash equivalents at beginning of period

        

 

  

 

Cash and cash equivalents at end of period

        

 

  

 

 

D-2-5



--------------------------------------------------------------------------------

EXHIBIT E

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Compliance Certificate

 

To: Wells Fargo Capital Finance, LLC,

as Administrative Agent

One Boston Place

Boston, Masschusetts 02108

Ladies and Gentlemen:

I hereby certify to you pursuant to Section 9.6 of the Loan Agreement (as
defined below) as follows:

1. I am the duly elected Chief Financial Officer of                     , a
                    corporation,                     , a
                    corporation and                     , a
                    corporation (collectively, “Borrowers”). Capitalized terms
used herein without definition shall have the meanings given to such terms in
the Amended and Restated Loan and Security Agreement, dated November 19, 2013,
by and among Wells Fargo Capital Finance, LLC, as agent for the financial
institutions party thereto as lenders (in such capacity, “Administrative Agent”)
and the financial institutions party thereto as lenders (collectively,
“Lenders”), Borrowers and certain of their affiliates (as amended, modified or
supplemented, from time to time, the “Loan Agreement”).

2. I have reviewed the terms of the Loan Agreement, and have made, or have
caused to be made under my supervision, a review in reasonable detail of the
transactions and the financial condition of Borrowers and Guarantors, during the
immediately preceding fiscal four (4) week period.

3. The review described in Section 2 above did not disclose the existence during
or at the end of such fiscal four (4) week period, and I have no knowledge of
the existence and continuance on the Effective Date, of any condition or event
which constitutes a Default or an Event of Default, except as set forth on
Schedule I attached hereto. Described on Schedule I attached hereto are the
exceptions, if any, to this Section 3 listing, in detail, the nature of the
condition or event, the period during which it has existed and the action which
any Borrower or Guarantor has taken, is taking, or proposes to take with respect
to such condition or event.

4. I further certify that, based on the review described in Section 2 above, no
Borrower or Guarantor has at any time during or at the end of the immediately
preceding fiscal four (4) week period, except as specifically described on
Schedule II attached hereto or as permitted by the Loan Agreement, done any of
the following:

 

E-1



--------------------------------------------------------------------------------

  (a) Changed its respective corporate name, or transacted business under any
trade name, style, or fictitious name, other than those previously described to
you and set forth in the Financing Agreements.

 

  (b) Changed the location of its chief executive office, changed its
jurisdiction of incorporation, changed its type of organization or changed the
location of or disposed of any of its properties or assets (other than pursuant
to the sale of Inventory in the ordinary course of its business or as otherwise
permitted by Section 9.7 of the Loan Agreement), or established any new asset
locations.

 

  (c) Materially adversely changed the terms upon which it sells goods
(including sales on consignment) or provides services.

 

  (d) Permitted or suffered to exist any security interest in or liens on any of
its properties, whether real or personal, other than as specifically permitted
in the Financing Agreements.

5. Attached hereto as Schedule III are the calculations used in determining
whether Borrowers and Guarantors are in compliance with the covenant set forth
in Section 9.18 of the Loan Agreement for such fiscal period.

6. The foregoing certifications are made and delivered this day of
                    , 20        .

 

Very truly yours,

 

By:  

 

Title:  

 

 

E-2



--------------------------------------------------------------------------------

EXHIBIT F

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Commitments

 

Lender

   Total Commitment      Tranche A
Commitment      Tranche A-1
Commitment      Tranche A-2
Commitment  

Wells Fargo Capital Finance, LLC

   $ 250,000,000       $ 200,000,000       $ 20,000,000       $ 30,000,000   

Bank of America, N.A.

   $ 240,000,000       $ 200,000,000       $ 15,000,000       $ 25,000,000   

BMO Harris Bank, N.A.

   $ 87,500,000       $ 80,000,000       $ 2,500,000       $ 5,000,000   

Union Bank, N.A.

   $ 82,500,000       $ 80,000,000       $ 2,500,000       $ 0   

U.S. Bank National Association

   $ 72,500,000       $ 72,500,000       $ 0       $ 0   

Fifth Third Bank

   $ 67,500,000       $ 67,500,000       $ 0       $ 0   

RBS Citizens Business Capital, a Division of RBS Citizens, N.A.

   $ 65,000,000       $ 65,000,000       $ 0       $ 0   

JPMorgan Chase Bank, N.A.

   $ 65,000,000       $ 65,000,000       $ 0       $ 0   

Regions Bank

   $ 40,000,000       $ 40,000,000       $ 0       $ 0   

PNC Bank, National Association

   $ 30,000,000       $ 30,000,000       $ 0       $ 0   

Total

   $ 1,000,000,000       $ 900,000,000       $ 40,000,000       $ 60,000,000   

 

F-1



--------------------------------------------------------------------------------

EXHIBIT G

to

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

SOLVENCY CERTIFICATE

of

SPARTAN STORES, INC. AND ITS SUBSIDIARIES

November 19, 2013

Pursuant to the Amended and Restated Loan and Security Agreement, dated of even
date herewith (the “Loan Agreement”), the undersigned hereby certifies, solely
in such undersigned’s capacity as chief financial officer of Spartan Stores,
Inc. (the “Company”), and not individually, as follows:

As of the date hereof, after giving effect to the consummation of the Credit
Facility, the Nash-Finch Merger and the transactions reasonably contemplated
thereby, including the making of any Loans and the issuance of any Letter of
Credit Accommodations under the Loan Agreement on the date hereof, and after
giving effect to the application of the proceeds of such Loans:

(a) the fair value of the assets of the Company and its Subsidiaries, on a
consolidated basis, exceeds, on a consolidated basis, their debts and
liabilities, subordinated, contingent or otherwise;

(b) the present fair saleable value of the property of the Company and its
Subsidiaries, on a consolidated basis, is greater than the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured;

(c) the Company and its Subsidiaries, on a consolidated basis, are able to pay
their debts and liabilities, subordinated, contingent or otherwise, as such
liabilities become absolute and matured; and

(d) the Company and its Subsidiaries, on a consolidated basis, are not engaged
in, and are not about to engage in, business for which they have unreasonably
small capital.

For purposes of this Certificate, the amount of any contingent liability at any
time shall be computed as the amount that would reasonably be expected to become
an actual and matured liability. Capitalized terms used but not otherwise
defined herein shall have the meanings assigned to them in the Loan Agreement.

The undersigned is familiar with the business and financial position of the
Company and its Subsidiaries. In reaching the conclusions set forth in this
Certificate, the undersigned has made such other investigations and inquiries as
the undersigned has deemed appropriate, having taken into account the nature of
the particular business anticipated to be conducted by the Company and its
Subsidiaries after consummation of the transactions contemplated by the Loan
Agreement.

 

G-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate in such
undersigned’s capacity as chief financial officer of the Company, on behalf of
the Company, and not individually, as of the date first stated above.

 

SPARTAN STORES, INC. By:  

 

Name:   Title:  

 

G-2



--------------------------------------------------------------------------------

SCHEDULE 1.51

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Real Property

 

    

Property Name

  

Address

  

City

  

State

1.    McCook, NE Schmick’s    212 Westview Plaza (North Highway 83)    McCook   
NE 2.    Fargo, ND #116 Parking    720 N. University    Fargo    ND 3.    Cannon
Falls, MN #356    108 - 4th Street N    Cannon Falls    MN 4.    Hutchinson, MN
EF #333    205 Washington Avenue E    Hutchinson    MN 5.    Northfield, MN EF
#330    601 Division Street S    Northfield    MN 6.    Red Wing, MN EF #328   
615 Main Street    Red Wing    MN 7.    St. Peter, MN EF #331    612 South
Minnesota Avenue    St. Peter    MN 8.    West Fargo, ND SM #103    1100 13th
Avenue East    West Fargo    ND 9.    Auburn, NE SM #728    2428 Dahlke Avenue
   Auburn    NE 10.    Kearney, NE SM #765    3920 2nd Ave.    Kearney    NE 11.
   North Platte, NE SM #766    601 East Francis Street    North Platte    NE 12.
   Ogallala, NE SM #270    303 West 1st Street    Ogallala    NE 13.    Seward,
NE SM #725    511 Bradford Street    Seward    NE 14.    Wahoo, NE SM #727   
1036 N. Chestnut    Wahoo    NE 15.    Barron, WI EF #325    622 Lasalle Avenue
   Barron    WI 16.    Hudson, WI Family Fresh Mkt #344    2351 Coulee Road   
Hudson    WI 17.    New Richmond, WI Family Fresh Market #321    110 West 4th
Street    New Richmond    WI 18.    Somerset, WI EF #324    107 Parent Street   
Somerset    WI 19.    Ottumwa, IA Former FB #507    522 N Hancock    Ottumwa   
IA 20.    Monmouth, IL Former EF #551    201 N. 11th    Monmouth    IL 21.   
St. Cloud, MN Warehouse #7    360 Hoffman Court    St. Cloud    MN 22.    Fargo,
ND Warehouse #38    3030 Main Avenue    Fargo    ND 23.    Minot, ND Warehouse
#35    1425 Burdick Express Way West    Minot    ND 24.    Omaha, NE Whse #40   
7401 F Street    Omaha    NE 25.    Cincinnati, OH Warehouse #64    6300 Creek
Rd.    Blue Ash    OH 26.    Oklahoma City, OK Whse #939    5900 S. Hattie
Avenue    Oklahoma City    OK 27.    Rapid City, SD Whse #51    1313 E. St.
Patrick St.    Rapid City    SD 28.    Sioux Falls, SD Whse #54    1300 W.
Elkhorn Ave.    Sioux Falls    SD 29.    Bluefield, VA Warehouse #917    2120
Falls Mills Road    Bluefield    VA 30.    Oklahoma City, OK Future Dry Whse
#939    1101 SE 59th Street    Oklahoma City    OK



--------------------------------------------------------------------------------

    

Property Name

  

Address

  

City

  

State

31.    River Falls, WI EF #322    303 S. Main Street    River Falls    WI 32.   
Galesburg, IL Former EF #517    962 East Main St.    Galesburg    IL 33.   
Pensacola, FL Whse #927    4150 West Blount Street    Pensacola    FL 34.   
Cedar Rapids, IA Warehouse #1    1201 Blairs Ferry Rd.    Cedar Rapids    IA 35.
   Devils Lake, ND    US Hwy 2 & State Hwy 20    Devils Lake    ND 36.    Clear
Lake, IA EF #511    20 S. 4th Street    Clear Lake    IA 37.    Falls City, NE
SM #734    1900 Harlan Street    Falls City    NE 38.    Bellefontaine, OH
Warehouse #65/#71    4067 County Road 130    Bellefontaine    OH 39.    Lima, OH
Warehouse #58    1100 Prosperity Road    Lima    OH 40.    Junction City, KS   
2925 Industrial Street    Junction City    KS 41.    Bridgeport, MI Whse Land   
2800 Stanton and 3000 Tatham    Bridgeport    MI 42.    Rapid City, SD FTC #253
   1516 E. St. Patrick St    Rapid City    SD 43.    Durand, WI EF #323    520
W. Main Street    Durand    WI 44.    Bloomington, IN Whse #938    311 North
Curry Pike    Bloomington    IN 45.    Westville, IN Warehouse #59    6500 S. US
Hwy 421    Westville    IN 46.    Lumberton, NC Whse #915    off Highway 72 West
on Cold Storage Rd    Lumberton    NC 47.    San Antonio, TX Whse #929    2330
Roosevelt Avenue    San Antonio    TX 48.    Norfolk, VA Whse #924    1133
Kingwood Avenue    Norfolk    VA 49.    Edina, MN EOC    7600 France Avenue
South    Edina    MN 50.    Holdrege, NE SM #720 Parking    424 McMillan St.   
Holdrege    NE 51.    Fergus Falls, MN Holiday #338    1203 West Lincoln   
Fergus Falls    MN 52.    Fergus Falls, MN SM #334    1205 West Lincoln   
Fergus Falls    MN 53.    Sterling, CO SM #271    217 South Third Avenue   
Sterling    CO 54.    Shop-N-Save and Commercial Land    5539-5559 W. US-10   
Ludington    MI 55.    VG’s Grocery Store    1341 N M-52    Owosso    MI 56.   
Vacant Drug Store    410 Wheeling Street    Oregon    OH 57.    Former
Pharmacy/Grocery Store    124 E Front Street    Adrian    MI 58.    Rite Aid   
801 Dixie Highway    Rossford    OH 59.    Vacant Land #7    851-859 E.
Jefferson Street    Plymouth    IN 60.    D & W Knapp’s Crossing    2022 Apple
Orchard Avenue    Grand Rapids    MI 61.    Spartan Distribution Center    850
76th Street SW    Byron Center    MI 62.    Warehouse Facility    800 & 1020
Ford Street    Maumee    OH



--------------------------------------------------------------------------------

    

Property Name

  

Address

  

City

  

State

63.    Warehouse Facility    4223 South Avenue    Toledo    OH 64.    Family
Fare Quick Stop #1    7599 Clyde Park Avenue    Byron Center    MI 65.    Family
Fare Quick Stop #2    2760 Port Sheldon Street    Georgetown Township    MI 66.
   Family Fare Quick Stop #3    997 Butternut Drive    Holland Township    MI
67.    Family Fare Fuel Center    1600 28th Street SW    Wyoming    MI 68.    D
& W Grocery Store    151 W Grand River Avenue    Williamston    MI 69.    Vacant
Land #1    SWC Burlingame Avenue & 84th Street    Byron Center    MI 70.   
Vacant Land #2    2141 Parkview Avenue    Kalamazoo    MI 71.    Vacant Land #2
   2142 Logan Avenue    Kalamazoo    MI 72.    Vacant Land #2    3303 Kent
Avenue    Kalamazoo    MI 73.    Vacant Land #3    W Vienna Road/N Jennings Road
   Vienna Township    MI 74.    Vacant Land #4    N Beecher Road, E Elms Road   
Flint Township    MI 75.    Vacant Land #5    W of Holly Rd/S of Industrial Park
Drive    Grand Blanc    MI 76.    Bag’N Save #1    1826 Vinton Street    Omaha
   NE 77.    Bag’N Save #2    5101 Harrison Street    Bellevue    NE 78.   
Bag’N Save #3    7646 Dodge Street Cross Roads Plaza    Omaha    NE 79.    Bag’N
Save #4    2650 N. 90th Street    Omaha    NE 80.    Bag’N Save #5    770 N.
114th Street    Omaha    NE 81.    Bag’N Save #6    2011 N. 156th Street   
Omaha    NE 82.    No Frills Q Street    3548 Q Street    Omaha    NE 83.   
Summart    214 W. 4th Street    Holdrege    NE 84.    Vacant Land #6    NEC Hwy
34 & S221st St.    Glenwood    IA 85.    Vernal Pike Warehouse    3963 W. Vernal
Pike    Bloomington    IN



--------------------------------------------------------------------------------

SCHEDULE 1.97

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Freight Forwarders

None.



--------------------------------------------------------------------------------

SCHEDULE 1.136

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Mortgages

 

    

Address

  

City

  

ST

  

Zip

Code

1.    212 Westview Plaza (North Highway 83)    McCook    NE    69001 2.    720
N. University    Fargo    ND    58102 3.    108 - 4th Street N    Cannon Falls
   MN    55009 4.    205 Washington Avenue E    Hutchinson    MN    55350 5.   
601 Division Street S    Northfield    MN    55057 6.    615 Main Street    Red
Wing    MN    55066 7.    612 South Minnesota Avenue    St. Peter    MN    56082
8.    1100 13th Avenue East    West Fargo    ND    58078 9.    2428 Dahlke
Avenue    Auburn    NE    68305 10.    3920 2nd Ave.    Kearney    NE    68847
11.    601 East Francis Street    North Platte    NE    69101 12.    303 West
1st Street    Ogallala    NE    69153 13.    511 Bradford Street    Seward    NE
   68434 14.    1036 N. Chestnut    Wahoo    NE    68066 15.    622 Lasalle
Avenue    Barron    WI    54812 16.    2351 Coulee Road    Hudson    WI    54016
17.    110 West 4th Street    New Richmond    WI    54017 18.    107 Parent
Street    Somerset    WI    54025 19.    522 N Hancock    Ottumwa    IA    52501
20.    201 N. 11th    Monmouth    IL    61462 21.    360 Hoffman Court    St.
Cloud    MN    56302 22.    3030 Main Avenue    Fargo    ND    58108 23.    1425
Burdick Express Way West    Minot    ND    58701 24.    7401 F Street    Omaha
   NE    68127 25.    6300 Creek Rd.    Blue Ash    OH    45242 26.    5900 S.
Hattie Avenue    Oklahoma City    OK    73129 27.    1313 E. St. Patrick St.   
Rapid City    SD    57701 28.    1300 W. Elkhorn Ave.    Sioux Falls    SD   
57101 29.    2120 Falls Mills Road    Bluefield    VA    24605 30.    1101 SE
59th Street    Oklahoma City    OK    73129 31.    303 S. Main Street    River
Falls    WI    54022 32.    962 East Main St.    Galesburg    IL    61401 33.   
4150 West Blount Street    Pensacola    FL    32505 34.    1201 Blairs Ferry Rd.
   Cedar Rapids    IA    52406 35.    US Hwy 2 & State Hwy 20    Devils Lake   
ND    58301 36.    20 S. 4th Street    Clear Lake    IA    50428 37.    1900
Harlan Street    Falls City    NE    68355 38.    4067 County Road 130   
Bellefontaine    OH    43311 39.    1100 Prosperity Road    Lima    OH    45801
40.    2925 Industrial Street    Junction City    KS    66441 41.    2800
Stanton and 3000 Tatham    Bridgeport    MI    48722 42.    1512 and 1516 East
Saint Patrick Street, 1802, 1804 and 1806 Campbell Street), Rapid City,
Pennington County, South Dakota 57703    Rapid City    SD    57701



--------------------------------------------------------------------------------

43.    520 W. Main Street    Durand    WI    54736 44.    311 North Curry Pike
   Bloomington    IN    47404 45.    6500 S. US Hwy 421    Westville    IN   
46391 46.    off Highway 72 West on Cold Storage Rd    Lumberton    NC    28358
47.    2330 Roosevelt Avenue    San Antonio    TX    78210 48.    1133 Kingwood
Avenue    Norfolk    VA    23509 49.    7600 France Avenue South    Edina    MN
   55435 50.    424 McMillan St.    Holdrege    NE    68949 51.    1203 West
Lincoln    Fergus Falls    MN    56537 52.    1205 West Lincoln    Fergus Falls
   MN    56537 53.    217 South Third Avenue    Sterling    CO    80751 54.   
1826 Vinton Street    Omaha    NE    68108 55.    5101 Harrison Street   
Bellevue    NE    68157 56.    7646 Dodge Street CrossRoads Plaza    Omaha    NE
   68114 57.    2650 N 90th Street    Omaha    NE    68134 58.    770 N 114th
Street    Omaha    NE    68145 59.    2011 N 156th Street    Omaha    NE   
68116 60.    3548 Q Street    Omaha    NE    68107 61.    214 W 4th Street   
Holdrege    NE    68949 62.    NEC Hwy 34 & S221st Street    Glenwood    IA   
51534 63.    5539-5559 W. US-10    Ludington    MI    49431 64.    1341 N M-52
   Owosso    MI    48867 65.    410 Wheeling Street    Oregon    OH    43616 66.
   124 E Front Street    Adrian    MI    49221 67.    801 Dixie Highway   
Rossford    OH    43460 68.    851-859 E. Jefferson Street    Plymouth    IN   
46563 69.    2022 Apple Orchard Avenue    Grand Rapids    MI    48525 70.    850
76th Street SW    Byron Center    MI    49315 71.    4223 South Avenue    Toledo
   OH    43615 72.    7599 Clyde Park Avenue    Byron Center    MI    49315 73.
   2760 Port Sheldon Street    Georgetown Township    MI    49428 74.    997
Butternut Drive    Holland Township    MI    49424 75.    1600 28th Street SW   
Wyoming    MI    49519 76.    151 W Grand River Avenue    Williamston    MI   
48895 77.    SWC Burlingame Avenue & 84th Street    Byron Center    MI    49315
78.    2142 Logan Avenue    Kalamazoo    MI    49008 79.    2141 Parkview Avenue
   Kalamazoo    MI    49008 80.    3303 Kent Avenue    Kalamazoo    MI    49008
81.    W Vienna Road/N Jennings Road    Vienna Township    MI    48420 82.    N
Beecher Road, E Elms Road    Flint Township    MI    48532 83.    W of Holly
Rd/S of Industrial Park Drive    Grand Blanc    MI    48439 84.    800 & 1020
Ford Street    Maumee    OH    43537 85.    3963 Vernal Pike    Bloomington   
IN    47,404.0



--------------------------------------------------------------------------------

SCHEDULE 1.145

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Non-Operating Assets

 

Address

  

City

  

State

  

Description

2800 Stanton Dr. & 3000 Tatham Rd.    Bridgeport    MI    Vacant Land 1201
Blairs Ferry Rd.    Cedar Rapids    IA    Distribution Center 522 Hancock St. N
   Ottumwa    IA    Retail Property 205 Washington Ave. E    Hutchinson    MN   
Retail Property 962 Main St. E    Galesburg    IL    Retail Property 201 11th St
N    Monmouth    IL    Retail Property 1778 84ths St (8451 Burlingame)    Byron
Center    MI    Land 4010 W Vienna Rd & 12079 N Jennings Rd    Clio    MI   
Land Beecher Road    Flint    MI    Land North Holly Road    Grand Blanc    MI
   Land Ludington Corners Shopping Center    Ludington    MI    Shopping Center
5539-5559 West US-10    Ludington    MI    Commercial Land 5539-5559 West US-10
   Ludington    MI    Retail Outlot 410 Wheeling St.    Oregon    OH    Pharmacy
Tracy Road & Arbor Drive    Northwood    OH    Industrial Land 124 E. Front
Street    Adrian    MI    Pharmacy 801 Dixie Hwy.    Rossford    OH    Pharmacy
Lots 1 & 3    Plymouth    IN    Retail Outlots 800 and 1020 Ford    Maumee    OH
   Distribution Center 4223 South Avenue    Toledo    OH    Food Town WH



--------------------------------------------------------------------------------

SCHEDULE 7.1

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Collateral Reporting

The following reports are to be provided together with the delivery of each
Borrowing Base Certificate in accordance with Section 7.1(a)(i) of the
Agreement: (a) an aging of accounts receivable for each of the Retail Division
and the Distribution Division by Military Receivables and Non-Military
Receivables, (b) an inventory summary report for each of the Retail Division and
the Distribution Division (including cigarette stamp inventory), (c) perpetual
inventory reports for the Distribution Division, (d) rolling stock summary
reports by location, (e) report of merchandise stock ledger Inventory by
Distribution Division and Retail Division, (f) Retail Division Accounts aging
report, (g) gift card/gift certificate liability report, (h) customer deposits
report, (i) PACA and PASA Reserve report, (j) list of PACA and PASA with
payables due to each, (k) stock ledger Inventory by category report, (l) report
of damaged, defective and return to vendor Inventory, (m) report of all other
ineligible Inventory, (n) report of cigarette stamp Inventory, (o) report of
contra Accounts, (p) report of all other ineligible Accounts, (q) report of the
average number of prescriptions filled in the immediately preceding twelve
(12) month period taken as a whole, (r) the addresses of all new retail store
locations (which includes any real property, fixtures, equipment, inventory, and
other property related thereto) of Borrowers and Guarantors opened and existing
retail Store locations closed or sold, in each case since the date of the most
recent Borrowing Base Certificate delivered to Administrative Agent in
accordance with Section 7.1(a)(i) of the Agreement, (s) report of any new
deposit account established or used by any Borrowers and Guarantors with any
bank or other financial institution, including the Borrower or Guarantor in
whose name the account is maintained, the account number, the name and address
of the financial institution at which such account is maintained, the purpose of
such account and, if any, the amount held in such account on or about the date
of such report and (t) reconciliation of Accounts and Inventory of Borrowers’
general ledger accounts to their monthly financial statements including any book
reserves related to each category.

Only in the event that Excess Availability is less than an amount equal to
fifteen (15%) percent of the Total Borrowing Base and such reports are requested
by Administrative Agent, as soon as possible after the end of each fiscal four
(4) week period of Borrowers and Guarantors determined in accordance with the
current accounting practices of Borrowers and Guarantors as of the Effective
Date (but in any event within ten (10) Business Days after the end thereof),
reports by retail store location of sales and four wall cash flows for each such
retail store location.

As soon as possible after the end of each fiscal four (4) week period of
Borrowers and Guarantors determined in accordance with the current accounting
practices of Borrowers and Guarantors as of the Effective Date (but in any event
ten (10) Business Days after the end thereof), in each case certified by the
chief financial officer, vice president of finance, corporate



--------------------------------------------------------------------------------

treasurer, treasurer or controller of Borrowers or Lead Borrower as true and
correct: (a) a statement confirming the payment of the aggregate amount of rent
and other amounts due to owners and lessors of real property used by Borrowers
(other than amounts being contested or disputed in good faith), subject to
year-end or monthly percentage rent payment adjustments, (b) the addresses of
all new retail store locations of Borrowers and Guarantors opened and existing
retail store locations closed or sold, in each case since the date of the most
recent certificate delivered to Administrative Agent containing the information
required under this clause, and (c) a report of any new deposit account
established or used by any Borrower or Guarantor with any bank or other
financial institution, including the Borrower or Guarantor in whose name the
account is maintained, the account number, the name and address of the financial
institution at which such account is maintained, the purpose of such account
and, if any, the amount held in such account on or about the date of such
report.

The following reports are to be provided upon Administrative Agent’s request:
(a) report of the number of prescriptions filled in the immediately preceding
month, the average dollar amount of such prescriptions during such period, and
the dollar amount of sales of prescriptions in the preceding period, (b) a
statement confirming the payment of the aggregate amount of rent and other
amounts due to owners and lessors of real property used by the Borrowers and
Guarantors (other than amounts being contested or disputed in good faith),
subject to fiscal year-end or fiscal period percentage rent payment adjustments,
(c) report on sales and use tax collections, deposits and payments, including a
statement confirming the payment of monthly sales and use taxes, (d) list of
Borrowers’ customers, including address and contact information (which shall be
requested no more than one (1) time in any twelve (12) month period, unless an
Event of Default has occurred and is continuing), (e) list of outstanding
accounts payable, (f) reports of sales for each category of Inventory,
(g) Pennsylvania, Virginia and Washington rent liability report, (h) perishable
Inventory report (i.e., Inventory consisting of meat, dairy, cheese, seafood,
produce, delicatessen, non-artificial floral products and bakery goods and other
similar categories of Inventory which have a short shelf life), (i) report of
Medicare/Medicaid ineligible Accounts, (j) report of Eligible Cash and Cash
Equivalents, (k) report of aging, by vendor, of Borrowers’ accounts payable and
any book overdraft (delivered electronically in an acceptable format, if
Borrowers have implemented electronic reporting) and an aging, by vendor, of any
held checks, (l) an Account roll-forward for the distribution segments only,
with supporting details supplied from sales journals, collection journals,
credit registers and any other records, and (m) such other reports as to the
Collateral as Administrative Agent may reasonably request.



--------------------------------------------------------------------------------

SCHEDULE 8.9

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

ERISA Matters

None.



--------------------------------------------------------------------------------

SCHEDULE 8.16

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Credit Card Agreements

 

Credit Card Processor

  

Borrower

Vantiv    Spartan PayPal    Spartan Discover    Spartan American Express   
Family Fare CTS Holdings (First Data)    Nash-Finch Pay Pal    Nash-Finch



--------------------------------------------------------------------------------

SCHEDULE 8.17

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Business Associate Agreements

 

Entity

  

Business Associate

Family Fare, LLC    McKesson Pharmacy Systems and Automation Family Fare, LLC   
Inmar Family Fare, LLC    Pleio Family Fare, LLC    iOmni Family Fare, LLC   
Access Health Family Fare, LLC    Sentry Data Family Fare, LLC    Spectrum
Health Family Fare, LLC    OutcomesMTM Family Fare, LLC    MSA dba ScriptSave
Family Fare, LLC    Armada Family Fare, LLC    ATEB, Inc. Family Fare, LLC   
Catlina Health Resources Family Fare, LLC    Hollywood Health Care, dba
Logimedix Family Fare, LLC    Mirixa Family Fare, LLC    Krames StayWell Family
Fare, LLC    Emdeon Family Fare, LLC    Relay Health Family Fare, LLC    Shred
It Family Fare, LLC    SureScripts Family Fare, LLC    ScriptPro Family Fare,
LLC    Gentex Family Fare, LLC    Royal Technologies Family Fare, LLC    Holland
Hospital Center for Good Health Family Fare, LLC    Pharmaceutical Strategies
Group Family Fare, LLC    Metro Hospital Family Fare, LLC    Merck Vaccines
Family Fare, LLC    Covermymeds.com Family Fare, LLC    Infowerks Family Fare,
LLC    Automed Family Fare, LLC    Blue Cross Blue Shield Family Fare, LLC   
Center for Medicare and Medicaid Services Spartan Stores, Inc.    ASR Health
Benefits Corporation Spartan Stores, Inc.    Navitus Spartan Stores, Inc.   
Cofinity



--------------------------------------------------------------------------------

Spartan Stores, Inc. and Family Fare, LLC    Basic Spartan Stores, Inc.   
Physician Care Network Spartan Stores, Inc.    HUB International Midwest Spartan
Stores, Inc.    Miller Johnson Spartan Stores, Inc.    Blue Cross Blue Shield of
Michigan Spartan Stores, Inc.    Delta Dental Spartan Stores, Inc.    Health
Equity Spartan Stores, Inc.    AonHewitt Spartan Stores, Inc.    Deloitte
Nash-Finch Company    BSBSMN (Medical) Nash-Finch Company    SelectAccount (FSA)
Nash-Finch Company    EyeMed (Vision) Nash-Finch Company    UHC Vision (Union
Vision) Nash-Finch Company    Teladoc (Telemedicine) Nash-Finch Company   
Innotech (Voluntary Benefits) Nash-Finch Company    US Wellness (Biometrics)
Nash-Finch Company    Starbridge (Limited Benefit Plan) Nash-Finch Company   
ComPsych (EAP)



--------------------------------------------------------------------------------

SCHEDULE 8.18

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Participation Agreements

 

Entity

  

Contracting Party

Spartan Stores, Inc.    ASR Health Benefits Corporation Spartan Stores, Inc.   
Navitus Spartan Stores, Inc.    Cofinity Spartan Stores, Inc. and Family Fare,
LLC    Basic Spartan Stores, Inc.    Physician Care Network Spartan Stores, Inc.
   HUB International Midwest Spartan Stores, Inc.    Miller Johnson Spartan
Stores, Inc.    AonHewitt Spartan Stores, Inc.    Deloitte Spartan Stores, Inc.
   Blue Cross Blue Shield of Michigan Spartan Stores, Inc.    Health Equity
Spartan Stores, Inc.    Eyemed Spartan Stores, Inc.    Starbridge Spartan
Stores, Inc.    Encompass Spartan Stores, Inc. and Nash-Finch Company    Delta
Dental Nash-Finch Company    BSBSMN (Medical) Nash-Finch Company   
SelectAccount (FSA) Nash-Finch Company    EyeMed (Vision) Nash-Finch Company   
UHC Vision (Union Vision) Nash-Finch Company    Teladoc (Telemedicine)
Nash-Finch Company    Innotech (Voluntary Benefits) Nash-Finch Company    US
Wellness (Biometrics) Nash-Finch Company    Starbridge (Limited Benefit Plan)
Nash-Finch Company    ComPsych (EAP)



--------------------------------------------------------------------------------

SCHEDULE 8.23

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Insurance Policies

Spartan Stores, Inc.

Description

  

Carrier

  

Deductible/

Retention

  

Expiration

Date

Property Policy    American Guarantee    $1MM Deductible    3/31/2014 General
Liability    Greenwich Insurance Company    SIR - $.5MM    3/31/2014 Auto
Liability    Greenwich Insurance Company    $0 Deductible medical    3/31/2014
Umbrella Primary    Allied World National Assurance Company    n/a    3/31/2014
Umbrella Excess 1    American Guarantee and Liability Insurance Co    n/a   
3/31/2014 Umbrella Excess 2    XL Insurance America Inc    n/a    3/31/2014
Umbrella Excess 3    Liberty Insurance Underwriters    n/a    3/31/2014
Pollution and UST    Chartis Specialty Insurance Company    $.05MM Deductible   
4/30/2016 Excess Workers Compensation    Safety National    SIR - $.5MM   
3/31/2014 Directors and Officers Primary    C.N.A.    $.25MM/$.5MM Securities   
9/15/2014 Directors and Officers Excess 1    RLI    n/a    9/15/2014 Directors
and Officers Excess 2    Travelers    n/a    9/15/2014 Directors and Officers
Excess 3    AWAC    n/a    9/15/2014 D&O Side A Primary    Beazley    n/a   
9/15/2014 D&O Side A Excess    Berkley    n/a    9/15/2014 EPL Primary   
Travelers    $.5MM SIR    9/15/2014 EPL Excess    Chubb    n/a    9/15/2014



--------------------------------------------------------------------------------

Crime/Fidelity Primary    National Union    $.25MM Deductible    9/15/2014
Crime/Fidelity Excess    Travelers    n/a    9/15/2014 Fiduciary Primary   
C.N.A.    $.05MM Deductible    9/15/2014 Fiduciary Excess    AWAC    n/a   
9/15/2014

Nash-Finch Company

 

Type of Policy

  

Carrier

  

Policy Period

Property    Lexington Insurance Company    03/01/13 - 03/01/14 Aviation
Insurance    Global Aerospace    11/09/13 - 11/09/14

National Flood Insurance

(North Platte NE Store)

   Harleysville Insurance Company    05/11/13 - 05/11/14

National Flood Insurance

(Bluefield, VA Distribution Center)

   First American Property & Casualty Insurance Company    12/07/12 - 12/07/13

National Flood Insurance

(Hutchinson, MN Store)

   First American Property & Casualty Insurance Company    12/07/12 - 12/07/13

National Flood Insurance

(Durand, WI Store)

   First American Property & Casualty Insurance Company    12/07/12 - 12/07/13

National Flood Insurance

(Devils Lake, MN Store)

   First American Property & Casualty Insurance Company    12/07/12 - 12/07/13
National Flood Insurance (Sterling, CO Store)    First American Property &
Casualty Insurance Company    11/26/12 - 11/26/13 Directors & Officers Liability
   Great American Insurance Company    11/15/12 - 11/15/13



--------------------------------------------------------------------------------

Excess D&O $10MM x/o $10MM    Travelers Casualty and Surety Company of America
   11/15/12 - 11/15/13 Excess D&O $10MM x/o $20MM    Navigators Insurance
Company    11/15/12 - 11/15/13 Excess D&O $10MM x/o $30MM    Endurance Risk
Solutions Assurance Company    11/15/12 - 11/15/13

Excess D&O Side A DIC

$10MM x/o $40MM

   Beazley Insurance Company, Inc.    11/15/12 - 11/15/13

Excess D&O Side A DIC

$10MM x/o $50MM

   Zurich American Insurance Company    11/15/12 - 11/15/13 Fiduciary Liability
   Travelers Casualty and Surety Company of America    11/15/12 - 11/15/13 Crime
(Fidelity)    Zurich American Insurance Company    11/15/11 - 11/15/14
Employment Practices Liability    Travelers Casualty and Surety Company of
America    11/15/11 - 11/15/12 Special Coverage    Liberty Insurance
Underwriters (PIA)    11/15/10 - 11/15/13 Commercial General Liability   
Greenwich Insurance Company (XL)    01/01/13 - 01/01/14 Automobile Liability   
Greenwich Insurance Company (XL)    01/01/13 - 01/01/14

Workers Compensation

Deductible (AOS)

   XL Specialty Insurance Company    01/01/13 - 01/01/14

Workers Compensation

Retro (WI)

   XL Specialty Insurance Company    01/01/13 - 01/01/14

Excess Workers Compensation

Ohio Self Insured

   XL Specialty Insurance Company    01/01/13 - 01/01/14 Foreign Liability   
Insurance Company of the State of Pennsylvania    01/01/13 - 01/01/14 Umbrella
   Great American Insurance Company    01/01/13 - 01/01/14 Umbrella-Excess
Liability    Liberty International Underwriters    01/01/13 - 01/01/14
Umbrella-Excess Liability    XL America, Inc.    01/01/13 - 01/01/14 Motor Truck
Cargo    Travelers Property Casualty Co of America    03/01/13 - 03/01/14
Tobacco Transit    AmWINS London    04/26/13 - 04/26/14



--------------------------------------------------------------------------------

SCHEDULE 9.6(e)

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Website Address for Posting Documents

www.spartanstores.com



--------------------------------------------------------------------------------

SCHEDULE 9.7

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Existing Subleases of Real Property

 

Location or

Lease Number

  

Sub-Landlord

  

Lessor

  

Tenant’s Name

Store # 1012    Market Development, LLC    Maurice & Hana, Inc./Fidelity Bank   
Busch’s, Inc. Store # 673    Market Development, LLC    River Valley Dev. Co.
LLC    Plumb’s, Inc. Store # 423    Market Development, LLC    Village Green
Properties LTD    Harding’s Market Store # 1043    Market Development, LLC   
K&K Development    Busch’s, Inc. Store # 703    Market Development, LLC    W.
DeLano Living Trust    Plumb’s, Inc. 273    Nash Finch Company    Castle Monarch
LLC    Rechek’s Food Mart, Inc. 250    Nash Finch Company    Divitae
Investments, LLP    Grand Central of North Dakota, Inc. 176    Nash Finch
Company    James and Charlene Fisher    Wendell J. Fisher and James M. Fisher 90
   Nash Finch Company    Evans Development, LLC    Grand Central, Inc. 645   
Super Food Services, Inc.    Orchard Foods Real Estate, L.L.C.    G.C.
Corporation, Inc. 33    Nash Finch Company    Weiss Family Trust    Dakotamart,
Inc. 265    Nash Finch Company    Joersz Property    Wally’s Food Pride, LLC 522
   Super Food Services, Inc.    DBPS, L.L.C.    Maron’s Markets, Inc. and Mark
O’Neill 34    Nash Finch Company    Lonnie & Brent Guenthner & Colette Pazderic
   Melby, Bruce and Cynthia 120    Nash Finch Company    Belmont Partners   
Bockoven, Inc. 556    Super Food Services, Inc.    James A.Smith    Gearold E. &
Lola Ashley 648    Super Food Services, Inc.    Bradley T. Upham and David L.
Upham,    Mount Vernon Cardinal Supermarket, Inc. 163    Nash Finch Company   
Allison Gibbs, Margie Gibbs, Glenn Wiar,    DDL, Inc., Daniel and Douglas
Lovegrove 452    Nash Finch Company    Adolph L. Dial Enterprises, Inc.    Park
‘N Shop Food Mart, Inc. #29370 603    Super Food Services, Inc.    BA Roberts &
RJ Morris, Trustee    Reading Food Services, Inc. 651    Super Food Services,
Inc.    Orchard Foods Real Estate, L.L.C.    G.C. Corporation, Inc. 272    Nash
Finch Company    Door Econo Limited Partnership    T & C Markets-Sturgeon Bay,
Inc. 455    Nash Finch Company    Shree Ganeshji, LLC    Park ‘N Shop Food Mart,
#29200 653    Super Food Services, Inc.    2000 Maysville Pike, Ltd.    Riesbeck
Food Markets, Inc.



--------------------------------------------------------------------------------

195    Nash Finch Company    KSS, LLC    M-B Companies, Inc. 612    Nash Finch
Company    Whitefield Associates, LLC    Alliance Foods, Inc. 527    Super Food
Services, Inc.    James Huesing    RGT Development Company LLC 646    Super Food
Services, Inc.    Richland Plaza East LLC    Ric’s Food Center - Hemlock, Ltd.
611    Super Food Services, Inc.    Village Associates LLC    Cherry Hill Food
Center, Inc. (Leases 18,724 sq. ft.) 647    Super Food Services, Inc.    PIMA
LaPorte Indiana LLC    Lakeshore Foods Corp 617    Super Food Services, Inc.   
Burton Hollow Associates LLC    PFC Sales, LLC 616    Nash Finch Company   
Karen L. Knopper    Jazzercise Fitness Center of Canton, Inc. 234    Nash Finch
Company    MSIR2, LLC    Gander Mountain Company 380A    T.J. Morris Company   
Morris Brothers Real Estate Partnership    LA Waters Furniture 200    Nash Finch
Company    Tebo-Windsor, LLC    Windsor 247 Fitness, Inc. (Leases 12,250 sq. ft)



--------------------------------------------------------------------------------

SCHEDULE 9.14

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Fiscal Year and Quarter Ends

 

Period    End Date    End Date    End Date    End Date    End Date    End Date

1st

      1/25/2014    1/31/2015    1/30/2016    1/28/2017    1/27/2018

2nd

      2/22/2014    2/28/2015    2/27/2016    2/25/2017    2/24/2018

3rd

      3/22/2014    3/28/2015    3/26/2016    3/25/2017    3/24/2018

4th (Q1)

      4/19/2014    4/25/2015    4/23/2016    4/22/2017    4/21/2018

5th

      5/17/2014    5/23/2015    5/21/2016    5/20/2017    5/19/2018

6th

      6/14/2014    6/20/2015    6/18/2016    6/17/2017    6/16/2018

7th (Q2)

      7/12/2014    7/18/2015    7/16/2016    7/15/2017    7/14/2018

8th

      8/9/2014    8/15/2015    8/13/2016    8/12/2017    8/11/2018

9th

      9/6/2014    9/12/2015    9/10/2016    9/9/2017    9/8/2018

10th (Q3)

      10/4/2014    10/10/2015    10/8/2016    10/7/2017    10/6/2018

11th

      11/1/2014    11/7/2015    11/5/2016    11/4/2017    11/3/2018

12th

   12/7/2013    11/29/2014    12/5/2015    12/3/2016    12/2/2017    12/1/2018

13th (Q4)

   12/28/2013    1/3/2015    1/2/2016    12/31/2016    12/30/2017    12/29/2018

Note: For 12/7/2013, that will be a Spartan-only period cut-off.



--------------------------------------------------------------------------------

SCHEDULE 9.26

TO

AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

Post-Closing Matters

On or before February 19, 2013, a Deposit Account Control Agreement, duly
authorized, executed and delivered by each of the following banks and each
applicable Borrower with a deposit account at any of the following banks:
(a) Fifth Third Bank and (b) U.S. Bank.